OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2017 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-05371 Russell Investment Funds (Exact name of registrant as specified in charter) 1301 2nd Avenue 18 th Floor, Seattle Washington 98101 (Address of principal executive offices) (Zip code) Mary Beth R. Albaneze, Secretary and Chief Legal Officer 1301 2nd Avenue 18 th Floor Seattle, Washington 98101 206-505-4846 (Name and address of agent for service) Registrant's telephone number, including area code: 800-787-7354 Date of fiscal year end: December 31 Date of reporting period: January 1, 2017 to June 30, 2017 Item 1. Reports to Stockholders Russell Investment Funds Russell Investment Funds is a series investment company with nine different investment portfolios referred to as Funds. These financial statements report on five of these Funds. Russell Investment Funds Semi-annual Report June 30, 2017 (Unaudited) Table of Contents Page U. S. Strategic Equity Fund 3 U. S. Small Cap Equity Fund 17 International Developed Markets Fund 35 Strategic Bond Fund 59 Global Real Estate Securities Fund 101 Notes to Schedule of Investments 119 Notes to Financial Highlights 121 Notes to Financial Statements 122 Affiliated Brokerage Transactions 141 Basis for Approval of Investment Advisory Contracts 142 Shareholder Requests for Additional Information 143 Disclosure of Information about Fund Trustees and Officers 144 Adviser, Money Managers and Service Providers 149 Russell Investment Funds Copyright © Russell Investments 2017. All rights reserved. Russell Investments’ ownership is composed of a majority stake held by funds managed by TA Associates with minority stakes held by funds managed by Reverence Capital Partners and Russell Investments’ management. Frank Russell Company is the owner of the Russell trademarks contained in this material and all trademark rights related to the Russell trademarks, which the members of the Russell Investments group of companies are permitted to use under license from Frank Russell Company. The members of the Russell Investments group of companies are not affiliated in any manner with Frank Russell Company or any entity operating under the “FTSE RUSSELL” brand. Fund objectives, risks, charges and expenses should be carefully considered before in- vesting. A prospectus containing this and other important information must precede or accompany this material. Please read the prospectus carefully before investing. Securities distributed through Russell Investments Financial Services, LLC, member FINRA and part of Russell Investments. Performance quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Russell Investment Funds U.S. Strategic Equity Fund Shareholder Expense Example — June 30, 2017 (Unaudited) Fund Expenses Please note that the expenses shown in the table are meant The following disclosure provides important information to highlight your ongoing costs only and do not reflect any regarding the Fund’s Shareholder Expense Example transactional costs. Therefore, the information under the heading (“Example”) . “Hypothetical Performance (5% return before expenses)” is useful in comparing ongoing costs only, and will not help you Example determine the relative total costs of owning different funds. In As a shareholder of the Fund, you incur two types of costs: (1) addition, if these transactional costs were included, your costs transaction costs, and (2) ongoing costs, including advisory and would have been higher. The fees and expenses shown in this administrative fees and other Fund expenses. The Example is section do not reflect any Insurance Company Separate Account intended to help you understand your ongoing costs (in dollars) Policy Charges. of investing in the Fund and to compare these costs with the Hypothetical ongoing costs of investing in other mutual funds. The Example Performance (5% is based on an investment of $1,000 invested at the beginning of Actual return before the period and held for the entire period indicated, which for this Performance expenses) Beginning Account Value Fund is from January 1, 2017 to June 30, 2017. January 1, 2017 $ 1,000.00 $ 1,000.00 Actual Expenses Ending Account Value June 30, 2017 $ 1,089.90 $ 1,020.68 The information in the table under the heading “Actual Expenses Paid During Period* $ 4.30 $ 4.16 Performance” provides information about actual account values and actual expenses. You may use the information in this column, * Expenses are equal to the Fund's annualized expense ratio of 0.83% together with the amount you invested, to estimate the expenses (representing the six month period annualized), multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half that you paid over the period. Simply divide your account value by year period) . $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first column in the row entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information in the table under the heading “Hypothetical Performance (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. U.S. Strategic Equity Fund 3 Russell Investment Funds U.S. Strategic Equity Fund Schedule of Investments — June 30, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Common Stocks - 97.2% General Mills, Inc. 2,244 124 Consumer Discretionary - 11.9% Kimberly-Clark Corp. 8,045 1,039 Aaron's, Inc. Class A 7,700 300 Kraft Heinz Co. (The) 12,732 1,090 Amazon. com, Inc. (Æ) 7,915 7,663 Kroger Co. (The) 13,185 307 Bed Bath & Beyond, Inc. 1,606 49 Mondelez International, Inc. Class A 65,669 2,836 Burlington Stores, Inc. (Æ) 780 72 Monster Beverage Corp. (Æ) 35,598 1,769 CarMax, Inc. (Æ) 1,974 124 PepsiCo, Inc. 37,988 4,387 CBS Corp. Class B 19,527 1,245 Philip Morris International, Inc. 36,625 4,302 Chipotle Mexican Grill, Inc. Class A(Æ) 3,745 1,558 Pinnacle Foods, Inc. 10,700 636 Coach, Inc. 26,005 1,231 Procter & Gamble Co. (The) 7,471 651 Comcast Corp. Class A 16,323 635 Sysco Corp. 1,968 99 Cooper-Standard Holdings, Inc. (Æ) 3,300 333 Tyson Foods, Inc. Class A 11,421 715 Costco Wholesale Corp. 1,639 262 Unilever NV 89,179 4,930 DISH Network Corp. Class A(Æ) 2,175 137 Walgreens Boots Alliance, Inc. 118 9 DR Horton, Inc. 40,245 1,391 Estee Lauder Cos. , Inc. (The) Class A 13,807 1,325 28,466 Foot Locker, Inc. 935 46 Ford Motor Co. 135,806 1,519 Energy - 6.7% Anadarko Petroleum Corp. 11,200 508 Gap, Inc. (The) 2,662 59 BP PLC - ADR 68,001 2,356 General Motors Co. 45,286 1,582 Chevron Corp. 42,410 4,425 Hilton Worldwide Holdings, Inc. 5,400 334 ConocoPhillips 19,204 844 Home Depot, Inc. (The) 22,207 3,407 Core Laboratories NV 23,541 2,384 John Wiley & Sons, Inc. Class A 8,018 423 Devon Energy Corp. 12,481 399 Lowe's Cos. , Inc. 1,965 152 Energen Corp. (Æ) 10,800 533 Macy's, Inc. 3,879 90 Ensco PLC Class A 53,000 273 Madison Square Garden Co. (The) Class A(Æ) 4,610 908 EOG Resources, Inc. 15,900 1,439 McDonald's Corp. 11,055 1,693 Exxon Mobil Corp. 72,349 5,841 MGM Resorts International 34,693 1,086 Marathon Petroleum Corp. 22,300 1,167 Newell Rubbermaid, Inc. 19,694 1,056 National Oilwell Varco, Inc. 30,300 998 Nike, Inc. Class B 32,606 1,924 Newfield Exploration Co. (Æ) 9,200 262 O'Reilly Automotive, Inc. (Æ) 13,735 3,004 Noble Energy, Inc. 9,300 263 PVH Corp. 10,788 1,235 Occidental Petroleum Corp. 23,747 1,422 Ralph Lauren Corp. Class A 6,200 458 PBF Energy, Inc. Class A 26,818 597 Royal Caribbean Cruises, Ltd. 10,806 1,180 Phillips 66 25,332 2,095 Staples, Inc. 7,134 72 Pioneer Natural Resources Co. 8,399 1,340 Starbucks Corp. 104,744 6,109 Schlumberger, Ltd. 48,639 3,202 Target Corp. 24,705 1,292 Valero Energy Corp. 15,100 1,019 Thomson Reuters Corp. 671 31 World Fuel Services Corp. 11,100 427 Time Warner, Inc. 6,889 692 TJX Cos. , Inc. 32,832 2,369 31,794 Tractor Supply Co. 913 49 Twenty-First Century Fox, Inc. Class A 17,300 490 Financial Services - 21.7% VF Corp. 2,108 121 Affiliated Managers Group, Inc. 8,227 1,365 Viacom, Inc. Class B 3,413 115 Aflac, Inc. 1,480 115 Wal-Mart Stores, Inc. 57,804 4,375 Allstate Corp. (The) 17,977 1,590 Walt Disney Co. (The) 29,628 3,147 American Equity Investment Life Holding Whirlpool Corp. 4,792 918 Co. 5,000 131 Yum China Holdings, Inc. (Æ) 1,295 51 American Express Co. 29,789 2,509 Yum! Brands, Inc. 384 28 American International Group, Inc. 26,875 1,680 American Tower Corp. (ö) 52,777 6,985 56,340 Ameriprise Financial, Inc. 5,340 680 Aon PLC 983 131 Consumer Staples - 6.0% Assurant, Inc. 7,300 757 Altria Group, Inc. 27,895 2,077 Bank of America Corp. 201,428 4,887 Archer-Daniels-Midland Co. 28,600 1,183 BB&T Corp. 2,824 128 Bunge, Ltd. 14,900 1,112 Berkshire Hathaway, Inc. Class B(Æ) 42,255 7,157 Coca-Cola Co. (The) 14,171 636 BlackRock, Inc. Class A 90 38 Colgate-Palmolive Co. 3,224 239 Camden Property Trust(ö) 6,220 532 CVS Health Corp. 4,039 325 Capital One Financial Corp. 15,700 1,297 See accompanying notes which are an integral part of the financial statements. 4 U.S. Strategic Equity Fund Russell Investment Funds U.S. Strategic Equity Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Chubb, Ltd. 1,716 249 Allscripts Healthcare Solutions, Inc. (Æ) 17,628 225 Citigroup, Inc. 34,790 2,327 Alnylam Pharmaceuticals, Inc. (Æ) 10,461 834 Citizens Financial Group, Inc. 19,930 711 Amgen, Inc. 1,564 269 CME Group, Inc. Class A 689 86 Anthem, Inc. 9,260 1,742 Comerica, Inc. 15,200 1,113 AstraZeneca PLC - ADR 34,970 1,192 Crown Castle International Corp.(ö) 570 57 Baxter International, Inc. 24,837 1,503 DDR Corp. (ö) 50,500 458 Becton Dickinson and Co. 695 136 Discover Financial Services 15,608 971 Biogen, Inc. (Æ) 4,863 1,319 Dun & Bradstreet Corp. (The) 6,310 682 Bioverativ, Inc. (Æ) 57 3 E*Trade Financial Corp. (Æ) 19,100 726 Bristol-Myers Squibb Co. 4,292 239 East West Bancorp, Inc. 11,991 702 Cardinal Health, Inc. 33,147 2,583 Equity Residential(ö) 1,335 88 Celgene Corp. (Æ) 4,691 609 Everest Re Group, Ltd. 4,180 1,064 Centene Corp. (Æ) 7,400 591 Franklin Resources, Inc. 683 31 Cerner Corp. (Æ) 15,877 1,055 Goldman Sachs Group, Inc. (The) 6,696 1,486 Cigna Corp. 8,198 1,372 Hartford Financial Services Group, Inc. 28,143 1,479 Eli Lilly & Co. 3,644 300 HCP, Inc. (ö) 23,498 751 Envision Healthcare Corp. (Æ) 17,912 1,123 Intercontinental Exchange, Inc. 22,991 1,515 Express Scripts Holding Co. (Æ) 13,518 863 JPMorgan Chase & Co. 81,967 7,491 Humana, Inc. 6,476 1,558 KeyCorp 107,939 2,023 Johnson & Johnson 84,280 11,151 Lincoln National Corp. 6,500 439 Mallinckrodt PLC(Æ) 6,400 287 Loews Corp. 41,211 1,929 McKesson Corp. 7,430 1,223 LPL Financial Holdings, Inc. 6,600 280 Medtronic PLC 36,504 3,239 Markel Corp. (Æ) 4,897 4,779 Merck & Co. , Inc. 74,759 4,791 Marsh & McLennan Cos. , Inc. 1,448 113 Molina Healthcare, Inc. (Æ) 3,300 228 MasterCard, Inc. Class A 26,051 3,164 Pfizer, Inc. 87,305 2,933 MetLife, Inc. 9,900 544 Sanofi – ADR 25,539 1,224 Moody's Corp. 22,736 2,767 Stryker Corp. 1,269 176 Morgan Stanley 13,322 594 Thermo Fisher Scientific, Inc. 8,412 1,468 PNC Financial Services Group, Inc. (The) 22,818 2,849 UnitedHealth Group, Inc. 23,997 4,450 Popular, Inc. 8,300 346 WellCare Health Plans, Inc. (Æ) 2,540 456 Progressive Corp. (The) 25,766 1,136 Zoetis, Inc. Class A 40,989 2,557 Prosperity Bancshares, Inc. 3,500 225 57,169 Prudential Financial, Inc. 13,740 1,486 Public Storage(ö) 551 115 Materials and Processing - 2.8% SBA Communications Corp.(Æ)(ö) 11,140 1,503 Air Products & Chemicals, Inc. 250 36 Simon Property Group, Inc. (ö) 1,141 185 Ashland Global Holdings, Inc. 9,700 639 SL Green Realty Corp. (ö) 9,300 984 Celanese Corp. Class A 10,890 1,034 State Street Corp. 30,297 2,719 Dow Chemical Co. (The) 28,838 1,819 SunTrust Banks, Inc. 21,700 1,231 Ecolab, Inc. 26,906 3,572 Synchrony Financial 40,778 1,216 EI du Pont de Nemours & Co. 23,891 1,928 Synovus Financial Corp. 14,700 650 NewMarket Corp. 1,350 622 Travelers Cos. , Inc. (The) 13,904 1,759 PPG Industries, Inc. 10,765 1,184 Union Bankshares Corp. 4,000 136 Praxair, Inc. 16,587 2,198 US Bancorp 63,613 3,302 Sherwin-Williams Co. (The) 237 83 Visa, Inc. Class A 32,706 3,067 Voya Financial, Inc. 30,900 1,140 13,115 Wells Fargo & Co. 126,913 7,032 White Mountains Insurance Group, Ltd. 630 547 Producer Durables - 14.2% XL Group, Ltd. 51,235 2,244 3M Co. 1,453 303 Zions Bancorporation 15,800 694 Accenture PLC Class A 17,527 2,168 Adient PLC 13,212 864 103,167 AECOM(Æ) 34,219 1,106 AGCO Corp. 14,600 984 Health Care - 12.1% Automatic Data Processing, Inc. 1,717 176 Abbott Laboratories 4,823 234 Colfax Corp. (Æ) 9,100 358 Aerie Pharmaceuticals, Inc. (Æ) 11,312 594 Danaher Corp. 21,287 1,796 Aetna, Inc. 973 148 Delphi Automotive PLC 1,869 164 Allergan PLC(Æ) 18,483 4,494 Delta Air Lines, Inc. 22,937 1,233 See accompanying notes which are an integral part of the financial statements. U.S. Strategic Equity Fund 5 Russell Investment Funds U.S. Strategic Equity Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ EMCOR Group, Inc. 8,400 549 DXC Technology Co. 15,725 1,206 Emerson Electric Co. 366 22 Facebook, Inc. Class A(Æ) 45,629 6,890 FedEx Corp. 5,699 1,239 FireEye, Inc. (Æ) 5,300 81 Fluor Corp. 19,500 893 Hewlett Packard Enterprise Co. 68,900 1,143 Fortive Corp. 62,474 3,958 HP, Inc. 71,200 1,245 General Dynamics Corp. 920 182 Infinera Corp. (Æ) 11,400 122 General Electric Co. 1,697 46 Insight Enterprises, Inc. (Æ) 2,500 100 Honeywell International, Inc. 49,155 6,551 Intel Corp. 88,382 2,982 Illinois Tool Works, Inc. 1,004 144 International Business Machines Corp. 11,539 1,775 Jacobs Engineering Group, Inc. 13,600 740 Intuit, Inc. 36,019 4,784 Johnson Controls International PLC 46,846 2,031 Jabil Circuit, Inc. 11,000 321 Kansas City Southern 14,207 1,487 Juniper Networks, Inc. 45,700 1,274 L3 Technologies, Inc. 3,800 635 Marvell Technology Group, Ltd. 147,862 2,443 Lockheed Martin Corp. 634 176 Microsoft Corp. 92,690 6,389 ManpowerGroup, Inc. 12,667 1,414 NetApp, Inc. 29,800 1,193 Mettler-Toledo International, Inc. (Æ) 3,866 2,275 Oracle Corp. 179,542 9,002 Norfolk Southern Corp. 18,314 2,229 Progress Software Corp. 4,400 136 Northrop Grumman Corp. 627 161 QUALCOMM, Inc. 34,972 1,931 Quanta Services, Inc. (Æ) 7,800 257 Red Hat, Inc. (Æ) 23,535 2,253 Raytheon Co. 25,441 4,109 Synopsys, Inc. (Æ) 13,000 948 Rockwell Automation, Inc. 4,050 656 Tech Data Corp. (Æ) 7,860 794 Roper Technologies, Inc. 14,675 3,397 Texas Instruments, Inc. 27,413 2,109 Sensata Technologies Holding NV(Æ) 69,323 2,961 Twitter, Inc. (Æ) 10,300 184 SkyWest, Inc. 6,600 232 Verint Systems, Inc. (Æ) 3,600 147 Snap-on, Inc. 6,330 1,000 Viavi Solutions, Inc. Class W(Æ) 109,400 1,152 Southwest Airlines Co. 28,535 1,773 Zynga, Inc. Class A(Æ) 111,400 405 Stanley Black & Decker, Inc. 14,083 1,982 83,354 Terex Corp. 7,100 266 Textron, Inc. 26,100 1,229 Utilities - 4.2% TransDigm Group, Inc. 13,371 3,595 American Electric Power Co. , Inc. 17,042 1,184 Trimble Navigation, Ltd. (Æ) 33,692 1,202 AT&T, Inc. 149,853 5,654 Triumph Group, Inc. 14,400 455 Dominion Energy, Inc. 1,664 128 Union Pacific Corp. 37,403 4,074 Duke Energy Corp. 22,287 1,863 United Parcel Service, Inc. Class B 2,445 270 Edison International 12,700 993 United Technologies Corp. 18,711 2,285 Entergy Corp. 24,850 1,908 Verisk Analytics, Inc. Class A(Æ) 17,837 1,505 NextEra Energy, Inc. 13,430 1,882 Wabtec Corp. 8,781 803 NiSource, Inc. 24,500 621 WESCO International, Inc. (Æ) 6,900 395 PG&E Corp. 17,613 1,169 Xylem, Inc. 20,048 1,111 Pinnacle West Capital Corp. 6,800 579 67,441 Southern Co. (The) 2,222 106 T-Mobile US, Inc. (Æ) 16,267 986 Technology - 17.6% US Cellular Corp. (Æ) 6,600 253 Adobe Systems, Inc. (Æ) 46,765 6,614 Verizon Communications, Inc. 56,447 2,521 Alibaba Group Holding, Ltd. - ADR(Æ) 4,257 600 19,847 Alphabet, Inc. Class A(Æ) 4,424 4,113 Alphabet, Inc. Class C(Æ) 9,154 8,318 Total Common Stocks Anixter International, Inc. (Æ) 1,000 78 Apple, Inc. 43,679 6,291 (cost $380,151) 460,693 ARRIS International PLC(Æ) 15,500 434 Arrow Electronics, Inc. (Æ) 2,600 204 Short-Term Investments - 2.7% ASML Holding NV Class G 8,941 1,165 U. S. Cash Management Fund 12,712,857 (8) 12,714 Broadcom, Ltd. 5,054 1,178 Total Short-Term Investments Cavium, Inc. (Æ) 14,995 932 (cost $12,715) 12,714 Cisco Systems, Inc. 10,557 330 Cognizant Technology Solutions Corp. Class Total Investments 99.9% A 1,703 113 CommScope Holding Co. , Inc. (Æ) 32,143 1,222 (identified cost $392,866) 473,407 Dell Technologies, Inc. Class V(Æ) 12,316 753 See accompanying notes which are an integral part of the financial statements. 6 U.S. Strategic Equity Fund Russell Investment Funds U.S. Strategic Equity Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Amounts in thousands (except share amounts) Principal Fair Amount ($) or Value Shares $ Other Assets and Liabilities, Net - 0.1% 542 Net Assets - 100.0% 473,949 See accompanying notes which are an integral part of the financial statements. U.S. Strategic Equity Fund 7 Russell Investment Funds U.S. Strategic Equity Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions S&P 500 E-Mini Index Futures 27 USD 3,268 09/17 (8 ) Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) (8 ) Presentation of Portfolio Holdings Amounts in thousands Fair Value Practical Portfolio Summary Level 1 Level 2 Level 3 Expedient (a) Total % of Net Assets Common Stocks Consumer Discretionary $ 56,340 $ — $ — $ — $ 56,340 11.9 Consumer Staples 28,466 — — — 28,466 6.0 Energy 31,794 — — — 31,794 6.7 Financial Services 103,167 — — — 103,167 21.7 Health Care 57,169 — — — 57,169 12.1 Materials and Processing 13,115 — — — 13,115 2.8 Producer Durables 67,441 — — — 67,441 14.2 Technology 83,354 — — — 83,354 17.6 Utilities 19,847 — — — 19,847 4.2 Short-Term Investments — — — 12,714 12,714 2.7 Total Investments 460,693 — — 12,714 473,407 99.9 Other Assets and Liabilities, Net 0.1 100.0 Other Financial Instruments Liabilities Futures Contracts (8 ) — — — (8 ) (—)* Total Other Financial Instruments ** $ (8 ) $ — $ — $ — $ (8 ) * Less than 0.05% of net assets. ** Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the investments. (a) Certain investments that are measured at fair value using the net asset value per share (or its equivalent) practical expedient have not been classified in the fair value levels. The fair value amounts presented in the table are intended to permit reconciliation to the amounts presented in the Schedule of Investments. For a description of the Levels, see note 2 in the Notes to Financial Statements. For a disclosure on transfers between Levels 1, 2 and 3 during the period ended June 30, 2017, see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. 8 U.S. Strategic Equity Fund Russell Investment Funds U.S. Strategic Equity Fund Fair Value of Derivative Instruments — June 30, 2017 (Unaudited) Amounts in thousands Equity Derivatives not accounted for as hedging instruments Contracts Location: Statement of Assets and Liabilities - Liabilities Variation margin on futures contracts* $ 8 Equity Derivatives not accounted for as hedging instruments Contracts Location: Statement of Operations - Net realized gain (loss) Futures contracts $ 1,643 Location: Statement of Operations - Net change in unrealized appreciation (depreciation) Futures contracts $ 181 * Includes cumulative appreciation/depreciation of futures contracts as reported in the Schedule of Investments. Only variation margin is reported within the Statement of Assets and Liabilities. For further disclosure on derivatives see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. U.S. Strategic Equity Fund 9 Russell Investment Funds U.S. Strategic Equity Fund Balance Sheet Offsetting of Financial and Derivative Instruments — June 30, 2017 (Unaudited) Amounts in thousands Offsetting of Financial Assets and Derivative Assets Gross Net Amounts Amounts of Assets Gross Offset in the Presented in Amounts of Statement of the Statement Recognized Assets and of Assets and Description Location: Statement of Assets and Liabilities - Assets Assets Liabilities Liabilities Futures Contracts Variation margin on futures contracts $ 3 $ — $ 3 Total Financial and Derivative Assets 3 — 3 Financial and Derivative Assets not subject to a netting agreement (3 ) — (3 ) Total Financial and Derivative Assets subject to a netting agreement $ — $ — $ — * Fair value of securities on loan as reported in the footnotes to the Statement of Assets and Liabilities. ^Collateral received or pledged amounts may not reconcile to those disclosed in the Statement of Assets and Liabilities due to the inclusion of off-Balance Sheet collateral and adjustments made to exclude overcollateralization. For further disclosure on derivatives and counterparty risk see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. 10 U.S. Strategic Equity Fund Russell Investment Funds U.S. Strategic Equity Fund Statement of Assets and Liabilities — June 30, 2017 (Unaudited) Amounts in thousands Assets Investments, at identified cost $ 392,866 Investments, at fair value(>) 473,407 Cash (restricted)(a) 520 Receivables: Dividends and interest 448 Dividends from affiliated funds 12 Investments sold 2,729 Fund shares sold 6 Variation margin on futures contracts 3 Prepaid expenses 4 Total assets 477,129 Liabilities Payables: Investments purchased 2,504 Fund shares redeemed 246 Accrued fees to affiliates 311 Other accrued expenses 119 Total liabilities 3,180 Net Assets $ 473,949 Net Assets Consist of: Undistributed (overdistributed) net investment income $ 1,156 Accumulated net realized gain (loss) 15,533 Unrealized appreciation (depreciation) on: Investments 80,541 Futures contracts (8 ) Shares of beneficial interest 263 Additional paid-in capital 376,464 Net Assets $ 473,949 Net Asset Value , offering and redemption price per share: Net asset value per share: (#) $ 17.99 Net assets $ 473,948,735 Shares outstanding ($. 01 par value) 26,349,151 Amounts in thousands (>) Investments in affiliates, U. S. Cash Management Fund $ 12,714 (a) Cash Collateral for Futures $ 520 (#) Net asset value per share equals net assets divided by shares of beneficial interest outstanding. See accompanying notes which are an integral part of the financial statements. U.S. Strategic Equity Fund 11 Russell Investment Funds U.S. Strategic Equity Fund Statement of Operations — For the Period Ended June 30, 2017 (Unaudited) Amounts in thousands Investment Income Dividends $ 3,968 Dividends from affiliated funds 87 Total investment income 4,055 Expenses Advisory fees 1,693 Administrative fees 116 Custodian fees 25 Transfer agent fees 10 Professional fees 38 Trustees’ fees 8 Printing fees 31 Miscellaneous 10 Total expenses 1,931 Net investment income (loss) 2,124 Net Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investments 16,179 Futures contracts 1,643 Net realized gain (loss) 17,822 Net change in unrealized appreciation (depreciation) on: Investments 19,888 Futures contracts 181 Net change in unrealized appreciation (depreciation) 20,069 Net realized and unrealized gain (loss) 37,891 Net Increase (Decrease) in Net Assets from Operations $ 40,015 See accompanying notes which are an integral part of the financial statements. 12 U.S. Strategic Equity Fund Russell Investment Funds U.S. Strategic Equity Fund Statements of Changes in Net Assets Period Ended June 30, 2017 Fiscal Year Ended Amounts in thousands (Unaudited) December 31, 2016 Increase (Decrease) in Net Assets Operations Net investment income (loss) $ 2,124 $ 5,039 Net realized gain (loss) 17,822 35,950 Net change in unrealized appreciation (depreciation) 20,069 3,237 Net increase (decrease) in net assets from operations 40,015 44,226 Distributions From net investment income (2,428 ) (4,595 ) From net realized gain (13,620 ) (27,937 ) Net decrease in net assets from distributions (16,048 ) (32,532 ) Share Transactions* Net increase (decrease) in net assets from share transactions 6,929 (22,982 ) Total Net Increase (Decrease) in Net Assets 30,896 (11,288 ) Net Assets Beginning of period 443,053 454,341 End of period $ 473,949 $ 443,053 Undistributed (overdistributed) net investment income included in net assets $ 1,156 $ 1,460 * Share transaction amounts (in thousands) for the periods ended June 30, 2017 and December 31, 2016 were as follows: 2017 (Unaudited) 2016 Shares Dollars Shares Dollars Proceeds from shares sold 1,164 $ 20,336 439 $ 7,344 Proceeds from reinvestment of distributions 918 16,048 1,943 32,532 Payments for shares redeemed (1,677 ) (29,455 ) (3,735 ) (62,858 ) Total increase (decrease) 405 $ 6,929 (1,353 ) $ (22,982 ) See accompanying notes which are an integral part of the financial statements. U.S. Strategic Equity Fund 13 Russell Investment Funds U.S. Strategic Equity Fund Financial Highlights — For the Periods Ended For a Share Outstanding Throughout Each Period. $ Net Asset Value, Net Net Realized Total from Distributions Distributions Beginning of Investment and Unrealized Investment from Net from Net Period Income (Loss) (a)(b) Gain (Loss) Operations Investment Income Realized Gain June 30, 2017(1) 17.08 . 08 1.44 1.52 (. 09 ) (. 52 ) December 31, 2016 16.64 . 19 1.53 1.72 (. 17 ) (1.11 ) December 31, 2015 18.11 . 15 . 05 . 20 (. 15 ) (1.52 ) December 31, 2014 18.85 . 22 1.94 2.16 (. 22 ) (2.68 ) December 31, 2013 15.15 . 19 4.75 4.94 (. 22 ) (1.02 ) December 31, 2012 13.24 . 19 1.88 2.07 (. 16 ) — See accompanying notes which are an integral part of the financial statements. U.S. Strategic Equity Fund 14 % % % $ $ Ratio of Expenses Ratio of Expenses Ratio of Net Net Asset Value, % Net Assets, to Average to Average Investment Income % $ End of Total End of Period Net Assets, Net Assets, to Average Portfolio Total Distributions Period Return (d)(f) (000 ) Gross (e) Net (b)(e) Net Assets (b)(e) Turnover Rate (d) (. 61 ) 17.99 8.99 473,949 . 83 . 83 . 92 37 (1.28 ) 17.08 10.64 443,053 . 83 . 83 1.15 101 (1.67 ) 16.64 1.11 454,341 . 84 . 84 . 84 99 (2.90 ) 18.11 11.70 488,531 . 86 . 86 1.13 101 (1.24 ) 18.85 32.92 475,100 . 84 . 84 1.07 86 (. 16 ) 15.15 15.69 390,549 . 87 . 87 1.28 109 See accompanying notes which are an integral part of the financial statements. U.S. Strategic Equity Fund 15 Russell Investment Funds U.S. Strategic Equity Fund Related Party Transactions, Fees and Expenses (Unaudited) Accrued fees payable to affiliates for the period ended June 30, 2017 were as follows: Advisory fees $ 286,143 Administration fees 19,599 Transfer agent fees 1,725 Trustee fees 3,803 $ 311,270 Transactions (amounts in thousands) during the period ended June 30, 2017 with Underlying Funds which are, or were, an affiliated company are as follows: Fair Value, Change in Beginning of Realized Gain Unrealized Fair Value, End Income Capital Gains Period Purchases Sales (Loss) Gain (Loss) of Period Distributions Distributions U. S. Cash Management Fund $ 23,391 $ 56,471 $ 67,147 $ 1 $ (2) $ 12,714 $ 87 $ — $ 23,391 $ 56,471 $ 67,147 $ 1 $ (2) $ 12,714 $ 87 $ — Federal Income Taxes (Unaudited) At June 30, 2017, the cost of investments and net unrealized appreciation (depreciation), undistributed ordinary income and undistributed long-term capital gains for income tax purposes were as follows: Cost of Investments $ 394,597,842 Unrealized Appreciation $ 85,885,031 Unrealized Depreciation (7,076,168 ) Net Unrealized Appreciation (Depreciation) $ 78,808,863 Net investment income and net realized gains (losses) in the financial statements may differ from taxable net investment income and net realized gains (losses). Capital accounts within the financial statements are adjusted for permanent differences between book and tax accounting. Book-tax differences may be due to foreign currency gains and losses, reclassifications of dividends and differences in treatment of income from swaps. These adjustments have no impact on the net assets. At June 30, 2017, there were no adjustments to the Statement of Assets and Liabilities. See accompanying notes which are an integral part of the financial statements. 16 U.S. Strategic Equity Fund Russell Investment Funds U.S. Small Cap Equity Fund Shareholder Expense Example — June 30, 2017 (Unaudited) Fund Expenses Please note that the expenses shown in the table are meant The following disclosure provides important information to highlight your ongoing costs only and do not reflect any regarding the Fund’s Shareholder Expense Example transactional costs. Therefore, the information under the heading (“Example”) . “Hypothetical Performance (5% return before expenses)” is useful in comparing ongoing costs only, and will not help you Example determine the relative total costs of owning different funds. In As a shareholder of the Fund, you incur two types of costs: (1) addition, if these transactional costs were included, your costs transaction costs, and (2) ongoing costs, including advisory and would have been higher. The fees and expenses shown in this administrative fees and other Fund expenses. The Example is section do not reflect any Insurance Company Separate Account intended to help you understand your ongoing costs (in dollars) Policy Charges. of investing in the Fund and to compare these costs with the Hypothetical ongoing costs of investing in other mutual funds. The Example Performance (5% is based on an investment of $1,000 invested at the beginning of Actual return before the period and held for the entire period indicated, which for this Performance expenses) Beginning Account Value Fund is from January 1, 2017 to June 30, 2017. January 1, 2017 $ 1,000.00 $ 1,000.00 Actual Expenses Ending Account Value June 30, 2017 $ 1,047.30 $ 1,019.69 The information in the table under the heading “Actual Expenses Paid During Period* $ 5.23 $ 5.16 Performance” provides information about actual account values and actual expenses. You may use the information in this column, * Expenses are equal to the Fund's annualized expense ratio of 1.03% together with the amount you invested, to estimate the expenses (representing the six month period annualized), multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half that you paid over the period. Simply divide your account value by year period) . $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first column in the row entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information in the table under the heading “Hypothetical Performance (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. U.S. Small Cap Equity Fund 17 Russell Investment Funds U.S. Small Cap Equity Fund Schedule of Investments — June 30, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Common Stocks - 95.3% Ollie's Bargain Outlet Holdings, Inc. (Æ) 18,636 794 Consumer Discretionary - 12.6% Outfront Media, Inc. (ö) 40,481 936 2U, Inc. (Æ) 17,412 817 Planet Fitness, Inc. Class A 25,122 586 Acushnet Holdings Corp. 32,473 644 PriceSmart, Inc. 451 40 Adtalem Global Education, Inc. (Æ) 3,635 138 Red Robin Gourmet Burgers, Inc. (Æ) 13,086 854 American Axle & Manufacturing Holdings, REV Group, Inc. 21,644 599 Inc. (Æ) 4,433 69 Salem Media Group, Inc. Class A 33,136 235 American Eagle Outfitters, Inc. 17,543 211 Signet Jewelers, Ltd. (Ñ) 6,712 424 American Outdoor Brands Corp. (Æ) 17,961 398 Skechers U. S. A. , Inc. Class A(Æ) 52,816 1,558 Big Lots, Inc. 37,046 1,788 Stamps. com, Inc. (Æ)(Ñ) 2,394 371 Bloomin' Brands, Inc. 25,351 538 Standard Motor Products, Inc. 1,064 56 BMC Stock Holdings, Inc. (Æ) 16,353 357 Steven Madden, Ltd. (Æ) 6,666 266 Boyd Gaming Corp. 3,552 88 Superior Uniform Group, Inc. 10,681 239 Callaway Golf Co. 48,183 616 Tandy Leather Factory, Inc. (Æ) 34,084 303 Canada Goose Holdings, Inc. (Æ) 11,225 222 Taylor Morrison Home Corp. Class A(Æ) 20,564 494 Career Education Corp. (Æ) 8,358 80 Tenneco, Inc. 4,117 238 Cato Corp. (The) Class A 3,668 65 Texas Roadhouse, Inc. Class A 1,300 66 Central Garden & Pet Co. (Æ) 8,642 275 Tower International, Inc. 3,588 81 Century Communities, Inc. (Æ) 18,658 463 TRI Pointe Group, Inc. (Æ) 10,305 136 Cheesecake Factory, Inc. (The) 931 47 Universal Electronics, Inc. (Æ) 18,760 1,254 Chegg, Inc. (Æ)(Ñ) 79,946 983 Urban Outfitters, Inc. (Æ) 4,035 75 Chico's FAS, Inc. 6,889 65 Vera Bradley, Inc. (Æ) 4,875 48 Children's Place, Inc. (The) 5,090 520 Visteon Corp. (Æ) 3,595 367 ClubCorp Holdings, Inc. 61,776 809 Wingstop, Inc. 12,274 379 Columbia Sportswear Co. 10,439 606 Winnebago Industries, Inc. 19,574 685 Cooper Tire & Rubber Co. 4,426 160 Wolverine World Wide, Inc. 4,370 122 Cooper-Standard Holdings, Inc. (Æ) 399 40 ZAGG, Inc. (Æ) 55,434 480 Cracker Barrel Old Country Store, Inc. (Ñ) 363 61 Dana Holding Corp. 6,673 149 31,800 Dave & Buster's Entertainment, Inc. (Æ) 11,112 739 Del Frisco's Restaurant Group, Inc. (Æ) 2,899 47 Consumer Staples - 2.4% Delta Apparel, Inc. (Æ) 30,084 667 Andersons, Inc. (The) 20,169 689 Destination Maternity Corp. (Æ) 8,633 28 B&G Foods, Inc. Class A 19,337 688 Destination XL Group, Inc. (Æ) 87,225 205 Boston Beer Co. , Inc. Class A(Æ) 441 58 Dick's Sporting Goods, Inc. 8,178 326 Cal-Maine Foods, Inc. (Æ)(Ñ) 2,806 111 Eldorado Resorts, Inc. (Æ) 23,838 477 Dean Foods Co. 3,421 58 Ethan Allen Interiors, Inc. 1,221 39 Energizer Holdings, Inc. 14,705 706 Extended Stay America, Inc. 36,323 703 Flowers Foods, Inc. 42,990 745 Fox Factory Holding Corp. (Æ) 35,580 1,267 Fresh Del Monte Produce, Inc. 2,244 114 Gentherm, Inc. (Æ) 14,783 574 Freshpet, Inc. (Æ) 15,111 251 G-III Apparel Group, Ltd. (Æ) 2,563 64 J&J Snack Foods Corp. 636 84 Grand Canyon Education, Inc. (Æ) 21,150 1,657 John B Sanfilippo & Son, Inc. 8,850 559 Gray Television, Inc. (Æ) 25,347 347 Lancaster Colony Corp. 650 80 Helen of Troy, Ltd. (Æ) 1,199 113 Medifast, Inc. 1,646 68 Hibbett Sports, Inc. (Æ) 2,135 44 New Age Beverages Corp. (Æ) 60,433 310 HSN, Inc. 19,672 628 Omega Protein Corp. 15,462 277 ILG, Inc. 3,476 96 Primo Water Corp. (Æ) 48,219 612 IMAX Corp. (Æ) 4,206 93 Sanderson Farms, Inc. 841 97 Inter Parfums, Inc. 1,132 41 Tootsie Roll Industries, Inc. (Ñ) 1,759 61 International Speedway Corp. Class A 1,244 47 Universal Corp. 927 60 Johnson Outdoors, Inc. Class A 1,650 80 USANA Health Sciences, Inc. (Æ) 1,116 72 Kona Grill, Inc. (Æ) 17,361 64 Village Super Market, Inc. Class A 3,140 81 Lakeland Industries, Inc. (Æ) 25,757 373 WD-40 Co. 383 42 Libbey, Inc. 19,288 155 Weis Markets, Inc. 2,084 102 Malibu Boats, Inc. Class A(Æ) 20,497 530 5,925 Monarch Casino & Resort, Inc. (Æ) 3,243 98 Motorcar Parts of America, Inc. (Æ) 5,806 164 Energy - 4.0% Nutrisystem, Inc. 4,585 239 Callon Petroleum Co. (Æ) 93,810 995 Delek US Holdings, Inc. 34,173 904 See accompanying notes which are an integral part of the financial statements. 18 U.S. Small Cap Equity Fund Russell Investment Funds U.S. Small Cap Equity Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Gores Holdings, Inc. Class A(Æ) 41,291 665 Euronet Worldwide, Inc. (Æ) 1,326 116 Gulfport Energy Corp. (Æ) 91,554 1,350 Evercore Partners, Inc. Class A 948 67 Nabors Industries, Ltd. 77,934 634 Ezcorp, Inc. Class A(Æ) 6,882 53 Oceaneering International, Inc. 16,378 374 Fair Isaac Corp. 570 79 PBF Energy, Inc. Class A 94,698 2,108 FBL Financial Group, Inc. Class A 1,037 64 Ring Energy, Inc. (Æ) 95,329 1,239 FCB Financial Holdings, Inc. Class A(Æ) 10,647 508 RPC, Inc. (Ñ) 9,285 188 FelCor Lodging Trust, Inc. (ö) 12,033 87 Southwestern Energy Co. (Æ) 176,464 1,073 Fidelity & Guaranty Life 3,584 111 TerraForm Power, Inc. Class A(Æ) 8,251 99 First BanCorp 17,371 543 Whiting Petroleum Corp. (Æ) 80,721 445 First Commonwealth Financial Corp. 84,565 1,072 10,074 First Defiance Financial Corp. 1,427 75 First Horizon National Corp. 34,190 596 Financial Services - 25.3% First Industrial Realty Trust, Inc. (ö) 4,185 120 Acadia Realty Trust(ö) 3,004 84 First Merchants Corp. 11,612 466 Agree Realty Corp. (ö) 1,954 90 First Midwest Bancorp, Inc. 19,437 453 Alexander's, Inc. (ö) 132 56 Flagstar Bancorp, Inc. (Æ) 3,517 108 Ambac Financial Group, Inc. (Æ) 5,717 99 FNB Corp. 198,152 2,805 American Assets Trust, Inc. (ö) 1,669 66 Four Corners Property Trust, Inc. (ö) 3,841 96 American Equity Investment Life Holding Franklin Financial Network, Inc. (Æ) 13,691 565 Co. 72,112 1,894 Franklin Street Properties Corp. (ö) 6,261 69 Amerisafe, Inc. 14,516 827 Genworth Financial, Inc. Class A(Æ) 22,972 87 Ares Commercial Real Estate Corp. (ö) 5,563 73 GEO Group, Inc. (The)(ö) 4,723 140 Argo Group International Holdings, Ltd. 3,742 227 German American Bancorp, Inc. 13,469 459 Armada Hoffler Properties, Inc. (ö) 5,391 70 Getty Realty Corp. (ö) 3,214 81 Ashford Hospitality Prime, Inc. (ö) 7,470 77 Gladstone Commercial Corp. (ö) 3,218 70 Ashford Hospitality Trust, Inc. (ö) 12,353 75 Gramercy Property Trust(ö) 28,030 833 Astoria Financial Corp. 32,229 649 Great Western Bancorp, Inc. 20,604 841 Atlas Financial Holdings, Inc. (Æ) 9,932 148 Green Dot Corp. Class A(Æ) 58,884 2,268 BancFirst Corp. 838 81 Hancock Holding Co. 14,652 718 Bancorp, Inc. (The)(Æ) 48,866 370 Hannon Armstrong Sustainable Infrastructure BankUnited, Inc. 13,130 443 Capital, Inc. (ö) 1,804 41 Banner Corp. 7,802 441 Hanover Insurance Group, Inc. (The) 11,980 1,062 BofI Holding, Inc. (Æ)(Ñ) 3,178 75 Health Insurance Innovations, Inc. Class Brandywine Realty Trust(ö) 21,028 369 A(Æ) 29,422 691 Brookline Bancorp, Inc. 61,836 903 Healthcare Realty Trust, Inc. (ö) 3,181 109 Capitol Federal Financial, Inc. 5,208 74 Heritage Financial Corp. 21,682 575 CenterState Banks, Inc. 30,223 751 Heritage Insurance Holdings, Inc. 4,151 54 Chatham Lodging Trust(ö) 4,261 86 Hersha Hospitality Trust Class A(ö) 4,231 78 Chemical Financial Corp. 6,862 332 Highwoods Properties, Inc. (ö) 20,196 1,024 Chesapeake Lodging Trust(ö) 4,052 99 Home Bancorp, Inc. 1,780 76 CNO Financial Group, Inc. 53,249 1,112 Horace Mann Educators Corp. 1,675 63 CoBiz Financial, Inc. 28,836 502 Houlihan Lokey, Inc. Class A 4,525 158 Cohen & Steers, Inc. 7,537 306 Howard Hughes Corp. (The)(Æ) 7,247 890 Colony Starwood Homes(ö) 2,863 98 Iberiabank Corp. 16,215 1,322 Columbia Banking System, Inc. 4,313 172 Independence Realty Trust, Inc. (ö) 8,728 86 Community Bank System, Inc. 3,725 208 Infinity Property & Casualty Corp. 1,239 116 Community Healthcare Trust, Inc. (ö) 21,090 540 InfraREIT, Inc. (ö) 4,269 82 ConnectOne Bancorp, Inc. 24,894 561 Investors Bancorp, Inc. 62,107 830 Cousins Properties, Inc. (ö) 14,263 125 iStar, Inc. (Æ)(ö) 6,969 84 Cowen Group, Inc. Class A(Æ) 48,022 780 James River Group Holdings, Ltd. 1,409 56 DiamondRock Hospitality Co. (ö) 9,660 106 JER Investment Trust, Inc. (Æ)(Å) 1,771 — Easterly Government Properties, Inc. (ö) 2,373 50 Kinsale Capital Group, Inc. 2,566 96 EastGroup Properties, Inc. (ö) 1,434 120 Kite Realty Group Trust(ö) 3,642 69 Education Realty Trust, Inc. (ö) 7,491 290 LaSalle Hotel Properties(ö) 7,603 227 Employers Holdings, Inc. 5,322 225 LegacyTexas Financial Group, Inc. 19,032 726 Enova International, Inc. (Æ) 5,729 85 LendingTree, Inc. (Æ) 5,439 937 Enstar Group, Ltd. (Æ) 396 79 Lexington Realty Trust(ö) 9,906 98 Essent Group, Ltd. (Æ) 3,019 112 LTC Properties, Inc. (ö) 1,199 62 See accompanying notes which are an integral part of the financial statements. U.S. Small Cap Equity Fund 19 Russell Investment Funds U.S. Small Cap Equity Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Mack-Cali Realty Corp. (ö) 3,969 108 STORE Capital Corp. (ö) 22,010 494 MB Financial, Inc. 20,461 901 Summit Hotel Properties, Inc. (ö) 5,920 110 Mercantile Bank Corp. 13,571 427 Sunstone Hotel Investors, Inc. (ö) 11,743 189 Meridian Bancorp, Inc. 54,889 928 TCF Financial Corp. 31,694 505 Meta Financial Group, Inc. 1,094 97 Terreno Realty Corp. (ö) 3,173 107 MGIC Investment Corp. (Æ) 23,829 267 Third Point Reinsurance, Ltd. (Æ) 3,826 53 Moelis & Co. Class A 23,668 920 Tier REIT, Inc. (ö) 3,295 61 Monmouth Real Estate Investment Corp. (ö) 50,961 767 TrustCo Bank Corp. 16,488 128 Monogram Residential Trust, Inc. (ö) 7,983 78 UMB Financial Corp. 8,460 633 National General Holdings Corp. 27,193 574 UMH Properties, Inc. (ö) 3,322 57 National Health Investors, Inc. (ö) 1,484 118 Umpqua Holdings Corp. 111,735 2,050 National Storage Affiliates Trust(ö) 3,035 70 Universal Insurance Holdings, Inc. 2,883 73 National Western Life Group, Inc. Class A 375 120 Univest Corp. of Pennsylvania 9,905 297 Navigators Group, Inc. (The) 1,009 55 Urban Edge Properties(ö) 3,864 92 NexPoint Residential Trust, Inc. (ö) 2,712 68 Urstadt Biddle Properties, Inc. Class A(ö) 2,721 54 Northrim BanCorp, Inc. 15,850 482 Voya Financial, Inc. 20,762 766 Northwest Bancshares, Inc. 14,846 232 Waddell & Reed Financial, Inc. Class A 3,979 75 OceanFirst Financial Corp. 2,185 59 Washington Real Estate Investment Trust(ö) 3,281 105 OFG Bancorp 125,349 1,253 WesBanco, Inc. 14,772 584 Old National Bancorp 40,677 702 Westamerica Bancorporation(Ñ) 12,214 684 OM Asset Management PLC 52,396 779 Western Alliance Bancorp(Æ) 4,732 233 One Liberty Properties, Inc. (ö) 1,433 34 Western New England Bancorp, Inc. 44,084 447 OneBeacon Insurance Group, Ltd. Class A 9,503 173 WisdomTree Investments, Inc. (Ñ) 9,197 94 Owens Realty Mortgage, Inc. (ö) 4,603 78 WSFS Financial Corp. 12,417 563 Pacific Premier Bancorp, Inc. (Æ) 32,951 1,216 Xenia Hotels & Resorts, Inc. (ö) 5,994 116 Parkway, Inc. (ö) 2,631 60 63,844 Pebblebrook Hotel Trust(Ñ)(ö) 3,665 118 Pennsylvania Real Estate Investment Trust(ö) 2,586 29 Health Care - 11.7% Physicians Realty Trust(ö) 4,779 96 Abaxis, Inc. 1,720 91 Potlatch Corp. (ö) 15,540 710 Acadia Healthcare Co. , Inc. (Æ)(Ñ) 12,621 623 Preferred Apartment Communities, Inc. Class Accelerate Diagnostics, Inc. (Æ)(Ñ) 12,776 349 A(ö) 4,414 70 Acceleron Pharma, Inc. (Æ) 1,874 57 Preferred Bank 12,325 659 Adamas Pharmaceuticals, Inc. (Æ)(Ñ) 5,878 103 Primerica, Inc. 2,028 154 Addus HomeCare Corp. (Æ) 17,467 650 Prosperity Bancshares, Inc. 10,166 653 Aduro Biotech, Inc. Class A(Æ) 9,405 107 PS Business Parks, Inc. (ö) 1,196 158 Aimmune Therapeutics, Inc. (Æ) 5,464 112 QTS Realty Trust, Inc. Class A(ö) 2,117 111 Alder Biopharmaceuticals, Inc. (Æ)(Ñ) 3,648 42 Radian Group, Inc. 14,178 232 Almost Family, Inc. (Æ) 8,977 553 Ramco-Gershenson Properties Trust(ö) 4,208 54 Amedisys, Inc. (Æ) 12,605 792 Rayonier, Inc. (ö) 29,631 852 Amicus Therapeutics, Inc. (Æ) 13,145 132 Redwood Trust, Inc. (ö) 5,433 93 AMN Healthcare Services, Inc. (Æ) 2,532 99 Retail Opportunity Investments Corp. (ö) 46,801 898 Analogic Corp. 890 65 Rexford Industrial Realty, Inc. (ö) 4,133 113 Anavex Life Sciences Corp. (Æ)(Ñ) 13,069 70 RLI Corp. 1,093 60 Anika Therapeutics, Inc. (Æ) 1,260 62 RLJ Lodging Trust(ö) 7,462 148 Array BioPharma, Inc. (Æ) 8,924 75 Ryman Hospitality Properties, Inc. (ö) 1,556 100 Atrion Corp. 316 203 Sabra Health Care REIT, Inc. (ö) 3,483 84 Avexis, Inc. (Æ) 968 80 Safeguard Scientifics, Inc. (Æ) 11,803 140 AxoGen, Inc. (Æ) 28,967 485 Safety Insurance Group, Inc. 1,267 87 Axovant Sciences, Ltd. (Æ)(Ñ) 4,066 94 Saul Centers, Inc. (ö) 1,185 69 BioCryst Pharmaceuticals, Inc. (Æ) 8,631 48 Selective Insurance Group, Inc. 3,066 153 BioTelemetry, Inc. (Æ) 45,377 1,519 Seritage Growth Properties(Ñ)(ö) 1,986 83 Bluebird Bio, Inc. (Æ) 2,548 268 STAG Industrial, Inc. (ö) 3,648 101 Blueprint Medicines Corp. (Æ) 2,047 104 State Auto Financial Corp. 9,330 240 Cambrex Corp. (Æ) 8,785 525 State Bank Financial Corp. 13,719 372 Cara Therapeutics, Inc. (Æ)(Ñ) 4,460 69 State National Companies, Inc. 3,054 56 Cardiovascular Systems, Inc. (Æ) 39,163 1,262 Sterling Bancorp 36,919 858 Catalent, Inc. (Æ) 3,903 137 Stewart Information Services Corp. 1,430 65 Celldex Therapeutics, Inc. (Æ)(Ñ) 28,808 71 See accompanying notes which are an integral part of the financial statements. 20 U.S. Small Cap Equity Fund Russell Investment Funds U.S. Small Cap Equity Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Chemed Corp. 1,416 290 Omeros Corp. (Æ) 3,991 79 ChemoCentryx, Inc. (Æ) 7,700 72 Omnicell, Inc. (Æ) 7,543 325 Coherus Biosciences, Inc. (Æ) 4,297 62 OraSure Technologies, Inc. (Æ) 5,277 91 Corcept Therapeutics, Inc. (Æ) 20,832 246 Otonomy, Inc. (Æ) 7,039 133 CorVel Corp. (Æ) 913 43 Owens & Minor, Inc. 2,384 77 Cutera, Inc. (Æ) 2,163 56 Pacira Pharmaceuticals, Inc. (Æ) 12,772 609 Eagle Pharmaceuticals, Inc. (Æ) 2,475 195 PAREXEL International Corp. (Æ) 1,825 159 Edge Therapeutics, Inc. (Æ) 8,517 87 Penumbra, Inc. (Æ) 6,948 610 Ensign Group, Inc. (The) 5,000 109 PharMerica Corp. (Æ) 3,437 90 Enzo Biochem, Inc. (Æ) 4,846 53 PRA Health Sciences, Inc. (Æ) 8,883 666 Epizyme, Inc. (Æ) 5,227 79 Prestige Brands Holdings, Inc. (Æ) 1,140 60 Esperion Therapeutics, Inc. (Æ) 1,758 81 Prothena Corp. PLC(Æ) 2,745 149 Exact Sciences Corp. (Æ)(Ñ) 7,324 259 Puma Biotechnology, Inc. (Æ) 1,866 163 Exactech, Inc. (Æ) 11,754 350 Quality Systems, Inc. (Æ) 3,762 65 FibroGen, Inc. (Æ) 2,825 91 Ra Pharmaceuticals, Inc. (Æ) 3,597 67 Five Prime Therapeutics, Inc. (Æ) 2,863 86 Radius Health, Inc. (Æ) 2,533 115 Flexion Therapeutics, Inc. (Æ) 3,441 70 Sage Therapeutics, Inc. (Æ) 2,240 178 Foundation Medicine, Inc. (Æ)(Ñ) 2,032 81 Sangamo BioSciences, Inc. (Æ) 17,501 154 Geron Corp. (Æ) 30,009 83 Sarepta Therapeutics, Inc. (Æ) 4,808 162 Glaukos Corp. (Æ) 2,851 118 SciClone Pharmaceuticals, Inc. (Æ) 6,753 74 Global Blood Therapeutics, Inc. (Æ) 2,491 68 Select Medical Holdings Corp. (Æ) 13,454 207 Globus Medical, Inc. Class A(Æ) 8,106 269 Spark Therapeutics, Inc. (Æ) 1,654 99 Halozyme Therapeutics, Inc. (Æ) 9,723 125 Supernus Pharmaceuticals, Inc. (Æ) 17,733 764 Halyard Health, Inc. (Æ) 2,525 99 Surmodics, Inc. (Æ) 8,219 231 HealthEquity, Inc. (Æ) 1,799 90 Tactile Systems Technology, Inc. (Æ) 23,905 683 HealthSouth Corp. 11,426 553 Teladoc, Inc. (Æ) 2,310 80 Healthways, Inc. (Æ) 27,106 1,080 Teligent, Inc. (Æ)(Ñ) 28,237 258 Heska Corp. (Æ) 7,427 758 Triple-S Management Corp. Class B(Æ) 3,878 66 ICU Medical, Inc. (Æ) 849 146 Ultragenyx Pharmaceutical, Inc. (Æ) 2,939 183 INC Research Holdings, Inc. Class A(Æ) 1,932 113 US Physical Therapy, Inc. 6,776 409 Innoviva, Inc. (Æ) 6,027 77 Veeva Systems, Inc. Class A(Æ) 9,547 585 Inogen, Inc. (Æ) 8,629 823 Veracyte, Inc. (Æ) 9,890 82 Inovio Pharmaceuticals, Inc. (Æ) 13,249 104 Versartis, Inc. (Æ) 4,431 77 Insulet Corp. (Æ) 2,808 144 Voyager Therapeutics, Inc. (Æ)(Ñ) 6,326 57 Integra LifeSciences Holdings Corp. (Æ) 1,279 70 29,479 Intersect ENT, Inc. (Æ) 3,123 87 Iovance Biotherapeutics, Inc. (Æ)(Ñ) 11,413 84 Materials and Processing - 9.1% Ironwood Pharmaceuticals, Inc. Class A(Æ) 5,181 98 A Schulman, Inc. 33,943 1,086 Keryx Biopharmaceuticals, Inc. (Æ)(Ñ) 63,001 455 Aceto Corp. 4,195 65 Kite Pharma, Inc. (Æ) 1,931 200 Allegheny Technologies, Inc. (Ñ) 37,337 635 Lannett Co. , Inc. (Æ)(Ñ) 77,087 1,574 Beacon Roofing Supply, Inc. (Æ) 14,652 718 LeMaitre Vascular, Inc. 2,307 72 Broadwind Energy, Inc. (Æ) 31,513 159 Lexicon Pharmaceuticals, Inc. (Æ)(Ñ) 3,650 60 Builders FirstSource, Inc. (Æ) 4,870 75 Ligand Pharmaceuticals, Inc. Class B(Æ)(Ñ) 5,494 667 Cabot Microelectronics Corp. 984 73 Loxo Oncology, Inc. (Æ) 2,118 170 Carpenter Technology Corp. 22,222 832 Luminex Corp. 3,297 70 Compass Minerals International, Inc. 14,060 918 Magellan Health, Inc. (Æ) 1,390 101 Ferroglobe PLC 68,168 815 Masimo Corp. (Æ) 1,661 151 FutureFuel Corp. 19,022 287 MediciNova, Inc. (Æ) 11,172 59 Installed Building Products, Inc. (Æ) 6,012 318 Medidata Solutions, Inc. (Æ) 1,213 95 Insteel Industries, Inc. 26,927 888 Merit Medical Systems, Inc. (Æ) 18,995 725 Interface, Inc. Class A 35,831 704 Minerva Neurosciences, Inc. (Æ) 11,119 98 ITT, Inc. 28,895 1,160 Molina Healthcare, Inc. (Æ) 8,551 592 KapStone Paper and Packaging Corp. 26,741 552 National HealthCare Corp. 1,054 74 Koppers Holdings, Inc. (Æ) 15,080 545 National Research Corp. Class A 2,114 57 Landec Corp. (Æ) 14,385 214 Nektar Therapeutics(Æ) 4,298 84 LB Foster Co. Class A 23,953 514 Neogen Corp. (Æ) 2,087 144 LCI Industries 2,789 286 NxStage Medical, Inc. (Æ) 3,121 78 LSB Industries, Inc. (Æ)(Ñ) 100,166 1,035 See accompanying notes which are an integral part of the financial statements. U.S. Small Cap Equity Fund 21 Russell Investment Funds U.S. Small Cap Equity Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ NCI Building Systems, Inc. (Æ) 36,664 612 Mitek Systems, Inc. (Æ) 58,666 493 NN, Inc. 23,213 637 Mobile Mini, Inc. 23,520 702 Oil-Dri Corp. of America 969 41 Modine Manufacturing Co. (Æ) 31,391 520 Omnova Solutions, Inc. (Æ) 61,414 599 NV5 Global, Inc. (Æ) 20,460 870 Owens-Illinois, Inc. (Æ) 21,238 508 Old Dominion Freight Line, Inc. 9,353 891 Patrick Industries, Inc. (Æ) 17,087 1,244 On Assignment, Inc. (Æ) 8,275 448 PGT Innovations, Inc. (Æ) 35,452 454 Park-Ohio Holdings Corp. 9,104 347 PolyOne Corp. 25,530 989 Primoris Services Corp. 18,843 470 RBC Bearings, Inc. (Æ) 3,948 402 Radiant Logistics, Inc. (Æ) 63,764 343 Silgan Holdings, Inc. 23,926 760 Ryder System, Inc. 876 63 Simpson Manufacturing Co. , Inc. 11,642 509 SkyWest, Inc. 16,537 580 Summit Materials, Inc. Class A(Æ) 27,202 785 Square, Inc. Class A(Æ) 19,639 461 Triton International, Ltd. 14,170 474 Student Transportation, Inc. (Ñ) 76,631 465 United States Steel Corp. (Ñ) 59,347 1,313 Sun Hydraulics Corp. 3,112 133 Universal Stainless & Alloy Products, Inc. (Æ) 16,898 330 Supreme Industries, Inc. Class A 13,425 221 US Concrete, Inc. (Æ)(Ñ) 16,213 1,273 Sykes Enterprises, Inc. (Æ) 4,586 154 22,809 Titan International, Inc. 58,510 703 TopBuild Corp. (Æ) 2,940 156 Producer Durables - 13.5% Triumph Group, Inc. 17,029 538 AAR Corp. 5,628 196 UniFirst Corp. 766 108 ACCO Brands Corp. (Æ) 101,580 1,182 Vishay Precision Group, Inc. (Æ) 13,029 225 Advanced Energy Industries, Inc. (Æ) 5,840 378 WNS Holdings, Ltd. - ADR(Æ) 20,252 696 AECOM(Æ) 2,779 90 Zebra Technologies Corp. Class A(Æ) 5,323 535 Air Transport Services Group, Inc. (Æ) 54,164 1,180 33,930 Atlas Air Worldwide Holdings, Inc. (Æ) 21,927 1,143 AZZ, Inc. 11,243 627 Technology - 13.5% Brink's Co. (The) 7,241 485 ADTRAN, Inc. 4,944 102 Casella Waste Systems, Inc. Class A(Æ) 74,296 1,218 Alarm. com Holdings, Inc. (Æ) 12,349 465 Columbus McKinnon Corp. 30,538 776 Aspen Technology, Inc. (Æ) 1,647 91 Compass Diversified Holdings(Ñ) 72,776 1,269 Asure Software, Inc. (Æ) 25,937 379 Covanta Holding Corp. (Ñ) 53,160 702 AVX Corp. 5,301 87 Crane Co. 2,277 181 Benchmark Electronics, Inc. (Æ) 7,432 240 Ducommun, Inc. (Æ) 18,257 577 Blackline, Inc. (Æ) 4,740 169 Dycom Industries, Inc. (Æ) 7,261 650 CACI International, Inc. Class A(Æ) 852 107 Ennis, Inc. 20,977 401 Carbonite, Inc. (Æ) 37,514 818 ExlService Holdings, Inc. (Æ) 1,022 57 CEVA, Inc. (Æ) 8,413 382 Flir Systems, Inc. 24,415 846 Cirrus Logic, Inc. (Æ) 9,454 593 Forrester Research, Inc. 1,122 44 Coherent, Inc. (Æ) 2,604 586 Forward Air Corp. 9,116 486 Cohu, Inc. 6,714 106 Genesee & Wyoming, Inc. Class A(Æ) 13,475 922 Cypress Semiconductor Corp. 33,606 459 GP Strategies Corp. (Æ) 9,878 261 CYREN, Ltd. (Æ) 52,563 108 Granite Construction, Inc. 8,311 401 Diebold Nixdorf, Inc. 70,380 1,972 Greenbrier Cos. , Inc. (Ñ) 12,023 556 Ellie Mae, Inc. (Æ) 853 94 Herman Miller, Inc. 19,005 578 EPAM Systems, Inc. (Æ) 877 74 Hudson Technologies, Inc. (Æ) 80,799 683 ePlus, Inc. (Æ) 571 42 InnerWorkings, Inc. (Æ) 17,810 207 Everbridge, Inc. (Æ) 6,454 157 John Bean Technologies Corp. 5,419 531 Evolent Health, Inc. Class A(Æ) 33,342 845 KBR, Inc. 97,417 1,482 Fabrinet(Æ) 1,383 59 Kennametal, Inc. 6,420 240 Finisar Corp. (Æ) 14,542 378 KLX, Inc. (Æ) 8,820 441 Five9, Inc. (Æ) 75,500 1,625 Knight Transportation, Inc. 12,334 457 FormFactor, Inc. (Æ) 78,778 977 Korn/Ferry International 27,904 964 Glu Mobile, Inc. (Æ) 22,991 57 Kornit Digital, Ltd. (Æ) 25,864 500 GrubHub, Inc. (Æ) 7,571 330 Lydall, Inc. (Æ) 21,428 1,108 GSI Group, Inc. (Æ) 43,619 1,570 Marten Transport, Ltd. 8,253 226 GTT Communications, Inc. (Æ) 27,437 868 MasTec, Inc. (Æ) 20,981 947 Hortonworks, Inc. (Æ) 35,247 454 MAXIMUS, Inc. 1,224 77 Ichor Holdings, Ltd. (Æ) 11,801 238 McGrath RentCorp 21,346 739 Insight Enterprises, Inc. (Æ) 5,663 226 See accompanying notes which are an integral part of the financial statements. 22 U.S. Small Cap Equity Fund Russell Investment Funds U.S. Small Cap Equity Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Integrated Device Technology, Inc. (Æ) 45,285 1,168 California Water Service Group 2,148 79 InterXion Holding NV(Æ) 13,678 626 Chesapeake Utilities Corp. 1,797 135 iRobot Corp. (Æ) 3,036 255 Connecticut Water Service, Inc. 754 42 Kimball Electronics, Inc. (Æ) 6,093 110 Consolidated Water Co. , Ltd. 3,447 43 LogMeIn, Inc. 3,439 359 Delta Natural Gas Co. , Inc. 1,176 36 Lumentum Holdings, Inc. (Æ) 14,577 832 Dynegy, Inc. Class A(Æ) 11,504 95 Meet Group, Inc. (Æ) 12,134 61 El Paso Electric Co. 2,684 139 Mellanox Technologies, Ltd. (Æ) 18,756 812 Idacorp, Inc. 3,236 276 Mercury Systems, Inc. (Æ) 4,625 195 IDT Corp. Class B 4,396 63 Methode Electronics, Inc. 5,414 223 j2 Global, Inc. 835 71 MKS Instruments, Inc. 1,421 96 MGE Energy, Inc. 1,173 75 Monolithic Power Systems, Inc. 2,751 265 Middlesex Water Co. 1,441 57 Nanometrics, Inc. (Æ) 2,942 74 New Jersey Resources Corp. 4,001 159 NETGEAR, Inc. (Æ) 4,532 195 Northwest Natural Gas Co. 1,663 100 NetScout Systems, Inc. (Æ) 4,795 165 NorthWestern Corp. 2,016 123 NeuStar, Inc. Class A(Æ) 1,608 54 NRG Yield, Inc. Class A 4,580 78 NIC, Inc. 8,809 167 NRG Yield, Inc. 8,853 156 Nutanix, Inc. Class A(Æ)(Ñ) 16,092 324 ONE Gas, Inc. 3,836 268 Orbotech, Ltd. (Æ) 8,182 267 Ormat Technologies, Inc. 1,412 83 Paycom Software, Inc. (Æ) 1,907 130 Otter Tail Corp. 1,774 70 PC Connection, Inc. 9,588 259 Pattern Energy Group, Inc. Class A 2,134 51 Perficient, Inc. (Æ) 5,832 109 PNM Resources, Inc. 2,219 85 Photronics, Inc. (Æ) 5,543 52 Portland General Electric Co. 2,494 114 Q2 Holdings, Inc. (Æ) 9,348 345 RingCentral, Inc. Class A(Æ) 20,697 756 Quantenna Communications, Inc. (Æ) 7,407 141 SJW Group 10,592 521 RADCOM, Ltd. (Æ) 17,247 334 South Jersey Industries, Inc. 5,257 180 RealPage, Inc. (Æ) 19,689 708 Southwest Gas Holdings, Inc. 1,881 137 Rogers Corp. (Æ) 2,070 225 Spark Energy, Inc. Class A(Ñ) 4,334 81 Rudolph Technologies, Inc. (Æ) 16,469 376 Spire, Inc. 3,780 264 Sanmina Corp. (Æ) 6,456 246 Ultra Petroleum Corp. (Æ)(Ñ) 60,439 656 Sapiens International Corp. NV(Æ) 49,939 559 Unitil Corp. 25,976 1,254 ShotSpotter, Inc. (Æ) 12,977 166 WGL Holdings, Inc. 1,757 147 Silicon Motion Technology Corp. - ADR 11,511 555 York Water Co. (The) 1,584 55 Sparton Corp. (Æ) 10,337 227 8,142 Super Micro Computer, Inc. (Æ) 27,446 677 Synaptics, Inc. (Æ) 18,995 982 Total Common Stocks Synchronoss Technologies, Inc. (Æ) 8,018 132 SYNNEX Corp. 792 95 (cost $205,288) 239,973 Tangoe, Inc. (Æ) 17,784 116 Tech Data Corp. (Æ) 790 80 Short -Term Investments - 3.9% TESSCO Technologies, Inc. 18,277 243 U. S. Cash Management Fund 9,923,293 (8) 9,924 TTM Technologies, Inc. (Æ) 36,371 631 Total Short-Term Investments Tyler Technologies, Inc. (Æ) 4,185 735 (cost $9,924) 9,924 Ultra Clean Holdings(Æ) 10,790 202 Varonis Systems, Inc. (Æ) 30,956 1,152 Other Securities - 5.6% VeriFone Systems, Inc. (Æ) 83,057 1,503 U. S. Cash Collateral Fund(×) 14,199,051 (8) 14,199 Vocera Communications, Inc. (Æ) 12,880 340 Total Other Securities Web. com Group, Inc. (Æ) 4,180 106 (cost $14,199) 14,199 Xperi Corp. 52,238 1,557 Xplore Technologies Corp. (Æ) 41,484 81 Total Investments 104.8% 33,970 (identified cost $229,411) 264,096 Utilities - 3.2% Other Assets and Liabilities, Net Allete, Inc. 11,860 850 American States Water Co. 2,093 99 - (4.8%) (12,101 ) Avista Corp. 2,825 120 Net Assets - 100.0% 251,995 Black Hills Corp. 1,050 71 Boingo Wireless, Inc. (Æ) 36,973 553 See accompanying notes which are an integral part of the financial statements. U.S. Small Cap Equity Fund 23 Russell Investment Funds U.S. Small Cap Equity Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Restricted Securities Amounts in thousands (except share and cost per unit amounts) Principal Cost per Cost Fair Value % of Net Assets Acquisition Amount ($) Unit (000 ) (000 ) Securities Date or shares $ $ $ 0.0% JER Investment Trust, Inc. 05/27/04 1,771 82.03 145 — — For a description of restricted securities see note 7 in the Notes to Financial Statements. Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Russell 2000 Mini Index Futures 36 USD 2,546 09/17 13 Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) 13 Presentation of Portfolio Holdings Amounts in thousands Fair Value Practical Portfolio Summary Level 1 Level 2 Level 3 Expedient (a) Total % of Net Assets Common Stocks Consumer Discretionary $ 31,800 $ — $ — $ — $ 31,800 12.6 Consumer Staples 5,925 — — — 5,925 2.4 Energy 10,074 — — — 10,074 4.0 Financial Services 63,844 — — — 63,844 25.3 Health Care 29,479 — — — 29,479 11.7 Materials and Processing 22,809 — — — 22,809 9.1 Producer Durables 33,930 — — — 33,930 13.5 Technology 33,970 — — — 33,970 13.5 Utilities 8,142 — — — 8,142 3.2 Short-Term Investments — — — 9,924 9,924 3.9 Other Securities — — — 14,199 14,199 5.6 Total Investments 239,973 — — 24,123 264,096 104.8 Other Assets and Liabilities, Net (4.8 ) 100.0 Other Financial Instruments Assets Futures Contracts 13 — — — 13 — * A Total Other Financial Instruments ** $ 13 $ — $ — $ — $ 13 * Less than 0.05% of net assets. ** Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the investments. See accompanying notes which are an integral part of the financial statements. 24 U.S. Small Cap Equity Fund Russell Investment Funds U.S. Small Cap Equity Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) (a) Certain investments that are measured at fair value using the net asset value per share (or its equivalent) practical expedient have not been classified in the fair value levels. The fair value amounts presented in the table are intended to permit reconciliation to the amounts presented in the Schedule of Investments. For a description of the Levels, see note 2 in the Notes to Financial Statements. For a disclosure on transfers between Levels 1, 2 and 3 during the period ended June 30, 2017, see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. U.S. Small Cap Equity Fund 25 Russell Investment Funds U.S. Small Cap Equity Fund Fair Value of Derivative Instruments — June 30, 2017 (Unaudited) Amounts in thousands Equity Derivatives not accounted for as hedging instruments Contracts Location: Statement of Assets and Liabilities - Assets Variation margin on futures contracts* $ 13 Equity Derivatives not accounted for as hedging instruments Contracts Location: Statement of Operations - Net realized gain (loss) Futures contracts $ 99 Location: Statement of Operations - Net change in unrealized appreciation (depreciation) Futures contracts $ 134 * Includes cumulative appreciation/depreciation of futures contracts as reported in the Schedule of Investments. Only variation margin is reported within the Statement of Assets and Liabilities. For further disclosure on derivatives see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. 26 U.S. Small Cap Equity Fund Russell Investment Funds U.S. Small Cap Equity Fund Balance Sheet Offsetting of Financial and Derivative Instruments — June 30, 2017 (Unaudited) Amounts in thousands Offsetting of Financial Assets and Derivative Assets Gross Net Amounts Amounts of Assets Gross Offset in the Presented in Amounts of Statement of the Statement Recognized Assets and of Assets and Description Location: Statement of Assets and Liabilities - Assets Assets Liabilities Liabilities Securities on Loan* Investments, at fair value $ 13,393 $ — $ 13,393 Total Financial and Derivative Assets 13,393 — 13,393 Financial and Derivative Assets not subject to a netting agreement — — — Total Financial and Derivative Assets subject to a netting agreement $ 13,393 $ — $ 13,393 Financial Assets, Derivative Assets, and Collateral Held by Counterparty Gross Amounts Not Offset in the Statement of Assets and Liabilities Net Amounts of Assets Presented in the Statement Financial and of Assets and Derivative Collateral Counterparty Liabilities Instruments Received^ Net Amount Barclays $ 2,501 $ — $ 2,501 $ — Citigroup 2,529 — 2,529 — Fidelity 1,136 — 1,136 — Goldman Sachs 3,934 — 3,934 — JPMorgan Chase 868 — 868 — Merrill Lynch 435 — 435 — Morgan Stanley 1,412 — 1,412 — UBS 578 — 578 — Total $ 13,393 $ — $ 13,393 $ — Offsetting of Financial Liabilities and Derivative Liabilities Gross Net Amounts Amounts of Liabilities Gross Offset in the Presented in Amounts of Statement of the Statement Recognized Assets and of Assets and Description Location: Statement of Assets and Liabilities - Liabilities Liabilities Liabilities Liabilities Futures Contracts Variation margin on futures contracts $ 7 $ — $ 7 Total Financial and Derivative Liabilities 7 — 7 Financial and Derivative Liabilities not subject to a netting agreement (7 ) — (7 ) Total Financial and Derivative Liabilities subject to a netting agreement $ — $ — $ — * Fair value of securities on loan as reported in the footnotes to the Statement of Assets and Liabilities. ^Collateral received or pledged amounts may not reconcile to those disclosed in the Statement of Assets and Liabilities due to the inclusion of off-Balance Sheet collateral and adjustments made to exclude overcollateralization. For further disclosure on derivatives and counterparty risk see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. U.S. Small Cap Equity Fund 27 Russell Investment Funds U.S. Small Cap Equity Fund Statement of Assets and Liabilities — June 30, 2017 (Unaudited) Amounts in thousands Assets Investments, at identified cost $ 229,411 Investments, at fair value(*)(>) 264,096 Cash (restricted)(a) 245 Receivables: Dividends and interest 226 Dividends from affiliated funds 10 Investments sold 3,922 Fund shares sold 1 Prepaid expenses 2 Total assets 268,502 Liabilities Payables: Investments purchased 1,976 Fund shares redeemed 36 Accrued fees to affiliates 199 Other accrued expenses 90 Variation margin on futures contracts 7 Payable upon return of securities loaned 14,199 Total liabilities 16,507 Net Assets $ 251,995 See accompanying notes which are an integral part of the financial statements. 28 U.S. Small Cap Equity Fund Russell Investment Funds U.S. Small Cap Equity Fund Statement of Assets and Liabilities, continued — June 30, 2017 (Unaudited) Amounts in thousands Net Assets Consist of: Undistributed (overdistributed) net investment income $ 231 Accumulated net realized gain (loss) 6,962 Unrealized appreciation (depreciation) on: Investments 34,685 Futures contracts 13 Shares of beneficial interest 158 Additional paid-in capital 209,946 Net Assets $ 251,995 Net Asset Value , offering and redemption price per share: Net asset value per share: (#) $ 15.92 Net assets $ 251,995,125 Shares outstanding ($. 01 par value) 15,832,972 Amounts in thousands (*) Securities on loan included in investments $ 13,393 (>) Investments in affiliates, U. S. Cash Management Fund and U. S. Cash Collateral Fund $ 24,123 (a) Cash Collateral for Futures $ 245 (#) Net asset value per share equals net assets divided by shares of beneficial interest outstanding. See accompanying notes which are an integral part of the financial statements. U.S. Small Cap Equity Fund 29 Russell Investment Funds U.S. Small Cap Equity Fund Statement of Operations — For the Period Ended June 30, 2017 (Unaudited) Amounts in thousands Investment Income Dividends $ 1,114 Dividends from affiliated funds 47 Securities lending income (net) 64 Securities lending income from affiliated funds (net) 69 Total investment income 1,294 Expenses Advisory fees 1,047 Administrative fees 58 Custodian fees 27 Transfer agent fees . 5 Professional fees 32 Trustees’ fees 4 Printing fees 16 Miscellaneous 8 Total expenses 1,197 Net investment income (loss) 97 Net Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investments 11,083 Futures contracts 99 Net realized gain (loss) 11,182 Net change in unrealized appreciation (depreciation) on: Investments (651 ) Futures contracts 134 Net change in unrealized appreciation (depreciation) (517 ) Net realized and unrealized gain (loss) 10,665 Net Increase (Decrease) in Net Assets from Operations $ 10,762 See accompanying notes which are an integral part of the financial statements. 30 U.S. Small Cap Equity Fund Russell Investment Funds U.S. Small Cap Equity Fund Statements of Changes in Net Assets Period Ended June 30, 2017 Fiscal Year Ended Amounts in thousands (Unaudited) December 31, 2016 Increase (Decrease) in Net Assets Operations Net investment income (loss) $ 97 $ 1,610 Net realized gain (loss) 11,182 3,178 Net change in unrealized appreciation (depreciation) (517 ) 32,497 Net increase (decrease) in net assets from operations 10,762 37,285 Distributions From net investment income (127 ) (1,537 ) From net realized gain — (116 ) From return of capital — (219 ) Net decrease in net assets from distributions (127 ) (1,872 ) Share Transactions* Net increase (decrease) in net assets from share transactions 12,645 (24,761 ) Total Net Increase (Decrease) in Net Assets 23,280 10,652 Net Assets Beginning of period 228,715 218,063 End of period $ 251,995 $ 228,715 Undistributed (overdistributed) net investment income included in net assets $ 231 $ 261 * Share transaction amounts (in thousands) for the periods ended June 30, 2017 and December 31, 2016 were as follows: 2017 (Unaudited) 2016 Shares Dollars Shares Dollars Proceeds from shares sold 1,540 $ 24,104 497 $ 6,506 Proceeds from reinvestment of distributions 8 128 137 1,872 Payments for shares redeemed (749 ) (11,587 ) (2,463 ) (33,139 ) Total increase (decrease) 799 $ 12,645 (1,829 ) $ (24,761 ) See accompanying notes which are an integral part of the financial statements. U.S. Small Cap Equity Fund 31 Russell Investment Funds U.S. Small Cap Equity Fund Financial Highlights — For the Periods Ended For a Share Outstanding Throughout Each Period. $ $ Net $ Net Asset Value, Investment Net Realized Total from Distributions Distributions $ Beginning of Income (Loss) and Unrealized Investment from Net from Net Return of Period (a)(b) Gain (Loss) Operations Investment Income Realized Gain Capital June 30, 2017(1) 15.21 . 01 . 71 . 72 (. 01 ) — — December 31, 2016 12.93 . 10 2.30 2.40 (. 10 ) (. 01 ) (. 01 ) December 31, 2015 15.51 . 09 (1.19 ) (1.10 ) (. 10 ) (1.38 ) — December 31, 2014 16.88 . 06 . 18 . 24 (. 04 ) (1.57 ) — December 31, 2013 13.02 . 08 5.11 5.19 (. 07 ) (1.26 ) — December 31, 2012 11.36 . 13 1.67 1.80 (. 14 ) — — See accompanying notes which are an integral part of the financial statements. U.S. Small Cap Equity Fund 32 % % % $ $ Ratio of Expenses Ratio of Expenses Ratio of Net Net Asset Value, % Net Assets, to Average to Average Investment Income % $ End of Total End of Period Net Assets, Net Assets, to Average Portfolio Total Distributions Period Return (d)(f) (000 ) Gross (e) Net (b)(e) Net Assets (b)(e) Turnover Rate (d) (. 01 ) 15.92 4.73 251,995 1.03 1.03 . 08 61 (. 12 ) 15.21 18.66 228,715 1.03 1.03 . 76 106 (1.48 ) 12.93 (7.19 ) 218,063 1.06 1.04 . 61 138 (1.61 ) 15.51 1.56 253,803 1.06 1.01 . 35 80 (1.33 ) 16.88 40.00 237,828 1.05 1.00 . 50 77 (. 14 ) 13.02 15.84 185,902 1.09 1.04 1.08 150 See accompanying notes which are an integral part of the financial statements. U.S. Small Cap Equity Fund 33 Russell Investment Funds U.S. Small Cap Equity Fund Related Party Transactions, Fees and Expenses (Unaudited) Accrued fees payable to affiliates for the period ended June 30, 2017 were as follows: Advisory fees $ 185,802 Administration fees 10,322 Transfer agent fees 908 Trustee fees 1,700 $ 198,732 Transactions (amounts in thousands) during the period ended June 30, 2017 with Underlying Funds which are, or were, an affiliated company are as follows: Fair Value, Change in Beginning of Realized Gain Unrealized Fair Value, End Income Capital Gains Period Purchases Sales (Loss) Gain (Loss) of Period Distributions Distributions U. S. Cash Collateral Fund $ 12,596 $ 53,976 $ 52,373 $ — $ — $ 14,199 $ 69 $ — U. S. Cash Management Fund 9,567 31,404 31,046 1 (2 ) 9,924 47 — $ 22,163 $ 85,380 $ 83,419 $ 1 $ (2 ) $ 24,123 $ 116 $ — Federal Income Taxes (Unaudited) At June 30, 2017, the cost of investments and net unrealized appreciation (depreciation), undistributed ordinary income and undistributed long-term capital gains for income tax purposes were as follows: Cost of Investments $ 230,601,935 Unrealized Appreciation $ 40,126,980 Unrealized Depreciation (6,632,491 ) Net Unrealized Appreciation (Depreciation) $ 33,494,489 Net investment income and net realized gains (losses) in the financial statements may differ from taxable net investment income and net realized gains (losses). Capital accounts within the financial statements are adjusted for permanent differences between book and tax accounting. Book-tax differences may be due to foreign currency gains and losses, reclassifications of dividends and differences in treatment of income from swaps. These adjustments have no impact on the net assets. At June 30, 2017, there were no adjustments to the Statement of Assets and Liabilities. See accompanying notes which are an integral part of the financial statements. 34 U.S. Small Cap Equity Fund Russell Investment Funds International Developed Markets Fund Shareholder Expense Example — June 30, 2017 (Unaudited) Fund Expenses Please note that the expenses shown in the table are meant The following disclosure provides important information to highlight your ongoing costs only and do not reflect any regarding the Fund’s Shareholder Expense Example transactional costs. Therefore, the information under the heading (“Example”) . “Hypothetical Performance (5% return before expenses)” is useful in comparing ongoing costs only, and will not help you Example determine the relative total costs of owning different funds. In As a shareholder of the Fund, you incur two types of costs: (1) addition, if these transactional costs were included, your costs transaction costs, and (2) ongoing costs, including advisory and would have been higher. The fees and expenses shown in this administrative fees and other Fund expenses. The Example is section do not reflect any Insurance Company Separate Account intended to help you understand your ongoing costs (in dollars) Policy Charges. of investing in the Fund and to compare these costs with the Hypothetical ongoing costs of investing in other mutual funds. The Example Performance (5% is based on an investment of $1,000 invested at the beginning of Actual return before the period and held for the entire period indicated, which for this Performance expenses) Beginning Account Value Fund is from January 1, 2017 to June 30, 2017. January 1, 2017 $ 1,000.00 $ 1,000.00 Ending Account Value Actual Expenses June 30, 2017 $ 1,136.00 $ 1,019.49 The information in the table under the heading “Actual Expenses Paid During Period* $ 5.67 $ 5.36 Performance” provides information about actual account values and actual expenses. You may use the information in this column, * Expenses are equal to the Fund's annualized expense ratio of 1.07% (representing the six month period annualized), multiplied by the average together with the amount you invested, to estimate the expenses account value over the period, multiplied by 181/365 (to reflect the one-half that you paid over the period. Simply divide your account value by year period) . $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first column in the row entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information in the table under the heading “Hypothetical Performance (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. International Developed Markets Fund 35 Russell Investment Funds International Developed Markets Fund Schedule of Investments — June 30, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Common Stocks - 93.4% Brazil - 0.5% Australia - 3.8% BM&FBovespa SA - Bolsa de Valores AGL Energy, Ltd. 62,947 1,235 Mercadorias e Futuros(Æ) 142,587 850 Aristocrat Leisure, Ltd. 124,590 2,159 Cielo SA 77,860 578 Australia & New Zealand Banking Embraer SA - ADR 34,600 631 Group, Ltd. - ADR 16,306 359 2,059 Coca-Cola Amatil, Ltd. 20,600 146 Commonwealth Bank of Australia - ADR 8,450 538 Canada - 3.9% CSL, Ltd. 6,362 676 Agrium, Inc. 1,845 167 Dexus Property Group(Æ)(ö) 33,200 242 Amaya, Inc. (Æ) 5,900 105 Investa Office Fund(ö) 3,800 13 Atco, Ltd. Class I 3,600 141 Macquarie Group, Ltd. 34,978 2,378 Bank of Montreal 17,556 1,289 Metcash, Ltd. (Æ) 18,463 34 Bank of Nova Scotia (The) 11,675 702 Mirvac Group(ö) 158,200 260 BCE, Inc. 4,871 219 National Australia Bank, Ltd. - ADR 12,687 289 Brookfield Asset Management, Inc. Newcrest Mining, Ltd. 45,700 709 Class A 5,896 231 Northern Star Resources, Ltd. 25,187 92 CAE, Inc. 10,900 188 Qantas Airways, Ltd. 159,158 701 Canadian Imperial Bank of Commerce 12,501 1,016 QBE Insurance Group, Ltd. 120,600 1,095 Canadian Real Estate Investment Rio Tinto, Ltd. - ADR 2,514 122 Trust(ö) 2,478 87 Sandfire Resources NL 20,262 88 CI Financial Corp. 3,600 77 Santos, Ltd. (Æ) 17,800 41 Cogeco Communications, Inc. 1,000 61 Stockland(ö) 106,600 359 Constellation Software, Inc. 200 105 Tabcorp Holdings, Ltd. 45,806 154 Emera, Inc. 3,427 127 Telstra Corp. , Ltd. 82,191 272 Empire Co. , Ltd. Class A 7,470 127 Transurban Group - ADR(Æ) 19,313 176 Encana Corp. 53,193 468 Treasury Wine Estates, Ltd. 15,700 159 Fairfax Financial Holdings, Ltd. 148 64 Vicinity Centres(ö) 121,200 239 First Capital Realty, Inc. Class A 4,054 62 Washington H Soul Pattinson & Co. , Ltd. 11,730 150 First Quantum Minerals, Ltd. 52,621 445 Wesfarmers, Ltd. (Æ) 36,292 1,120 George Weston, Ltd. 5,600 507 Westfield Corp. (ö) 17,479 108 Granite Real Estate Investment Trust(ö) 2,100 83 Westpac Banking Corp. 16,078 375 Great-West Lifeco, Inc. 5,846 158 Whitehaven Coal, Ltd. (Æ) 31,600 70 H&R Real Estate Investment Trust(ö) 10,800 183 Woolworths, Ltd. 20,524 403 Hydro One, Ltd. (Þ) 5,313 95 14,762 IGM Financial, Inc. 3,136 97 Intact Financial Corp. 4,964 375 Austria - 0.5% Jean Coutu Group PJC, Inc. (The) Class Erste Group Bank AG(Æ) 43,944 1,685 A 6,565 101 EVN AG 9,198 138 Loblaw Cos. , Ltd. 16,000 891 Lenzing AG 45 8 Magna International, Inc. Class A 3,100 144 OMV AG 3,641 189 Manulife Financial Corp. 55,751 1,045 2,020 National Bank of Canada 12,600 530 Paramount Resources, Ltd. Class A(Æ) 2,700 40 Belgium - 1.3% Power Corp. of Canada 14,859 339 Ageas 8,890 358 RioCan Real Estate Investment Trust(ö) 13,800 256 Anheuser-Busch InBev SA 10,022 1,109 Rogers Communications, Inc. Class B 15,900 751 Elia System Operator SA 1,654 94 Royal Bank of Canada - GDR 11,066 804 Groupe Bruxelles Lambert SA 4,867 469 Saputo, Inc. - ADR 6,400 204 KBC Groep NV 23,253 1,765 Smart Real Estate Investment Trust(ö) 4,600 114 Proximus 10,390 363 SNC-Lavalin Group, Inc. 3,624 157 Sofina SA 459 66 Sun Life Financial, Inc. 6,273 224 UCB SA 13,480 928 TELUS Corp. 22,700 784 5,152 Toronto Dominion Bank 29,771 1,501 Trisura Group, Ltd. (Æ) 28 — Bermuda - 0.2% West Fraser Timber Co. , Ltd. 1,900 90 XL Group, Ltd. 20,601 902 15,154 See accompanying notes which are an integral part of the financial statements. 36 International Developed Markets Fund Russell Investment Funds International Developed Markets Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Cayman Islands - 1.0% Hermes International 1,135 561 Melco Crown Entertainment, Ltd. - ADR 30,409 683 Ipsen SA 175 24 Tencent Holdings, Ltd. 87,074 3,107 L'Oreal SA 5,994 1,249 3,790 LVMH Moet Hennessy Louis Vuitton SE - ADR 2,511 630 China - 1.2% Neopost SA 420 20 Alibaba Group Holding, Ltd. - ADR(Æ) 15,488 2,182 Orange SA - ADR(Ñ) 13,966 222 JD. com, Inc. - ADR(Æ) 17,747 696 Pernod Ricard SA 2,242 301 Lenovo Group, Ltd. 2,120,000 1,339 Peugeot SA 6,586 131 Weibo Corp. - ADR(Æ) 8,162 543 Publicis Groupe SA - ADR 29,058 2,176 4,760 Renault SA 3,184 289 Rexel SA Class H 42,075 690 Colombia - 0.1% Safran SA(Ñ) 8,389 769 Ecopetrol SA - ADR(Ñ) 29,900 272 Sanofi - ADR 35,704 3,432 Schneider Electric SE(Æ) 30,085 2,316 Czech Republic - 0.0% Societe Generale SA 8,638 470 Komercni Banka AS 2,700 108 Thales SA 8,360 901 Total SA 56,002 2,775 Denmark - 1.7% Unibail-Rodamco SE(ö) 348 88 Carlsberg A/S Class B 883 95 Vallourec SA(Æ)(Ñ) 148,982 913 Coloplast A/S Class B 6,149 515 Veolia Environnement SA 6,349 135 Danske Bank A/S 55,563 2,145 Vinci SA 16,537 1,413 Dfds A/S 1,983 106 35,227 DSV A/S 14,349 884 Genmab A/S(Æ) 2,917 624 Germany - 7.8% ISS A/S 9,750 384 Adidas AG 3,516 674 Novo Nordisk A/S Class B 35,394 1,518 Allianz SE 4,565 900 Royal Unibrew A/S 201 10 BASF SE 3,787 352 TDC A/S 16,683 97 Bayer AG 30,089 3,893 Vestas Wind Systems A/S 1,330 123 Bayerische Motoren Werke AG 2,851 265 6,501 Beiersdorf AG 3,940 415 Commerzbank AG(Æ) 3,000 36 Finland - 0.1% Continental AG 5,130 1,107 Sampo OYJ Class A 2,718 139 Covestro AG(Þ) 13,943 1,007 Stora Enso OYJ Class R 4,790 62 Daimler AG 17,030 1,236 UPM-Kymmene OYJ 5,465 156 Deutsche Bank AG 36,336 645 Valmet OYJ 6,265 122 Deutsche Boerse AG 39,033 4,128 479 Deutsche Lufthansa AG 20,930 478 Deutsche Post AG 3,455 130 France - 9.1% Deutsche Telekom AG 34,875 627 Air France-KLM(Æ) 4,870 70 Evonik Industries AG 4,600 147 Air Liquide SA Class A 12,243 1,521 Fresenius SE & Co. KGaA 1,363 117 Airbus Group SE 20,300 1,673 Hannover Rueck SE 3,666 441 Atos SE 5,385 756 HeidelbergCement AG 7,149 692 AXA SA 14,735 406 Henkel AG & Co. KGaA 806 97 BNP Paribas SA 42,184 3,068 Hugo Boss AG 7,500 526 Bouygues SA - ADR 41,023 1,732 Infineon Technologies AG - ADR 35,528 753 Capgemini SE 1,294 134 Linde AG 7,760 1,474 Carrefour SA 9,387 238 MAN SE 616 66 Casino Guichard Perrachon SA 6,700 397 Metro AG 20,968 708 Cie de Saint-Gobain 28,072 1,501 Muenchener Rueckversicherungs- Credit Agricole SA 87,066 1,415 Gesellschaft AG in Muenchen 13,259 2,675 Danone SA 1,178 89 Rhoen Klinikum AG 4,350 127 Dassault Aviation SA 143 200 SAP SE - ADR(Ñ) 11,996 1,256 Dassault Systemes 1,909 171 SAP SE - ADR 9,865 1,031 Engie SA 33,720 511 Siemens AG 20,509 2,819 Essilor International SA 9,963 1,274 Talanx AG 5,127 192 Faurecia 9,030 459 Gecina SA(ö) 681 107 See accompanying notes which are an integral part of the financial statements. International Developed Markets Fund 37 Russell Investment Funds International Developed Markets Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Zalando SE(Æ)(Þ) 20,666 947 Teva Pharmaceutical Industries, Ltd. 29,961 - ADR 29,100 967 Teva Pharmaceutical Industries, Ltd. 4,306 143 Hong Kong - 2.3% 3,208 AIA Group, Ltd. 145,000 1,059 BOC Hong Kong Holdings, Ltd. 29,000 139 Italy - 3.2% Cheung Kong Property Holdings, Ltd. 29,500 231 Assicurazioni Generali SpA 6,383 105 China Mobile, Ltd. 72,500 767 Davide Campari-Milano SpA 115,462 816 CK Hutchison Holdings Ltd 8,000 100 Enel SpA 868,744 4,680 CLP Holdings, Ltd. 15,000 159 ENI SpA - ADR 205,754 3,105 Guangdong Investment, Ltd. 359,900 496 FinecoBank Banca Fineco SpA 59,830 473 Guoco Group, Ltd. 8,000 92 Intesa Sanpaolo SpA 51,260 164 Henderson Land Development Co. , Ltd. 36,900 206 Leonardo SpA 3,320 55 HKT Trust & HKT, Ltd. 191,000 251 Mediobanca SpA 29,000 288 Hongkong & Shanghai Hotels, Ltd. (The) 85,000 154 Parmalat SpA 42,028 145 Hongkong Land Holdings, Ltd. 36,500 269 Saras SpA 13,872 32 Hopewell Holdings, Ltd. 42,500 162 Snam Rete Gas SpA 57,862 253 Hysan Development Co. , Ltd. 50,000 239 Societa Cattolica di Assicurazioni SCRL 4,300 34 Jardine Matheson Holdings, Ltd. 1,900 122 Telecom Italia SpA(Æ) 637,797 591 Kerry Properties, Ltd. 117,000 397 UniCredit SpA(Æ) 78,661 1,483 Link(ö) 93,500 711 12,224 New World Development Co. , Ltd. 84,000 107 Semiconductor Manufacturing Japan - 15.4% International Corp. (Æ) 511,000 593 77 Bank, Ltd. (The) 2,000 10 SJM Holdings, Ltd. 573,100 604 Aisin Seiki Co. , Ltd. 2,900 149 Sun Hung Kai Properties, Ltd. 8,000 118 Alfresa Holdings Corp. 3,600 70 Swire Pacific, Ltd. Class A 18,000 176 Alps Electric Co. , Ltd. 22,700 658 Swire Properties, Ltd. 23,800 79 Amada Holdings Co. , Ltd. 1,800 21 WH Group, Ltd. (Þ) 728,500 734 ANA Holdings, Inc. 35,000 122 Wharf Holdings, Ltd. (The) 49,466 410 Aozora Bank, Ltd. 34,000 130 Wheelock & Co. , Ltd. 75,000 566 Asahi Kasei Corp. 17,000 183 Yue Yuen Industrial Holdings, Ltd. 26,000 108 Astellas Pharma, Inc. 140,600 1,721 9,049 Bandai Namco Holdings, Inc. 3,900 133 Benesse Holdings, Inc. 700 26 India - 0.4% Bridgestone Corp. 14,200 613 HDFC Bank, Ltd. - ADR 19,376 1,685 Canon, Inc. 11,400 388 Central Japan Railway Co. 1,300 212 Indonesia - 0.2% Coca-Cola West Co. , Ltd. 4,500 130 Bank Central Asia Tbk PT 516,200 703 Dai-ichi Life Holdings, Inc. 55,750 1,013 Daiichi Sankyo Co. , Ltd. 10,600 250 Ireland - 0.8% Daito Trust Construction Co. , Ltd. 1,100 171 CRH PLC 35,168 1,253 Denso Corp. 3,800 161 James Hardie Industries PLC 33,901 534 East Japan Railway Co. 900 86 Ryanair Holdings PLC - ADR(Æ) 3,241 349 Eisai Co. , Ltd. 14,300 791 Willis Towers Watson PLC 5,106 743 Electric Power Development Co. , Ltd. 4,600 114 2,879 FANUC Corp. 4,280 827 Fuji Electric Co. , Ltd. 191,000 1,009 Israel - 0.8% Fuji Heavy Industries, Ltd. 1,300 44 Azrieli Group 1,180 66 Fuji Media Holdings, Inc. 5,200 71 Bank Hapoalim BM 49,200 332 FUJIFILM Holdings Corp. 5,100 184 Bank Leumi Le-Israel BM 154,807 751 Fujitsu, Ltd. 280,000 2,067 Bezeq The Israeli Telecommunication Gunma Bank, Ltd. (The) 6,600 40 Corp. , Ltd. 94,500 157 H2O Retailing Corp. 800 15 Check Point Software Technologies, Ltd. Hachijuni Bank, Ltd. (The) 21,300 136 (Æ) 4,598 501 Haseko Corp. 9,000 109 Israel Discount Bank, Ltd. Class A(Æ) 26,500 70 Hitachi, Ltd. 283,000 1,740 Mizrahi Tefahot Bank, Ltd. 6,770 123 Hokuhoku Financial Group, Inc. 3,500 56 Nice, Ltd. 1,240 98 Honda Motor Co. , Ltd. 84,000 2,295 See accompanying notes which are an integral part of the financial statements. 38 International Developed Markets Fund Russell Investment Funds International Developed Markets Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Hoya Corp. 4,600 240 Seibu Holdings, Inc. 48,000 889 Idemitsu Kosan Co. , Ltd. 3,900 111 Seino Holdings Co. , Ltd. 4,900 65 IHI Corp. 337,000 1,150 Sekisui Chemical Co. , Ltd. 16,800 301 Iida Group Holdings Co. , Ltd. 33,100 552 Sekisui House, Ltd. 21,200 374 Inpex Corp. 217,600 2,099 Seven & i Holdings Co. , Ltd. 4,000 165 Isuzu Motors, Ltd. 117,900 1,459 Shimamura Co. , Ltd. 1,400 171 ITOCHU Corp. 55,700 829 Shimizu Corp. 7,000 74 Japan Petroleum Exploration Co. , Ltd. 4,600 96 Shionogi & Co. , Ltd. 1,200 67 Japan Post Bank Co. , Ltd. 17,800 228 Shizuoka Bank, Ltd. (The) 13,000 118 Japan Post Holdings Co. , Ltd. 40,500 503 Showa Shell Sekiyu KK 2,300 21 Japan Tobacco, Inc. 14,200 499 SMC Corp. 2,200 670 JX Holdings, Inc. 205,400 898 SoftBank Group Corp. 18,300 1,487 Kajima Corp. 21,000 177 Sojitz Corp. 64,700 159 Kansai Electric Power Co. , Inc. (The) 16,300 225 Sompo Japan Nipponkoa Holdings, Inc. 22,100 858 Kao Corp. 4,700 280 Sony Corp. 67,900 2,590 KDDI Corp. 15,000 397 Sumco Corp. 1,600 23 Keyence Corp. 500 220 Sumitomo Bakelite Co. , Ltd. 2,000 14 Komatsu, Ltd. 24,900 635 Sumitomo Chemical Co. , Ltd. 24,000 138 Kuraray Co. , Ltd. 8,900 162 Sumitomo Corp. 115,000 1,499 Lawson, Inc. 6,000 420 Sumitomo Mitsui Financial Group, Inc. 38,400 1,502 Marubeni Corp. 141,900 918 Sumitomo Mitsui Trust Holdings, Inc. 3,300 118 Matsumotokiyoshi Holdings Co. , Ltd. 3,000 171 Sumitomo Osaka Cement Co. , Ltd. 153,000 727 McDonald's Holdings Co. Japan, Ltd. 3,600 138 Taisei Corp. 21,000 192 Medipal Holdings Corp. 12,100 224 Takashimaya Co. , Ltd. 2,000 19 Megmilk Snow Brand Co. , Ltd. 1,400 39 Takeda Pharmaceutical Co. , Ltd. 7,200 366 Miraca Holdings, Inc. 1,500 68 Tokai Tokyo Financial Holdings, Inc. 3,100 17 Mitsubishi Chemical Holdings Corp. 59,700 496 Tokio Marine Holdings, Inc. 30,200 1,254 Mitsubishi Corp. 10,000 210 Tokyo Electric Power Co. Holdings, Inc. Mitsubishi Tanabe Pharma Corp. 11,800 273 (Æ) 118,200 488 Mitsubishi UFJ Financial Group, Inc. 241,500 1,629 Tokyo Electron, Ltd. 800 108 Mitsui & Co. , Ltd. 21,500 308 Tokyo Gas Co. , Ltd. 39,000 203 Mitsui Chemicals, Inc. 41,000 218 Toppan Printing Co. , Ltd. 24,000 264 Mixi, Inc. 10,100 560 Toray Industries, Inc. 16,000 134 Mizuho Financial Group, Inc. 152,500 279 Toyota Motor Corp. 25,400 1,332 Morinaga Milk Industry Co. , Ltd. 12,000 91 Trend Micro, Inc. 16,900 872 MS&AD Insurance Group Holdings, Inc. 10,600 357 Ulvac, Inc. 2,000 96 NEC Corp. 45,000 120 West Japan Railway Co. 12,800 905 NH Foods, Ltd. 17,000 517 Yamada Denki Co. , Ltd. 50,300 250 Nidec Corp. 5,900 606 Yamaguchi Financial Group, Inc. 16,000 194 Nintendo Co. , Ltd. 2,700 904 59,328 Nippon Denko Co. , Ltd. 2,600 9 Nippon Electric Glass Co. , Ltd. 1,000 36 Jersey - 0.2% Nippon Suisan Kaisha, Ltd. 17,800 104 Experian PLC 4,884 100 Nippon Telegraph & Telephone Corp. 26,603 1,259 Glencore PLC(Æ) 42,667 160 Nippon Television Holdings, Inc. 7,400 125 Shire PLC - ADR 2,518 139 Nissan Motor Co. , Ltd. 25,400 253 Wolseley PLC - ADR 7,027 432 Nomura Holdings, Inc. 50,900 306 831 NTT DOCOMO, Inc. 46,000 1,086 Obayashi Corp. 56,200 662 Luxembourg - 0.1% Oji Holdings Corp. 27,000 140 Samsonite International SA 114,000 476 Ono Pharmaceutical Co. , Ltd. 25,600 559 Open House Co. , Ltd. 2,300 71 Macao - 0.2% ORIX Corp. 27,100 421 Sands China, Ltd. 185,200 848 Osaka Gas Co. , Ltd. 40,000 164 Penta-Ocean Construction Co. , Ltd. 4,400 25 Malaysia - 0.3% Rohm Co. , Ltd. 2,700 208 CIMB Group Holdings BHD 667,500 1,023 Saizeriya Co. , Ltd. 1,000 29 SBI Holdings, Inc. 7,100 96 See accompanying notes which are an integral part of the financial statements. International Developed Markets Fund 39 Russell Investment Funds International Developed Markets Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Netherlands - 3.8% Shinhan Financial Group Co. , Ltd. 6,871 297 ABN AMRO Group NV(Þ) 25,185 673 8,749 Aegon NV 198,647 1,020 AerCap Holdings NV(Æ) 3,442 160 Spain - 2.2% Akzo Nobel NV 2,250 195 Aena SA(Þ) 4,153 812 ASML Holding NV 3,250 423 Amadeus IT Group SA Class A 11,492 687 BE Semiconductor Industries NV 150 8 Banco Bilbao Vizcaya Argentaria SA EXOR NV 150 8 - ADR 30,556 255 Heineken NV 10,073 981 Banco de Sabadell SA - ADR 539,777 1,104 ING Groep NV 163,366 2,843 Banco Santander SA - ADR 235,872 1,571 Koninklijke Ahold Delhaize NV 24,947 478 CaixaBank SA 5,000 24 Koninklijke KPN NV 343,364 1,102 Cellnex Telecom SA(Þ) 17,171 355 Koninklijke Philips NV 40,800 1,452 Ebro Foods SA 4,756 109 NN Group NV 31,133 1,109 Endesa SA - ADR 16,944 391 NXP Semiconductors NV(Æ) 1,400 153 Gas Natural SDG SA 1,799 42 Randstad Holding NV 3,606 211 Iberdrola SA 169,692 1,348 Royal Dutch Shell PLC Class A 83,330 2,217 Industria de Diseno Textil SA 20,949 807 Wolters Kluwer NV 19,640 832 Red Electrica Corp. SA 9,134 191 Yandex NV Class A(Æ) 23,450 615 Repsol SA - ADR 27,408 420 14,480 Telefonica SA - ADR 53,241 551 8,667 Norway - 0.4% DNB ASA 10,093 173 Sweden - 1.8% Grieg Seafood ASA 9,660 67 Assa Abloy AB Class B 46,691 1,027 Marine Harvest ASA 42,320 725 Atlas Copco AB Class A 21,897 843 Salmar ASA Class A 1,021 25 Atlas Copco AB Class B 2,234 77 Statoil ASA Class N 4,886 81 Electrolux AB 25,872 851 Telenor ASA 9,793 162 Essity Aktiebolag Class B(Æ) 6,849 187 TGS Nopec Geophysical Co. ASA - ADR 5,003 103 Fastighets AB Balder Class B(Æ) 6,446 156 1,336 Husqvarna AB Class B 4,800 48 ICA Gruppen AB 5,940 221 Portugal - 0.2% Melker Schorling AB 2,908 187 Banco BPI SA Class G(Æ) 50,276 60 Nordea Bank AB 92,545 1,182 Galp Energia SGPS SA Class B 42,990 653 Sandvik AB 15,580 245 713 Skandinaviska Enskilda Banken AB Class A 15,498 188 Russia - 0.6% SKF AB Class B 15,974 325 Evraz PLC(Æ) 40,948 110 Svenska Cellulosa AB SCA Class B 6,849 52 Gazprom PJSC - ADR 240,497 954 Svenska Handelsbanken AB Class A 7,788 112 Sberbank of Russia PJSC Class T 552,306 1,363 Swedbank AB Class A 11,548 282 2,427 Telefonaktiebolaget LM Ericsson Class B 66,656 481 Telia Co. AB 97,290 449 Singapore - 1.0% Volvo AB Class B 6,220 106 DBS Group Holdings, Ltd. 20,700 312 7,019 Jardine Cycle & Carriage, Ltd. 17,100 551 Singapore Telecommunications, Ltd. 68,800 194 Switzerland - 7.6% United Overseas Bank, Ltd. 95,800 1,609 ABB, Ltd. 60,405 1,494 Wilmar International, Ltd. 495,500 1,206 Adecco SA 3,650 278 Yangzijiang Shipbuilding Holdings, Ltd. 92,400 80 Allreal Holding AG(Æ) 319 58 3,952 Baloise Holding AG 1,576 244 Banque Cantonale Vaudoise 270 200 South Korea - 2.3% Berner Kantonalbank AG 1,150 220 Hana Financial Group, Inc. 24,945 990 Chocoladefabriken Lindt & Spruengli Hankook Tire Co. , Ltd. 10,300 572 AG 11 767 NAVER Corp. 522 381 Cie Financiere Richemont SA 7,136 589 POSCO 5,337 1,337 Coca-Cola HBC AG - ADR(Æ) 18,448 543 Samsung Electronics Co. , Ltd. 2,211 4,587 Credit Suisse Group AG(Æ) 174,523 2,529 Samsung Securities Co. , Ltd. 16,200 585 Georg Fischer AG 97 94 See accompanying notes which are an integral part of the financial statements. 40 International Developed Markets Fund Russell Investment Funds International Developed Markets Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Graubuendner Kantonalbank 21 34 Croda International PLC 4,717 239 IWG PLC 37,521 158 Dairy Crest Group PLC 107,309 838 Julius Baer Group, Ltd. (Æ) 16,188 853 Derwent London PLC(ö) 500 17 Kuehne & Nagel International AG 373 62 Diageo PLC 11,824 350 Lonza Group AG(Æ) 4,895 1,059 Dialog Semiconductor PLC(Æ) 650 28 Luzerner Kantonalbank AG 488 222 DS Smith PLC Class F 324,758 2,005 Nestle SA 24,252 2,113 Fevertree Drinks PLC 1,380 31 Novartis AG 41,259 3,445 Fiat Chrysler Automobiles NV(Æ) 173,830 1,833 Roche Holding AG 20,247 5,171 GlaxoSmithKline PLC - ADR 169,897 3,619 SGS SA 97 235 Halma PLC 8,334 120 Sika AG 373 2,400 HSBC Holdings PLC 254,110 2,358 St. Galler Kantonalbank AG 384 169 Imperial Tobacco Group PLC 76,961 3,461 STMicroelectronics NV 10,318 148 Inchcape PLC 8,290 82 Straumann Holding AG 252 144 Indivior PLC(Æ) 8,994 37 Swiss Life Holding AG(Æ) 4,245 1,434 Intermediate Capital Group PLC(Æ) 7,678 83 Swiss Re AG 9,791 897 International Consolidated Airlines Swisscom AG 503 243 Group SA 23,448 186 Syngenta AG 386 179 Johnson Matthey PLC 4,729 177 UBS Group AG(Æ) 159,873 2,713 Just Eat PLC(Æ) 87,541 747 VAT Group AG(Æ)(Þ) 970 121 Kingfisher PLC 245,054 960 Zurich Insurance Group AG 1,289 375 Land Securities Group PLC(ö) 28,972 382 29,191 Legal & General Group PLC 49,749 167 Lloyds Banking Group PLC 341,573 295 Taiwan - 0.5% London Stock Exchange Group PLC 18,407 875 Catcher Technology Co. , Ltd. 68,000 810 Mondi PLC 9,211 241 Hon Hai Precision Industry Co. , Ltd. 107,153 410 Moneysupermarket. com Group PLC 1,800 8 MediaTek, Inc. 33,100 284 National Grid PLC 50,778 631 Teco Electric and Machinery Co. , Ltd. 283,500 271 Next PLC 1,683 85 1,775 Old Mutual PLC 43,272 109 Pearson PLC 14,158 128 Thailand - 0.0% Persimmon PLC Class A 27,585 806 Charoen Pokphand Foods PCL 171,700 125 Petrofac, Ltd. 10,694 62 Prudential PLC 9,288 213 United Kingdom - 14.4% Reckitt Benckiser Group PLC 11,849 1,202 3i Group PLC 52,284 616 Redrow PLC 14,656 104 Abcam PLC Class A 1,860 24 RELX NV 4,386 90 Amec Foster Wheeler PLC - GDR 55,225 337 RELX PLC 6,830 148 Antofagasta PLC 177,822 1,857 Rio Tinto PLC - ADR 13,355 565 Aon PLC 8,017 1,066 Rio Tinto PLC 8,825 372 AstraZeneca PLC 15,030 1,007 Royal Bank of Scotland Group PLC(Æ) 353,516 1,139 Auto Trader Group PLC(Þ) 4,700 23 Royal Dutch Shell PLC Class B 31,437 844 Aviva PLC 167,092 1,146 Royal Mail PLC 80,591 442 Babcock International Group PLC 56,600 650 RSA Insurance Group PLC 54,346 436 Barclays PLC 362,077 958 Sage Group PLC (The) 8,700 78 Barratt Developments PLC 25,261 186 Shaftesbury PLC(ö) 8,118 103 BHP Billiton PLC 47,032 721 Sky PLC 9,418 122 BP PLC 233,813 1,351 Smith & Nephew PLC 7,051 122 BP PLC - ADR 16,600 575 SSP Group PLC 7,100 44 British American Tobacco PLC 53,126 3,617 Standard Chartered PLC(Æ) 121,083 1,228 British Land Co. PLC (The)(ö) 4,000 32 Subsea 7 SA 3,044 41 BT Group PLC 55,820 214 Taylor Wimpey PLC 117,900 271 Bunzl PLC 3,673 110 TechnipFMC PLC(Æ) 35,400 962 Capital & Counties Properties PLC 27,007 103 Tesco PLC(Æ) 881,484 1,941 CNH Industrial NV 99,800 1,136 Travis Perkins PLC 93,701 1,777 CNH Industrial NV(Ñ) 29,200 332 Unilever NV 21,249 1,174 Coca-Cola European Partners PLC 32,400 1,318 Unilever PLC 4,810 261 Compass Group PLC 4,648 98 Virgin Money Holdings UK PLC Class A 10,900 38 ConvaTec Group PLC(Æ)(Þ) 24,500 102 Vodafone Group PLC 648,721 1,841 See accompanying notes which are an integral part of the financial statements. International Developed Markets Fund 41 Russell Investment Funds International Developed Markets Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Wm Morrison Supermarkets PLC 104,987 330 Other Assets and Liabilities, Net Worldpay Group PLC(Þ) 272,598 1,118 - 0.3% 973 55,545 Net Assets - 100.0% 386,359 United States - 3.5% Alphabet, Inc. Class C(Æ) 2,490 2,263 Ball Corp. 1,246 53 Carnival PLC 20,753 1,374 Facebook, Inc. Class A(Æ) 14,142 2,135 Lam Research Corp. 6,661 942 MasterCard, Inc. Class A 4,636 563 Mylan NV(Æ) 36,001 1,398 News Corp. Class A 55,720 763 News Corp. Class B 10 — NVIDIA Corp. 5,963 862 Philip Morris International, Inc. 3,900 458 Schlumberger, Ltd. 8,389 552 Transportation Components, Inc. 7,940 116 Visa, Inc. Class A 11,211 1,051 Wausau Paper Corp. 43,462 915 13,445 Total Common Stocks (cost $333,402) 360,825 Preferred Stocks - 0.8% Germany - 0.8% Draegerwerk AG & Co. KGaA 383 40 Henkel AG & Co. KGaA 1,693 233 Man SE 899 96 Porsche Automobil Holding SE 2,149 121 Schaeffler AG 13,490 193 Volkswagen AG 14,208 2,167 2,850 Sweden - 0.0% Fastighets AB Balder 3,683 153 Total Preferred Stocks (cost $2,789) 3,003 Short-Term Investments - 4.6% United States - 4.6% U. S. Cash Management Fund 17,933,998 (8) 17,936 Total Short-Term Investments (cost $17,937) 17,936 Other Securities - 0.9% U. S. Cash Collateral Fund(×) 3,622,122 (8) 3,622 Total Other Securities (cost $3,622) 3,622 Total Investments 99.7% (identified cost $357,750) 385,386 See accompanying notes which are an integral part of the financial statements. 42 International Developed Markets Fund Russell Investment Funds International Developed Markets Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions CAC40 Euro Index Futures 22 EUR 1,126 07/17 (34 ) DAX Index Futures 3 EUR 924 09/17 (36 ) EURO STOXX 50 Index Futures 243 EUR 8,337 09/17 (344 ) FTSE 100 Index Futures 17 GBP 1,231 09/17 (42 ) Hang Seng Index Futures 3 HKD 3,838 07/17 (2 ) S&P/TSX 60 Index Futures 70 CAD 12,449 09/17 (184 ) SPI 200 Index Futures 24 AUD 3,389 09/17 (15 ) TOPIX Index Futures 135 JPY 2,175,524 09/17 92 Short Positions FTSE 100 Index Futures 41 GBP 2,969 09/17 103 Hang Seng Index Futures 29 HKD 37,098 07/17 21 MSCI Emerging Markets Mini Index Futures 181 USD 9,125 09/17 48 S&P 500 E-Mini Index Futures 144 USD 17,430 09/17 62 Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) (331 ) Foreign Currency Exchange Contracts Amounts in thousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of America USD 77 CAD 100 09/20/17 — Bank of America USD 26 EUR 22 07/03/17 — Bank of America USD 131 GBP 100 09/20/17 — Bank of America USD 268 JPY 30,000 09/20/17 — Bank of America USD 36 SEK 307 07/03/17 — Bank of America USD 44 SEK 377 07/03/17 1 Bank of America JPY 7,449 USD 66 07/03/17 — Bank of Montreal USD 280 AUD 368 09/20/17 3 Bank of Montreal USD 758 AUD 996 09/20/17 7 Bank of Montreal USD 1,584 CAD 2,088 09/20/17 28 Bank of Montreal USD 1,718 CAD 2,264 09/20/17 30 Bank of Montreal USD 229 CHF 220 09/20/17 1 Bank of Montreal USD 1,559 EUR 1,376 09/20/17 19 Bank of Montreal USD 2,121 GBP 1,652 09/20/17 36 Bank of Montreal USD 835 HKD 6,500 09/20/17 (1 ) Bank of Montreal USD 2,771 JPY 301,036 09/20/17 (86 ) Bank of Montreal USD 151 SEK 1,300 09/20/17 4 Bank of Montreal DKK 760 USD 116 09/20/17 (1 ) Bank of Montreal EUR 2,894 USD 3,280 09/20/17 (40 ) Bank of Montreal GBP 317 USD 406 09/20/17 (7 ) Bank of Montreal HKD 6,562 USD 843 09/20/17 1 Bank of Montreal JPY 46,000 USD 423 09/20/17 13 Bank of Montreal NOK 2,480 USD 297 09/20/17 (1 ) Bank of Montreal NZD 520 USD 379 09/20/17 (1 ) BNP Paribas EUR 200 USD 223 09/20/17 (6 ) BNP Paribas GBP 100 USD 127 09/20/17 (4 ) BNP Paribas JPY 10,000 USD 90 09/20/17 1 Brown Brothers Harriman USD 31 DKK 200 09/20/17 — Brown Brothers Harriman CAD 1,000 USD 771 09/20/17 (1 ) Royal Bank of Canada USD 207 AUD 272 09/20/17 2 See accompanying notes which are an integral part of the financial statements. International Developed Markets Fund 43 Russell Investment Funds International Developed Markets Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Foreign Currency Exchange Contracts Amounts in thousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Royal Bank of Canada USD 280 AUD 368 09/20/17 2 Royal Bank of Canada USD 759 AUD 996 09/20/17 6 Royal Bank of Canada USD 262 CAD 345 09/20/17 4 Royal Bank of Canada USD 1,586 CAD 2,088 09/20/17 26 Royal Bank of Canada USD 1,720 CAD 2,264 09/20/17 28 Royal Bank of Canada USD 229 CHF 220 09/20/17 1 Royal Bank of Canada USD 338 EUR 300 09/20/17 6 Royal Bank of Canada USD 1,017 EUR 898 09/20/17 12 Royal Bank of Canada USD 1,559 EUR 1,376 09/20/17 19 Royal Bank of Canada USD 160 GBP 125 09/20/17 3 Royal Bank of Canada USD 387 GBP 301 09/20/17 7 Royal Bank of Canada USD 2,120 GBP 1,652 09/20/17 36 Royal Bank of Canada USD 98 HKD 765 09/20/17 — Royal Bank of Canada USD 835 HKD 6,500 09/20/17 (1 ) Royal Bank of Canada USD 136 JPY 15,000 09/20/17 (2 ) Royal Bank of Canada USD 537 JPY 58,454 09/20/17 (16 ) Royal Bank of Canada USD 2,767 JPY 301,036 09/20/17 (81 ) Royal Bank of Canada USD 151 SEK 1,300 09/20/17 4 Royal Bank of Canada DKK 760 USD 116 09/20/17 (1 ) Royal Bank of Canada EUR 2,894 USD 3,278 09/20/17 (40 ) Royal Bank of Canada GBP 317 USD 406 09/20/17 (7 ) Royal Bank of Canada HKD 6,562 USD 843 09/20/17 1 Royal Bank of Canada JPY 46,000 USD 423 09/20/17 12 Royal Bank of Canada NOK 2,480 USD 297 09/20/17 (1 ) Royal Bank of Canada NZD 520 USD 379 09/20/17 (2 ) Standard Chartered USD 280 AUD 368 09/20/17 2 Standard Chartered USD 758 AUD 996 09/20/17 6 Standard Chartered USD 1,587 CAD 2,088 09/20/17 25 Standard Chartered USD 1,721 CAD 2,264 09/20/17 27 Standard Chartered USD 229 CHF 220 09/20/17 1 Standard Chartered USD 1,558 EUR 1,376 09/20/17 20 Standard Chartered USD 2,120 GBP 1,652 09/20/17 37 Standard Chartered USD 835 HKD 6,500 09/20/17 (1 ) Standard Chartered USD 2,765 JPY 301,036 09/20/17 (79 ) Standard Chartered USD 151 SEK 1,300 09/20/17 4 Standard Chartered DKK 760 USD 116 09/20/17 (1 ) Standard Chartered EUR 2,894 USD 3,277 09/20/17 (41 ) Standard Chartered GBP 317 USD 406 09/20/17 (7 ) Standard Chartered HKD 6,562 USD 843 09/20/17 1 Standard Chartered JPY 46,000 USD 422 09/20/17 12 Standard Chartered NOK 2,480 USD 297 09/20/17 (1 ) Standard Chartered NZD 520 USD 379 09/20/17 (2 ) State Street USD 13 AUD 16 07/03/17 — State Street USD 17 AUD 22 07/03/17 — State Street USD 207 AUD 272 09/20/17 2 State Street USD 281 AUD 368 09/20/17 2 State Street USD 759 AUD 996 09/20/17 6 State Street USD 7 BRL 22 07/05/17 — State Street USD 262 CAD 345 09/20/17 4 State Street USD 1,586 CAD 2,088 09/20/17 26 State Street USD 1,720 CAD 2,264 09/20/17 28 State Street USD 8 CHF 8 07/03/17 — State Street USD 16 CHF 16 07/03/17 — See accompanying notes which are an integral part of the financial statements. 44 International Developed Markets Fund Russell Investment Funds International Developed Markets Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Foreign Currency Exchange Contracts Amounts in thousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ State Street USD 229 CHF 220 09/20/17 1 State Street USD 3 EUR 3 07/03/17 — State Street USD 6 EUR 5 07/03/17 — State Street USD 7 EUR 6 07/03/17 — State Street USD 9 EUR 8 07/03/17 — State Street USD 10 EUR 9 07/03/17 — State Street USD 11 EUR 10 07/03/17 — State Street USD 11 EUR 10 07/03/17 — State Street USD 12 EUR 11 07/03/17 — State Street USD 12 EUR 11 07/03/17 — State Street USD 12 EUR 11 07/03/17 — State Street USD 13 EUR 11 07/03/17 — State Street USD 13 EUR 11 07/03/17 — State Street USD 16 EUR 14 07/03/17 — State Street USD 16 EUR 14 07/03/17 — State Street USD 18 EUR 16 07/03/17 — State Street USD 18 EUR 16 07/03/17 — State Street USD 19 EUR 17 07/03/17 — State Street USD 19 EUR 17 07/03/17 — State Street USD 19 EUR 17 07/03/17 — State Street USD 19 EUR 17 07/03/17 — State Street USD 20 EUR 18 07/03/17 — State Street USD 26 EUR 23 07/03/17 — State Street USD 37 EUR 33 07/03/17 — State Street USD 1,018 EUR 898 09/20/17 11 State Street USD 1,561 EUR 1,376 09/20/17 17 State Street USD 5 GBP 4 07/03/17 — State Street USD 8 GBP 6 07/03/17 — State Street USD 10 GBP 8 07/03/17 — State Street USD 11 GBP 8 07/03/17 — State Street USD 17 GBP 13 07/03/17 — State Street USD 22 GBP 17 07/03/17 — State Street USD 23 GBP 18 07/03/17 — State Street USD 387 GBP 301 09/20/17 7 State Street USD 2,120 GBP 1,652 09/20/17 37 State Street USD 6 HKD 44 07/03/17 — State Street USD 7 HKD 58 07/03/17 — State Street USD 98 HKD 765 09/20/17 — State Street USD 835 HKD 6,500 09/20/17 (1 ) State Street USD 9 ILS 31 07/03/17 — State Street USD 8 JPY 954 07/05/17 — State Street USD 10 JPY 1,085 07/05/17 — State Street USD 10 JPY 1,165 07/05/17 — State Street USD 11 JPY 1,203 07/05/17 — State Street USD 11 JPY 1,261 07/05/17 — State Street USD 12 JPY 1,371 07/05/17 — State Street USD 13 JPY 1,465 07/05/17 — State Street USD 14 JPY 1,525 07/05/17 — State Street USD 538 JPY 58,454 09/20/17 (17 ) State Street USD 2,772 JPY 301,036 09/20/17 (87 ) State Street USD 11 NOK 90 07/03/17 — State Street USD 141 SEK 1,194 07/03/17 — State Street USD 151 SEK 1,300 09/20/17 4 See accompanying notes which are an integral part of the financial statements. International Developed Markets Fund 45 Russell Investment Funds International Developed Markets Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Foreign Currency Exchange Contracts Amounts in thousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ State Street USD 7 SGD 9 07/05/17 — State Street USD 15 SGD 21 07/05/17 — State Street CAD 1 USD 1 07/05/17 — State Street CHF 15 USD 16 07/03/17 — State Street DKK 760 USD 116 09/20/17 (1 ) State Street EUR 2,894 USD 3,283 09/20/17 (35 ) State Street GBP 3 USD 4 07/03/17 — State Street GBP 14 USD 19 07/03/17 — State Street GBP 317 USD 406 09/20/17 (7 ) State Street HKD 6,562 USD 843 09/20/17 1 State Street JPY 923 USD 8 07/03/17 — State Street JPY 1,817 USD 16 07/03/17 — State Street JPY 5,356 USD 48 07/03/17 — State Street JPY 46,000 USD 424 09/20/17 13 State Street NOK 2,480 USD 297 09/20/17 — State Street NZD 520 USD 379 09/20/17 (1 ) State Street SEK 181 USD 21 07/03/17 — State Street THB 552 USD 16 07/03/17 — State Street THB 952 USD 28 07/05/17 — UBS USD 207 AUD 272 09/20/17 2 UBS USD 280 AUD 368 09/20/17 2 UBS USD 758 AUD 996 09/20/17 6 UBS USD 262 CAD 345 09/20/17 4 UBS USD 1,587 CAD 2,088 09/20/17 25 UBS USD 1,721 CAD 2,264 09/20/17 27 UBS USD 229 CHF 220 09/20/17 2 UBS USD 1,017 EUR 898 09/20/17 12 UBS USD 1,559 EUR 1,376 09/20/17 19 UBS USD 387 GBP 301 09/20/17 7 UBS USD 2,119 GBP 1,652 09/20/17 38 UBS USD 98 HKD 765 09/20/17 — UBS USD 835 HKD 6,500 09/20/17 (1 ) UBS USD 537 JPY 58,454 09/20/17 (16 ) UBS USD 2,767 JPY 301,036 09/20/17 (82 ) UBS USD 151 SEK 1,300 09/20/17 4 UBS DKK 760 USD 116 09/20/17 (1 ) UBS EUR 2,894 USD 3,279 09/20/17 (39 ) UBS GBP 317 USD 406 09/20/17 (7 ) UBS HKD 6,562 USD 843 09/20/17 1 UBS JPY 46,000 USD 423 09/20/17 12 UBS NOK 2,480 USD 297 09/20/17 — UBS NZD 520 USD 379 09/20/17 (1 ) Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts 41 See accompanying notes which are an integral part of the financial statements. 46 International Developed Markets Fund Russell Investment Funds International Developed Markets Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Presentation of Portfolio Holdings Amounts in thousands Fair Value Practical Portfolio Summary Level 1 Level 2 Level 3 Expedient (a) Total % of Net Assets Common Stocks Australia $ — $ 14,762 $ — $ — $ 14,762 3.8 Austria — 2,020 — — 2,020 0.5 Belgium — 5,152 — — 5,152 1.3 Bermuda 902 — — — 902 0.2 Brazil 2,059 — — — 2,059 0.5 Canada 15,154 — — — 15,154 3.9 Cayman Islands 683 3,107 — — 3,790 1.0 China 3,421 1,339 — — 4,760 1.2 Colombia 272 — — — 272 0.1 Czech Republic — 108 — — 108 — * Denmark — 6,501 — — 6,501 1.7 Finland — 479 — — 479 0.1 France — 35,227 — — 35,227 9.1 Germany 1,256 28,705 — — 29,961 7.8 Hong Kong — 9,049 — — 9,049 2.3 India 1,685 — — — 1,685 0.4 Indonesia — 703 — — 703 0.2 Ireland 1,092 1,787 — — 2,879 0.8 Israel 1,468 1,740 — — 3,208 0.8 Italy — 12,224 — — 12,224 3.2 Japan 29 59,299 — — 59,328 15.4 Jersey — 831 — — 831 0.2 Luxembourg — 476 — — 476 0.1 Macao — 848 — — 848 0.2 Malaysia — 1,023 — — 1,023 0.3 Netherlands 928 13,552 — — 14,480 3.8 Norway — 1,336 — — 1,336 0.4 Portugal — 713 — — 713 0.2 Russia — 2,427 — — 2,427 0.6 Singapore — 3,952 — — 3,952 1.0 South Korea — 8,749 — — 8,749 2.3 Spain — 8,667 — — 8,667 2.2 Sweden 187 6,832 — — 7,019 1.8 Switzerland 946 28,245 — — 29,191 7.6 Taiwan — 1,775 — — 1,775 0.5 Thailand — 125 — — 125 — * United Kingdom 3,856 51,689 — — 55,545 14.4 United States 11,040 2,405 — — 13,445 3.5 Preferred Stocks — 3,003 — — 3,003 0.8 Short-Term Investments — — — 17,936 17,936 4.6 See accompanying notes which are an integral part of the financial statements. International Developed Markets Fund 47 Russell Investment Funds International Developed Markets Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Presentation of Portfolio Holdings Amounts in thousands Fair Value Practical Portfolio Summary Level 1 Level 2 Level 3 Expedient (a) Total % of Net Assets Other Securities — — — 3,622 3,622 0.9 Total Investments 44,978 318,850 — 21,558 385,386 99.7 Other Assets and Liabilities, Net 0.3 100.0 Other Financial Instruments Assets Futures Contracts 326 — — 326 326 0.1 Foreign Currency Exchange Contracts 1 767 — 768 768 0.2 A Liabilities Futures Contracts (657 ) — — (657 ) (657 ) (0.2 ) Foreign Currency Exchange Contracts — (727 ) — (727 ) (727 ) (0.2 ) Total Other Financial Instruments ** $ (330 ) $ 40 $ — $ (290 ) $ (290 ) * Less than 0.05% of net assets. ** Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the investments. (a) Certain investments that are measured at fair value using the net asset value per share (or its equivalent) practical expedient have not been classified in the fair value levels. The fair value amounts presented in the table are intended to permit reconciliation to the amounts presented in the Schedule of Investments. For a description of the Levels, see note 2 in the Notes to Financial Statements. For a disclosure on transfers between Levels 1, 2 and 3 during the period ended June 30, 2017, see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. 48 International Developed Markets Fund Russell Investment Funds International Developed Markets Fund Fair Value of Derivative Instruments — June 30, 2017 (Unaudited) Amounts in thousands Foreign Equity Currency Derivatives not accounted for as hedging instruments Contracts Contracts Location: Statement of Assets and Liabilities - Assets Unrealized appreciation on foreign currency exchange contracts $ — $ 768 Variation margin on futures contracts* 326 — Total $ 326 $ 768 Location: Statement of Assets and Liabilities - Liabilities Variation margin on futures contracts* $ 657 $ — Unrealized depreciation on foreign currency exchange contracts — 727 Total $ 657 $ 727 Foreign Equity Currency Derivatives not accounted for as hedging instruments Contracts Contracts Location: Statement of Operations - Net realized gain (loss) Investments** $ (1,074 ) $ — Futures contracts 315 — Options written 152 — Foreign currency-related transactions*** — 706 Total $ (607 ) $ 706 Location: Statement of Operations - Net change in unrealized appreciation (depreciation) Investments**** $ 904 $ — Futures contracts (604 ) — Options written 8 — Foreign currency-related transactions***** — 482 Total $ 308 $ 482 * Includes cumulative appreciation/depreciation of futures contracts as reported in the Schedule of Investments. Only variation margin is reported within the Statement of Assets and Liabilities. ** Includes net realized gain (loss) on purchased options as reported in the Statement of Operations. *** Only includes net realized gain (loss) on forward and spot contracts. May differ from the net realized gain (loss) on foreign currency-related transactions reported within the Statement of Operations. **** Includes net unrealized gain (loss) on purchased options as reported in the Schedule of Investments. ***** Only includes change in unrealized gain (loss) on forward and spot contracts. May differ from the net change in unrealized gain (loss) on foreign currency- related transactions reported within the Statement of Operations. For further disclosure on derivatives see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. International Developed Markets Fund 49 Russell Investment Funds International Developed Markets Fund Balance Sheet Offsetting of Financial and Derivative Instruments — June 30, 2017 (Unaudited) Amounts in thousands Offsetting of Financial Assets and Derivative Assets Gross Net Amounts Amounts of Assets Gross Offset in the Presented in Amounts of Statement of the Statement Recognized Assets and of Assets and Description Location: Statement of Assets and Liabilities - Assets Assets Liabilities Liabilities Securities on Loan* Investments, at fair value $ 3,511 $ —$ 3,511 Foreign Currency Exchange Contracts Unrealized appreciation on foreign currency exchange contracts 768 — 768 Futures Contracts Variation margin on futures contracts 68 — 68 Total Financial and Derivative Assets 4,347 — 4,347 Financial and Derivative Assets not subject to a netting agreement (70 ) — (70 ) Total Financial and Derivative Assets subject to a netting agreement $ 4,277 $ — $ 4,277 Financial Assets, Derivative Assets, and Collateral Held by Counterparty Gross Amounts Not Offset in the Statement of Assets and Liabilities Net Amounts of Assets Presented in the Statement Financial and of Assets and Derivative Collateral Counterparty Liabilities Instruments Received^ Net Amount Bank of Montreal $ 140 $ 135 $ — $ 5 BNP Paribas 1 1 — — Citigroup 1,440 — 1,440 — Goldman Sachs 1,699 — 1,699 — JPMorgan Chase 372 — 372 — Royal Bank of Canada 170 151 — 19 Standard Chartered 136 133 — 3 State Street 158 149 — 9 UBS 161 147 — 14 Total $ 4,277 $ 716 $ 3,511 $ 50 See accompanying notes which are an integral part of the financial statements. 50 International Developed Markets Fund Russell Investment Funds International Developed Markets Fund Balance Sheet Offsetting of Financial and Derivative Instruments, continued — June 30, 2017 (Unaudited) Amounts in thousands Offsetting of Financial Liabilities and Derivative Liabilities Gross Net Amounts Amounts of Liabilities Gross Offset in the Presented in Amounts of Statement of the Statement Recognized Assets and of Assets and Description Location: Statement of Assets and Liabilities - Liabilities Liabilities Liabilities Liabilities Futures Contracts Variation margin on futures contracts $ 420 $ — $ 420 Foreign Currency Exchange Contracts Unrealized depreciation on foreign currency exchange contracts 727 — 727 Total Financial and Derivative Liabilities 1,147 — 1,147 Financial and Derivative Liabilities not subject to a netting agreement (420 ) — (420 ) Total Financial and Derivative Liabilities subject to a netting agreement $ 727 $ — $ 727 Financial Liabilities, Derivative Liabilities, and Collateral Pledged by Counterparty Gross Amounts Not Offset in the Statement of Assets and Liabilities Net Amounts of Liabilities Presented in the Statement Financial and of Assets and Derivative Collateral Counterparty Liabilities Instruments Pledged^ Net Amount Bank of Montreal $ 135 $ 135 $ — $ — BNP Paribas 11 1 — 10 Brown Brothers Harriman 1 — — 1 Royal Bank of Canada 151 151 — — Standard Chartered 133 133 — — State Street 149 149 — — UBS 147 147 — — Total $ 727 $ 716 $ — $ 11 * Fair value of securities on loan as reported in the footnotes to the Statement of Assets and Liabilities. ^Collateral received or pledged amounts may not reconcile to those disclosed in the Statement of Assets and Liabilities due to the inclusion of off-Balance Sheet collateral and adjustments made to exclude overcollateralization. For further disclosure on derivatives and counterparty risk see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. International Developed Markets Fund 51 Russell Investment Funds International Developed Markets Fund Statement of Assets and Liabilities — June 30, 2017 (Unaudited) Amounts in thousands Assets Investments, at identified cost $ 357,750 Investments, at fair value(*)(>) 385,386 Cash (restricted)(a) 4,100 Foreign currency holdings(^) 839 Unrealized appreciation on foreign currency exchange contracts 768 Receivables: Dividends and interest 804 Dividends from affiliated funds 15 Investments sold 495 Fund shares sold 19 Foreign capital gains taxes recoverable 525 Variation margin on futures contracts 68 Prepaid expenses 3 Total assets 393,022 Liabilities Payables: Due to custodian 17 Investments purchased 1,237 Fund shares redeemed 94 Accrued fees to affiliates 307 Other accrued expenses 239 Variation margin on futures contracts 420 Unrealized depreciation on foreign currency exchange contracts 727 Payable upon return of securities loaned 3,622 Total liabilities 6,663 Net Assets $ 386,359 See accompanying notes which are an integral part of the financial statements. 52 International Developed Markets Fund Russell Investment Funds International Developed Markets Fund Statement of Assets and Liabilities, continued — June 30, 2017 (Unaudited) Amounts in thousands Net Assets Consist of: Undistributed (overdistributed) net investment income $ 3,880 Accumulated net realized gain (loss) 3,476 Unrealized appreciation (depreciation) on: Investments 27,636 Futures contracts (331 ) Foreign currency-related transactions 50 Shares of beneficial interest 307 Additional paid-in capital 351,341 Net Assets $ 386,359 Net Asset Value , offering and redemption price per share: Net asset value per share: (#) $ 12.57 Net assets $ 386,358,512 Shares outstanding ($. 01 par value) 30,741,609 Amounts in thousands (^) Foreign currency holdings - cost $ 840 (*) Securities on loan included in investments $ 3,511 (>) Investments in affiliates, U. S. Cash Management Fund and U. S. Cash Collateral Fund $ 21,558 (a) Cash Collateral for Futures $ 4,100 (#) Net asset value per share equals net assets divided by shares of beneficial interest outstanding. See accompanying notes which are an integral part of the financial statements. International Developed Markets Fund 53 Russell Investment Funds International Developed Markets Fund Statement of Operations — For the Period Ended June 30, 2017 (Unaudited) Amounts in thousands Investment Income Dividends $ 6,962 Dividends from affiliated funds 80 Securities lending income (net) 47 Securities lending income from affiliated funds (net) 17 Less foreign taxes withheld (678 ) Total investment income 6,428 Expenses Advisory fees 1,672 Administrative fees 93 Custodian fees 122 Transfer agent fees 8 Professional fees 48 Trustees’ fees 6 Printing fees 25 Miscellaneous 7 Total expenses 1,981 Net investment income (loss) 4,447 Net Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investments 34,667 Futures contracts 315 Options written 152 Foreign currency-related transactions 769 Net realized gain (loss) 35,903 Net change in unrealized appreciation (depreciation) on: Investments 7,024 Futures contracts (604 ) Options written 8 Foreign currency-related transactions 482 Net change in unrealized appreciation (depreciation) 6,910 Net realized and unrealized gain (loss) 42,813 Net Increase (Decrease) in Net Assets from Operations $ 47,260 See accompanying notes which are an integral part of the financial statements. 54 International Developed Markets Fund Russell Investment Funds International Developed Markets Fund Statements of Changes in Net Assets Period Ended June 30, 2017 Fiscal Year Ended Amounts in thousands (Unaudited) December 31, 2016 Increase (Decrease) in Net Assets Operations Net investment income (loss) $ 4,447 $ 6,237 Net realized gain (loss) 35,903 9,806 Net change in unrealized appreciation (depreciation) 6,910 (7,501 ) Net increase (decrease) in net assets from operations 47,260 8,542 Distributions From net investment income (2,813 ) (11,300 ) Net decrease in net assets from distributions (2,813 ) (11,300 ) Share Transactions* Net increase (decrease) in net assets from share transactions (13,462 ) 7 Total Net Increase (Decrease) in Net Assets 30,985 (2,751 ) Net Assets Beginning of period 355,374 358,125 End of period $ 386,359 $ 355,374 Undistributed (overdistributed) net investment income included in net assets $ 3,880 $ 2,246 * Share transaction amounts (in thousands) for the periods ended June 30, 2017 and December 31, 2016 were as follows: 2017 (Unaudited) 2016 Shares Dollars Shares Dollars Proceeds from shares sold 489 $ 5,864 1,527 $ 16,521 Proceeds from reinvestment of distributions 240 2,813 1,055 11,301 Payments for shares redeemed (1,849 ) (22,139 ) (2,514 ) (27,815 ) Total increase (decrease) (1,120 ) $ (13,462 ) 68 $ 7 See accompanying notes which are an integral part of the financial statements. International Developed Markets Fund 55 Russell Investment Funds International Developed Markets Fund Financial Highlights — For the Periods Ended For a Share Outstanding Throughout Each Period. $ Net Asset Value, Net Net Realized Total from Distributions Beginning of Investment and Unrealized Investment from Net $ Period Income (Loss) (a)(b) Gain (Loss) Operations Investment Income Total Distributions June 30, 2017(1) 11.15 . 14 1.37 1.51 (. 09 ) (. 09 ) December 31, 2016 11.26 . 19 . 06 . 25 (. 36 ) (. 36 ) December 31, 2015 11.54 . 19 (. 33 ) (. 14 ) (. 14 ) (. 14 ) December 31, 2014 12.32 . 26 (. 80 ) (. 54 ) (. 24 ) (. 24 ) December 31, 2013 10.31 . 18 2.05 2.23 (. 22 ) (. 22 ) December 31, 2012 8.75 . 18 1.55 1.73 (. 17 ) (. 17 ) See accompanying notes which are an integral part of the financial statements. International Developed Markets Fund 56 % % % $ $ Ratio of Expenses Ratio of Expenses Ratio of Net Net Asset Value, % Net Assets, to Average to Average Investment Income % End of Total End of Period Net Assets, Net Assets, to Average Portfolio Period Return (d)(f) (000 ) Gross (e) Net (b)(e) Net Assets (b)(e) Turnover Rate (d) 12.57 13.60 386,359 1.07 1.07 2.39 73 11.15 2.36 355,374 1.02 1.02 1.78 36 11.26 (1.31 ) 358,125 1.06 1.04 1.60 35 11.54 (4.45 ) 379,675 1.08 1.03 2.13 32 12.32 21.91 428,517 1.04 . 99 1.76 36 10.31 19.81 356,856 1.07 1.01 1.94 47 See accompanying notes which are an integral part of the financial statements. International Developed Markets Fund 57 Russell Investment Funds International Developed Markets Fund Related Party Transactions, Fees and Expenses (Unaudited) Accrued fees payable to affiliates for the period ended June 30, 2017 were as follows: Advisory fees $ 286,663 Administration fees 15,925 Transfer agent fees 1,401 Trustee fees 2,923 $ 306,912 Transactions (amounts in thousands) during the period ended June 30, 2017 with Underlying Funds which are, or were, an affiliated company are as follows: Fair Value, Change in Beginning of Realized Gain Unrealized Fair Value, End Income Capital Gains Period Purchases Sales (Loss) Gain (Loss) of Period Distributions Distributions U. S. Cash Collateral Fund $ 548 $ 45,025 $ 41,951 $ — $ — $ 3,622 $ 17 $ — U. S. Cash Management Fund 18,922 99,154 100,139 2 (3 ) 17,936 80 — $ 19,470 $ 144,179 $ 142,090 $ 2 $ (3 ) $ 21,558 $ 97 $ — Federal Income Taxes (Unaudited) At June 30, 2017, the cost of investments and net unrealized appreciation (depreciation), undistributed ordinary income and undistributed long-term capital gains for income tax purposes were as follows: Cost of Investments $ 361,354,341 Unrealized Appreciation $ 36,195,054 Unrealized Depreciation (12,163,583 ) Net Unrealized Appreciation (Depreciation) $ 24,031,471 Net investment income and net realized gains (losses) in the financial statements may differ from taxable net investment income and net realized gains (losses). Capital accounts within the financial statements are adjusted for permanent differences between book and tax accounting. Book-tax differences may be due to foreign currency gains and losses, reclassifications of dividends and differences in treatment of income from swaps. These adjustments have no impact on the net assets. At June 30, 2017, there were no adjustments to the Statement of Assets and Liabilities. See accompanying notes which are an integral part of the financial statements. 58 International Developed Markets Fund Russell Investment Funds Strategic Bond Fund Shareholder Expense Example — June 30, 2017 (Unaudited) Fund Expenses Please note that the expenses shown in the table are meant The following disclosure provides important information to highlight your ongoing costs only and do not reflect any regarding the Fund’s Shareholder Expense Example transactional costs. Therefore, the information under the heading (“Example”) . “Hypothetical Performance (5% return before expenses)” is useful in comparing ongoing costs only, and will not help you Example determine the relative total costs of owning different funds. In As a shareholder of the Fund, you incur two types of costs: (1) addition, if these transactional costs were included, your costs transaction costs, and (2) ongoing costs, including advisory and would have been higher. The fees and expenses shown in this administrative fees and other Fund expenses. The Example is section do not reflect any Insurance Company Separate Account intended to help you understand your ongoing costs (in dollars) Policy Charges. of investing in the Fund and to compare these costs with the Hypothetical ongoing costs of investing in other mutual funds. The Example Performance (5% is based on an investment of $1,000 invested at the beginning of Actual return before the period and held for the entire period indicated, which for this Performance expenses) Beginning Account Value Fund is from January 1, 2017 to June 30, 2017. January 1, 2017 $ 1,000.00 $ 1,000.00 Actual Expenses Ending Account Value June 30, 2017 $ 1,028.30 $ 1,021.47 The information in the table under the heading “Actual Expenses Paid During Period* $ 3.37 $ 3.36 Performance” provides information about actual account values and actual expenses. You may use the information in this column, * Expenses are equal to the Fund's annualized expense ratio of 0.67% together with the amount you invested, to estimate the expenses (representing the six month period annualized), multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half that you paid over the period. Simply divide your account value by year period) . May reflect amounts waived and/or reimbursed. Without any $1,000 (for example, an $8,600 account value divided by $1,000 waivers and/or reimbursements, expenses would have been higher. 8.6), then multiply the result by the number in the first column in the row entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information in the table under the heading “Hypothetical Performance (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Strategic Bond Fund 59 Russell Investment Funds Strategic Bond Fund Schedule of Investments — June 30, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Long-Term Investments - 88.1% 2.716% due 10/25/37 (Þ) 260 246 Asset-Backed Securities - 5.9% Citibank Credit Card Issuance Trust Aames Mortgage Investment Trust Series 2014-A1 Class A1 Series 2005-1 Class M6 2.880% due 01/23/23 1,890 1,947 1.793% due 06/25/35 (Ê) 1,040 760 Series 2014-A5 Class A5 Access Group, Inc. 2.680% due 06/07/23 550 563 Series 2003-A Class A2 Series 2014-A6 Class A6 1.515% due 07/01/38 (Ê) — — 2.150% due 07/15/21 415 418 ACE Securities Corp. Home Equity Loan Trust Series 2016-A2 Class A2 Series 2005-HE3 Class M2 2.190% due 11/20/23 620 622 1.657% due 05/25/35 (Ê) 729 728 Citigroup Mortgage Loan Trust, Inc. ACE Securities Corp. Mortgage Loan Series 2007-WFH2 Class M2 Trust 1.221% due 03/25/37 (Ê) 1,490 1,318 Series 2007-D1 Class A2 Conseco Financial Corp. 6.336% due 02/25/38 (Þ) 690 639 Series 1998-2 Class M1 AmeriCredit Automobile Receivables 6.940% due 12/01/28 1,422 1,324 Trust Countrywide Asset-Backed Certificates Series 2013-3 Class C 2.380% due 06/10/19 551 552 Series 2005-5 Class M4 1.556% due 10/25/35 (Ê) 510 487 Series 2014-4 Class A3 1.270% due 07/08/19 186 186 Series 2005-9 Class M1 1.511% due 01/25/36 (Ê) 1,240 1,229 Series 2015-3 Class A3 1.540% due 03/09/20 585 585 Series 2006-BC3 Class 2A2 1.131% due 02/25/37 (Ê) 167 167 Series 2016-1 Class A2A 1.520% due 06/10/19 191 191 Dryden 34 Senior Loan Fund Series 2017-34A Class AR Series 2016-2 Class A2A 2.318% due 10/15/26 (Ê)(Þ) 1,220 1,220 1.420% due 10/08/19 270 270 FFMLT Trust Ameriquest Mortgage Securities, Series 2005-FF8 Class M2 Certificates Inc. Asset-Backed Pass-Through 1.112% due 09/25/35 (Ê) 760 729 Series 2005-R1 Class M4 Fieldstone Mortgage Investment Trust 1.307% due 03/25/35 (Ê) 830 757 Series 2004-4 Class M3 Asset-Backed Funding Trust Certificates 2.438% due 10/25/35 (Ê) 633 630 Series 2005-WF1 Class M1 Ford Credit Auto Owner Trust 1.132% due 11/25/34 (Ê) 1,187 1,156 Series 2015-B Class A3 Bank of The West Auto Trust 1.160% due 11/15/19 470 469 Series 2014-1 Class A3 Series 2017-B Class A2B 1.090% due 03/15/19 (Þ) 214 214 1.130% due 05/15/20 (Ê) 225 225 Blackbird Capital Aircraft Lease Freddie Mac Structured Pass-Through Securitization, Ltd. Certificates Series 2016-1A Class AA Series 2000-30 Class A5 2.487% due 12/16/41 (Þ) 569 567 6.644% due 12/25/30 — — CAL Funding III, Ltd. GMACM Home Equity Loan Trust Series 2017-1A Class A Series 2007-HE1 Class A4 3.620% due 06/25/42 (Þ) 791 791 5.952% due 08/25/37 717 744 Capital One Multi-Asset Execution Trust Series 2007-HE1 Class A5 Series 2014-A3 Class A3 5.705% due 08/25/37 776 795 1.374% due 01/18/22 (Ê) 250 251 Greenpoint Manufactured Housing Chase Issuance Trust Series 1999-3 Class 1A7 Series 2014-A6 Class A6 7.270% due 06/15/29 613 629 1.260% due 07/15/19 1,730 1,730 GreenPoint Manufactured Housing CIT Mortgage Loan Trust Contract Trust Series 2007-1 Class 1M1 Series 2000-4 Class A3 See accompanying notes which are an integral part of the financial statements. 60 Strategic Bond Fund Russell Investment Funds Strategic Bond Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 3.017% due 08/21/31 (Ê) 1,100 1,055 Series 2015-1A Class A1 GSAMP Trust 2.361% due 05/21/27 (Ê)(Þ) 782 783 Series 2006-HE4 Class A1 Option One Mortgage Loan Trust 0.732% due 06/25/36 (Ê) 863 831 Series 2004-3 Class M1 Hertz Vehicle Financing LLC 1.314% due 11/25/34 (Ê) 932 915 Series 2015-2A Class A Series 2007-FXD1 Class 3A4 2.020% due 09/25/19 (Þ) 920 917 5.860% due 01/25/37 390 376 Home Equity Asset Trust Park Place Securities, Inc. Series 2005-9 Class M1 Series 2004-WHQ2 Class M2 0.580% due 04/25/36 (Ê) 380 358 1.470% due 02/25/35 (Ê) 699 699 Series 2006-4 Class 2A4 Series 2005-WHQ1 Class M5 0.454% due 08/25/36 (Ê) 790 741 1.896% due 03/25/35 (Ê) 1,290 1,263 Series 2006-6 Class 2A3 Popular ABS Mortgage Pass-Through Trust 0.596% due 11/25/36 (Ê) 910 839 Series 2006-C Class A4 Honda Auto Receivables Owner Trust Series 2015-2 Class A3 0.775% due 07/25/36 (Ê) 1,123 1,104 Series 2006-D Class A3 1.040% due 02/21/19 592 592 Series 2017-2 Class A2 0.785% due 11/25/46 (Ê) 1,500 1,458 RAMP Trust 1.460% due 10/15/19 385 385 Series 2003-RS11 Class AI6A HSI Asset Securitization Corp. Trust Series 2006-OPT3 Class 2A 5.894% due 12/25/33 73 77 Series 2006-RZ1 Class M4 0.961% due 02/25/36 (Ê) 492 488 Series 2007-OPT1 Class 1A 1.058% due 03/25/36 (Ê) 960 766 Renaissance Home Equity Loan Trust 0.628% due 12/25/36 (Ê) 309 233 Series 2006-1 Class AF3 Hyundai Auto Receivables Trust Series 2015-A Class A3 5.608% due 05/25/36 — — Series 2006-1 Class AF6 1.050% due 04/15/19 217 217 Series 2015-C Class A2B 5.746% due 05/25/36 104 75 Series 2007-1 Class AF2 0.851% due 11/15/18 (Ê) 36 36 5.512% due 04/25/37 1 — Series 2015-C Class A3 Residential Asset Mortgage Products, 1.460% due 02/18/20 305 305 Inc. Trust Long Beach Mortgage Loan Trust Series 2005-EFC1 Class M3 Series 2004-1 Class M1 1.696% due 05/25/35 489 489 1.741% due 02/25/34 (Ê) 631 628 Santander Drive Auto Receivables Trust Series 2004-1 Class M3 Series 2013-1 Class D 2.041% due 02/25/34 (Ê) 479 473 2.270% due 01/15/19 1,043 1,044 Series 2004-4 Class M1 Series 2015-2 Class B 1.425% due 10/25/34 (Ê) 1,040 996 1.830% due 01/15/20 570 571 Mercedes-Benz Auto Receivables Trust Series 2015-4 Class A3 Series 2016-1 Class A2A 1.580% due 09/16/19 116 116 1.110% due 03/15/19 968 967 SLM Private Credit Student Loan Trust Merrill Lynch Mortgage Investors Trust Series 2005-B Class A4 Series 2006-FF1 Class M4 1.180% due 06/15/39 (Ê) 650 614 0.895% due 08/25/36 (Ê) 790 767 Series 2006-A Class A5 New Century Home Equity Loan Trust 0.943% due 06/15/39 (Ê) 280 265 Series 2005-B Class M1 Small Business Investment Co. 1.236% due 10/25/35 (Ê) 690 648 Series 2017-10A Class 1 Nissan Auto Receivables Owner Trust 2.845% due 03/10/27 600 608 Series 2013-B Class A4 Structured Asset Investment Loan Trust 1.310% due 10/15/19 150 150 Series 2005-HE3 Class M1 Octagon Investment Partners 1.711% due 09/25/35 (Ê) 930 918 See accompanying notes which are an integral part of the financial statements. Strategic Bond Fund 61 Russell Investment Funds Strategic Bond Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Terwin Mortgage Trust Altria Group, Inc. Series 2006-3 Class 1A2 9.250% due 08/06/19 434 498 0.822% due 04/25/37 (Ê)(Þ) 639 633 2.850% due 08/09/22 200 203 Textainer Marine Containers, Ltd. 10.200% due 02/06/39 482 830 Series 2017-1A Class A 5.375% due 01/31/44 50 60 3.720% due 05/20/42 (Þ) 982 990 Amazon. com, Inc. Towd Point Mortgage Trust Series 2017-2 Class A1 4.950% due 12/05/44 60 71 American Airlines Pass-Through Trust 2.750% due 04/25/57 (Þ) 797 805 Series B Class B Toyota Auto Receivables Owner Trust Series 2015-A Class A3 5.250% due 01/15/24 340 354 1.120% due 02/15/19 170 169 4.950% due 02/15/25 210 216 American Airlines, Inc. Pass-Through Triton Container Finance LLC Certificates Trust Series 2017-1A Class A Series 2013-2 Class A 3.520% due 06/20/42 (Þ) 304 303 4.950% due 01/15/23 152 162 United States Small Business Administration Series 2014-1 Class B Series 2017-20E Class 1 4.375% due 10/01/22 362 370 2.880% due 05/01/37 140 141 Series A Class A USAA Auto Owner Trust 5.250% due 01/31/21 198 210 Series 2016-1 Class A2 American Axle & Manufacturing, Inc. 1.070% due 03/15/19 678 677 6.625% due 10/15/22 50 51 Wells Fargo Home Equity Trust American Builders & Contractors Supply Co. , Inc. Series 2005-3 Class M4 5.750% due 12/15/23 (Þ) 50 53 1.581% due 11/25/35 (Ê) 500 500 American Builders and Contractors 51,124 Corporate Bonds and Notes - 18.9% 3.672% due 10/31/23 150 150 21st Century Fox America, Inc. American Express Credit Corp. 6.900% due 08/15/3 635 839 1.875% due 05/03/19 410 410 Abbott Laboratories 1.700% due 10/30/19 610 607 2.350% due 11/22/19 710 715 Series F 2.900% due 11/30/21 885 893 2.600% due 09/14/20 870 883 American Honda Finance Corp. 3.750% due 11/30/26 1,335 1,363 Series MTN 4.750% due 11/30/36 60 65 1.522% due 02/14/20 (Ê) 1,000 1,004 4.900% due 11/30/46 80 88 American International Group, Inc. AbbVie, Inc. 6.400% due 12/15/20 920 1,041 2.500% due 05/14/20 841 851 3.750% due 07/10/25 150 153 3.600% due 05/14/25 60 61 American Tower Trust I AES Corp. 3.070% due 03/15/23 (Þ) 270 272 5.500% due 03/15/24 50 52 Amgen, Inc. Aetna, Inc. 3.625% due 05/22/24 10 10 2.800% due 06/15/23 30 30 4.400% due 05/01/45 100 103 Albemarle Corp. 4.150% due 12/01/24 320 337 Anadarko Petroleum Corp. 4.850% due 03/15/21 100 107 Series 30YR 5.550% due 03/15/26 40 45 5.450% due 12/01/44 720 838 Allison Transmission, Inc. 6.450% due 09/15/36 1,317 1,552 5.000%due 10/01/24 (Þ) 90 92 4.500% due 07/15/44 125 117 Ally Financial, Inc. 6.600% due 03/15/46 90 111 3.250% due 11/05/18 530 536 Anheuser-Busch InBev Finance, Inc. 8.000% due 11/01/31 100 123 2.650% due 02/01/21 160 162 See accompanying notes which are an integral part of the financial statements. 62 Strategic Bond Fund Russell Investment Funds Strategic Bond Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 3.300% due 02/01/23 200 206 3.500% due 04/19/26 1,295 1,300 3.650% due 02/01/26 900 927 Series L 4.900% due 02/01/46 20 23 2.600% due 01/15/19 50 50 Anthem, Inc. Series X 2.250% due 08/15/19 385 387 6.250% due 09/29/49 (ƒ) 50 54 3.700% due 08/15/21 40 42 Bank of America NA Series BKNT 3.125% due 05/15/22 605 617 2.050% due 12/07/18 315 316 Apache Corp. Bank of New York Mellon Corp. (The) 6.900% due 09/15/18 200 211 2.600% due 08/17/20 1,195 1,213 3.250% due 04/15/22 20 20 2.200% due 08/16/23 555 538 5.100% due 09/01/40 140 143 Bank One Capital III 4.750% due 04/15/43 130 131 8.750% due 09/01/30 280 419 4.250% due 01/15/44 20 19 BankAmerica Capital III Apollo Management Holdings, LP Series * 4.400% due 05/27/26 (Þ) 425 441 1.728% due 01/15/27 (Ê) 95 89 Apple, Inc. Barrick NA Finance LLC 2.006% due 02/22/19 (Ê) 591 598 4.400% due 05/30/21 265 286 1.479% due 05/06/19 (Ê) 480 483 5.700% due 05/30/41 130 154 2.850% due 05/11/24 505 507 Becton Dickinson and Co. 2.450% due 08/04/26 110 105 2.894% due 06/06/22 800 801 4.650% due 02/23/46 100 112 3.363% due 06/06/24 865 866 AT&T, Inc. 3.734% due 12/15/24 19 19 2.110% due 11/27/18 (Ê) 300 303 4.685% due 12/15/44 10 10 3.000% due 02/15/22 40 40 Berkshire Hathaway Energy Co. 3.800% due 03/01/24 295 302 6.500% due 09/15/37 50 67 4.250% due 03/01/27 500 517 Blue Cube Spinco, Inc. Series WI 5.250% due 03/01/37 540 576 10.000% due 10/15/25 805 990 4.350% due 06/15/45 90 84 BMW US Capital LLC 4.750% due 05/15/46 190 187 1.500% due 04/11/19 (Þ) 840 837 Series WI 1.682% due 04/06/20 (Ê)(Þ) 300 302 4.550% due 03/09/49 1,100 1,035 Boeing Co. (The) Athene Global Funding 4.875% due 02/15/20 100 108 2.750% due 04/20/20 (Þ) 1,190 1,193 Brighthouse Financial, Inc. BAC Capital Trust XIV Series G 3.700% due 06/22/27 (Þ) 1,125 1,108 Burlington Northern Santa Fe LLC 4.000% due 09/29/49 (Ê)(ƒ) 70 61 Ball Corp. 4.150% due 04/01/45 100 105 Capital One Bank USA NA 5.250% due 07/01/25 110 121 Series BKNT Bank of America Corp. 2.250% due 02/13/19 760 762 5.000% due 05/13/21 230 251 Capital One Financial Corp. 3.124% due 01/20/23 715 723 3.750% due 03/09/27 550 548 4.250% due 10/22/26 170 175 Capital One NA 3.824% due 01/20/28 970 987 2.350% due 08/17/18 610 612 6.110% due 01/29/37 460 564 Cardinal Health, Inc. 4.875% due 04/01/44 190 213 2.616% due 06/15/22 50 50 Series GMTN 3.079% due 06/15/24 60 60 3.300% due 01/11/23 460 469 Carlyle Holdings II Finance LLC 4.450% due 03/03/26 30 31 5.625% due 03/30/43 (Þ) 480 545 See accompanying notes which are an integral part of the financial statements. Strategic Bond Fund 63 Russell Investment Funds Strategic Bond Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Caterpillar Financial Services Corp. 6.500% due 11/15/22 580 592 1.350% due 05/18/19 360 357 CME Group, Inc. CCO Holdings LLC / CCO Holdings 5.300% due 09/15/43 30 37 Capital Corp. CNOOC Finance USA LLC 5.125% due 05/01/23 (Þ) 50 53 3.500% due 05/05/25 300 300 5.375% due 05/01/25 (Þ) 110 117 Comcast Corp. Celgene Corp. 3.300% due 02/01/27 520 526 3.550% due 08/15/22 30 31 6.500% due 11/15/35 90 119 5.000% due 08/15/45 110 124 CommScope Technologies LLC CF Industries, Inc. 5.000% due 03/15/27 (Þ) 30 30 5.375% due 03/15/44 855 765 Charter Communications Operating LLC Constellation Brands, Inc. / Charter Communications Operating 6.000% due 05/01/22 330 376 Capital 4.750% due 11/15/24 40 44 Series WI Continental Airlines Pass-Through Trust 6.384% due 10/23/35 40 47 Series 071A Class A 6.484% due 10/23/45 590 709 5.983% due 04/19/22 81 89 Cheniere Corpus Christi Holdings LLC Series 991A Class A 5.125% due 06/30/27 (Þ) 60 62 6.545% due 02/02/19 82 86 Chesapeake Energy Corp. Continental Resources, Inc. 6.125% due 02/15/21 50 49 3.800% due 06/01/24 90 82 8.000% due 12/15/22 (Þ) 10 11 Cott Holdings, Inc. Chevron Corp. Series 144a 1.790% due 11/16/18 100 100 5.500% due 04/01/25 (Þ) 60 61 2.954% due 05/16/26 120 119 Cox Communications, Inc. Chubb INA Holdings, Inc. 6.450% due 12/01/36 (Þ) 355 390 2.300% due 11/03/20 20 20 Crown Castle Towers LLC 6.113% due 01/15/20 (Þ) 400 430 3.350% due 05/03/26 30 31 CVS Health Corp. Cimarex Energy Co. 2.750% due 12/01/22 90 90 3.900% due 05/15/27 70 70 Cintas Corp. No. 2 5.125% due 07/20/45 200 230 2.900% due 04/01/22 60 61 Daimler Finance NA LLC 2.000% due 08/03/18 (Þ) 980 983 3.700% due 04/01/27 70 72 CIT Group, Inc. 1.750% due 10/30/19 (Þ) 720 715 5.000% due 08/01/23 60 65 2.300% due 01/06/20 (Þ) 945 948 Citigroup Capital III Darden Restaurants, Inc. 7.625% due 12/01/36 500 635 6.800% due 10/15/37 525 671 Citigroup, Inc. DaVita HealthCare Partners, Inc. 2.150% due 07/30/18 1,300 1,304 5.000% due 05/01/25 10 10 4.450% due 09/29/27 1,345 1,399 Dell International LLC 3.356% due 09/07/21 158 158 8.125% due 07/15/39 130 200 Dell International LLC / EMC Corp 5.300% due 05/06/44 101 114 Company 4.650% due 07/30/45 147 160 7.125% due 06/15/24 (Þ) 100 110 4.750% due 05/18/46 20 21 Delta Air Lines Pass-Through Trust Series P Series 071A Class A 5.950% due 12/31/49 (ƒ) 280 300 6.821% due 08/10/22 466 535 Citizens Financial Group, Inc. Series 2002-1 Class G-1 2.375% due 07/28/21 520 515 6.718% due 01/02/23 87 97 Clear Channel Worldwide Holdings, Inc. Devon Energy Corp. Series A 3.250% due 05/15/22 110 109 See accompanying notes which are an integral part of the financial statements. 64 Strategic Bond Fund Russell Investment Funds Strategic Bond Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 5.850% due 12/15/25 370 420 4.150% due 01/15/26 30 32 5.000% due 06/15/45 180 184 EP Energy LLC / Everest Acquisition Finance, Inc. Devon Financing Co. LLC 7.875% due 09/30/31 885 1,149 Series WI 6.375% due 06/15/23 90 53 DG Bank Exelon Corp. Series YCD 2.850% due 06/15/20 555 564 1.542% due 08/16/18 (Ê)(~) 765 765 Exxon Mobil Corp. Diageo Investment Corp. 1.396% due 03/15/19 (Ê) 800 801 2.875% due 05/11/22 90 92 Diamond 1 Finance Corp. / Diamond 2 3.043% due 03/01/26 70 71 Finance Corp 4.114% due 03/01/46 40 42 3.480% due 06/01/19 (Þ) 150 154 Farmers Exchange Capital III 4.420% due 06/15/21 (Þ) 240 253 5.454% due 10/15/54 (Þ) 680 740 6.020% due 06/15/26 (Þ) 930 1,024 Fifth Third Bank 8.350% due 07/15/46 (Þ) 955 1,234 Series BKNT Discovery Communications LLC 2.875% due 10/01/21 700 713 5.625% due 08/15/19 258 276 First Data Corp. 5.375% due 08/15/23 (Þ) 140 146 6.350% due 06/01/40 725 800 DISH DBS Corp. FirstEnergy Corp. Series A 5.875% due 07/15/22 50 54 2.850% due 07/15/22 450 448 Series WI Series B 5.875% due 11/15/24 100 107 4.250% due 03/15/23 100 105 Dollar Tree, Inc. Series WI 3.900% due 07/15/27 530 530 5.750% due 03/01/23 70 74 Series C Dominion Resources, Inc. 7.375% due 11/15/31 280 368 7.000% due 06/15/38 20 27 Ford Motor Co. Duke Energy Carolinas LLC 4.750% due 01/15/43 50 48 5.300% due 02/15/40 30 37 Ford Motor Credit Co. LLC 2.551% due 10/05/18 860 866 4.000% due 09/30/42 100 103 Eaton Corp. 5.875% due 08/02/21 200 223 2.750% due 11/02/22 150 151 Freeport-McMoRan, Inc. 3.550% due 03/01/22 90 84 4.150% due 11/02/42 40 41 Ecolab, Inc. 4.550% due 11/14/24 370 349 4.350% due 12/08/21 10 11 5.450% due 03/15/43 665 573 Eli Lilly and Co. Series WI 3.100% due 05/15/27 50 50 6.875% due 02/15/23 20 21 Fresenius Medical Care US Finance II, Energy Transfer Partners, LP 4.050% due 03/15/25 455 457 Inc. 4.750% due 10/15/24 (Þ) 110 116 6.050% due 06/01/41 465 495 GE Capital International Funding Co. EnLink Midstream Partners, LP Unlimited Co 2.700% due 04/01/19 585 584 Series WI 4.150% due 06/01/25 350 346 4.418% due 11/15/35 200 218 General Electric Co. Enterprise Series A Products Operating LLC 5.300% due 02/11/21 130 144 4.877% due 08/01/66 (Ê) 360 361 4.500% due 03/11/44 190 211 Series B Series GMTN 7.034% due 01/15/68 370 379 6.875% due 01/10/39 411 596 EOG Resources, Inc. Series NOTZ 2.450% due 04/01/20 640 642 1.958% due 04/15/20 (Ê) 200 204 See accompanying notes which are an integral part of the financial statements. Strategic Bond Fund 65 Russell Investment Funds Strategic Bond Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ General Motors Co. 4.854% due 04/27/35 40 44 3.500% due 10/02/18 425 432 5.054% due 04/27/45 40 45 4.875% due 10/02/23 500 536 HCA, Inc. 6.250% due 10/02/43 120 133 4.750% due 05/01/23 50 53 5.200% due 04/01/45 365 359 5.375% due 02/01/25 140 148 General Motors Financial Co. , Inc. 5.500% due 06/15/47 575 595 4.375% due 09/25/21 20 21 Hess Corp. 4.250% due 05/15/23 10 10 4.300% due 04/01/27 540 528 Georgia-Pacific LLC Hewlett Packard Enterprise Co. 8.875% due 05/15/31 515 791 Series WI Gilead Sciences, Inc. Zero coupon due 10/05/18 355 358 2.550% due 09/01/20 890 903 Zero coupon due 10/15/35 1,285 1,391 3.650% due 03/01/26 90 93 HSBC Bank USA NA 4.750% due 03/01/46 100 110 Series BKNT Glencore Funding LLC 5.875% due 11/01/34 475 585 4.625% due 04/29/24 (Þ) 40 42 HSBC Finance Corp. GLP Capital, LP / GLP Financing II, Inc. 6.676%due 01/15/21 100 113 5.375% due 11/01/23 80 87 Humana, Inc. Goldman Sachs Capital I 3.150% due 12/01/22 10 10 6.345% due 02/15/34 950 1,172 3.850% due 10/01/24 375 390 Goldman Sachs Capital II 3.950% due 03/15/27 100 104 4.000% due 06/01/43 (Ê)(ƒ) 3 3 4.625% due 12/01/42 20 21 Goldman Sachs Group, Inc. (The) 4.950% due 10/01/44 20 22 5.250% due 07/27/21 380 416 4.800% due 03/15/47 10 11 2.908% due 06/05/23 775 772 Huntington National Bank (The) 3.850% due 07/08/24 150 156 Series BKNT 4.250% due 10/21/25 310 320 2.200% due 11/06/18 775 777 3.500% due 11/16/26 90 90 Intel Corp. 2.875% due 05/11/24 610 612 3.850% due 01/26/27 920 936 3.700% due 07/29/25 20 21 6.750% due 10/01/37 680 885 4.900% due 07/29/45 10 12 6.250% due 02/01/41 160 209 International Business Machines Corp. 5.150% due 05/22/45 30 33 1.551% due 02/12/19 (Ê) 220 221 4.750% due 10/21/45 250 277 International Lease Finance Corp. Series D 8.625% due 01/15/22 50 62 6.000% due 06/15/20 150 165 5.875% due 08/15/22 210 237 Series GMTN International Paper Co. 7.500% due 02/15/19 300 325 8.700% due 06/15/38 305 449 2.922% due 10/28/27 (Ê) 975 1,014 JBS USA LLC / JBS USA Finance, Inc. Goodyear Tire & Rubber Co. (The) 8.250% due 02/01/20 (Þ) 230 230 5.125% due 11/15/23 50 52 John Deere Capital Corp. Great Plains Energy, Inc. 1.650% due 10/15/18 420 420 5.292% due 06/15/22 660 723 Johnson & Johnson Halliburton Co. 2.250% due 03/03/22 450 452 3.800% due 11/15/25 70 72 3.625% due 03/03/37 70 73 4.850% due 11/15/35 130 139 JPMorgan Chase & Co. Harley-Davidson Financial Services, Inc. 2.750% due 06/23/20 440 447 2.550% due 06/09/22 (Þ) 285 282 4.250% due 10/15/20 300 319 Harris Corp. 2.550% due 03/01/21 580 583 See accompanying notes which are an integral part of the financial statements. 66 Strategic Bond Fund Russell Investment Funds Strategic Bond Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 1.771% due 03/09/21 (Ê) 1,720 1,720 3.100% due 05/03/27 440 438 4.350% due 08/15/21 130 139 McDonald's Corp. 4.125% due 12/15/26 230 239 2.100% due 12/07/18 470 473 4.250% due 10/01/27 30 31 3.700% due 01/30/26 60 62 3.782% due 02/01/28 325 332 3.500% due 03/01/27 70 71 6.400% due 05/15/38 380 510 MeadWestvaco Corp. 7.375% due 09/01/19 310 343 4.950% due 06/01/45 100 112 Kerr-McGee Corp. Medtronic, Inc. Series WI 6.950% due 07/01/24 10 12 3.150% due 03/15/22 870 900 7.875% due 09/15/31 30 39 3.500% due 03/15/25 150 156 KeyCorp Merck & Co. , Inc. 2.300% due 12/13/18 700 704 2.750% due 02/10/25 40 40 Kinder Morgan, Inc. Mercury General Corp. 5.550% due 06/01/45 195 207 4.400% due 03/15/27 580 588 Kindred Healthcare, Inc. MetLife, Inc. Series WI 6.400% due 12/15/36 100 116 8.750% due 01/15/23 60 63 KKR Group Finance Co. II LLC 10.750% due 08/01/39 795 1,324 5.500% due 02/01/43 (Þ) 10 11 Metropolitan Life Global Funding I KKR Group Finance Co. III LLC 1.350% due 09/14/18 (Þ) 1,640 1,634 5.125% due 06/01/44 (Þ) 395 418 Microsoft Corp. Kohl's Corp. 2.875% due 02/06/24 180 183 5.550% due 07/17/45 805 738 2.700% due 02/12/25 40 40 Kraft Foods Group, Inc. 2.400% due 08/08/26 200 192 3.500% due 06/06/22 60 62 3.300% due 02/06/27 1,000 1,028 Kraft Heinz Foods Co. 3.750% due 02/12/45 100 100 4.875% due 02/15/25 (Þ) 1,240 1,329 Morgan Stanley 5.000% due 06/04/42 20 21 5.625% due 09/23/19 200 215 Series WI 2.750% due 05/19/22 840 840 3.000% due 06/01/26 40 38 2.553% due 10/24/23 (Ê) 1,355 1,379 5.000% due 07/15/35 20 22 Series 10YR 5.200% due 07/15/45 20 22 3.625% due 01/20/27 760 765 4.375% due 06/01/46 20 19 MPLX LP Kroger Co. (The) Series WI 5.150% due 08/01/43 20 21 4.875% due 06/01/25 100 106 Lamb Weston Holdings, Inc. Mutual of Omaha Insurance Co. 4.875% due 11/01/26 (Þ) 60 62 4.297% due 07/15/54 (Þ) 440 442 Land O' Lakes, Inc. Mylan NV 6.000% due 11/15/22 (Þ) 800 888 Series WI Lennar Corp. 3.950% due 06/15/26 1,460 1,479 4.500% due 04/30/24 40 41 5.250% due 06/15/46 435 476 Level 3 Financing, Inc. Term Loan B Navient Corp. 3.304% due 02/22/24 (Ê) 160 160 Series MTN Lockheed Martin Corp. 8.000% due 03/25/20 70 78 3.350% due 09/15/21 270 281 NBCUniversal Media LLC 4.375% due 04/01/21 140 151 4.500% due 05/15/36 10 11 NCL Corp. , Ltd. Series 10YR 4.750% due 12/15/21 (Þ) 30 31 3.550% due 01/15/26 90 93 Lowe's Cos. , Inc. Netflix, Inc. See accompanying notes which are an integral part of the financial statements. Strategic Bond Fund 67 Russell Investment Funds Strategic Bond Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 5.875% due 02/15/25 60 66 4.400% due 01/15/21 30 32 Newell Brands, Inc. QUALCOMM, Inc. 3.150% due 04/01/21 20 20 2.100% due 05/20/20 385 387 3.850% due 04/01/23 60 63 2.600% due 01/30/23 475 473 4.200% due 04/01/26 40 42 Quicken Loans, Inc. Series WI 5.750% due 05/01/25 (Þ) 30 31 5.000% due 11/15/23 700 749 QVC, Inc. NextEra Energy Capital Holdings, Inc. 4.375% due 03/15/23 230 233 3.550% due 05/01/27 550 558 Range Resources Corp. Noble Energy, Inc. 5.875% due 07/01/22 (Þ) 30 30 8.250% due 03/01/19 90 99 Series WI 3.900% due 11/15/24 150 154 4.875% due 05/15/25 70 67 Regency Energy Partners, LP / Regency 5.250% due 11/15/43 10 10 Energy Finance Corp. Norfolk Southern Corp. 5.875% due 03/01/22 60 66 1.800% due 02/14/20 525 525 Reliance Standard Life Global Funding Northwest Airlines Pass Through Trust II Series 07-1 2.500% due 01/15/20 (Þ) 475 476 7.027% due 11/01/19 375 415 Reynolds American, Inc. NVR, Inc. 6.875% due 05/01/20 960 1,080 3.950% due 09/15/22 445 466 3.250% due 06/12/20 40 41 Occidental Petroleum Corp. 8.125% due 05/01/40 450 630 3.125% due 02/15/22 30 31 5.850% due 08/15/45 150 184 3.400% due 04/15/26 50 50 Reynolds Group Issuer, Inc. / Reynolds 3.000% due 02/15/27 160 156 Group Issuer LLC / Reynolds Group Issuer Lu 4.625% due 06/15/45 30 32 5.750% due 10/15/20 84 86 4.400% due 04/15/46 20 21 Rockies Express Pipeline LLC 4.100% due 02/15/47 170 170 6.850% due 07/15/18 (Þ) 260 271 Oracle Corp. Roper Technologies, Inc. 1.900% due 09/15/21 770 763 2.800% due 12/15/21 240 242 PACCAR Financial Corp. Sabine Pass Liquefaction LLC 1.650% due 02/25/19 245 245 5.625% due 04/15/23 470 522 1.200% due 08/12/19 210 207 Series WI Pacific Gas & Electric Co. 6.250% due 03/15/22 440 498 6.050% due 03/01/34 200 258 Santander Holdings USA, Inc. 5.800% due 03/01/37 60 77 4.500% due 07/17/25 20 21 Party City Holdings, Inc. Schlumberger Holdings Corp. 4.158% due 08/19/22 (Ê) 183 183 4.000% due 12/21/25 (Þ) 40 42 Pharmacia LLC Scientific Games International, Inc. 6.500% due 12/01/18 240 256 5.037% due 10/01/21 (Ê) 110 111 Philip Morris International, Inc. Select Income REIT 2.000% due 02/21/20 1,255 1,258 4.250% due 05/15/24 440 436 2.500% due 08/22/22 90 90 Sherwin-Williams Co. 4.500% due 03/20/42 40 43 2.250% due 05/15/20 415 416 Prime Security Services Borrower LLC / South Carolina Electric & Gas Co. Prime Finance, Inc. 6.050% due 01/15/38 320 389 9.250% due 05/15/23 (Þ) 120 130 Southern Natural Gas Co. LLC / Procter & Gamble Co. (The) Southern Natural Issuing Corp. 1.440% due 11/01/19 (Ê) 230 231 4.400% due 06/15/21 400 423 Progress Energy, Inc. Southwest Airlines Co. 2.650% due 11/05/20 540 546 See accompanying notes which are an integral part of the financial statements. 68 Strategic Bond Fund Russell Investment Funds Strategic Bond Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Spectrum Brands, Inc. United Technologies Corp. Series WI 3.100% due 06/01/22 100 103 5.750% due 07/15/25 50 54 4.500% due 06/01/42 30 33 Sprint Capital Corp. UnitedHealth Group, Inc. 8.750% due 03/15/32 190 239 1.900% due 07/16/18 560 562 Sprint Communications, Inc. 3.875% due 10/15/20 10 11 9.000% due 11/15/18 (Þ) 19 21 Sprint Spectrum Co. LLC / Sprint 4.625% due 07/15/35 100 113 Spectrum Co II LLC / Sprint Spectrum 5.700% due 10/15/40 60 76 Co III LLC Univision Communications, Inc. Series A-1 5.125% due 05/15/23 (Þ) 50 50 3.360% due 09/20/21 (Þ) 380 383 3.898% due 03/15/24 238 233 Sysco Corp. 5.125% due 02/15/25 (Þ) 60 59 3.250% due 07/15/27 360 354 Taylor Morrison Communities, Inc. / UPC Financing Partnership Monarch Communities Inc 3.784% due 04/15/25 100 100 5.625% due 03/01/24 (Þ) 100 105 US Airways Pass-Through Trust Teachers Insurance & Annuity Series 2012-1 Class A Association of America 5.900% due 10/01/24 518 580 4.900% due 09/15/44 (Þ) 40 45 Series A Class A Tenet Healthcare Corp. 7.125% due 10/22/23 312 360 4.746% due 06/15/20 (Ê) 80 81 US Bancorp Tennessee Gas Pipeline Co. LLC Series MTN 8.375% due 06/15/32 380 473 1.556% due 04/25/19 (Ê) 1,000 1,004 Teva Pharmaceutical Finance Co. LLC USF&G Capital III 6.150% due 02/01/36 315 371 8.312% due 07/01/46 (Þ) 730 965 Time Warner Cable LLC Verizon Communications, Inc. 4.125% due 02/15/21 150 157 2.992% due 09/14/18 (Ê) 100 102 7.300% due 07/01/38 30 38 5.150% due 09/15/23 990 1,100 5.875% due 11/15/40 120 134 2.625% due 08/15/26 40 37 Time Warner, Inc. 4.125% due 03/16/27 695 718 4.750% due 03/29/21 860 926 5.250% due 03/16/37 110 118 3.800% due 02/15/27 540 544 5.500% due 03/16/47 100 109 TJX Cos. , Inc. (The) Series WI 2.250% due 09/15/26 10 9 4.672% due 03/15/55 1,840 1,724 Toyota Motor Credit Corp. Viacom, Inc. 1.439% due 12/24/18 (Ê) 2,095 2,096 3.875% due 04/01/24 20 20 Series GMTN 6.250% due 02/28/57 500 520 2.800% due 07/13/22 365 371 Virginia Electric & Power Co. Series MTN Series B 1.415% due 01/09/19 (Ê) 1,200 1,203 2.950% due 11/15/26 660 653 Transcontinental Gas Pipe Line Co. LLC Series C Series WI 4.000% due 11/15/46 405 418 7.850% due 02/01/26 220 283 Visa, Inc. Tyson Foods, Inc. 3.150% due 12/14/25 150 152 3.550% due 06/02/27 480 483 Union Pacific Railroad Co. Pass-Through 4.300% due 12/14/45 190 209 Trust Volkswagen Group of America Finance LLC Series 06-1 2.450% due 11/20/19 (Þ) 425 427 5.866% due 07/02/30 137 156 Wachovia Capital Trust II United Rentals NA, Inc. 1.658% due 01/15/27 (Ê) 485 451 5.750% due 11/15/24 60 63 Walgreens Boots Alliance, Inc. See accompanying notes which are an integral part of the financial statements. Strategic Bond Fund 69 Russell Investment Funds Strategic Bond Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 4.800% due 11/18/44 100 107 4.550% due 03/15/35 20 21 Wal-Mart Stores, Inc. 4.750% due 03/15/45 21 23 6.200% due 04/15/38 10 14 ACWA Power Management and Investments One, Ltd. 4.750% due 10/02/43 100 118 Walt Disney Co. (The) 5.950% due 12/15/39 (Þ) 365 372 AerCap Global Aviation Trust 1.413% due 06/05/20 (Ê) 800 800 Waste Management, Inc. 6.500% due 06/15/45 (Þ) 265 282 America Movil SAB de CV 3.500% due 05/15/24 190 198 WellPoint, Inc. 5.000% due 03/30/20 695 747 ArcelorMittal 6.375% due 06/15/37 405 521 Wells Fargo & Co. 6.750% due 02/25/22 110 124 2.500% due 03/04/21 400 401 7.250% due 03/01/41 155 171 Argentine Republic Government 2.558% due 03/04/21 (Ê) 1,100 1,131 International Bond 4.600% due 04/01/21 220 237 5.625% due 01/26/22 440 451 3.069% due 01/24/23 1,150 1,165 Series WI 2.402% due 10/31/23 (Ê) 1,455 1,481 7.500% due 04/22/26 170 183 Aristocrat International Pty, Ltd. Term 3.000% due 04/22/26 400 391 Loan B2 3.000% due 10/23/26 270 263 3.352% due 10/20/21 151 152 3.584% due 05/22/28 425 429 AstraZeneca PLC 4.650% due 11/04/44 10 11 2.375% due 11/16/20 820 825 4.400% due 06/14/46 30 30 2.375% due 06/12/22 490 489 4.750% due 12/07/46 150 160 Baidu, Inc. Series GMTN 2.875% due 07/06/22 440 438 2.600% due 07/22/20 880 892 3.625% due 07/06/27 350 346 4.300% due 07/22/27 320 336 Bancolombia SA 4.900% due 11/17/45 250 273 5.950% due 06/03/21 655 722 West Corp. Bank of Montreal 5.375% due 07/15/22 (Þ) 110 111 2.100% due 12/12/19 400 401 Western Gas Partners, LP 1.900% due 08/27/21 420 412 4.650% due 07/01/26 40 41 Series YCD Westlake Chemical Corp. 1.510% due 08/16/18 (Ê)(~) 1,150 1,149 Series WI Bank of Nova Scotia (The) 4.875% due 05/15/23 390 406 1.902% due 06/14/19 (Ê) 1,300 1,310 Williams Partners, LP Barclays PLC 3.600% due 03/15/22 665 679 3.684% due 01/10/23 540 554 3.750% due 06/15/27 880 871 4.836% due 05/09/28 1,510 1,543 5.800% due 11/15/43 330 364 Barrick Gold Corp. XPO Logistics, Inc. 4.100% due 05/01/23 513 555 3.371% due 10/30/21 127 127 BBVA Bancomer SA 164,706 6.750% due 09/30/22 (Þ) 635 719 International Debt - 7.5% Bharti Airtel, Ltd. 1011778 B. C. Unlimited Liability Co. / 4.375% due 06/10/25 (Þ) 500 500 New Red Finance, Inc. 6.000% due 04/01/22 (Þ) 110 114 BHP Billiton Finance USA, Ltd. 1011778 B. C. Unlimited Liability Co. 2.875% due 02/24/22 8 8 1st Lien Term Loan B 5.000% due 09/30/43 320 371 3.302% due 02/17/24 (Ê) 148 148 BP Capital Markets PLC Actavis Funding SCS 3.245% due 05/06/22 10 10 3.450% due 03/15/22 40 41 3.216% due 11/28/23 650 660 3.800% due 03/15/25 60 62 70 Strategic Bond Fund Russell Investment Funds Strategic Bond Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 3.119% due 05/04/26 120 119 2.900% due 07/15/22 305 304 Brazilian Government International Bond Ensco PLC 2.625% due 01/05/23 220 204 Series WI 5.625% due 01/07/41 270 260 8.000% due 01/31/24 29 27 British Telecommunications PLC Equate Petrochemical BV 9.125% due 12/15/30 30 46 4.250% due 11/03/26 (Þ) 200 203 Canadian Imperial Bank of Commerce ESAL GmbH Series YCD 6.250% due 02/05/23 (Þ) 295 257 1.540% due 05/29/19 (Ê)(~) 500 500 GlaxoSmithKline Capital PLC Canadian Oil Sands, Ltd. 2.850% due 05/08/22 60 61 7.750% due 05/15/19 (Þ) 450 487 HSBC Bank PLC 4.500% due 04/01/22 (Þ) 680 694 7.650% due 05/01/25 375 465 Carlyle Global Market Strategies CLO, Series 1M Ltd. 1.750% due 06/29/49 760 619 Series 2015-2A Class A1 2.356% due 04/27/27 (Ê)(Þ) 1,400 1,405 HSBC Holdings PLC 600 611 3.262% due 03/13/23 CDP Financial, Inc. 3.900% due 05/25/26 220 227 5.600% due 11/25/39 (Þ) 215 277 4.041% due 03/13/28 210 218 Cedar Funding III CLO, Ltd. Series 2014-3A Class A1 6.000% due 12/31/99 895 925 Indonesia Government International 1.863% due 05/20/26 (Ê)(Þ) 1,500 1,502 Bond Celulosa Arauco y Constitucion SA Series REGS 4.750% due 01/11/22 40 42 3.750% due 04/25/22 430 442 Cenovus Energy, Inc. ING Bank NV 4.250% due 04/15/27 (Þ) 1,030 981 5.800% due 09/25/23 (Þ) 770 869 6.750% due 11/15/39 120 126 JBS Investments GmbH Colombia Government International 7.250% due 04/03/24 (Þ) 140 125 Bond Kuwait International Government Bond 5.625% due 02/26/44 270 295 3.500% due 03/20/27 (Þ) 210 215 Commonwealth Bank of Australia Lukoil International Finance BV 5.000% due 10/15/19 (Þ) 30 32 6.125% due 11/09/20 (Þ) 650 708 Cooperatieve Rabobank UA LyondellBasell Industries NV 4.375% due 08/04/25 400 420 5.000% due 04/15/19 395 413 Credit Suisse Group AG Mallinckrodt International Finance SA 3.574% due 01/09/23 (Þ) 495 508 4.750% due 04/15/23 70 60 4.282% due 01/09/28 (Þ) 855 884 6.250% due 12/31/49 (ƒ)(Þ) 505 537 Medtronic Global Holdings SCA 160 163 Credit Suisse Group Funding Guernsey, 3.350% due 04/01/27 Ltd. Mexico Government International Bond Series WI 4.750% due 03/08/44 20 20 4.875% due 05/15/45 300 331 5.550% due 01/21/45 570 638 Danone SA Mitsubishi UFJ Financial Group, Inc. 2.077% due 11/02/21 (Þ) 690 681 2.998% due 02/22/22 60 61 Dryden 37 Senior Loan Fund Mondelez International Holdings Netherlands BV Series 2015-37A Class A 1.625% due 10/28/19 (Þ) 810 802 2.180% due 04/15/27 (Ê)(Þ) 1,300 1,301 MTN (Mauritius) Investment, Ltd. Ecopetrol SA 6.500% due 10/13/26 (Þ) 485 508 4.125% due 01/16/25 895 877 Myriad International Holdings BV 5.375% due 06/26/26 60 62 4.850% due 07/06/27 (Þ) 250 251 5.875% due 05/28/45 350 321 National Australia Bank, Ltd. Endbridge, Inc. 1.452% due 05/14/19 (Ê)(Þ) 650 650 See accompanying notes which are an integral part of the financial statements. Strategic Bond Fund 71 Russell Investment Funds Strategic Bond Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ National Bank of Canada 6.400% due 10/21/19 180 196 Series YCD 6.125% due 12/15/22 70 77 1.750% due 05/08/19 (~) 650 649 3.875% due 09/12/23 1,060 1,081 NCL Corp. , Ltd. 5.125% due 05/28/24 220 231 4.625% due 11/15/20 (Þ) 40 41 Schlumberger Norge AS Nokia OYJ 3.375% due 06/12/22 440 443 Series 144a 4.200% due 01/15/21 (Þ) 70 74 6.625% due 05/15/39 785 904 Seagate HDD Cayman Nordea Bank AB 4.875% due 03/01/24 (Þ) 500 509 1.672% due 05/29/20 (Ê)(Þ) 450 451 SFR Group SA Series YCD 7.375% due 05/01/26 (Þ) 430 467 1.552% due 02/21/19 (Ê)(~) 800 800 Shell International Finance BV NXP BV / NXP Funding LLC 1.765% due 11/10/18 (Ê) 1,000 1,007 4.625% due 06/15/22 (Þ) 450 484 4.375% due 03/25/20 10 11 Pernod Ricard SA 2.875% due 05/10/26 40 39 4.450% due 01/15/22 (Þ) 150 161 4.375% due 05/11/45 250 262 PeruGovernmentInternational Bond 10 13 4.000% due 05/10/46 80 79 6.550% due 03/14/37 Shire Acquisitions Investments Co. 5.625% due 11/18/50 130 157 1.900% due 09/23/19 1,175 1,169 Petrobras Global Finance BV Shire Acquisitions Investments Ireland 5.375% due 01/27/21 1,040 1,057 DAC 6.250% due 03/17/24 100 102 3.200% due 09/23/26 760 743 7.375% due 01/17/27 10 11 Siemens Financieringsmaatschappij NV Petroleos del Peru SA 2.700% due 03/16/22 (Þ) 390 395 5.625% due 06/19/47 (Þ) 290 293 3.400% due 03/16/27 (Þ) 715 731 Petroleos Mexicanos Sirius International Group, Ltd. 5.375% due 03/13/22 (Þ) 750 790 7.506% due 05/29/49 (Ê)(ƒ)(Þ) 365 366 6.625% due 06/15/35 10 10 Smurfit Kappa Treasury Funding, Ltd. 6.375% due 01/23/45 70 68 7.500% due 11/20/25 345 412 Series WI Southern Copper Corp. 6.875% due 08/04/26 220 244 6.750% due 04/16/40 10 12 5.625% due 01/23/46 745 660 5.250% due 11/08/42 440 438 Province of Quebec Canada Standard Chartered PLC 1.436% due 07/21/19 (Ê) 480 480 5.700% due 03/26/44 (Þ) 200 227 Series MTN Sumitomo Mitsui Banking Corp. 1.448% due 09/04/18 (Ê) 335 335 Series YCD Provincia de Buenos Aires/Argentina 1.638% due 05/15/19 (Ê)(~) 850 850 6.500% due 02/15/23 (Þ) 140 143 Sumitomo Mitsui Financial Group, Inc. PTPertamina (Persero) Series 5FXD 4.300% due05/20/23 (Þ) 520 539 2.058% due 07/14/21 90 89 Reckitt Benckiser Treasury Services PLC Svenska Handelsbanken AB Series YCD 1.856% due 06/24/22 (Ê)(Þ) 685 686 Republic of Poland Government 1.516% due 06/07/19 (Ê)(~) 1,000 1,000 International Bond Telefonica Emisiones SAU 5.125% due 04/21/21 400 441 5.134% due 04/27/20 40 43 4.000% due 01/22/24 40 43 Tengizchevroil Finance Co. International, Ltd. Royal Bank of Canada 4.000% due 08/15/26 (Þ) 225 217 Series GMTN Teva Pharmaceutical Finance 2.125% due 03/02/20 770 771 Netherlands III BV Royal Bank of Scotland Group PLC 2.800% due 07/21/23 560 545 See accompanying notes which are an integral part of the financial statements. 72 Strategic Bond Fund Russell Investment Funds Strategic Bond Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 3.150% due 10/01/26 940 893 First Data Corp. 1st Lien Term Loan Toronto-Dominion Bank (The) 3.658% due 04/21/24 237 237 2.125% due 04/07/21 555 553 HCA, Inc. Term Loan B8 Series MTN 3.304% due 02/15/24 178 179 1.993% due 01/22/19 (Ê) 250 252 Hilton Worldwide Finance LLC Term Loan B2 UBS AG 3.034% due 10/25/23 (Ê) 184 184 2.200% due 06/08/20 (Þ) 295 295 Jaguar Holding Co. II Term Loan UBS Group Funding Switzerland AG 3.952% due 08/18/22 (Ê) 168 168 3.491% due 05/23/23 (Þ) 270 276 Landry's, Inc. 1st Lien Term Loan 4.253% due 03/23/28 (Þ) 200 209 5.750% due 09/22/23 (Ê) 123 123 Vale Overseas, Ltd. Lions Gate Enterntainment, Inc. 1st Lien 6.875% due 11/21/36 370 397 Term Loan Valeant Pharmaceuticals International, 3.766% due 10/12/23 88 89 Inc. 6.500% due 03/15/22 (Þ) 20 21 MacDermid, Inc. Term Loan B 4.156% due 06/07/23 448 449 5.875% due 05/15/23 (Þ) 190 163 MGM Growth Properties Operating 7.000% due 03/15/24 (Þ) 415 437 Partnership, LP Term Loan B Validus Holdings, Ltd. 3.528% due 04/25/23 (Ê) 99 99 8.875% due 01/26/40 270 391 Michaels Stores, Inc. Term Loan B Vodafone Group PLC 3.750% due 01/28/23 (Ê) 183 183 5.450% due 06/10/19 300 319 MultiPlan, Inc. Term Loan B 6.150% due 02/27/37 840 1,019 5.000% due 05/25/23 (Ê) 167 167 Neptune Finco Corp. Term Loan B Voya Series CLO, 2017-2A Ltd. Class A1R 3.398% due 07/17/25 (Ê) 166 164 Petco Animal Supplies, Inc. 1st Lien 2.408% due 04/17/30 (Ê)(Å) 1,428 1,427 Term Loan B1 65,335 4.289% due 01/26/23 119 107 Loan Agreements - 0.6% PetSmart, Inc. Term Loan B2 Air Medical Group Holdings, Inc. Term Loan B 4.020% due 03/10/22 (Ê) 194 180 Post Holdings, Inc. Incremental Term 4.250% due 04/28/22 (Ê) 99 97 Loan Albertson's LLC Term Loan B 3.448% due 05/24/24 (Ê) 200 200 3.976% due 08/19/21 69 68 Prime Security Services Borrower LLC 4.251% due 06/22/23 165 163 Term Loan B1 American Airlines, Inc. Term Loan B 4.250% due 05/02/22 (Ê) 200 199 Reynolds Group Holdings, Inc. 1st Lien 3.137% due 06/27/20 (Ê) 148 148 Term Loan B Avolon TLB Borrower 1 US Term Loan 4.032% due 02/05/23 (Ê) 193 193 3.900% due 03/20/22 (Ê) 150 151 Berry Plastics Corp. 1st Lien Term RPI Finance Trust Term B Loan Loan I 3.152% due 03/27/23 (Ê) 188 188 Sungard Availability Services Capital, 3.500% due 10/01/22 (Ê) 110 111 Inc. Covenant-Lite 1st Lien Term Boyd Gaming Corp. Term Loan B Loan B 3.796% due 09/15/23 100 100 6.000% due 03/31/19 (Ê) 393 389 Catalent Pharma Solutions, Inc. Term Virgin Media Bristol LLC 1st Lien Term Loan B Loan I 3.750% due 05/20/21 (Ê) 185 186 3.906% due 01/31/25 (Ê) 147 147 CenturyLink, Inc. Term Loan B Zebra Technologies Corp. 1st Lien Term 1.375% due 02/09/24 160 158 Loan B Charter Communications Operating LLC 4.750% due 10/27/21 (Ê) 76 76 1st Lien Term Loan 3.247% due 01/15/24 173 174 Mortgage-Backed Securities - 20.3% 5,147 CWGS Group LLC Term Loan A10 Bridge Asset Financing LLC 4.516% due 11/08/23 (Ê) 70 70 Series 2015-A See accompanying notes which are an integral part of the financial statements. Strategic Bond Fund 73 Russell Investment Funds Strategic Bond Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Zero coupon due 05/15/36 961 961 Series 2005-3 Class 1A2 American Home Mortgage Investment 0.815% due 04/25/35 (Ê) 10 10 Trust Citigroup Commercial Mortgage Trust Series 2004-4 Class 4A 3.245% due 02/25/45 (Ê) 26 26 Series 2013-375P Class A 380 390 Banc of America Commercial Mortgage 3.251% due 05/10/35 (Þ) Trust Series 2015-GC29 Class C Series 2007-2 Class AJ 4.293% due 04/10/48 100 97 5.634% due 04/10/49 59 56 Citigroup Mortgage Loan Trust, Inc. Series 2007-3 Class AJ Series 2005-2 Class 1A2A 5.730% due 06/10/49 576 579 3.150% due 05/25/35 578 591 Banc of America Funding Trust Series 2005-11 Class A2A Series 2005-D Class A1 2.930% due 10/25/35 (Ê) 12 12 2.997% due 05/25/35 (Ê) 610 635 Series 2006-AR9 Class 1M1 Series 2006-6 Class 2A1 0.865% due 11/25/36 (Ê) 1,060 888 6.000% due 08/25/36 1,158 1,119 Series 2007-AR8 Class 2A1A BCAP LLC Trust 3.126% due 07/25/37 (Ê) 240 220 Series 2009-RR11 Class 7A1 Series 2015-2 Class 5A1 2.893% due 02/26/36 (Ê)(Þ) 4 4 0.444% due 03/25/47 (Ê)(Þ) 398 389 Series 2010-RR7 Class 3A1 Cold Storage Trust 2.882% due 08/26/35 (Ê)(Þ) 41 41 Series 2017-ICE3 Class D Series 2010-RR7 Class 3A12 3.094% due 04/15/24 (Ê)(Þ) 510 511 2.798% due 08/26/35 (Ê)(Þ) 978 759 Commercial Mortgage Trust Series 2011-R11 Class 15A1 Series 2013-300P Class A1 3.037% due 10/26/33 (Ê)(Å) 167 168 4.353% due 08/10/30 (Þ) 390 424 Series 2011-R11 Class 20A5 Series 2013-CR6 Class B 3.069% due 03/26/35 (Ê)(Þ) 77 78 3.397% due 03/10/46 (Þ) 211 212 Series 2014-RR3 Class 3A2 Series 2013-CR13 Class A1 0.293% due 07/26/36 (Þ) 1,330 1,130 1.259% due 11/10/18 334 333 Series 2014-RR3 Class 5A2 Series 2014-277P Class A 1.144% due 10/26/36 (Þ) 780 657 3.732% due 08/10/49 (Þ) 410 428 Bear Stearns Adjustable Rate Mortgage Series 2014-UBS4 Class A1 Trust 1.309% due 08/10/47 148 148 Series 2003-8 Class 4A1 Series 2015-LC19 Class A4 3.087% due 01/25/34 (Ê) — — 3.183% due 02/10/48 191 193 Series 2005-2 Class A1 Series 2015-LC19 Class B 2.920% due 03/25/35 (Ê) 178 180 3.829% due 02/10/48 100 101 Bear Stearns Alterative-A Trust Series 2016-GCT Class A Series 2005-2 Class 1M1 2.681% due 08/10/29 (Þ) 140 141 1.342% due 03/25/35 (Ê) 900 838 Countrywide Alternative Loan Trust Series 2005-4 Class 24A1 Series 2007-16CB Class 1A5 3.539% due 05/25/35 486 498 1.171% due 08/25/37 (Ê) 634 499 Bear Stearns Commercial Mortgage Securities Trust Credit Suisse Mortgage Trust Series 2007-T26 Class AM Series 2017-CHOP Class G 5.513% due 01/12/45 169 171 6.446% due 07/15/32 (Þ) 600 597 CFCRE Commercial Mortgage Trust CSAIL Commercial Mortgage Trust Series 2016-C3 Class A3 Series 2015-C4 Class E 3.865% due 01/10/48 1,150 1,207 3.585% due 11/15/48 500 364 CGBAM Commercial Mortgage Trust CSMC Mortgage-Backed Trust Series 2016-IMC Class E Series 2011-4R Class 5A1 7.920% due 11/15/21 (Ê)(Þ) 590 576 3.158% due 05/27/36 (Å) 108 108 CHL Mortgage Pass-Through Trust DBJPM Mortgage Trust See accompanying notes which are an integral part of the financial statements. 74 Strategic Bond Fund Russell Investment Funds Strategic Bond Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2016-C3 Class A5 3.500% due 2045 2,058 2,118 2.890% due 09/10/49 240 236 3.000% due 2046 678 678 Deutsche Mortgage Securities, Inc. Re- REMIC Trust 4.000% due 2046 2,251 2,384 Series 2007-WM1 Class A1 4.500% due 2046 723 790 4.078% due 06/27/37 (Ê)(Þ) 646 653 3.000% due 2047 786 788 Fannie Mae 4.000% due 2047 297 312 3.170% due 2018 1,144 1,154 4.000% due 2056 1,473 1,556 3.950% due 2020 405 427 4.500% due 2056 399 432 4.000% due 2020 343 355 5.500% due 2056 395 443 5.500% due 2020 9 9 15 Year TBA(Ï) 4.250% due 2021 395 424 2.500% 900 903 4.283% due 2021 614 658 3.000% 1,000 1,025 2.500% due 2022 402 406 3.500% 900 936 2.860% due 2022 216 222 30 Year TBA(Ï) 5.500% due 2022 45 47 2.500% 1,595 1,535 2.000% due 2023 1,333 1,332 3.000% 18,810 18,750 2.500% due 2024 613 621 3.500% 4,000 4,100 4.000% due 2025 189 197 4.000% 1,000 1,049 4.500% due 2025 266 283 4.500% 2,600 2,785 4.000% due 2026 192 201 5.000% 1,400 1,528 Fannie Mae Connecticut Avenue 6.000% due 2026 57 64 Securities 2.500% due 2027 452 457 Series 2016-C02 Class 1M2 4.500% due 2027 216 222 6.438% due 09/25/28 (Ê) 220 257 6.000% due 2027 35 39 Series 2016-C04 Class 1M2 2.560% due 2028 370 355 4.726% due 01/25/29 (Ê) 720 795 3.500% due 2030 181 188 Fannie Mae Grantor Trust Series 2001-T4 Class A1 2.600% due 2031 375 354 7.500% due 07/25/41 281 328 5.000% due 2031 176 193 6.000% due 2032 37 42 Fannie Series Mae 2004-W5 REMIC Class Trust A1 3.000% due 2033 1,309 1,340 6.000% due 02/25/47 211 240 3.500% due 2033 1,015 1,059 Fannie Mae REMICS 5.000% due 2033 8 9 Series 1999-56 Class Z 3.500% due 2034 214 224 7.000% due 12/18/29 15 17 Series 2005-24 Class ZE 5.500% due 2034 25 28 5.000% due 04/25/35 307 337 4.500% due 2035 615 666 Series 2009-96 Class DB 5.500% due 2037 182 203 4.000% due 11/25/29 244 259 5.500% due 2038 724 811 Series 2012-55 Class PC 6.000% due 2039 69 78 3.500% due 05/25/42 700 729 4.000% due 2040 395 422 Series 2016-23 Class ST 5.500% due 2040 877 984 Interest Only STRIP 6.000% due 2040 204 231 5.547% due 11/25/45 (Ê) 518 110 4.000% due 2041 686 729 Series 2016-40 Class FA 1.674% due 07/25/46 (Ê) 2,900 2,941 6.000% due 2041 222 252 Series 2016-61 Class BS 3.000% due 2042 762 766 Interest Only STRIP 3.500% due 2043 1,492 1,539 5.613% due 09/25/46 (Ê) 494 81 4.000% due 2044 1,326 1,416 Series 2017-6 Class PA See accompanying notes which are an integral part of the financial statements. Strategic Bond Fund 75 Russell Investment Funds Strategic Bond Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 3.500% due 06/25/46 2,024 2,100 30 Year TBA(Ï) Fannie Mae-Aces 3.000% 1,200 1,195 Series 2012-M8 Class ASQ2 3.500% 1,800 1,845 1.520% due 12/25/19 337 336 4.000% 400 420 Series 2014-M1 Class A1 Freddie Mac Multifamily Structured 2.325% due 07/25/23 140 141 Pass-Through Certificates Series 2014-M13 Class AB2 Series 2013-K024 Class A2 2.951% due 08/25/24 498 497 2.573% due 09/25/22 1,530 1,552 Series 2015-M11 Class A1 Series 2013-K029 Class A2 2.097% due 04/25/25 520 519 3.320% due 02/25/23 1,450 1,522 Series 2015-M15 Class ASQ1 Series 2015-K045 Class A2 0.849% due 01/25/19 36 36 3.023% due 01/25/25 1,020 1,047 Series 2016-M2 Class ABV2 Series 2015-K046 Class A2 2.131% due 01/25/23 637 629 3.205% due 03/25/25 400 415 Series 2016-M3 Class ASQ2 Series 2015-K047 Class A2 2.263% due 02/25/23 895 895 3.329% due 05/25/25 760 795 Series 2016-M6 Class AB2 Series 2015-K048 Class A2 2.395% due 05/25/26 1,015 985 3.284% due 06/25/25 1,290 1,346 Series 2016-M7 Class A2 Series 2015-K049 Class A2 2.499% due 09/25/26 210 203 3.010% due 08/25/25 1,470 1,504 Series 2016-M7 Class AV2 Series 2016-K052 Class A2 2.157% due 10/25/23 2,035 1,995 3.151% due 11/25/25 1,110 1,146 Series 2016-K053 Class A2 FDIC Series Trust 2010-R1 Class A 2.995% due 12/25/25 390 398 2.184% due 05/25/50 (Å) 386 387 Series 2016-K058 Class A2 Series 2011-R1 Class A 2.653% due 08/25/26 1,100 1,084 2.672% due 07/25/26 (Þ) 8 8 Series 2016-K058 Class X1 First Horizon Mortgage Pass-Through Interest Only STRIP Trust 0.931% due 08/25/26 4,150 287 Series 2005-AR4 Class 2A1 Series 2016-KF15 Class A 2.892% due 10/25/35 (Ê) 405 382 1.204% due 02/25/23 (Ê) 2,153 2,162 Freddie Mac Series 2016-KF17 Class A 4.500% due 2018 662 677 1.084% due 03/25/23 (Ê) 1,355 1,359 4.500% due 2020 1,903 1,945 Freddie Mac Reference REMIC 3.500% due 2030 166 174 Series 2006-R006 Class ZA 5.500% due 2038 493 561 6.000% due 04/15/36 418 476 6.000% due 2038 106 120 Series 2006-R007 Class ZA 6.000% due 05/15/36 360 405 5.000% due 2040 335 368 Freddie Mac REMICS 4.000% due 2041 1,656 1,772 Series 2003-2624 Class QH 4.500% due 2041 325 351 5.000% due 06/15/33 114 126 5.500% due 2041 340 381 Series 2009-3569 Class NY 3.500% due 2043 1,266 1,313 5.000% due 08/15/39 1,400 1,520 4.000% due 2044 779 828 Series 2010-3632 Class PK 3.500% due 2045 2,233 2,308 5.000% due 02/15/40 238 258 4.000% due 2045 1,912 2,016 Series 2010-3653 Class B 3.500% due 2046 2,438 2,505 4.500% due 04/15/30 327 354 Series 2012-4010 Class KM 4.000% due 2046 2,533 2,675 3.000% due 01/15/42 170 173 3.000% due 2047 784 785 Series 2013-4233 Class MD 4.000% due 2047 1,500 1,579 1.750% due 03/15/25 158 158 See accompanying notes which are an integral part of the financial statements. 76 Strategic Bond Fund Russell Investment Funds Strategic Bond Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Freddie Mac Strips 3.369% due 06/10/28 (Þ) 393 408 Series 2012-271 Class 30 GS Mortgage Securities Trust 3.000% due 08/15/42 1,158 1,150 Series 2013-GC14 Class AS Series 2014-334 Class S7 4.507% due 08/10/46 (Þ) 235 253 Interest Only STRIP Series 2015-GS1 Class C 5.592% due 08/15/44 (Ê) 230 48 4.570% due 11/10/48 180 184 Freddie Mac Structured Agency Credit Risk Debt Notes GSMPS Mortgage Loan Trust Series 2006-RP1 Class 1A2 Series 2015-DN1 Class M3 7.500% due 01/25/36 (Þ) 2 2 4.331% due 01/25/25 (Ê) 1,070 1,161 Series 2016-DNA2 Class M3 Hilton USA Trust Series 2016-HHV Class D 5.786% due 10/25/28 (Ê) 380 429 4.194% due 11/05/38 (Þ) 1,240 1,212 Series 2017-DNA1 Class M2 Series 2016-HHV Class E 4.466% due 07/25/29 740 772 4.194% due 11/05/38 (Å) 600 509 Series 2017-DNA2 Class B1 Series 2016-SFP Class A 6.144% due 10/25/29 (Ê) 510 556 2.828% due 11/05/35 (Þ) 226 224 Series 2017-DNA2 Class M1 HMH Trust 2.416% due 10/25/29 396 402 Freddie Mac Structured Pass-Through Series 2017-NSS Class E Certificates 6.292% due 07/05/31 (Þ) 1,170 1,165 Series 2003-56 Class A5 JPMBB Commercial Mortgage Securities Trust 5.231% due 05/25/43 4 5 Freddie Mac Whole Loan Securities Series 2013-C14 Class D Trust 4.563% due 08/15/46 (Þ) 560 493 Series 2016-SC01 Class M1 JPMDB Commercial Mortgage Securities Trust 3.883% due 07/25/46 189 188 Series 2017-C5 Class B Ginnie Mae 4.009% due 03/15/50 150 154 Series 2012-135 Class IO Series 2017-C5 Class C Interest Only STRIP 4.512% due 03/15/50 220 226 0.611% due 01/16/53 2,048 79 JPMorgan Chase Commercial Mortgage Series 2013-53 Class OI Securities Trust Interest Only STRIP Series 2004-LN2 Class B 3.500% due 04/20/43 1,184 190 5.466% due 07/15/41 150 148 Series 2016-21 Class ST Series 2015-MAR7 Class E Interest Only STRIP 5.962% due 06/05/32 (Þ) 500 496 5.638% due 02/20/46 (Ê) 335 56 JPMorgan Mortgage Trust Series 2016-51 Class NS Series 2015-3 Class A5 Interest Only STRIP 3.500% due 05/25/45 (Þ) 489 499 5.518% due 04/20/46 (Ê) 174 32 Series 2017-1 Class A4 Ginnie Mae I 3.500% due 01/25/47 (Þ) 542 553 2.140% due 2023 502 494 Series 2017-2 Class A5 Ginnie Mae II 3.500% due 05/25/47 (Þ) 288 295 3.500% due 2047 397 411 LB-UBS Commercial Mortgage Trust 4.000% due 2047 496 522 Series 2005-C7 Class F 30 Year TBA(Ï) 5.350% due 11/15/40 405 412 3.000% 6,000 6,052 Series 2007-C6 Class AM 3.500% 3,000 3,102 6.114% due 07/15/40 541 542 GMACM Mortgage Loan Trust ML-CFC Commercial Mortgage Trust Series 2005-AR2 Class 4A Series 2007-5 Class AJ 3.407% due 05/25/35 (Ê) 5 5 5.450% due 08/12/48 347 290 Grace Mortgage Trust Series 2007-5 Class AJFL Series 2014-GRCE Class A 5.450% due 08/12/48 (Þ) 346 289 See accompanying notes which are an integral part of the financial statements. Strategic Bond Fund 77 Russell Investment Funds Strategic Bond Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Morgan Stanley Bank of America Merrill Series 2015-1 Class A1 Lynch Trust 3.500% due 01/25/45 (Þ) 778 786 Series 2015-C24 Class A4 SG Commercial Mortgage Securities 3.732% due 05/15/48 835 874 Trust Series 2015-C26 Class A3 Series 2016-C5 Class A4 3.211% due 10/15/48 875 887 3.055% due 10/10/48 475 468 Series 2016-C31 Class A1 Structured Adjustable Rate Mortgage Loan Trust 1.511% due 11/15/21 377 373 Series 2006-5 Class 3A Morgan Stanley Capital I Trust Series 2007-IQ16 Class AM 3.101% due 06/25/36 (Ê) 1,682 1,348 Towd Point Mortgage Trust 6.277% due 12/12/49 1,140 1,154 Series 2016-3 Class A1 Series 2011-C1 Class A3 2.250% due 08/25/55 (Þ) 435 433 4.700% due 09/15/47 (Þ) 570 587 WaMu Mortgage Pass-Through Series 2011-C3 Class A4 Certificates Trust 4.118% due 07/15/49 115 122 Series 2005-AR11 Class A1A Series 2015-MS1 Class A4 0.844% due 08/25/45 (Ê) 350 346 3.779% due 05/15/48 200 210 Series 2006-AR1 Class 2A1A Series 2016-UBS9 Class A4 1.577% due 01/25/46 (Ê) 587 579 3.594% due 03/15/49 205 212 Washington Mutual Mortgage Pass- Through Certificates Trust MSCG Trust Series 2003-AR7 Class A7 Series 2015-ALDR Class A2 2.676% due 08/25/33 (Ê) 104 105 3.577% due 06/07/35 (Þ) 255 253 Series 2005-10 Class 3CB1 New Residential Mortgage Loan Trust Series 2016-3A Class A1B 6.000% due 11/25/35 1,205 1,106 3.250% due 09/25/56 (Þ) 195 198 Series 2005-AR9 Class A1A Nomura Resecuritization Trust 1.164% due 07/25/45 (Ê) 494 485 Series 2015-4R Class 1A14 Wells Fargo Commercial Mortgage Trust 0.590% due 03/26/47 (Ê)(Þ) 1,290 857 Series 2016-BNK1 Class A3 One Market Plaza Trust 2.652% due 08/15/49 460 443 Series 2017-1MKT Class A Series 2016-C37 Class C 3.614% due 02/10/32 (Þ) 370 385 4.495% due 12/15/49 150 152 Series 2017-1MKT Class C Series 2017-RB1 Class XA 4.016% due 02/10/32 (Þ) 217 226 Interest Only STRIP 1.446% due 03/15/50 1,978 194 Series 2017-1MKT Class D Wells Fargo Mortgage Backed Securities 4.146% due 02/10/32 (Þ) 400 409 Trust Series 2017-1MKT Class E Series 2004-P Class 2A1 4.142% due 02/10/32 (Å) 595 589 2.994% due 09/25/34 (Ê) 180 184 RBS Commercial Funding, Inc. Trust Series 2006-AR2 Class 2A1 Series 2013-GSP Class A 2.894% due 03/25/36 82 82 3.961% due 01/13/32 (Þ) 200 212 WFRBS Commercial Mortgage Trust RBSSP Resecuritization Trust Series 2013-C14 Class A1 Series 2010-3 Class 9A1 0.836% due 06/15/46 1 1 5.500% due 02/26/35 (Þ) 4 4 Series 2014-C19 Class A3 Residential Accredit Loans, Inc. 3.660% due 03/15/47 500 520 Series 2006-QO7 Class 2A1 Series 2014-C24 Class D 1.464% due 09/25/46 (Ê) 1,426 1,174 3.692% due 11/15/47 (Þ) 280 183 Residential Asset Securitization Trust WinWater Mortgage Loan Trust Series 2003-A15 Class 1A2 Series 2014-1 Class A1 0.975% due 02/25/34 (Ê) 29 27 3.918% due 06/20/44 (Þ) 858 884 Sequoia Mortgage Trust 177,250 Series 2013-6 Class A2 3.000% due 05/25/43 740 731 Municipal Bonds - 0.2% See accompanying notes which are an integral part of the financial statements. 78 Strategic Bond Fund Russell Investment Funds Strategic Bond Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Municipal Electric Authority of Georgia Series M 30 Revenue Bonds 6.637% due 04/01/57 750 920 10.000% due 11/20/36 MXN 24,459 1,755 8.500% due 11/18/38 MXN 11,830 746 7.055% due 04/01/57 600 692 Tender Option Bond Trust Receipts/ Series M Certificates General Obligation 7.750% due 05/29/31 MXN 2,940 173 Unlimited 7.750% due 11/13/42 MXN 38,400 2,237 1.470% due 08/01/49 (Ê)(Þ) 500 500 New Zealand Government International 2,112 Bond Non-US Bonds - 4.6% Series 0423 Australia Government International 5.500% due 04/15/23 NZD 1,710 1,441 Bond Series 0427 Series 126 4.500% due 04/15/27 NZD 810 669 4.500% due 04/15/20 AUD 2,810 2,311 Series 0521 Series 133 6.000% due 05/15/21 NZD 4,120 3,419 5.500% due 04/21/23 AUD 1,190 1,074 Series 0925 Series 140 2.000% due 09/20/25 NZD 490 383 4.500% due 04/21/33 AUD 1,250 1,146 Norway Government International Bond Brazil Notas do Tesouro Nacional Serie B Series 473 Series NTNB 4.500% due 05/22/19 (Þ) NOK 6,600 848 6.000% due 05/15/45 BRL 404 383 Series 477 Brazil Notas do Tesouro Nacional Serie F 1.750% due 03/13/25 (Þ) NOK 1,250 153 Series NTNF Peru Government International Bond 10.000% due 01/01/21 BRL 3,880 1,173 5.700% due 08/12/24 PEN 4,510 1,445 10.000% due 01/01/23 BRL 4,755 1,419 6.900% due 08/12/37 PEN 3,220 1,086 10.000% due 01/01/25 BRL 4,060 1,197 Poland Government International Bond Colombian TES Series 0721 Series B 1.750% due 07/25/21 PLN 1,080 283 10.000% due 07/24/24 COP 8,206,800 3,283 Series 1021 6.000% due 04/28/28 COP 847,700 265 5.750% due 10/25/21 PLN 1,260 385 Ireland Government International Bond Republic of Aregentina Governemnt 5.400% due 03/13/25 EUR 1,470 2,278 International Bond Malaysia Government International Bond 18.200% due 10/03/21 ARS 5,390 358 Republic of Poland Government Series 0111 International Bond 4.160% due 07/15/21 MYR 150 36 Series 0726 Series 0114 2.500% due 07/25/26 PLN 1,130 288 4.181% due 07/15/24 MYR 540 128 Series 1020 Series 0116 5.250% due 10/25/20 PLN 1,300 384 3.800% due 08/17/23 MYR 3,850 891 Republic of South Africa Government Series 0215 International Bond 3.795% due 09/30/22 MYR 1,610 374 Series R186 Series 0314 10.500% due 12/21/26 ZAR 5,270 447 4.048% due 09/30/21 MYR 610 144 Series R207 Series 0315 7.250% due 01/15/20 ZAR 5,710 432 3.659% due 10/15/20 MYR 1,274 297 Series R209 Series 0414 6.250% due 03/31/36 ZAR 8,450 456 3.654% due 10/31/19 MYR 1,060 248 Series R214 Series 0515 6.500% due 02/28/41 ZAR 20,700 1,104 3.759% due 03/15/19 MYR 710 166 Russian Federal Bond - OFZ Mexican Bonos Series 6207 Series M 20 8.150% due 02/03/27 RUB 48,740 860 7.500% due 06/03/27 MXN 6,762 392 Series 6219 See accompanying notes which are an integral part of the financial statements. Strategic Bond Fund 79 Russell Investment Funds Strategic Bond Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 7.750% due 09/16/26 RUB 42,660 724 1.750% due 11/30/21 310 309 Singapore Government International 1.875% due 01/31/22 2,240 2,243 Bond 1.750% due 02/28/22 810 806 1.625% due 10/01/19 SGD 90 66 1.750% due 03/31/22 1,320 1,313 2.000% due 07/01/20 SGD 350 259 1.875% due 03/31/22 80 80 2.250% due 06/01/21 SGD 490 366 1.750% due 05/31/22 360 358 1.250% due 10/01/21 SGD 90 65 1.125% due 06/30/22 15,650 15,252 3.125% due 09/01/22 SGD 450 351 1.750% due 06/30/22 3,080 3,060 2.750% due 07/01/23 SGD 470 360 2.000% due 07/31/22 1,423 1,429 3.000% due 09/01/24 SGD 530 413 7.625% due 11/15/22 400 516 2.375% due 06/01/25 SGD 400 299 1.250% due 07/31/23 1,465 1,398 2.125% due 06/01/26 SGD 120 88 2.500% due 08/15/23 885 908 3.500% due 03/01/27 SGD 430 350 1.375% due 08/31/23 7,900 7,588 United States Government Treasuries - 30.1% 39,898 1.375% due 09/30/23 1,950 1,871 United States Treasury Inflation Indexed 1.625% due 10/31/23 8,610 8,384 Bonds 2.750% due 11/15/23 1,410 1,467 1.375% due 07/15/18 6,537 6,640 2.750% due 02/15/24 1,017 1,058 0.125% due 04/15/21 2,239 2,235 2.125% due 02/29/24 2,810 2,813 0.375% due 07/15/23 4,654 4,684 2.125% due 03/31/24 2,290 2,291 0.375% due 07/15/25 1,114 1,105 2.500% due 05/15/24 1,155 1,183 0.125% due 07/15/26 1,122 1,082 2.000% due 06/30/24 2,830 2,804 3.875% due 04/15/29 3,569 4,845 2.000% due 02/15/25 2,230 2,199 2.125% due 02/15/40 1,663 2,068 2.125% due 05/15/25 1,240 1,232 1.375% due 02/15/44 — — 2.250% due 11/15/25 20 20 1.000% due 02/15/46 1,166 1,165 United States Treasury Notes 1.625% due 02/15/26 1,840 1,749 0.750% due 07/31/18 305 303 1.625% due 05/15/26 3,000 2,844 1.250% due 12/15/18 3,250 3,245 2.000% due 11/15/26 10,755 10,488 1.000% due 03/15/19 10,000 9,938 2.250% due 02/15/27 17,565 17,487 1.500% due 03/31/19 1,125 1,128 2.375% due 05/15/27 1,545 1,555 0.875% due 04/15/19 7,320 7,256 5.500% due 08/15/28 1,325 1,733 1.250% due 02/29/20 9,303 9,242 5.250% due 02/15/29 1,245 1,608 3.500% due 05/15/20 1,415 1,493 6.250% due 05/15/30 600 856 8.750% due 05/15/20 828 996 4.625% due 02/15/40 1,185 1,564 2.625% due 08/15/20 1,360 1,403 2.750% due 08/15/42 2,185 2,164 2.125% due 08/31/20 520 528 2.750% due 11/15/42 2,210 2,187 1.375% due 09/30/20 12,670 12,575 3.750% due 11/15/43 6,760 7,956 2.625% due 11/15/20 2,240 2,312 3.375% due 05/15/44 6,180 6,837 2.000% due 11/30/20 1,450 1,467 2.500% due 02/15/45 4,800 4,487 2.375% due 12/31/20 1,422 1,456 3.000% due 05/15/45 815 841 2.125% due 01/31/21 1,453 1,475 2.500% due 02/15/46 2,700 2,517 3.625% due 02/15/21 2,490 2,659 2.500% due 05/15/46 1,200 1,118 2.000% due 02/28/21 1,725 1,744 2.250% due 08/15/46 2,350 2,073 2.250% due 03/31/21 1,805 1,841 2.875% due 11/15/46 1,095 1,103 3.125% due 05/15/21 2,422 2,548 3.000% due 02/15/47 13,950 14,416 1.250% due 10/31/21 27,900 27,249 3.000% due 05/15/47 1,440 1,489 See accompanying notes which are an integral part of the financial statements. 80 Strategic Bond Fund Russell Investment Funds Strategic Bond Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ United States Treausy Inflation Indexed United States Treasury Bonds Bond Futures 0.125% due 04/15/22 583 580 Call (0) USD 930 (ÿ) 4 262,916 Jul 2017 157.00 Call (11) USD 1,727 (ÿ) 2 Total Long-Term Investments Jul 2017 158.00 Call (24) USD 3,792 (ÿ) 3 (cost $765,371) 768,488 Total Options Purchased (cost $174) 95 Common Stocks - 0.0% Financial Services - 0.0% Short-Term Investments - 14.5% Escrow GM Corp. (Å) 80,000 — Aetna, Inc. Total Common Stocks 1.700% due 06/07/18 160 160 (cost $—) — America Movil SAB de CV 5.625% due 11/15/17 40 41 Preferred Stocks - 0.1% American Express Credit Corp. Financial Services - 0.1% 1.587% due 09/22/17 (Ê) 400 400 XLIT, Ltd. 700 616 American Honda Finance Corp. 1.538% due 12/11/17 (Ê) 100 100 Total Preferred Stocks Anheuser-Busch InBev Worldwide, Inc. (cost $583) 616 1.671% due 01/02/18 (Þ)(~) 350 348 Zero coupon due 03/05/18 (Þ)(~) 500 495 Anthem, Inc. Options Purchased - 0.0% 1.875% due 01/15/18 790 791 (Number of Contracts) Cross Currency Options Assurant, Inc. (USD/EUR) 2.500% due 03/15/18 660 664 Sep 2017 1.11 Call (1) USD 1,800 (ÿ) 6 Atlantic Asset Securitization LLC Cross Currency Options 1.193% due 07/24/17 (ç)(Þ)(~) 900 899 (USD/GBP) Bank of America Corp. Jul 2017 1.29 Call (1) USD 1,800 (ÿ) 1 Cross Currency Options 2.000% due 01/11/18 1,000 1,002 (USD/JPY) Bank of America NA Aug 2017 113.00 Call (1) USD 1,800 (ÿ) 16 Series BKNT Eurodollar Futures 1.750% due 06/05/18 1,105 1,106 Sep 2017 98.63 Put (19) USD 4,685 (ÿ) 2 BB&T Corp. United States 5 Year 2.050% due 06/19/18 805 808 Treasury Note Futures Bear Stearns Cos. LLC (The) Jun 2017 118.50 Call (30) USD 3,555 (ÿ) — 7.250% due 02/01/18 195 201 Jul 2017 118.50 Call (12) USD 1,422 (ÿ) — BNP Paribas SA Jul 2017 118.50 Call (21) USD 2,489 (ÿ) 1 2.375% due 09/14/17 40 40 Aug 2017 118.75 Call (18) USD 2,138 (ÿ) 3 Capital One Bank NA United States 10 Year Series BKNT Treasury Note Futures 1.650% due 02/05/18 645 645 Jul 2017 126.25 Call (17) USD 2,146 (ÿ) 4 Cardinal Health, Inc. Jul 2017 126.50 Call (36) USD 4,554 (ÿ) 6 1.700% due 03/15/18 781 782 Jul 2017 127.00 Call (37) USD 4,699 (ÿ) 3 Chevron Corp. Jul 2017 127.50 Call (6) USD 765 (ÿ) — 1.352% due 11/15/17 (Ê) 280 280 Put (0) USD 2,259 (ÿ) 15 1.680% due 05/16/18 (Ê) 155 156 Sep 2017 124.50 Put (2) USD 249 (ÿ) 2 Citigroup, Inc. Jul 2017 125.50 Put (6) USD 753 (ÿ) 3 1.892% due 11/24/17 (Ê) 1,250 1,252 Jul 2017 125.75 Put (12) USD 1,509 (ÿ) 7 1.800% due 02/05/18 1,180 1,181 Jul 2017 126.00 Put (24) USD 3,024 (ÿ) 17 Commonwealth Bank of Australia See accompanying notes which are an integral part of the financial statements. Strategic Bond Fund 81 Russell Investment Funds Strategic Bond Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 1.282% due 03/23/18 (Ê)(Þ)(~) 1,000 1,001 6.000% due 10/01/17 400 404 Commonwealth Edison Co. LMA Americas LLC 5.800% due 03/15/18 290 298 Zero coupon due 07/19/17 (ç)(Þ)(~) 900 899 Compass Bank Malaysia Government International Bond Series BKNT Series 0512 6.400% due 10/01/17 735 743 3.314% due 10/31/17 MYR 460 107 Credit Suisse AG Merck & Co. , Inc. 1.750% due 01/29/18 755 755 1.541% due 05/18/18 (Ê) 1,665 1,669 Danske Corp. Metropolitan Life Global Funding I Series A 1.875% due 06/22/18 (Þ) 300 301 1.745% due 02/16/18 (Þ)(~) 595 589 Morgan Stanley DCP Midstream Operating, LP 5.950% due 12/28/17 150 153 2.500% due 12/01/17 115 115 New York Life Global Funding eBay, Inc. 1.450% due 12/15/17 (Þ) 645 645 1.350% due 07/15/17 610 610 NGPL PipeCo LLC Fannie Mae-Aces 7.119% due 12/15/17 (Þ) 685 698 Series 2013-M4 Class ASQ2 Pfizer, Inc. 1.451% due 02/25/18 344 343 1.546% due 06/15/18 (Ê) 1,323 1,326 Series 2014-M13 Class ASQ2 Singapore Government International 1.637% due 11/25/17 394 394 Bond Series 2015-M1 Class ASQ2 0.500% due 04/01/18 SGD 500 362 1.626% due 02/25/18 851 851 Sky PLC Series 2015-M7 Class ASQ2 6.100% due 02/15/18 (Þ) 645 662 1.550% due 04/25/18 432 432 Societe Generale SA Federal Home Loan Bank Discount 1.132% due 08/10/17 (ç)(~) 750 749 Notes State Street Corp. Zero coupon due 07/03/17 525 525 4.956% due 03/15/18 150 153 Zero coupon due 07/10/17 425 425 Statoil ASA FirstEnergy Corp. 3.125% due 08/17/17 20 20 Series A Thomson Reuters Corp. 2.750% due 03/15/18 30 30 1.650% due 09/29/17 700 700 Ford Motor Credit Co. LLC Toronto-Dominion Bank Series FXD Series YCD 2.145% due 01/09/18 1,575 1,580 1.389% due 06/20/18 (Ê)(~) 800 800 Freddie Mac Multifamily Structured Pass-Through Certificates Tyco Electronics Group SA Series 2011-K702 Class X1 6.550% due 10/01/17 620 627 1.617% due 02/25/18 10 — U. S. Cash Management Fund 59,176,487 (8) 59,185 Gotham Funding Corp. UBS AG Series BKNT 1.155% due 07/14/17 (ç)(Þ)(~) 832 832 1.800% due 03/26/18 1,390 1,392 Harris Corp. United States Treasury Bills 1.999% due 04/27/18 445 446 0.708% due 07/06/17 100 100 HBOS PLC Series GMTN 0.931% due 10/12/17 5,180 5,165 6.750% due 05/21/18 (Þ) 300 312 1.071% due 12/07/17 5,030 5,007 IPALCO Enterprises, Inc. United States Treasury Notes 5.000% due 05/01/18 50 51 0.750% due 10/31/17 1,800 1,798 JPMorgan Chase & Co. 0.750% due 12/31/17 6,965 6,951 6.000% due 01/15/18 100 102 0.875% due 01/15/18 4,710 4,703 JPMorgan Chase Bank NA 0.875% due 03/31/18 6,503 6,484 Series BKNT See accompanying notes which are an integral part of the financial statements. 82 Strategic Bond Fund Russell Investment Funds Strategic Bond Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Amounts in thousands (except share amounts) Principal Fair Amount ($) Value or Shares $ 0.625% due 04/30/18 2,000 1,989 Victory Receivables Corp. 1.181% due 07/17/17 (ç)(Þ)(~) 1,000 999 Voya Financial, Inc. 2.900% due 02/15/18 455 459 Total Short-Term Investments (cost $126,331) 126,292 Total Investments 102.7% (identified cost $892,459) 895,491 Other Assets and Liabilities, Net - (2.7%) (23,217 ) Net Assets - 100.0% 872,274 See accompanying notes which are an integral part of the financial statements. Strategic Bond Fund 83 Russell Investment Funds Strategic Bond Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Restricted Securities Amounts in thousands (except share and cost per unit amounts) Principal Cost per Cost Fair Value % of Net Assets Acquisition Amount ($) Unit (000 ) (000 ) Securities Date or shares $ $ $ 0.4% BCAP LLC Trust 11/23/13 166,533 104.02 173 168 CSMC Mortgage-Backed Trust 07/26/13 107,708 97.52 105 108 Escrow GM Corp. 04/21/11 80,000 — — — FDIC Trust 06/08/12 385,939 103.88 401 387 Hilton USA Trust 11/22/16 600,000 81.12 487 509 One Market Plaza Trust 02/15/17 595,000 97.55 580 589 Voya CLO, Ltd. 03/31/17 1,428,000 100.08 1,429 1,427 3,188 For a description of restricted securities see note 7 in the Notes to Financial Statements. Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Australia 10 Year Government Bond Futures 548 AUD 70,835 09/17 (808 ) Canadian Dollar Currency Futures 18 USD 1,390 09/17 9 Euro-Bobl Futures 151 EUR 20,407 09/17 298 Euro-Bund Futures 12 EUR 29 07/17 24 Eurodollar Futures 56 USD 13,748 12/18 43 United States 2 Year Treasury Note Futures 189 USD 40,844 09/17 (48 ) United States 5 Year Treasury Note Futures 1,014 USD 119,486 09/17 (282 ) United States 10 Year Treasury Note Futures 956 USD 120,008 09/17 (364 ) United States 10 Year Treasury Note Futures 1 USD 125 12/17 (1 ) United States Long Bond Futures 135 USD 20,748 09/17 154 United States Ultra Treasury Bond Futures 39 USD 6,469 09/17 52 Short Positions Euro-Bobl Futures 42 EUR 5,531 09/17 58 Euro-Bund Futures 42 EUR 29 07/17 (23 ) Euro-Bund Futures 403 EUR 65,234 09/17 1,166 Eurodollar Futures 54 USD 12,388 09/17 (9 ) Eurodollar Futures 77 USD 18,966 12/17 10 Eurodollar Futures 12 USD 2,951 06/18 2 Eurodollar Futures 12 USD 2,949 09/18 3 Eurodollar Futures 56 USD 13,714 12/19 (53 ) Euro-OAT Futures 20 EUR 2,970 09/17 16 Japan Government 10 Year Bond Futures 5 JPY 750,551 09/17 25 United Kingdom Long Gilt Futures 347 GBP 43,573 09/17 974 United States 2 Year Treasury Note Futures 4 USD 864 09/17 1 United States 10 Year Treasury Note Futures 64 USD 8,034 09/17 42 United States Long Bond Futures 62 USD 9,529 09/17 65 United States Ultra Treasury Bond Futures 43 USD 5,797 09/17 16 Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) 1,370 Options Written Amounts in thousands (except contract amounts) Number of Strike Notional Expiration Fair Value Call/Put Contracts Price Amount Date $ Cross Currency Options (USD/EUR) Call 1 1.11 USD 1,800 09/22/17 (5 ) Cross Currency Options (USD/GBP) Call 1 1.26 USD 1,800 07/06/17 — United States 10 Year Treasury Note Futures Call 28 129.00 USD 3,612 07/21/17 — See accompanying notes which are an integral part of the financial statements. 84 Strategic Bond Fund Russell Investment Funds Strategic Bond Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Options Written Amounts in thousands (except contract amounts) Number of Strike Notional Expiration Fair Value Call/Put Contracts Price Amount Date $ United States 10 Year Treasury Note Futures Call 36 128.00 USD 4,608 08/25/17 (5 ) United States 10 Year Treasury Note Futures Call 40 129.00 USD 5,160 08/25/17 (3 ) United States Treasury Bond Futures Call 6 159.00 USD 954 07/21/17 (1 ) United States Treasury Bond Futures Call 6 159.00 USD 954 08/25/17 (2 ) United States Treasury Bond Futures Call 19 160.00 USD 3,040 08/25/17 (5 ) United States Treasury Bond Futures Call 10 161.00 USD 1,610 08/25/17 (2 ) Total Liability for Options Written (premiums received $57) (23 ) Transactions in options written contracts for the period ended June 30, 2017 were as follows: Number of Premiums Contracts Received Outstanding December 31, 2016 155 $ 76 Opened 1,076 396 Closed (460 ) (170 ) Expired (624 ) (245 ) Outstanding June 30, 2017 147 $ 57 Foreign Currency Exchange Contracts Amounts in thousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of America USD 95 BRL 320 08/23/17 1 Bank of America USD 1,552 BRL 4,901 08/23/17 (87 ) Bank of America USD 55 CZK 1,291 08/23/17 2 Bank of America USD 3,603 CZK 85,447 08/23/17 145 Bank of America USD 46 HUF 12,752 08/23/17 1 Bank of America USD 3,581 HUF 996,630 08/23/17 112 Bank of America USD 124 MXN 2,264 08/23/17 — Bank of America USD 1,549 MXN 29,415 08/23/17 59 Bank of America USD 3,576 PLN 13,561 08/23/17 83 Bank of America USD 14 RUB 811 08/23/17 — Bank of America USD 1,539 RUB 88,639 08/23/17 (52 ) Bank of America USD 1,528 TRY 5,572 08/23/17 33 Bank of America USD 3,439 TRY 12,537 08/23/17 74 Bank of America USD 1,561 ZAR 20,803 08/23/17 16 Bank of America BRL 721 USD 214 08/23/17 (2 ) Bank of America BRL 11,027 USD 3,492 08/23/17 196 Bank of America CZK 2,905 USD 124 08/23/17 (4 ) Bank of America CZK 37,976 USD 1,601 08/23/17 (64 ) Bank of America HUF 28,693 USD 104 08/23/17 (2 ) Bank of America HUF 442,947 USD 1,591 08/23/17 (50 ) Bank of America IDR 343,830 USD 26 08/23/17 — Bank of America IDR 46,660,700 USD 3,479 08/23/17 (3 ) Bank of America MXN 1,006 USD 55 08/23/17 — Bank of America MXN 66,183 USD 3,486 08/23/17 (133 ) Bank of America PLN 329 USD 86 08/23/17 (2 ) Bank of America RUB 1,824 USD 31 08/23/17 — Bank of America RUB 199,438 USD 3,464 08/23/17 116 Bank of America TRY 37 USD 10 08/23/17 — Bank of America TRY 84 USD 23 08/23/17 — Bank of America TWD 609 USD 20 08/23/17 — Strategic Bond Fund 85 Russell Investment Funds Strategic Bond Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Foreign Currency Exchange Contracts Amounts in thousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of America TWD 46,870 USD 1,562 08/23/17 21 Bank of America ZAR 715 USD 55 08/23/17 1 Bank of Montreal USD 9,127 CHF 8,878 07/21/17 141 Bank of Montreal USD 9,140 EUR 8,182 07/21/17 213 Bank of Montreal AUD 11,626 SEK 76,619 07/27/17 173 Bank of Montreal CAD 12,124 USD 9,123 07/21/17 (231 ) Bank of Montreal CHF 2,537 USD 2,610 07/21/17 (38 ) Bank of Montreal CHF 5,707 USD 5,872 07/21/17 (85 ) Barclays USD 12 BRL 40 07/20/17 — Barclays USD 300 BRL 1,000 07/20/17 1 Barclays USD 39 CAD 52 07/20/17 1 Barclays USD 1,510 CAD 2,000 07/20/17 33 Barclays USD 764 GBP 610 07/20/17 31 Barclays USD 1,286 MXN 24,311 07/20/17 51 Barclays EUR 550 USD 586 07/20/17 (42 ) Barclays JPY 263,648 USD 2,415 07/20/17 68 Citigroup USD 5,894 CAD 7,794 07/21/17 117 Citigroup USD 5,896 EUR 5,260 07/21/17 117 Citigroup USD 1,357 INR 87,900 07/27/17 — Citigroup USD 5,855 JPY 648,076 07/21/17 (89 ) Citigroup USD 911 MXN 16,560 07/27/17 (1 ) Citigroup USD 902 RUB 52,500 07/27/17 (15 ) Citigroup RUB 26,250 USD 438 07/27/17 (6 ) Citigroup SEK 22,787 USD 2,620 07/21/17 (87 ) Citigroup SEK 3,866 USD 450 07/27/17 (9 ) HSBC USD 1,363 SEK 11,872 07/27/17 48 JPMorgan Chase USD 1,868 CAD 2,554 08/10/17 103 JPMorgan Chase USD 1,544 CLP 1,026,671 07/27/17 2 JPMorgan Chase USD 452 CZK 10,615 07/27/17 13 JPMorgan Chase USD 806 GBP 630 08/14/17 15 JPMorgan Chase USD 2,298 GBP 1,777 08/14/17 20 JPMorgan Chase USD 2,302 IDR 30,634,297 07/03/17 (4 ) JPMorgan Chase USD 1,150 INR 74,910 07/20/17 7 JPMorgan Chase USD 514 MXN 9,652 08/10/17 15 JPMorgan Chase USD 1,752 NOK 15,117 08/10/17 60 JPMorgan Chase USD 820 PLN 3,153 08/10/17 30 JPMorgan Chase USD 4,058 SEK 35,657 08/10/17 184 JPMorgan Chase USD 1,064 ZAR 14,661 08/10/17 50 JPMorgan Chase AUD 9,281 USD 7,006 08/14/17 (124 ) JPMorgan Chase BRL 10,314 USD 3,083 07/27/17 (16 ) JPMorgan Chase CHF 2,648 USD 2,677 08/10/17 (91 ) JPMorgan Chase CNY 20,140 USD 2,898 07/20/17 (73 ) JPMorgan Chase COP 4,134,882 USD 1,346 07/27/17 (6 ) JPMorgan Chase CZK 2,629 USD 108 08/10/17 (7 ) JPMorgan Chase EUR 461 USD 516 08/14/17 (11 ) JPMorgan Chase EUR 3,775 USD 4,250 08/14/17 (70 ) JPMorgan Chase HKD 632 USD 81 08/10/17 — JPMorgan Chase HUF 430,801 USD 1,520 08/10/17 (76 ) JPMorgan Chase IDR 30,634,297 USD 2,295 07/03/17 (4 ) JPMorgan Chase IDR 30,634,297 USD 2,295 07/27/17 3 JPMorgan Chase INR 29,000 USD 447 07/27/17 (1 ) JPMorgan Chase JPY 12,566 USD 115 08/14/17 3 JPMorgan Chase MXN 8,204 USD 450 07/27/17 — See accompanying notes which are an integral part of the financial statements. 86 Strategic Bond Fund Russell Investment Funds Strategic Bond Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Foreign Currency Exchange Contracts Amounts in thousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ JPMorgan Chase MXN 16,152 USD 837 08/10/17 (48 ) JPMorgan Chase MXN 18,625 USD 1,029 08/10/17 8 JPMorgan Chase NZD 12,570 USD 9,032 08/14/17 (173 ) JPMorgan Chase PEN 14,179 USD 4,321 07/26/17 (40 ) JPMorgan Chase PHP 79,603 USD 1,577 07/27/17 3 JPMorgan Chase PLN 1,941 USD 520 08/10/17 (3 ) JPMorgan Chase RUB 26,250 USD 437 07/27/17 (6 ) JPMorgan Chase SGD 4,117 USD 2,933 08/10/17 (59 ) JPMorgan Chase THB 81,120 USD 2,382 07/27/17 (6 ) JPMorgan Chase TRY 1,600 USD 450 07/27/17 (2 ) JPMorgan Chase ZAR 6,713 USD 513 08/10/17 3 Royal Bank of Canada DKK 17,384 USD 2,621 07/21/17 (52 ) Standard Chartered USD 762 CAD 998 07/31/17 8 State Street USD 2,648 AUD 3,475 07/21/17 22 State Street USD 9,198 ILS 32,375 07/21/17 89 State Street USD 27 MYR 115 08/23/17 — State Street USD 2,629 NZD 3,626 07/21/17 27 State Street USD 11 SGD 15 08/23/17 — State Street USD 3,525 SGD 4,919 08/23/17 51 State Street HKD 165 USD 21 08/23/17 — State Street HKD 12,093 USD 1,556 08/23/17 5 State Street ILS 20,813 USD 5,913 07/21/17 (57 ) State Street MYR 15,190 USD 3,497 08/23/17 (26 ) State Street NOK 77,320 USD 9,148 07/21/17 (117 ) State Street SGD 34 USD 24 08/23/17 — State Street SGD 2,186 USD 1,565 08/23/17 (24 ) Toronto Dominion Bank USD 895 TRY 3,185 07/27/17 4 Toronto Dominion Bank EUR 858 USD 960 07/27/17 (22 ) Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts 459 Interest Rate Swap Contracts Amounts in thousands Termination Fair Value Counterparty Notional Amount Fund Receives Fund Pays Date $ JPMorgan Chase DKK 14,400 Six Month CIBOR 0.510 % 05/05/25 30 JPMorgan Chase DKK 20,940 Six Month CIBOR 0.943 % 05/05/25 (10 ) JPMorgan Chase CZK 26,650 Six Month PRIBOR 0.495 % 06/19/25 60 JPMorgan Chase CZK 36,930 Six Month PRIBOR 1.280 % 06/19/25 (15 ) Merrill Lynch USD 18,688 Three Month LIBOR 1.267 % 05/15/23 796 Total Fair Value on Open Interest Rate Swap Contracts Premiums Paid (Received) - $310 (å) 861 Credit Default Swap Contracts Amounts in thousands Credit Indices Fund (Pays)/ Receives Termination Fair Value Reference Entity Counterparty Notional Amount Fixed Rate Date $ CDX Emerging Markets Index Goldman Sachs USD 1,470 5.000 % 06/20/22 (95 ) CDX Investment Grade Index Merrill Lynch USD 2,350 1.000 % 06/20/22 43 See accompanying notes which are an integral part of the financial statements. Strategic Bond Fund 87 Russell Investment Funds Strategic Bond Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Credit Default Swap Contracts Amounts in thousands Credit Indices Fund (Pays)/ Receives Termination Fair Value Reference Entity Counterparty Notional Amount Fixed Rate Date $ CDX NA High Yield Index Merrill Lynch USD 1,980 (5.000 %) 06/20/22 (142 ) Total Fair Value on Open Credit Indices Premiums Paid (Received) - ($13) (å) (194 ) Presentation of Portfolio Holdings Amounts in thousands Fair Value Practical Portfolio Summary Level 1 Level 2 Level 3 Expedient (a) Total % of Net Assets Long-Term Investments Asset-Backed Securities $ — $ 51,124 $ — $ — $ 51,124 5.9 Corporate Bonds and Notes — 164,706 — — 164,706 18.9 International Debt — 65,335 — — 65,335 7.5 Loan Agreements — 5,147 — — 5,147 0.6 Mortgage-Backed Securities — 176,653 597 — 177,250 20.3 Municipal Bonds — 2,112 — — 2,112 0.2 Non-US Bonds — 39,898 — — 39,898 4.6 United States Government Treasuries — 262,916 — — 262,916 30.1 Common Stocks — Preferred Stocks — 616 — — 616 0.1 Options Purchased 72 23 — — 95 — * Short-Term Investments — 67,107 — 59,185 126,292 14.5 Total Investments 72 835,637 597 59,185 895,491 102.7 Other Assets and Liabilities, Net (2.7 ) 100.0 Other Financial Instruments Assets Futures Contracts 2,958 — — — 2,958 0.3 Foreign Currency Exchange Contracts — 2,579 — — 2,579 0.3 Interest Rate Swap Contracts — 886 — — 886 0.1 Credit Default Swap Contracts — 43 — — 43 — * A Liabilities Futures Contracts (1,588 ) — — — (1,588 ) (0.2 ) Options Written (17 ) (6 ) — — (23 ) (—) * Foreign Currency Exchange Contracts — (2,120 ) — — (2,120 ) (0.2 ) Interest Rate Swap Contracts — (25 ) — — (25 ) (—) * Credit Default Swap Contracts — (237 ) — — (237 ) (—) * Total Other Financial Instruments ** $ 1,353 $ 1,120 $ — $ — $ 2,473 See accompanying notes which are an integral part of the financial statements. 88 Strategic Bond Fund Russell Investment Funds Strategic Bond Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) * Less than 0.05% of net assets. ** Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the investments. (a) Certain investments that are measured at fair value using the net asset value per share (or its equivalent) practical expedient have not been classified in the fair value levels. The fair value amounts presented in the table are intended to permit reconciliation to the amounts presented in the Schedule of Investments. For a description of the Levels, see note 2 in the Notes to Financial Statements. For a disclosure on transfers between Levels 1, 2 and 3 during the period ended June 30, 2017, see note 2 in the Notes to Financial Statements. Investments in which significant unobservable inputs (Level 3) were used in determining a fair value for the period ended June 30, 2017, were less than 1% of net assets. See accompanying notes which are an integral part of the financial statements. Strategic Bond Fund 89 Russell Investment Funds Strategic Bond Fund Fair Value of Derivative Instruments — June 30, 2017 (Unaudited) Amounts in thousands Foreign Credit Currency Interest Rate Derivatives not accounted for as hedging instruments Contracts Contracts Contracts Location: Statement of Assets and Liabilities - Assets Investments, at fair value* $ — $ 23 $ 72 Unrealized appreciation on foreign currency exchange contracts — 2,579 — Variation margin on futures contracts** — — 2,958 Interest rate swap contracts, at fair value — — 886 Credit default swap contracts, at fair value 43 — — Total $ 43 $ 2,602 $ 3,916 Location: Statement of Assets and Liabilities - Liabilities Variation margin on futures contracts** $ — $ — $ 1,588 Unrealized depreciation on foreign currency exchange contracts — 2,120 — Options written, at fair value — 5 18 Interest rate swap contracts, at fair value — — 25 Credit default swap contracts, at fair value 237 — — Total $ 237 $ 2,125 $ 1,631 Foreign Credit Currency Interest Rate Derivatives not accounted for as hedging instruments Contracts Contracts Contracts Location: Statement of Operations - Net realized gain (loss) Investments*** $ — $ — $ (558 ) Futures contracts — — 55 Options written — — 255 Total return swap contracts — — 783 Interest rate swap contracts — — (126 ) Credit default swap contracts 16 — — Foreign currency-related transactions**** — (2,538 ) — Total $ 16 $ (2,538 ) $ 409 Location: Statement of Operations - Net change in unrealized appreciation (depreciation) Investments***** $ — $ (24 ) $ 142 Futures contracts — — 3,164 Options written — 5 50 Total return swap contracts — — (36 ) Interest rate swap contracts — — (143 ) Credit default swap contracts (181 ) — — Foreign currency-related transactions***** — 861 — Total $ (181 ) $ 842 $ 3,177 * Fair value of purchased options. ** Includes cumulative appreciation/depreciation of futures contracts as reported in the Schedule of Investments. Only variation margin is reported within the Statement of Assets and Liabilities. *** Includes net realized gain (loss) on purchased options as reported in the Statement of Operations. **** Only includes net realized gain (loss) on forward and spot contracts. May differ from the net realized gain (loss) on foreign currency-related transactions reported within the Statement of Operations. ***** Includes net unrealized gain (loss) on purchased options as reported in the Schedule of Investments. ***** Only includes change in unrealized gain (loss) on forward and spot contracts. May differ from the net change in unrealized gain (loss) on foreign currency- related transactions reported within the Statement of Operations. For further disclosure on derivatives see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. 90 Strategic Bond Fund Russell Investment Funds Strategic Bond Fund Balance Sheet Offsetting of Financial and Derivative Instruments — June 30, 2017 (Unaudited) Amounts in thousands Offsetting of Financial Assets and Derivative Assets Gross Net Amounts Amounts of Assets Gross Offset in the Presented in Amounts of Statement of the Statement Recognized Assets and of Assets and Description Location: Statement of Assets and Liabilities - Assets Assets Liabilities Liabilities Options Purchased Contracts Investments, at fair value $ 95 $ —$ 95 Foreign Currency Exchange Contracts Unrealized appreciation on foreign currency exchange contracts 2,579 — 2,579 Futures Contracts Variation margin on futures contracts 1,414 — 1,414 Interest Rate Swap Contracts Interest rate swap contracts, at fair value 886 — 886 Credit Default Swap Contracts Credit default swap contracts, at fair value 43 — 43 Total Financial and Derivative Assets 5,017 — 5,017 Financial and Derivative Assets not subject to a netting agreement (1,529 ) — (1,529 ) Total Financial and Derivative Assets subject to a netting agreement $ 3,488 $ — $ 3,488 Financial Assets, Derivative Assets, and Collateral Held by Counterparty Gross Amounts Not Offset in the Statement of Assets and Liabilities Net Amounts of Assets Presented in the Statement Financial and of Assets and Derivative Collateral Counterparty Liabilities Instruments Received^ Net Amount Bank of America $ 860 $ 400 $ — $ 460 Bank of Montreal 526 353 — 173 Barclays 186 42 — 144 Citigroup 257 214 — 43 Goldman Sachs 1 — — 1 HSBC 48 — — 48 JPMorgan Chase 609 609 — — Merrill Lynch 795 — — 795 Standard Chartered 8 — — 8 State Street 194 194 — — Toronto Dominion Bank 4 4 — — Total $ 3,488 $ 1,816 $ — $ 1,672 See accompanying notes which are an integral part of the financial statements. Strategic Bond Fund 91 Russell Investment Funds Strategic Bond Fund Balance Sheet Offsetting of Financial and Derivative Instruments, continued — June 30, 2017 (Unaudited) Amounts in thousands Offsetting of Financial Liabilities and Derivative Liabilities Gross Net Amounts Amounts of Liabilities Gross Offset in the Presented in Amounts of Statement of the Statement Recognized Assets and of Assets and Description Location: Statement of Assets and Liabilities - Liabilities Liabilities Liabilities Liabilities Futures Contracts Variation margin on futures contracts $ 940 $ — $ 940 Foreign Currency Exchange Contracts Unrealized depreciation on foreign currency exchange contracts 2,120 — 2,120 Options Written Contracts Options written, at fair value 23 — 23 Interest Rate Swap Contracts Interest rate swap contracts, at fair value 25 — 25 Credit Default Swap Contracts Credit default swap contracts, at fair value 237 — 237 Total Financial and Derivative Liabilities 3,345 — 3,345 Financial and Derivative Liabilities not subject to a netting agreement (1,195 ) — (1,195 ) Total Financial and Derivative Liabilities subject to a netting agreement $ 2,150 $ — $ 2,150 Financial Liabilities, Derivative Liabilities, and Collateral Pledged by Counterparty Gross Amounts Not Offset in the Statement of Assets and Liabilities Net Amounts of Liabilities Presented in the Statement Financial and of Assets and Derivative Collateral Counterparty Liabilities Instruments Pledged^ Net Amount Bank of America $ 400 $ 400 $ — $ — Bank of Montreal 353 353 — — Barclays 42 42 — — Citigroup 214 214 — — JPMorgan Chase 844 609 235 — Royal Bank of Canada 52 — — 52 State Street 223 194 — 29 Toronto Dominion Bank 22 4 — 18 Total $ 2,150 $ 1,816 $ 235 $ 99 * Fair value of securities on loan as reported in the footnotes to the Statement of Assets and Liabilities. ^Collateral received or pledged amounts may not reconcile to those disclosed in the Statement of Assets and Liabilities due to the inclusion of off-Balance Sheet collateral and adjustments made to exclude overcollateralization. For further disclosure on derivatives and counterparty risk see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. 92 Strategic Bond Fund Russell Investment Funds Strategic Bond Fund Statement of Assets and Liabilities — June 30, 2017 (Unaudited) Amounts in thousands Assets Investments, at identified cost $ 892,459 Investments, at fair value(>) 895,491 Cash 7,950 Cash (restricted)(a)(b) 9,019 Foreign currency holdings(^) 2,475 Unrealized appreciation on foreign currency exchange contracts 2,579 Receivables: Dividends and interest 4,733 Dividends from affiliated funds 67 Investments sold 54,901 Fund shares sold 63 Investments matured(<) 21,929 Variation margin on futures contracts 1,414 Prepaid expenses 8 Interest rate swap contracts, at fair value(•) 886 Credit default swap contracts, at fair value(+) 43 Total assets 1,001,558 Liabilities Payables: Due to broker (c) 1,383 Investments purchased 123,483 Fund shares redeemed 260 Accrued fees to affiliates 442 Other accrued expenses 365 Variation margin on futures contracts 940 Deferred capital gains tax liability 6 Unrealized depreciation on foreign currency exchange contracts 2,120 Options written, at fair value(x) 23 Interest rate swap contracts, at fair value(•) 25 Credit default swap contracts, at fair value(+) 237 Total liabilities 129,284 Commitments and Contingencies (1) Net Assets $ 872,274 (1) See note 2 in the Notes to Financial Statements for a detailed description of commitments and contingencies. See accompanying notes which are an integral part of the financial statements. Strategic Bond Fund 93 Russell Investment Funds Strategic Bond Fund Statement of Assets and Liabilities, continued — June 30, 2017 (Unaudited) Amounts in thousands Net Assets Consist of: Undistributed (overdistributed) net investment income $ 2,354 Accumulated net realized gain (loss) (15,244 ) Unrealized appreciation (depreciation) on: Investments (net of deferred tax liability for foreign capital gains taxes ) 3,026 Futures contracts 1,370 Options written 34 Interest rate swap contracts 551 Credit default swap contracts (181 ) Investments matured (24 ) Foreign currency-related transactions 506 Shares of beneficial interest 842 Additional paid-in capital 879,040 Net Assets $ 872,274 Net Asset Value , offering and redemption price per share: Net asset value per share: (#) $ 10.36 Net assets $ 872,273,861 Shares outstanding ($. 01 par value) 84,176,024 Amounts in thousands (^) Foreign currency holdings - cost $ 2,455 (x) Premiums received on options written $ 57 (+) Credit default swap contracts - premiums paid (received) $ (13 ) (•) Interest rate swap contracts - premiums paid (received) $ 310 (<) Investments matured - cost $ 21,953 (>) Investments in affiliates, U. S. Cash Management Fund $ 59,185 (a) Cash Collateral for Futures $ 6,952 (b) Cash Collateral for Swaps $ 2,067 (c) Due to Broker for Swaps $ 1,383 (#) Net asset value per share equals net assets divided by shares of beneficial interest outstanding. See accompanying notes which are an integral part of the financial statements. 94 Strategic Bond Fund Russell Investment Funds Strategic Bond Fund Statement of Operations — For the Period Ended June 30, 2017 (Unaudited) Amounts in thousands Investment Income Dividends $ 20 Dividends from affiliated funds 300 Interest 10,523 Total investment income 10,843 Expenses Advisory fees 2,336 Administrative fees 212 Custodian fees 196 Transfer agent fees 19 Professional fees 58 Trustees’ fees 15 Printing fees 61 Miscellaneous 10 Expenses before reductions 2,907 Expense reductions (56 ) Net expenses 2,851 Net investment income (loss) 7,992 Net Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investments(net of deferred tax liability for foreign capital gains taxes ) . (3,800 ) Futures contracts 55 Options written 255 Total return swap contracts 783 Interest rate swap contracts (126 ) Credit default swap contracts 16 Foreign currency-related transactions (2,489 ) Net realized gain (loss) (5,306 ) Net change in unrealized appreciation (depreciation) on: Investments(net of deferred tax liability for foreign capital gains taxes ) . 17,514 Futures contracts 3,164 Options written 55 Total return swap contracts (36 ) Interest rate swap contracts (143 ) Credit default swap contracts (181 ) Investment matured (24 ) Foreign currency-related transactions 949 Net change in unrealized appreciation (depreciation) 21,298 Net realized and unrealized gain (loss) 15,992 Net Increase (Decrease) in Net Assets from Operations $ 23,984 See accompanying notes which are an integral part of the financial statements. Strategic Bond Fund 95 Russell Investment Funds Strategic Bond Fund Statements of Changes in Net Assets Period Ended June 30, 2017 Fiscal Year Ended Amounts in thousands (Unaudited) December 31, 2016 Increase (Decrease) in Net Assets Operations Net investment income (loss) $ 7,992 $ 14,984 Net realized gain (loss) (5,306 ) 14,365 Net change in unrealized appreciation (depreciation) 21,298 (2,455 ) Net increase (decrease) in net assets from operations 23,984 26,894 Distributions From net investment income (3,817 ) (13,853 ) From net realized gain — (24,296 ) Net decrease in net assets from distributions (3,817 ) (38,149 ) Share Transactions* Net increase (decrease) in net assets from share transactions 1,385 6,068 Total Net Increase (Decrease) in Net Assets 21,552 (5,187 ) Net Assets Beginning of period 850,722 855,909 End of period $ 872,274 $ 850,722 Undistributed (overdistributed) net investment income included in net assets $ 2,354 $ (1,821 ) * Share transaction amounts (in thousands) for the periods ended June 30, 2017 and December 31, 2016 were as follows: 2017 (Unaudited) 2016 Shares Dollars Shares Dollars Proceeds from shares sold 3,130 $ 31,973 4,915 $ 52,175 Proceeds from reinvestment of distributions 374 3,817 3,722 38,149 Payments for shares redeemed (3,376 ) (34,405 ) (7,908 ) (84,256 ) Total increase (decrease) 128 $ 1,385 729 $ 6,068 See accompanying notes which are an integral part of the financial statements. 96 Strategic Bond Fund (This page intentionally left blank) Russell Investment Funds Strategic Bond Fund Financial Highlights — For the Periods Ended For a Share Outstanding Throughout Each Period. $ Net Asset Value, Net Net Realized Total from Distributions Distributions Beginning of Investment and Unrealized Investment from Net from Net Period Income (Loss) (a)(b) Gain (Loss) Operations Investment Income Realized Gain June 30, 2017(1) 10.12 . 10 . 19 . 29 (. 05 ) — December 31, 2016 10.27 . 18 . 14 . 32 (. 17 ) (. 30 ) December 31, 2015 10.66 . 16 (. 17 ) (. 01 ) (. 26 ) (. 12 ) December 31, 2014 10.46 . 15 . 43 . 58 (. 17 ) (. 21 ) December 31, 2013 10.81 . 18 (. 35 ) (. 17 ) (. 15 ) (. 03 ) December 31, 2012 10.47 . 25 . 61 . 86 (. 25 ) (. 27 ) See accompanying notes which are an integral part of the financial statements. Strategic Bond Fund 98 % % % $ $ Ratio of Expenses Ratio of Expenses Ratio of Net Net Asset Value, % Net Assets, to Average to Average Investment Income % $ End of Total End of Period Net Assets, Net Assets, to Average Portfolio Total Distributions Period Return (d)(f) (000 ) Gross (e) Net (b)(e) Net Assets (b)(e) Turnover Rate (d) (. 05 ) 10.36 2.83 872,274 . 68 . 67 1.88 63 (. 47 ) 10.12 3.10 850,722 . 67 . 65 1.72 262 (. 38 ) 10.27 (. 14 ) 855,909 . 67 . 64 1.49 225 (. 38 ) 10.66 5.55 839,458 . 69 . 64 1.44 173 (. 18 ) 10.46 (1.55 ) 763,901 . 67 . 62 1.73 133 (. 52 ) 10.81 8.38 676,018 . 72 . 66 2.32 192 See accompanying notes which are an integral part of the financial statements. Strategic Bond Fund 99 Russell Investment Funds Strategic Bond Fund Related Party Transactions, Fees and Expenses (Unaudited) Accrued fees payable to affiliates for the period ended June 30, 2017 were as follows: Advisory fees $ 395,419 Administration fees 35,947 Transfer agent fees 3,163 Trustee fees 7,725 $ 442,254 Transactions (amounts in thousands) during the period ended June 30, 2017 with Underlying Funds which are, or were, an affiliated company are as follows: Fair Value, Change in Beginning of Realized Gain Unrealized Fair Value, End Income Capital Gains Period Purchases Sales (Loss) Gain (Loss) of Period Distributions Distributions U. S. Cash Management Fund $ 73,380 $ 299,694 $ 313,883 $ 2 $ (8) $ 59,185 $ 300 $ — $ 73,380 $ 299,694 $ 313,883 $ 2 $ (8) $ 59,185 $ 300 $ — Federal Income Taxes (Unaudited) At June 30, 2017, the cost of investments and net unrealized appreciation (depreciation), undistributed ordinary income and undistributed long-term capital gains for income tax purposes were as follows: Cost of Investments $ 893,303,175 Unrealized Appreciation $ 7,623,366 Unrealized Depreciation (5,435,438 ) Net Unrealized Appreciation (Depreciation) $ 2,187,928 Net investment income and net realized gains (losses) in the financial statements may differ from taxable net investment income and net realized gains (losses). Capital accounts within the financial statements are adjusted for permanent differences between book and tax accounting. Book-tax differences may be due to foreign currency gains and losses, reclassifications of dividends and differences in treatment of income from swaps. These adjustments have no impact on the net assets. At June 30, 2017, there were no adjustments to the Statement of Assets and Liabilities. As permitted by tax regulations, the Fund intends to defer a net realized capital loss of $9,671,983 and a late year ordinary loss of $1,690,277 incurred from November 1, 2016 to December 31, 2016, and treat it as arising in the fiscal year 2017. See accompanying notes which are an integral part of the financial statements. 100 Strategic Bond Fund Russell Investment Funds Global Real Estate Securities Fund Shareholder Expense Example — June 30, 2017 (Unaudited) Fund Expenses Please note that the expenses shown in the table are meant The following disclosure provides important information to highlight your ongoing costs only and do not reflect any regarding the Fund’s Shareholder Expense Example transactional costs. Therefore, the information under the heading (“Example”) . “Hypothetical Performance (5% return before expenses)” is useful in comparing ongoing costs only, and will not help you Example determine the relative total costs of owning different funds. In As a shareholder of the Fund, you incur two types of costs: (1) addition, if these transactional costs were included, your costs transaction costs, and (2) ongoing costs, including advisory and would have been higher. The fees and expenses shown in this administrative fees and other Fund expenses. The Example is section do not reflect any Insurance Company Separate Account intended to help you understand your ongoing costs (in dollars) Policy Charges. of investing in the Fund and to compare these costs with the Hypothetical ongoing costs of investing in other mutual funds. The Example Performance (5% is based on an investment of $1,000 invested at the beginning of Actual return before the period and held for the entire period indicated, which for this Performance expenses) Beginning Account Value Fund is from January 1, 2017 to June 30, 2017. January 1, 2017 $ 1,000.00 $ 1,000.00 Actual Expenses Ending Account Value June 30, 2017 $ 1,055.00 $ 1,020.08 The information in the table under the heading “Actual Expenses Paid During Period* $ 4.84 $ 4.76 Performance” provides information about actual account values and actual expenses. You may use the information in this column, * Expenses are equal to the Fund's annualized expense ratio of 0.95% together with the amount you invested, to estimate the expenses (representing the six month period annualized), multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half that you paid over the period. Simply divide your account value by year period) . $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first column in the row entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information in the table under the heading “Hypothetical Performance (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Global Real Estate Securities Fund 101 Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments — June 30, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Mercialys SA(ö) 24,121 472 Common Stocks - 97.5% Unibail-Rodamco SE(ö) 18,512 5,422 Australia - 5.1% 29,047 BGP Holdings PLC(Æ)(Å) 926,311 14 Dexus Property Group(ö) 1,161,554 8,458 Germany - 3.3% Goodman Group(ö) 1,537,225 9,290 ADO Properties SA(Þ) 45,644 1,932 GPT Group (The)(ö) 1,187,397 4,368 alstria office REIT-AG(ö) 302,411 4,090 Investa Office Fund(ö) 436,594 1,474 Deutsche Wohnen AG 299,253 11,455 Mirvac Group(ö) 2,597,893 4,263 LEG Immobilien AG 8,046 757 Scentre Group(ö) 2,099,159 6,527 TLG Immobilien AG 70,074 1,434 Stockland(ö) 437,214 1,471 Vonovia SE 198,005 7,868 Vicinity Centres(ö) 583,609 1,152 27,536 Viva Energy REIT(ö) 573,458 1,000 Westfield Corp. (ö) 826,315 5,096 Hong Kong - 8.2% 43,113 Champion REIT(ö) 303,000 193 Cheung Kong Property Holdings, Ltd. 1,940,790 15,202 Austria - 0.8% China Overseas Land & Investment, Ltd. 140,000 410 Atrium European Real Estate, Ltd. 58,199 260 Fortune Real Estate Investment Trust(ö) 777,000 964 Buwog AG 217,595 6,254 Hang Lung Properties, Ltd. - ADR 3,341,620 8,346 6,514 Henderson Land Development Co. , Ltd. 219,991 1,227 Hongkong Land Holdings, Ltd. 654,600 4,818 Belgium - 0.1% Hopewell Holdings, Ltd. 267,000 1,018 Aedifica(ö) 13,243 1,155 Hysan Development Co. , Ltd. 479,028 2,288 Link Real Estate Investment Trust(ö) 1,114,587 8,480 Brazil - 0.1% New World Development Co. , Ltd. 3,315,835 4,209 BR Malls Participacoes SA 334,068 1,205 Sino Land Co. , Ltd. 301,382 494 Sun Hung Kai Properties, Ltd. 955,513 14,039 Canada - 1.9% Swire Properties, Ltd. 1,333,313 4,404 Allied Properties Real Estate Investment Wharf Holdings, Ltd. (The) 334,106 2,770 Trust(ö) 125,512 3,766 68,862 Boardwalk Real Estate Investment Trust(Ñ)(ö) 23,202 851 Ireland - 0.4% Brookfield Canada Office Properties(ö) 6,251 157 Green REIT PLC(ö) 639,638 1,042 Canadian Apartment Properties REIT(ö) 102,179 2,646 Hibernia REIT PLC(ö) 1,555,729 2,443 Chartwell Retirement Residences 166,488 1,988 3,485 Crombie Real Estate Investment Trust(ö) 38,949 421 First Capital Realty, Inc. Class A 74,502 1,135 Italy - 0.0% Granite Real Estate Investment Trust(ö) 24,569 972 Beni Stabili SpA SIIQ(ö) 71,850 52 H&R Real Estate Investment Trust(ö) 46,727 793 Pure Industrial Real Estate Trust(ö) 148,463 788 Japan - 10.3% RioCan Real Estate Investment Trust(ö) 101,959 1,893 Activia Properties, Inc. (ö) 985 4,209 Smart Real Estate Investment Trust(ö) 18,338 454 Advance Residence Investment Corp. (ö) 689 1,712 15,864 Daiwa Office Investment Corp. (ö) 43 217 Frontier Real Estate Investment Corp. (ö) 419 1,726 China - 0.0% Global One Real Estate Investment China Resources Land, Ltd. 62,000 181 Corp. (ö) 435 1,489 China Vanke Co. , Ltd. Class H 68,800 194 GLP J-REIT(ö) 550 592 375 Hulic Co. , Ltd. 126,700 1,295 Hulic REIT, Inc. (ö) 904 1,410 Finland - 0.1% Invesco Office J-REIT, Inc(ö) 411 383 Citycon OYJ 238,743 628 Invincible Investment Corp. (ö) 1,761 757 Sponda OYJ 8,103 47 Japan Hotel REIT Investment Corp. 675 (Ñ)(ö) 597 422 Japan Logistics Fund, Inc. (ö) 863 1,792 France - 3.4% Japan Prime Realty Investment Corp. (ö) 18 62 Fonciere Des Regions(ö) 7,833 729 Japan Real Estate Investment Corp. (ö) 729 3,623 Gecina SA(ö) 51,752 8,119 Japan Rental Housing Investments, Inc. Icad, Inc. (ö) 14,082 1,187 (ö) 153 113 Klepierre - GDR(ö) 319,997 13,118 Japan Retail Fund Investment Corp. (ö) 2,411 4,447 See accompanying notes which are an integral part of the financial statements. 102 Global Real Estate Securities Fund Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Kenedix Office Investment Corp. Class Castellum AB 60,521 891 A(ö) 402 2,144 Fabege AB 114,234 2,198 MIRAI Corp. (ö) 189 286 Fastighets AB Balder Class B(Æ) 86,515 2,095 Mitsubishi Estate Co. , Ltd. 709,400 13,252 Hufvudstaden AB Class A 246,253 4,086 Mitsui Fudosan Co. , Ltd. 803,620 19,215 Kungsleden AB 6,249 38 Mori Hills REIT Investment Corp. Class 9,734 A(ö) 1,777 2,184 Mori Trust Sogo REIT, Inc. (ö) 1,158 1,869 Switzerland - 0.5% Nippon Accommodations Fund, Inc. (ö) 32 134 PSP Swiss Property AG 35,794 3,347 Nippon Building Fund, Inc. (ö) 744 3,797 Swiss Prime Site AG Class A 6,203 564 Nippon Prologis REIT, Inc. (ö) 272 579 3,911 Nomura Real Estate Master Fund, Inc. (ö) 1,055 1,440 NTT Urban Development Corp. 262,400 2,529 United Kingdom - 5.6% Orix JREIT, Inc. (ö) 371 548 Assura PLC(ö) 2,255,175 1,874 Sumitomo Realty & Development Co. , Big Yellow Group PLC(ö) 195,802 2,020 Ltd. 303,000 9,367 British Land Co. PLC (The)(ö) 922,713 7,281 Tokyo Tatemono Co. , Ltd. 309,094 4,056 Capital & Regional PLC(ö) 281,981 207 United Urban Investment Corp. (ö) 790 1,127 Derwent London PLC(ö) 62,790 2,171 86,776 Great Portland Estates PLC 441,890 3,439 Hammerson PLC(ö) 200,950 1,505 Netherlands - 0.6% Intu Properties PLC Class H(ö) 525,788 1,843 Eurocommercial Properties NV 32,239 1,289 Land Securities Group PLC(ö) 341,563 4,509 InterXion Holding NV(Æ) 62,214 2,848 LondonMetric Property PLC(ö) 1,251,562 2,730 Vastned Retail NV(ö) 3,932 164 LXB Retail Properties PLC 353,168 145 Wereldhave NV(ö) 9,951 488 PRS REIT PLC (The)(Æ)(ö) 490,539 670 4,789 Safestore Holdings PLC(ö) 218,714 1,200 Segro PLC(ö) 1,328,354 8,472 Norway - 0.4% St. Modwen Properties PLC 266,127 1,243 Entra ASA(Þ) 234,899 2,929 Tritax Big Box REIT PLC(ö) 745,825 1,420 Norwegian Property ASA 88,880 110 UNITE Group PLC (The)(ö) 544,564 4,605 3,039 Urban & Civic PLC 193,355 663 Workspace Group PLC(ö) 120,867 1,400 Singapore - 1.5% 47,397 Ascendas Real Estate Investment Trust(ö) 335,800 637 United States - 52.9% CapitaLand Commercial Trust, Ltd. (ö) 668,100 806 Acadia Realty Trust(ö) 8,231 229 CapitaLand Mall Trust Class A(ö) 458,700 658 Agree Realty Corp. (ö) 70,044 3,213 CapitaLand, Ltd. 216,800 551 Alexandria Real Estate Equities, Inc. (ö) 77,786 9,371 CDL Hospitality Trusts(ö) 639,700 769 American Homes 4 Rent Class A(ö) 237,227 5,354 City Developments, Ltd. 300,700 2,345 American Tower Corp. (ö) 19,611 2,595 EC World Real Estate Investment Trust Apartment Investment & Management Unit(ö) 105,600 62 Co. Class A(ö) 50,291 2,161 Frasers Logistics & Industrial Trust(ö) 1,018,300 798 Apple Hospitality REIT, Inc. (ö) 12,843 240 Global Logistic Properties, Ltd. (ö) 1,049,100 2,180 AvalonBay Communities, Inc. (ö) 126,376 24,287 Keppel REIT(ö) 501,887 417 Blackstone Mortgage Trust, Inc. Class Mapletree Commercial Trust(ö) 791,200 916 A(ö) 21,218 670 Suntec Real Estate Investment Trust(ö) 1,399,900 1,902 Boston Properties, Inc. (ö) 68,557 8,433 UOL Group, Ltd. 68,860 382 Brixmor Property Group, Inc. (ö) 339,148 6,063 12,423 Camden Property Trust(ö) 114,115 9,758 CareTrust REIT, Inc. (ö) 114,822 2,129 Spain - 1.2% CBL & Associates Properties, Inc. (Ñ)(ö) 19,155 161 Hispania Activos Inmobiliarios Socimi Chesapeake Lodging Trust(ö) 69,901 1,710 SA(ö) 112,839 1,866 Colony NorthStar, Inc. Class A(ö) 127,792 1,801 Inmobiliaria Colonial SA(Æ) 68,264 596 Colony Starwood Homes(ö) 52,497 1,801 Merlin Properties Socimi SA(ö) 602,854 7,621 Columbia Property Trust, Inc. (ö) 38,493 861 10,083 CoreSite Realty Corp. Class A(ö) 24,541 2,541 Corporate Office Properties Trust(ö) 208,247 7,296 Sweden - 1.1% Cousins Properties, Inc. (ö) 571,306 5,022 Atrium Ljungberg AB Class B 25,503 426 Global Real Estate Securities Fund 103 Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ CubeSmart(ö) 35,680 857 Simon Property Group, Inc. (ö) 179,054 28,964 CyrusOne, Inc. (ö) 52,835 2,945 SL Green Realty Corp. (ö) 51,414 5,440 DCT Industrial Trust, Inc. (ö) 30,755 1,644 Spirit Realty Capital, Inc. (ö) 50,125 371 DDR Corp. (ö) 79,673 723 Starwood Property Trust, Inc. (ö) 26,730 598 Digital Realty Trust, Inc. (ö) 56,410 6,371 STORE Capital Corp. (ö) 8,796 197 Douglas Emmett, Inc. (ö) 131,836 5,037 Sun Communities, Inc. (ö) 77,387 6,786 Duke Realty Corp. (ö) 294,517 8,232 Sunstone Hotel Investors, Inc. (ö) 403,475 6,504 DuPont Fabros Technology, Inc. (ö) 70,483 4,311 Tanger Factory Outlet Centers, Inc. (ö) 43,077 1,119 Education Realty Trust, Inc. (ö) 86,072 3,335 Taubman Centers, Inc. (ö) 8,441 503 Empire State Realty Trust, Inc. Class UDR, Inc. (ö) 177,226 6,907 A(ö) 270,057 5,609 Urban Edge Properties(ö) 130,324 3,092 Equinix, Inc. (ö) 7,235 3,105 Ventas, Inc. (ö) 150,520 10,458 Equity LifeStyle Properties, Inc. Class VEREIT, Inc. (ö) 227,508 1,852 A(ö) 98,448 8,500 Vornado Realty Trust(ö) 216,390 20,319 Equity Residential(ö) 118,691 7,813 Washington Prime Group, Inc. (ö) 36,968 310 Essex Property Trust, Inc. (ö) 78,879 20,293 Weingarten Realty Investors(ö) 141,959 4,273 Extended Stay America, Inc. 119,595 2,315 Welltower, Inc. (ö) 188,551 14,114 Extra Space Storage, Inc. (ö) 84,584 6,597 Xenia Hotels & Resorts, Inc. (ö) 6,855 133 Federal Realty Investment Trust(ö) 11,573 1,462 445,195 Four Corners Property Trust, Inc. (ö) 142,047 3,567 Gaming and Leisure Properties, Inc. (ö) 34,966 1,317 Total Common Stocks GEO Group, Inc. (The)(ö) 45,359 1,342 (cost $727,309) 821,230 GGP, Inc. (ö) 732,939 17,268 HCP, Inc. (ö) 331,119 10,584 Healthcare Realty Trust, Inc. (ö) 160,895 5,494 Short-Term Investments - 1.9% Healthcare Trust of America, Inc. Class United States - 1.9% A(ö) 45,331 1,410 U. S. Cash Management Fund 15,514,974 (8) 15,516 Hilton Worldwide Holdings, Inc. 60,373 3,734 Total Short-Term Investments Host Hotels & Resorts, Inc. (ö) 326,440 5,964 (cost $15,517) 15,516 Hudson Pacific Properties, Inc. (ö) 180,158 6,160 Invitation Homes, Inc. (ö) 104,104 2,252 Other Securities - 0.5% Kilroy Realty Corp. (ö) 68,492 5,148 U. S. Cash Collateral Fund(×) 4,050,889 (8) 4,051 Kimco Realty Corp. (ö) 92,224 1,693 Total Other Securities LaSalle Hotel Properties(ö) 138,035 4,114 (cost $4,051) 4,051 Liberty Property Trust(ö) 25,003 1,018 Life Storage, Inc. (Æ) 24,443 1,811 Macerich Co. (The)(ö) 113,090 6,566 Total Investments 99.9% Mack-Cali Realty Corp. (ö) 67,428 1,830 (identified cost $746,877) 840,797 MedEquities Realty Trust, Inc. (ö) 42,440 535 MGM Growth Properties LLC Class A(Ñ) Other Assets and Liabilities, Net (ö) 119,248 3,480 - 0.1% 1,130 Monogram Residential Trust, Inc. (ö) 43,735 425 Net Assets - 100.0% 841,927 National Retail Properties, Inc. (ö) 31,341 1,226 Paramount Group, Inc. (ö) 168,277 2,693 Parkway, Inc. (Æ)(ö) 87,572 2,005 Pebblebrook Hotel Trust(Ñ)(ö) 68,662 2,214 Pennsylvania Real Estate Investment Trust(Ñ)(ö) 121,909 1,380 Prologis, Inc. (ö) 192,969 11,316 Public Storage(ö) 80,922 16,874 QTS Realty Trust, Inc. Class A(ö) 39,655 2,075 Realty Income Corp. (ö) 112,236 6,193 Red Rock Resorts, Inc. Class A 59,230 1,395 Regency Centers Corp. (ö) 92,645 5,803 Retail Properties of America, Inc. Class A(ö) 248,678 3,036 Rexford Industrial Realty, Inc. (ö) 233,908 6,419 Sabra Health Care REIT, Inc. (ö) 2,864 69 See accompanying notes which are an integral part of the financial statements. 104 Global Real Estate Securities Fund Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Restricted Securities Amounts in thousands (except share and cost per unit amounts) Principal Cost per Cost Fair Value % of Net Assets Acquisition Amount ($) Unit (000 ) (000 ) Securities Date or shares $ $ $ 0.0% BGP Holdings PLC 08/06/09 EUR 926,311 — — 14 14 For a description of restricted securities see note 7 in the Notes to Financial Statements. Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Dow Jones U. S. Real Estate Index Futures 318 USD 10,036 09/17 76 FTSE/EPRA Developed Europe Index Futures 135 EUR 2,833 09/17 (117 ) Hang Seng Index Futures 9 HKD 11,513 07/17 (7 ) MSCI Singapore IX ETS Futures 18 SGD 645 07/17 1 S&P/TSX 60 Index Futures 3 CAD 534 09/17 (6 ) SPI 200 Index Futures 10 AUD 1,412 09/17 3 TOPIX Index Futures 13 JPY 209,495 09/17 8 Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) (42 ) Foreign Currency Exchange Contracts Amounts in thousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of America USD 99 AUD 130 09/20/17 1 Bank of America USD 35 CAD 46 07/05/17 — Bank of America USD 36 CAD 46 07/05/17 — Bank of America USD 7 EUR 6 07/03/17 — Bank of America USD 49 EUR 43 07/03/17 — Bank of America USD 442 EUR 390 09/20/17 4 Bank of America USD 73 GBP 56 07/03/17 — Bank of America USD 15 HKD 115 07/03/17 — Bank of America USD 166 HKD 1,290 09/20/17 — Bank of America USD 10 JPY 1,161 07/03/17 — Bank of America USD 88 JPY 9,906 07/03/17 — Bank of America USD 151 JPY 16,969 07/03/17 (1 ) Bank of America USD 86 JPY 9,690 07/06/17 — Bank of America AUD 140 USD 107 09/20/17 — Bank of America CAD 180 USD 139 09/20/17 — Bank of America HKD 111 USD 14 07/03/17 — Bank of America HKD 406 USD 52 07/05/17 — Bank of America HKD 2,610 USD 335 09/20/17 — Bank of America JPY 7,457 USD 67 07/03/17 — Bank of America JPY 7,763 USD 69 07/05/17 — Bank of America JPY 24,323 USD 217 07/05/17 1 Bank of America JPY 34,713 USD 310 07/05/17 — Bank of America JPY 16,120 USD 144 09/20/17 1 Brown Brothers Harriman USD 106 AUD 140 09/20/17 2 Brown Brothers Harriman USD 247 EUR 220 09/20/17 5 Brown Brothers Harriman USD 164 HKD 1,280 09/20/17 — See accompanying notes which are an integral part of the financial statements. Global Real Estate Securities Fund 105 Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Foreign Currency Exchange Contracts Amounts in thousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Brown Brothers Harriman USD 143 JPY 15,870 09/20/17 (2 ) Brown Brothers Harriman CAD 180 USD 137 09/20/17 (2 ) Citigroup USD 136 CAD 180 09/20/17 3 Citigroup HKD 1,676 USD 215 07/05/17 — Citigroup SGD 88 USD 64 07/03/17 — Royal Bank of Canada USD 372 AUD 488 09/20/17 3 Royal Bank of Canada USD 166 CAD 219 09/20/17 3 Royal Bank of Canada USD 808 EUR 713 09/20/17 10 Royal Bank of Canada USD 461 HKD 3,585 09/20/17 (1 ) Royal Bank of Canada USD 648 JPY 70,556 09/20/17 (19 ) Royal Bank of Canada USD 140 SGD 192 09/20/17 — Royal Bank of Canada AUD 140 USD 107 09/20/17 — Royal Bank of Canada JPY 16,080 USD 143 09/20/17 — State Street USD 372 AUD 488 09/20/17 3 State Street USD 166 CAD 219 09/20/17 3 State Street USD 809 EUR 713 09/20/17 9 State Street USD 31 GBP 24 07/03/17 — State Street USD 51 HKD 397 07/03/17 — State Street USD 461 HKD 3,585 09/20/17 (1 ) State Street USD 135 JPY 15,129 07/03/17 — State Street USD 140 JPY 15,712 07/03/17 — State Street USD 650 JPY 70,556 09/20/17 (20 ) State Street USD 140 SGD 192 09/20/17 (1 ) State Street EUR 17 USD 19 07/03/17 — State Street JPY 7,259 USD 64 07/03/17 — State Street JPY 7,773 USD 69 07/03/17 — State Street JPY 17,342 USD 155 07/03/17 — State Street JPY 17,368 USD 155 07/03/17 — State Street JPY 31,202 USD 278 07/03/17 1 State Street SGD 2 USD 1 07/03/17 — UBS USD 372 AUD 488 09/20/17 3 UBS USD 166 CAD 219 09/20/17 3 UBS USD 808 EUR 713 09/20/17 10 UBS USD 461 HKD 3,585 09/20/17 (1 ) UBS USD 649 JPY 70,556 09/20/17 (20 ) UBS USD 140 SGD 192 09/20/17 — Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts (3 ) Presentation of Portfolio Holdings Amounts in thousands Fair Value Practical Portfolio Summary Level 1 Level 2 Level 3 Expedient (a) Total % of Net Assets Common Stocks Australia $ — $ 43,099 $ 14 $ — $ 43,113 5.1 Austria — 6,514 — — 6,514 0.8 Belgium — 1,155 — — 1,155 0.1 Brazil 1,205 — — — 1,205 0.1 Canada 15,864 — — — 15,864 1.9 See accompanying notes which are an integral part of the financial statements. 106 Global Real Estate Securities Fund Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Presentation of Portfolio Holdings Amounts in thousands Fair Value Practical Portfolio Summary Level 1 Level 2 Level 3 Expedient (a) Total % of Net Assets China — 375 — — 375 — * Finland — 675 — — 675 0.1 France 3,766 25,281 — — 29,047 3.4 Germany — 27,536 — — 27,536 3.3 Hong Kong — 68,862 — — 68,862 8.2 Ireland — 3,485 — — 3,485 0.4 Italy — 52 — — 52 — * Japan — 86,776 — — 86,776 10.3 Netherlands 2,848 1,941 — — 4,789 0.6 Norway — 3,039 — — 3,039 0.4 Singapore — 12,423 — — 12,423 1.5 Spain — 10,083 — — 10,083 1.2 Sweden — 9,734 — — 9,734 1.1 Switzerland — 3,911 — — 3,911 0.5 United Kingdom 670 46,727 — — 47,397 5.6 United States 445,195 — — — 445,195 52.9 Short-Term Investments — — — 15,516 15,516 1.9 Other Securities — — — 4,051 4,051 0.5 Total Investments 469,548 351,668 14 19,567 840,797 99.9 Other Assets and Liabilities, Net 0.1 100.0 Other Financial Instruments Assets Futures Contracts 88 — — — 88 — * Foreign Currency Exchange Contracts 4 61 — — 65 — * A Liabilities Futures Contracts (130 ) — — — (130 ) (—)* Foreign Currency Exchange Contracts (2 ) (66 ) — — (68 ) (—)* Total Other Financial Instruments * $ (40 ) $ (5 ) $ — $ — $ (45 ) See accompanying notes which are an integral part of the financial statements. Global Real Estate Securities Fund 107 Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Amounts in thousands Fair Value Property Sector Exposure $ Diversified 245,385 Healthcare 48,655 Industrial 56,149 Lodging/Resorts 32,356 Office 127,004 Residential 135,447 Retail 146,875 Self Storage 29,359 Short-Term Investments 15,516 Other Securities 4,051 Total Investments 840,797 See accompanying notes which are an integral part of the financial statements. 108 Global Real Estate Securities Fund Russell Investment Funds Global Real Estate Securities Fund Fair Value of Derivative Instruments — June 30, 2017 (Unaudited) Amounts in thousands Foreign Equity Currency Derivatives not accounted for as hedging instruments Contracts Contracts Location: Statement of Assets and Liabilities - Assets Unrealized appreciation on foreign currency exchange contracts $ — $ 65 Variation margin on futures contracts* 88 — Total $ 88 $ 65 Location: Statement of Assets and Liabilities - Liabilities Unrealized depreciation on foreign currency exchange contracts $ — $ 68 Variation margin on futures contracts* 130 — Total $ 130 $ 68 Foreign Equity Currency Derivatives not accounted for as hedging instruments Contracts Contracts Location: Statement of Operations - Net realized gain (loss) Futures contracts $ 1,522 $ — Foreign currency-related transactions** — 211 Total $ 1,522 $ 211 Location: Statement of Operations - Net change in unrealized appreciation (depreciation) Futures contracts $ (474 ) $ — Foreign currency-related transactions*** — 317 Total $ (474 ) $ 317 * Includes cumulative appreciation/depreciation of futures contracts as reported in the Schedule of Investments. Only variation margin is reported within the Statement of Assets and Liabilities. ** Only includes net realized gain (loss) on forward and spot contracts. May differ from the net realized gain (loss) on foreign currency-related transactions reported within the Statement of Operations. *** Only includes change in unrealized gain (loss) on forward and spot contracts. May differ from the net change in unrealized gain (loss) on foreign currency-related transactions reported within the Statement of Operations. For further disclosure on derivatives see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. Global Real Estate Securities Fund 109 Russell Investment Funds Global Real Estate Securities Fund Balance Sheet Offsetting of Financial and Derivative Instruments — June 30, 2017 (Unaudited) Amounts in thousands Offsetting of Financial Assets and Derivative Assets Gross Net Amounts Amounts of Assets Gross Offset in the Presented in Amounts of Statement of the Statement Recognized Assets and of Assets and Description Location: Statement of Assets and Liabilities - Assets Assets Liabilities Liabilities Securities on Loan* Investments, at fair value $ 3,895 $ —$ 3,895 Foreign Currency Exchange Contracts Unrealized appreciation on foreign currency exchange contracts 65 — 65 Futures Contracts Variation margin on futures contracts 10 — 10 Total Financial and Derivative Assets 3,970 — 3,970 Financial and Derivative Assets not subject to a netting agreement (10 ) — (10 ) Total Financial and Derivative Assets subject to a netting agreement $ 3,960 $ — $ 3,960 Financial Assets, Derivative Assets, and Collateral Held by Counterparty Gross Amounts Not Offset in the Statement of Assets and Liabilities Net Amounts of Assets Presented in the Statement Financial and of Assets and Derivative Collateral Counterparty Liabilities Instruments Received^ Net Amount Bank of America $ 11 $ 1 $ — $ 10 Brown Brothers Harriman 6 4 — 2 Citigroup 852 — 850 2 Fidelity 230 — 230 — Goldman Sachs 397 — 397 — Morgan Stanley 2,419 — 2,419 — Royal Bank of Canada 16 16 — — State Street 14 14 — — UBS 15 15 — — Total $ 3,960 $ 50 $ 3,896 $ 14 See accompanying notes which are an integral part of the financial statements. 110 Global Real Estate Securities Fund Russell Investment Funds Global Real Estate Securities Fund Balance Sheet Offsetting of Financial and Derivative Instruments, continued — June 30, 2017 (Unaudited) Amounts in thousands Offsetting of Financial Liabilities and Derivative Liabilities Gross Net Amounts Amounts of Liabilities Gross Offset in the Presented in Amounts of Statement of the Statement Recognized Assets and of Assets and Description Location: Statement of Assets and Liabilities - Liabilities Liabilities Liabilities Liabilities Futures Contracts Variation margin on futures contracts $ 78 $ — $ 78 Foreign Currency Exchange Contracts Unrealized depreciation on foreign currency exchange contracts 68 — 68 Total Financial and Derivative Liabilities 146 — 146 Financial and Derivative Liabilities not subject to a netting agreement (78 ) — (78 ) Total Financial and Derivative Liabilities subject to a netting agreement $ 68 $ — $ 68 Financial Liabilities, Derivative Liabilities, and Collateral Pledged by Counterparty Gross Amounts Not Offset in the Statement of Assets and Liabilities Net Amounts of Liabilities Presented in the Statement Financial and of Assets and Derivative Collateral Counterparty Liabilities Instruments Pledged^ Net Amount Bank of America $ 1 $ 1 $ — $ — Brown Brothers Harriman 4 4 — — Royal Bank of Canada 20 16 — 4 State Street 23 14 — 9 UBS 20 15 — 5 Total $ 68 $ 50 $ — $ 18 * Fair value of securities on loan as reported in the footnotes to the Statement of Assets and Liabilities. ^Collateral received or pledged amounts may not reconcile to those disclosed in the Statement of Assets and Liabilities due to the inclusion of off-Balance Sheet collateral and adjustments made to exclude overcollateralization. For further disclosure on derivatives and counterparty risk see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. Global Real Estate Securities Fund 111 Russell Investment Funds Global Real Estate Securities Fund Statement of Assets and Liabilities — June 30, 2017 (Unaudited) Amounts in thousands Assets Investments, at identified cost $ 746,877 Investments, at fair value(*)(>) 840,797 Cash (restricted)(a) 1,270 Foreign currency holdings(^) 1,167 Unrealized appreciation on foreign currency exchange contracts 65 Receivables: Dividends and interest 2,859 Dividends from affiliated funds 15 Investments sold 3,459 Fund shares sold 16 Foreign capital gains taxes recoverable 114 Variation margin on futures contracts 10 Prepaid expenses 8 Total assets 849,780 Liabilities Payables: Investments purchased 2,593 Fund shares redeemed 36 Accrued fees to affiliates 604 Other accrued expenses 423 Variation margin on futures contracts 78 Unrealized depreciation on foreign currency exchange contracts 68 Payable upon return of securities loaned 4,051 Total liabilities 7,853 Net Assets $ 841,927 Net Assets Consist of: Undistributed (overdistributed) net investment income $ (7,221 ) Accumulated net realized gain (loss) (10,895 ) Unrealized appreciation (depreciation) on: Investments 93,920 Futures contracts (42 ) Foreign currency-related transactions 8 Shares of beneficial interest 573 Additional paid-in capital 765,584 Net Assets $ 841,927 Net Asset Value , offering and redemption price per share: Net asset value per share: (#) $ 14.70 Net assets $ 841,927,009 Shares outstanding ($. 01 par value) 57,273,542 Amounts in thousands (^) Foreign currency holdings - cost $ 1,159 (*) Securities on loan included in investments $ 3,895 (>) Investments in affiliates, U. S. Cash Management Fund and U. S. Cash Collateral Fund $ 19,567 (a) Cash Collateral for Futures $ 1,270 (#) Net asset value per share equals net assets divided by shares of beneficial interest outstanding. See accompanying notes which are an integral part of the financial statements. 112 Global Real Estate Securities Fund Russell Investment Funds Global Real Estate Securities Fund Statement of Operations — For the Period Ended June 30, 2017 (Unaudited) Amounts in thousands Investment Income Dividends $ 13,265 Dividends from affiliated funds 105 Securities lending income (net) 42 Securities lending income from affiliated funds (net) 21 Less foreign taxes withheld (660 ) Total investment income 12,773 Expenses Advisory fees 3,276 Administrative fees 205 Custodian fees 249 Transfer agent fees 18 Professional fees 45 Trustees’ fees 14 Printing fees 55 Miscellaneous 16 Total expenses 3,878 Net investment income (loss) 8,895 Net Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investments 5,243 Futures contracts 1,522 Foreign currency-related transactions 302 Net realized gain (loss) 7,067 Net change in unrealized appreciation (depreciation) on: Investments 28,024 Futures contracts (474 ) Foreign currency-related transactions 390 Net change in unrealized appreciation (depreciation) 27,940 Net realized and unrealized gain (loss) 35,007 Net Increase (Decrease) in Net Assets from Operations $ 43,902 See accompanying notes which are an integral part of the financial statements. Global Real Estate Securities Fund 113 Russell Investment Funds Global Real Estate Securities Fund Statements of Changes in Net Assets Period Ended June 30, 2017 Fiscal Year Ended Amounts in thousands (Unaudited) December 31, 2016 Increase (Decrease) in Net Assets Operations Net investment income (loss) $ 8,895 $ 16,312 Net realized gain (loss) 7,067 28,621 Net change in unrealized appreciation (depreciation) 27,940 (20,700 ) Net increase (decrease) in net assets from operations 43,902 24,233 Distributions From net investment income (3,903 ) (29,925 ) From net realized gain — (24,898 ) From net return of capital — (6,508 ) Net decrease in net assets from distributions (3,903 ) (61,331 ) Share Transactions* Net increase (decrease) in net assets from share transactions 1,110 59,825 Total Net Increase (Decrease) in Net Assets 41,109 22,727 Net Assets Beginning of period 800,818 778,091 End of period $ 841,927 $ 800,818 Undistributed (overdistributed) net investment income included in net assets $ (7,221 ) $ (12,213 ) * Share transaction amounts (in thousands) for the periods ended June 30, 2017 and December 31, 2016 were as follows: 2017 (Unaudited) 2016 Shares Dollars Shares Dollars Proceeds from shares sold 1,160 $ 16,595 2,178 $ 31,955 Proceeds from reinvestment of distributions 274 3,903 4,337 61,331 Payments for shares redeemed (1,344 ) (19,388 ) (2,221 ) (33,461 ) Total increase (decrease) 90 $ 1,110 4,294 $ 59,825 See accompanying notes which are an integral part of the financial statements. 114 Global Real Estate Securities Fund (This page intentionally left blank) Russell Investment Funds Global Real Estate Securities Fund Financial Highlights — For the Periods Ended For a Share Outstanding Throughout Each Period. $ Net $ Net Asset Value, Investment Net Realized Total from Distributions Distributions $ Beginning of Income and Unrealized Investment from Net from Net Return of Period (Loss) (a)(b) Gain (Loss) Operations Investment Income Realized Gain Capital June 30, 2017(1) 14.00 . 16 . 61 . 77 (. 07 ) — — December 31, 2016 14.71 . 31 . 13 . 44 (. 57 ) (. 46 ) (. 12 ) December 31, 2015 15.63 . 29 (. 25 ) . 04 (. 25 ) (. 71 ) — December 31, 2014 14.68 . 28 1.89 2.17 (. 52 ) (. 70 ) — December 31, 2013 15.37 . 31 . 24 . 55 (. 63 ) (. 61 ) — December 31, 2012 12.65 . 30 3.15 3.45 (. 73 ) — — See accompanying notes which are an integral part of the financial statements. Global Real Estate Securities Fund 116 % % % $ $ Ratio of Expenses Ratio of Expenses Ratio of Net Net Asset Value, % Net Assets, to Average to Average Investment Income % $ End of Total End of Period Net Assets, Net Assets, to Average Portfolio Total Distributions Period Return (d)(f) (000 ) Gross (e) Net (b)(e) Net Assets (b)(e) Turnover Rate (d) (. 07 ) 14.70 5.50 841,927 . 95 . 95 2.17 40 (1.15 ) 14.00 3.02 800,818 . 94 . 94 2.06 91 (. 96 ) 14.71 . 25 778,091 . 93 . 93 1.86 64 (1.22 ) 15.63 14.75 777,376 . 95 . 95 1.76 64 (1.24 ) 14.68 3.70 658,413 . 93 . 93 1.97 72 (. 73 ) 15.37 27.56 608,360 . 95 . 95 2.08 59 See accompanying notes which are an integral part of the financial statements. Global Real Estate Securities Fund 117 Russell Investment Funds Global Real Estate Securities Fund Related Party Transactions, Fees and Expenses (Unaudited) Accrued fees payable to affiliates for the period ended June 30, 2017 were as follows: Advisory fees $ 558,931 Administration fees 34,933 Transfer agent fees 3,074 Trustee fees 6,568 $ 603,506 affiliated company are as follows: Fair Value, Change in Beginning of Realized Gain Unrealized Fair Value, End Income Capital Gains Period Purchases Sales (Loss) Gain (Loss) of Period Distributions Distributions U. S. Cash Collateral Fund $ 931 $ 57,186 $ 54,066 $ — $ — $ 4,051 $ 21 $ — U. S. Cash Management Fund 26,925 93,522 104,928 (1 ) (2 ) 15,516 105 — $ 27,856 $ 150,708 $ 158,994 $ (1 )$ (2 ) $ 19,567 $ 126 $ — Federal Income Taxes (Unaudited) At June 30, 2017, the cost of investments and net unrealized appreciation (depreciation), undistributed ordinary income and undistributed long-term capital gains for income tax purposes were as follows: Cost of Investments $ 773,500,456 Unrealized Appreciation $ 79,170,000 Unrealized Depreciation (11,873,347 ) Net Unrealized Appreciation (Depreciation) $ 67,296,653 Net investment income and net realized gains (losses) in the financial statements may differ from taxable net investment income and net realized gains (losses). Capital accounts within the financial statements are adjusted for permanent differences between book and tax accounting. Book-tax differences may be due to foreign currency gains and losses, reclassifications of dividends and differences in treatment of income from swaps. These adjustments have no impact on the net assets. At June 30, 2017, there were no adjustments to the Statement of Assets and Liabilities. As permitted by tax regulations, the Fund intends to defer a net realized capital loss of $3,010,817 and a late year ordinary loss of $1,203,619 incurred from November 1, 2016 to December 31, 2016, and treat it as arising in the fiscal year 2017 . See accompanying notes which are an integral part of the financial statements. 118 Global Real Estate Securities Fund Russell Investment Funds Notes to Schedules of Investments — June 30, 2017 (Unaudited) Footnotes: (Æ) Nonincome-producing security. (ö) Real Estate Investment Trust (REIT). (§) All or a portion of the shares of this security are pledged as collateral in connection with futures contracts purchased (sold), options written, or swaps entered into by the Fund. (~ ) Rate noted is yield-to-maturity from date of acquisition. (ç) At amortized cost, which approximates market. (Ê) Adjustable or floating rate security. Rate shown reflects rate in effect at period end. (Ï) Forward commitment. ( ƒ ) Perpetual floating rate security. Rate shown reflects rate in effect at period end. (µ) Bond is insured by a guarantor. (æ) Pre-refunded: These bonds are collateralized by U.S. Treasury securities, which are held in escrow by a trustee and used to pay principal and interest in the tax-exempt issue and to retire the bonds in full at the earliest refunding date. (Ø) In default. (ß) Illiquid security. (x) The security is purchased with the cash collateral from the securities loaned. (Ñ) All or a portion of the shares of this security are on loan. (Þ) Restricted security. Security may have contractual restrictions on resale, may have been offered in a private placement transaction, and may not be registered under the Securities Act of 1933. (Å) Illiquid and restricted security. (å) Currency balances were pledged in connection with futures contracts purchased (sold), options written, or swaps entered into by the Fund. See Note 2. (8) Unrounded units Abbreviations: 144A - Represents private placement security for qualified buyers according to rule 144A of the Securities Act of 1933. ADR - American Depositary Receipt ADS - American Depositary Share BBSW - Bank Bill Swap Reference Rate CIBOR - Copenhagen Interbank Offered Rate CME - Chicago Mercantile Exchange CMO - Collateralized Mortgage Obligation CVO - Contingent Value Obligation EMU - European Economic and Monetary Union EURIBOR - Euro Interbank Offered Rate FDIC - Federal Deposit Insurance Company GDR - Global Depositary Receipt GDS - Global Depositary Share HIBOR – Hong Kong Interbank Offered Rate LIBOR - London Interbank Offered Rate NIBOR - Norwegian Interbank Offered Rate PIK - Payment in Kind PRIBOR - Prague Interbank Offered Rate REMIC - Real Estate Mortgage Investment Conduit SIBOR – Singapore Interbank Offered Rate STRIP - Separate Trading of Registered Interest and Principal of Securities TBA - To Be Announced Security UK - United Kingdom Notes to Schedules of Investments 119 Russell Investment Funds Notes to Schedules of Investments, continued — June 30, 2017 (Unaudited) Foreign Currency Abbreviations: ARS - Argentine peso HUF - Hungarian forint PKR - Pakistani rupee AUD - Australian dollar IDR - Indonesian rupiah PLN - Polish zloty BRL - Brazilian real ILS - Israeli shekel RUB - Russian ruble CAD - Canadian dollar INR - Indian rupee SEK - Swedish krona CHF - Swiss franc ISK - Icelandic krona SGD - Singapore dollar CLP - Chilean peso ITL - Italian lira SKK - Slovakian koruna CNY - Chinese renminbi yuan JPY - Japanese yen THB - Thai baht COP - Colombian peso KES - Kenyan schilling TRY - Turkish lira CRC - Costa Rican colon KRW - South Korean won TWD - Taiwanese dollar CZK - Czech koruna MXN - Mexican peso USD - United States dollar DKK - Danish krone MYR – Malaysian ringgit VEB - Venezuelan bolivar EGP - Egyptian pound NOK - Norwegian krone VND - Vietnamese dong EUR - Euro NZD - New Zealand dollar ZAR - South African rand GBP - British pound sterling PEN - Peruvian nuevo sol HKD – Hong Kong dollar PHP – Philippine peso 120 Notes to Schedules of Investments Russell Investment Funds Notes to Financial Highlights — June 30, 2017 (Unaudited) (1) For the period ended June 30, 2017 (Unaudited). (a) Average daily shares outstanding were used for this calculation. (b) May reflect amounts waived and/or reimbursed by Russell Investment Management, LLC (“RIM”). (c) Less than $.01 per share. (d) Periods less than one year are not annualized. (e) Periods less than one year are annualized. (f) The total return does not reflect any Insurance Company Separate Account or Policy Charges. Notes to Financial Highlights 121 Russell Investment Funds Notes to Financial Statements — June 30, 2017 (Unaudited) 1. Organization Russell Investment Funds (the “Investment Company” or “RIF”) is a series investment company with nine different investment portfolios referred to as Funds (each a “Fund” and collectively the “Funds”). These financial statements report on five of these Funds. The Investment Company provides the investment base for one or more variable insurance products issued by one or more insurance companies. These Funds are offered at net asset value (“NAV”) to qualified insurance company separate accounts offering variable insurance products. The Investment Company is registered under the Investment Company Act of 1940, as amended (“Investment Company Act”), as an open-end management investment company. It is organized and operated as a Massachusetts business trust under an Amended and Restated Master Trust Agreement dated October 1, 2008, as amended (“Master Trust Agreement”), and the provisions of Massachusetts law governing the operation of a Massachusetts business trust. The Investment Company’s Master Trust Agreement permits the Board of Trustees (the “Board”) to issue an unlimited number of shares of beneficial interest. Each of the Funds is diversified. Under the Investment Company Act a diversified company is defined as a management company which meets the following requirements: at least 75% of the value of its total assets is represented by cash and cash items (including receivables), government securities, securities of other investment companies, and other securities for the purposes of this calculation limited in respect of any one issuer to an amount not greater in value than five percent of the value of the total assets of such management company and to not more than 10% of the outstanding voting securities of such issuer. 2. Significant Accounting Policies The Funds’ financial statements are prepared in accordance with U.S. generally accepted accounting principles (“U.S. GAAP”) which require the use of management estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The Funds are considered investment companies under U.S. GAAP and follow the accounting and reporting guidance applicable to investment companies. The following is a summary of the significant accounting policies consistently followed by each Fund in the preparation of its financial statements. In October 2016, the U.S. Securities and Exchange Commission adopted new rules and amended existing rules (together, “final rules”) intended to modernize the reporting and disclosure of information by registered investment companies. In part, the final rules amend Regulation S-X and require standardized, enhanced disclosure about derivatives in investment company financial statements, as well as other amendments. The compliance date for the amendments to Regulation S-X is August 1, 2017. Management is currently evaluating the impact that the adoption of the amendments to Regulation S-X will have on the Funds’ financial statements and related disclosures. Security Valuation The Funds value portfolio securities according to Board-approved securities valuation procedures which include market and fair value procedures. The Board has delegated the responsibility for administration of the securities valuation procedures to Russell Investments Fund Services, LLC ("RIFUS"). U.S. GAAP defines fair value as the price that a Fund would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement date. It establishes a fair value hierarchy that prioritizes inputs to valuation methods and requires a separate disclosure of the fair value hierarchy for each major category of assets and liabilities, that segregates fair value measurements into levels (Level 1, 2, and 3). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Levels 1, 2 and 3 of the fair value hierarchy are defined follows: • Level 1 — Quoted prices (unadjusted) in active markets or exchanges for identical assets and liabilities. • Level 2 — Inputs other than quoted prices included within Level 1 that are observable, which may include, but are not limited to, quoted prices for similar assets or liabilities in markets that are active, quoted prices for identical or similar assets or liabilities in markets that are not active, and inputs such as interest rates, yield curves, implied volatilities, credit spreads or other market corroborated inputs. • Level 3 — Significant unobservable inputs based on the best information available in the circumstances, to the extent observable inputs are not available, which may include assumptions made by RIFUS, acting at the discretion of the Board, that are used in determining the fair value of investments. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised 122 Notes to Financial Statements Russell Investment Funds Notes to Financial Statements, continued — June 30, 2017 (Unaudited) in determining fair value is greatest for instruments categorized in Level 3. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The valuation techniques and significant inputs used in determining the fair market values of financial instruments categorized as Level 1 and Level 2 of the fair value hierarchy are as follows: Equity securities, including common and preferred stock, short securities and restricted securities that are traded on a national securities exchange (or reported on the NASDAQ national market), are stated at the last reported sales price on the day of valuation or official closing price, as applicable. To the extent these securities are actively traded, and valuation adjustments are not applied, they are categorized as Level 1 of the fair value hierarchy. Preferred stock and other equities traded on inactive markets or valued by reference to similar instruments are categorized as Level 2 of the fair value hierarchy. Certain foreign equity securities may be fair valued using a pricing service that considers the correlation of the trading patterns of the foreign security to the intraday trading in the U.S. markets for investments such as American Depositary Receipts, financial futures, exchange-traded funds, and the movement of certain indexes of securities, based on the statistical analysis of historical relationships. Foreign equity securities prices as described above are categorized as Level 2 of the fair value hierarchy. Fixed income securities including corporate, convertible, U.S. government agency, municipal bonds and notes, U.S. treasury obligations, sovereign issues, bank loans, bank notes and non-U.S. bonds are normally valued by pricing service providers that use broker dealer quotations or valuation estimates from their internal pricing models. The pricing service providers’ internal models use inputs that are observable such as issuer details, interest rates, yield curves, prepayment speeds, credit risks/spreads and default rates. Such fixed income securities that use pricing service internal models as described above are categorized as Level 2 of the fair value hierarchy. Such fixed income securities that use broker dealer quotations are categorized as Level 3 of the fair value hierarchy. Fixed income securities purchased on a delayed-delivery basis and marked-to-market daily until settlement at the forward settlement date are categorized as Level 2 of the fair value hierarchy. Mortgage and asset-backed securities are usually issued as separate tranches, or classes, of securities within each deal. These securities are also normally valued by pricing service providers that use broker dealer quotations or valuation estimates from their internal pricing models. The pricing models for these securities usually consider tranche-level attributes, including estimated cash flows of each tranche, market-based yield spreads for each tranche, and current market data, as well as incorporate deal collateral performance, as available. Mortgage and asset-backed securities that use these and similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. Investments in privately held investment funds will be valued based upon the NAV of such investments. The Funds have adopted the authoritative guidance under U.S. GAAP for estimating the fair value of investments in funds that have calculated NAV per share in accordance with the specialized accounting guidance for investment companies. Accordingly, the Funds estimate the fair value of an investment in a fund using the NAV per share without further adjustment as a practical expedient, if the NAV per share of the investment is determined in accordance with the specialized accounting guidance for investment companies as of the reporting entity’s measurement date. Short-term investments having a maturity of 60 days or less are generally valued at amortized cost, which approximates fair market value. These investments are categorized as Level 2 of the fair value hierarchy. Derivative instruments are instruments such as foreign currency contracts, futures contracts, options contracts, or swap agreements that derive their value from underlying asset prices, indices, reference rates, and other inputs or a combination of these factors. Derivatives may be classified into two groups depending upon the way that they are traded: privately traded over-the-counter (“OTC”) derivatives that do not go through an exchange or intermediary and exchange-traded derivatives that are traded through specialized derivatives exchanges or other regulated exchanges. OTC derivatives are normally valued on the basis of broker dealer quotations or pricing service providers. Depending on the product and the terms of the transaction, the value of the derivative instrument can be estimated by a pricing service provider using a series of techniques, including simulation pricing models. The pricing models use inputs that are observed from actively quoted markets such as issuer details, indices, spreads, interest rates, yield curves, dividends and exchange rates. OTC derivatives that use these and similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy, with the exception of foreign currency spot contracts which Notes to Financial Statements 123 Russell Investment Funds Notes to Financial Statements, continued — June 30, 2017 (Unaudited) are categorized as Level 1 of the fair value hierarchy. OTC derivatives that use broker dealer quotations are categorized as level 3 of the fair value hierarchy. Exchange-traded derivatives are valued based on the last reported sales price on the day of valuation and are categorized as Level 1 of the fair value hierarchy. Centrally cleared swaps listed or traded on a multilateral or trade facility platform, such as a registered exchange, are valued at the daily settlement price determined by the respective exchange. For centrally cleared credit default swaps, the clearing facility requires its members to provide actionable levels across complete term structures. These levels along with external third party prices are used to produce daily settlement prices. These securities are categorized as Level 2 of the fair value hierarchy. Centrally cleared interest rate swaps are valued using a pricing model that references the underlying rates including the overnight index swap rate and London Interbank Offered Rate (“LIBOR”) forward rate to produce the daily settlement price. These securities are categorized as Level 2 of the fair value hierarchy. Events or circumstances affecting the values of Fund securities that occur between the closing of the principal markets on which they trade and the time the NAV of Fund shares is determined may be reflected in the calculation of NAV for each applicable Fund when the Fund deems that the particular event or circumstance would materially affect such Fund’s NAV. Funds that invest primarily in frequently traded exchange-listed securities will use fair value pricing in limited circumstances since reliable market quotations will often be readily available. Funds that invest in foreign securities use fair value pricing daily as events may occur between the close of foreign markets and the time of pricing. Although there are observable inputs assigned on a security level, prices are derived from factors using proprietary models or matrix pricing. For this reason, fair value factors will cause movement between Levels 1 and 2. Significant events that could trigger fair value pricing of one or more securities include: a company development such as a material business development; a natural disaster or emergency situation; or an armed conflict. The NAV of a Fund’s portfolio that includes foreign securities may change on days when shareholders will not be able to purchase or redeem Fund shares, since foreign securities can trade on non-business days. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of year-end. The U.S. Strategic Equity, U.S. Small Cap Equity, International Developed Markets and Global Real Estate Securities Funds had no transfers between Levels 1, 2, and 3 for the period ended June 30, 2017. The Strategic Bond Fund had transfers out of Level 3 into Level 2 representing financial instruments for which approved pricing had been determined using unobservable inputs that became observable. The amount transferred was $576,395. Level 3 Fair Value Investments The valuation techniques and significant inputs used in determining the fair values of financial instruments classified as Level 3 of the fair value hierarchy are as follows: Securities and other assets for which market quotes are not readily available, or are not reliable, are valued at fair value as determined in good faith by RIFUS and are categorized as Level 3 of the fair value hierarchy. Market quotes are considered not readily available in circumstances where there is an absence of current or reliable market-based data (e.g., trade information or broker quotes). When RIFUS applies fair valuation methods that use significant unobservable inputs to determine a Fund’s NAV, securities will not be priced on the basis of quotes from the primary market in which they are traded, but instead may be priced by another method that RIFUS believes accurately reflects fair value and will be categorized as Level 3 of the fair value hierarchy. Fair value pricing may require subjective determinations about the value of a security. While the securities valuation procedures are intended to result in a calculation of a Fund’s NAV that fairly reflects security values as of the time of pricing, the process cannot guarantee that fair values determined by RIFUS would accurately reflect the price that a Fund could obtain for a security if it were to dispose of that security as of the time of pricing (for instance, in a forced or distressed sale). The prices used by a Fund may differ from the value that would be realized if the security was sold. RIFUS employs third party pricing vendors to provide fair value measurements. RIFUS oversees third-party pricing service providers in order to support the valuation process throughout the year. The significant unobservable input used in fair value measurement of certain of the Funds’ preferred equity securities is the redemption value calculated on a fully-diluted basis if converted to common stock. Significant increases or decreases in the redemption value would have a direct and proportional impact to fair value. The significant unobservable input used in the fair value measurement of certain Funds’ debt securities is the yield to worst ratio. Significant increases (decreases) in the yield to worst ratio would result in a lower (higher) fair value measurement. 124 Notes to Financial Statements Russell Investment Funds Notes to Financial Statements, continued — June 30, 2017 (Unaudited) These significant unobservable inputs are further disclosed in the Presentation of Portfolio Holdings for each respective Fund as applicable. If third party evaluated vendor pricing is neither available nor deemed to be indicative of fair value, RIFUS may elect to obtain indicative market quotations (“broker quotes”) directly from the broker or passed through from a third party vendor. In the event that the source of fair value is from a single source broker quote, these securities are classified as Level 3 per the fair value hierarchy. Broker quotes are typically received from established market participants. Although independently received on a daily basis, RIFUS does not have the transparency to view the underlying inputs which support the broker quotes. Significant changes in the broker quote would have direct and proportional changes in the fair value of the security. There is a third-party pricing exception to the quantitative disclosure requirement when prices are not determined by the reporting entity. RIFUS is exercising this exception and has made a reasonable attempt to obtain quantitative information from the third party pricing vendors regarding the unobservable inputs used. For fair valuations using significant unobservable inputs, U.S. GAAP requires a reconciliation of the beginning to ending balances for reported fair values that present changes attributable to total realized and unrealized gains or losses, purchases and sales, and transfers in/out of the Level 3 category during the period. Additionally, U.S. GAAP requires quantitative information regarding the significant unobservable inputs used in the determination of fair value of assets categorized as Level 3 in the fair value hierarchy. In accordance with the requirements of U.S. GAAP, a fair value hierarchy, a Level 3 reconciliation and an additional disclosure about fair value measurements, if any, has been included in the Presentation of Portfolio Holdings for each respective Fund. Investment Transactions Investment transactions are reflected as of the trade date for financial reporting purposes. This may cause the NAV stated in the financial statements to be different from the NAV at which shareholders may transact. Realized gains and losses from securities transactions, if applicable, are recorded on the basis of specific identified cost incurred within a particular Fund. Investment Income Dividend income is recorded net of applicable withholding taxes on the ex-dividend date, except that certain dividends from foreign securities are recorded as soon as the Funds are informed of the dividend, subsequent to the ex-dividend date. To the extent the dividend represents a return of capital or capital gain for tax purposes, reclassifications are made which may be based on management's estimates. Interest income is recorded daily on the accrual basis. The Strategic Bond Fund classifies gains and losses realized on prepayments received on mortgage-backed securities as an adjustment to interest income. All premiums and discounts, including original issue discounts, are amortized/ accreted using the effective interest method. Debt obligation securities may be placed in a non-accrual status and related interest income may be reduced by stopping current accruals and writing off interest receivable when the collection of all or a portion of interest has become doubtful. Federal Income Taxes Since the Investment Company is a Massachusetts business trust, each Fund is a separate corporate taxpayer and determines its net investment income and capital gains (or losses) and the amounts to be distributed to each Fund’s shareholders without regard to the income and capital gains (or losses) of the other Funds. For each year, each Fund intends to qualify or continue to qualify as a regulated investment company under Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”) and intends to distribute all of its taxable income and capital gains. Therefore, no federal income tax provision is required for the Funds. The Funds comply with the authoritative guidance for uncertainty in income taxes which requires management to determine whether a tax position of the Funds is more likely than not to be sustained upon examination, including resolution of any related appeals or litigation processes, based on the technical merits of the position. For tax positions meeting the more likely than not threshold, the tax amount recognized in the financial statements is reduced by the largest benefit that has a greater than 50% likelihood of being realized upon ultimate settlement with the relevant taxing authority. Management determined that no accruals need to be made in the financial statements due to uncertain tax positions. Management continually reviews and adjusts the Funds’ liability for income taxes based on analyses of tax laws and regulations, as well as their interpretations, and other relevant factors. Each Fund files a U.S. tax return. At June 30, 2017, the Funds had recorded no liabilities for net unrecognized tax benefits relating to uncertain income tax positions they have taken or expect to take in future tax returns. While the statute of limitations remains open to examine the Funds’ U.S. tax returns filed for the fiscal years ended December 31, 2014 through December 31, 2016, no Notes to Financial Statements 125 Russell Investment Funds Notes to Financial Statements, continued — June 30, 2017 (Unaudited) examinations are in progress or anticipated at this time. The Funds are not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Dividends and Distributions to Shareholders For all Funds, income, capital gain distributions and return of capital, if any, are recorded on the ex-dividend date. Income distributions are generally declared and paid according to the following schedule: Declared Payable Funds Quarterly April, July, October and mid-December U. S. Strategic Equity, U. S. Small Cap Equity, Strategic Bond and Global Real Estate Securities Funds Annually Mid-December International Developed Markets Fund The Funds intend to distribute substantially all of the distributions they receive from real estate investment trust ("REIT") investments, less expenses, as well as income from other investments. Such distributions may be comprised of income, return of capital, and capital gains. The Funds may also realize capital gains on the sale of its REIT shares and other investments. Capital gain distributions are generally declared and paid annually. An additional distribution may be paid by the Funds to avoid imposition of federal income and excise tax on any remaining undistributed capital gains and net investment income. The timing and characterization of certain income and capital gain distributions are determined in accordance with federal tax regulations which may differ from U.S. GAAP. As a result, net investment income and net realized gain (or loss) on investments and foreign currency-related transactions for a reporting period may differ significantly from distributions during such period. The differences between tax regulations and U.S. GAAP primarily relate to investments in options, futures, forward contracts, swap contracts, passive foreign investment companies, foreign-denominated investments, mortgage-backed securities, certain securities sold at a loss, wash sale deferrals and capital loss carryforwards. Accordingly, the Funds may periodically make reclassifications among certain of their capital accounts without impacting their NAVs. Expenses The Funds pay their own expenses other than those expressly assumed by Russell Investment Management, LLC ("RIM"), the Funds’ adviser, or RIFUS. Most expenses can be directly attributed to the individual Funds. Expenses which cannot be directly attributed to a specific Fund are allocated among all Funds principally based on their relative net assets. Foreign Currency Translations The books and records of the Funds are maintained in U.S. dollars. Foreign currency amounts and transactions of the Funds are translated into U.S. dollars on the following basis: (a) Fair value of investment securities, other assets and liabilities at the closing rate of exchange on the valuation date. (b) Purchases and sales of investment securities and income at the closing rate of exchange prevailing on the respective trade dates of such transactions. Net realized gains or losses from foreign currency-related transactions arise from: sales and maturities of short-term securities; sales of foreign currencies; currency gains or losses realized between the trade and settlement dates on securities transactions; the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the Funds’ books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized gains or losses from foreign currency-related transactions arise from changes in the value of assets and liabilities, other than investments in securities, as a result of changes in the exchange rates. The Funds do not isolate that portion of the results of operations of the Funds that arises as a result of changes in exchange rates from that portion that arises from changes in market prices of investments during the year. Such fluctuations are included with the net realized and unrealized gain or loss from investments. However, for federal income tax purposes, the Funds do isolate the effects of changes in foreign exchange rates from the fluctuations arising from changes in market prices for realized gain (or loss) on debt obligations. 126 Notes to Financial Statements Russell Investment Funds Notes to Financial Statements, continued — June 30, 2017 (Unaudited) Capital Gains Taxes The International Developed Markets, Strategic Bond and Global Real Estate Securities Funds may be subject to capital gains taxes and repatriation taxes imposed by certain countries in which they invest. The Funds may record a deferred capital gains tax liability with respect to the unrealized appreciation on foreign securities for potential capital gains and repatriation taxes at June 30, 2017. The accrual for capital gains and repatriation taxes is included in net unrealized appreciation (depreciation) on investments in the Statements of Assets and Liabilities. The amounts related to capital gains and repatriation taxes are included in net realized gain (loss) on investments in the Statements of Operations for the following Funds: Deferred Capital Gains Tax Capital Gains Liability Taxes International Developed Markets Fund $ 279 $ 4,235 Strategic Bond Fund 6,278 — Derivatives Certain Funds may invest in derivatives. Derivatives are instruments or agreements whose value is derived from an underlying security or index. They include options, futures, swaps and forwards. These instruments offer unique characteristics and risks that facilitate the Funds’ investment strategies. The Funds typically use derivatives in three ways: exposing cash to markets, hedging and return enhancement. In addition, certain Funds may enter into foreign exchange contracts for trade settlement purposes. The Funds may pursue their strategy of being fully invested by exposing cash to the performance of appropriate markets by purchasing securities and/or derivatives. This is intended to cause the Funds to perform as though cash were actually invested in those markets. Hedging may be used by certain Funds to limit or control risks, such as adverse movements in exchange rates and interest rates. Return enhancement can be accomplished through the use of derivatives in a Fund, including using derivatives as a substitute for holding physical securities, and using them to express various macro views (e.g., interest rate movements, currency movements, and macro credit strategies). By purchasing certain instruments, the Funds may more effectively achieve the desired portfolio characteristics that assist them in meeting their investment objectives. Depending on how the derivatives are structured and utilized, the risks associated with them may vary widely. These risks include, but are not limited to, market risk, liquidity risk, leveraging risk, counterparty risk, basis risk, reinvestment risk, political risk, prepayment risk, extension risk, valuation risk and credit risk. Futures, certain options and cleared swaps are traded or cleared on an exchange or central exchange clearing house. Exchange- traded or exchange-cleared transactions generally present less counterparty risk to a Fund. The exchange’s clearing house stands between the Fund and the broker to the contract and therefore, credit risk is generally limited to the failure of the clearing house and the clearing member. Cleared swap contracts are subject to clearing house rules, including initial and variation margin requirement, daily settlement of obligations and the clearing house guarantee of payments to the broker. There is, however, still counterparty risk due to the insolvency of the broker with respect to any margin held in the brokers’ customer accounts. While clearing members are required to segregate customer assets from their own assets, in the event of insolvency, there may be a shortfall in the amount of margin held by the broker for its clients. Collateral and margin requirements for exchange-traded or exchange-cleared derivatives are established through regulation, as well as set by the broker or applicable clearing house. Margin for exchange-traded and exchange-cleared transactions are detailed in the Statements of Assets and Liabilities as cash held at the broker for futures contracts and cash held at the broker for swap contracts, respectively. Securities pledged by a Fund for exchange- traded and exchange-cleared transactions are noted as collateral or margin requirements in the Schedule of Investments. Typically, the Funds and counterparties are not permitted to sell, repledge, rehypothecate or otherwise use collateral pledged by the other party unless explicitly permitted by each respective governing agreement. In December 2015, the SEC proposed new regulations applicable to a mutual fund's use of derivatives. If adopted as proposed, these regulations could potentially limit or impact a Fund's ability to invest in derivatives and negatively affect the Fund's performance and ability to pursue its stated investment objectives. The effects of derivative instruments, categorized by risk exposure, on the Statements of Assets and Liabilities and the Statements of Operations, for the period ended June 30, 2017, if applicable, are disclosed in the Fair Value of Derivative Instruments table following each applicable Fund’s Schedule of Investments. Notes to Financial Statements 127 Russell Investment Funds Notes to Financial Statements, continued — June 30, 2017 (Unaudited) Foreign Currency Exchange Contracts Certain Funds may enter into foreign currency exchange spot contracts and forward foreign currency exchange contracts (“FX contracts”). From time to time, certain Funds may enter into FX contracts to hedge certain foreign currency-denominated assets. FX contracts are recorded at fair value. Certain risks may arise upon entering into these FX contracts from the potential inability of counterparties to meet the terms of their FX contracts and are generally limited to the amount of unrealized gain on the FX contracts, if any, that are disclosed in the Statements of Assets and Liabilities. For the period ended June 30, 2017, the following Funds entered into foreign currency exchange contracts primarily for the strategies listed below: Funds Strategies International Developed Markets Fund Return enhancement, hedging and exposing cash to markets Strategic Bond Fund Return enhancement and hedging Global Real Estate Securities Fund Exposing cash to markets and trade settlement The Funds’ foreign currency contract notional dollar values outstanding fluctuate throughout the fiscal year as required to meet strategic requirements. The following tables illustrate the quarterly volume of foreign currency contracts. For the purpose of this disclosure, volume is measured by the amounts bought and sold in USD. Outstanding Contract Amounts Sold Quarter Ended January 31, 2016 April 30, 2016 International Developed Markets Fund $ 146,023,685 $ 99,879,057 Strategic Bond Fund 218,330,428 228,481,749 Global Real Estate Securities Fund 25,030,348 13,056,783 Outstanding Contract Amounts Bought Quarter Ended January 31, 2016 April 30, 2016 International Developed Markets Fund $ 146,186,436 $ 99,852,328 Strategic Bond Fund 219,014,319 228,718,855 Global Real Estate Securities Fund 25,197,157 13,032,856 Options Certain Funds may purchase and sell (write) call and put options on securities and securities indices. Such options are traded on a national securities exchange or in an OTC market. The Funds may also purchase and sell (write) call and put options on foreign currencies. When a Fund writes a covered call or a put option, an amount equal to the premium received by the Fund is included in the Fund’s Statement of Assets and Liabilities as an asset and as an equivalent liability. The amount of the liability is subsequently marked- to-market to reflect the current fair value of the option written. The Fund receives a premium on the sale of a call option but gives up the opportunity to profit from any increase in the value of the underlying instrument above the exercise price of the option, and when the Fund writes a put option it is exposed to a decline in the price of the underlying instrument. When a Fund sells an uncovered call option, it does not simultaneously have a long position in the underlying security. When a Fund sells an uncovered put option, it does not simultaneously have a short position in the underlying security. Uncovered options are riskier than covered options because there is no underlying security held by the Fund that can act as a partial hedge. Whether an option which the Fund has written expires on its stipulated expiration date or the Fund enters into a closing purchase transaction, the Fund realizes a gain (or loss, if the cost of a closing purchase transaction exceeds the premium received when the option was sold) without regard to any unrealized gain or loss on the underlying security, and the liability related to such option is extinguished. If a call option which the Fund has written is exercised, the Fund realizes a capital gain or loss from the sale of the underlying security, and the proceeds from such sale are increased by the premium originally received. When a put option which a Fund has written is exercised, the amount of the premium originally received will reduce the cost of the security which a Fund purchases upon exercise of the option. The Funds’ use of written options involves, to varying degrees, elements of market risk in excess of the amount recognized in the Statements of Assets and Liabilities. The face or contract amounts of these instruments reflect the extent of the Funds’ exposure to market risk. The risks may be caused by an imperfect correlation between movements in the price of the instrument and the price of the underlying securities and interest rates. 128 Notes to Financial Statements Russell Investment Funds Notes to Financial Statements, continued — June 30, 2017 (Unaudited) Certain Funds may enter into a swaption (an option on a swap). In a swaption, in exchange for an option, the buyer gains the right but not the obligation to enter into a specified swap agreement with the issuer on a specified future date. The writer of the contract receives the premium and bears the risk of unfavorable changes in the preset rate on the underlying swap. For the period ended June 30, 2017, the following Funds entered into options contracts primarily for the strategies listed below: Funds Strategies Strategic Bond Fund Return enhancement and hedging The Strategic Bond Fund’s options contracts notional amounts fluctuate throughout the fiscal year as required to meet strategic requirements. The following table illustrates the outstanding notional at quarter end of options contracts measured by notional in USD. Notional of Options Contracts Outstanding Funds March 31, 2017 June 30, 2017 Strategic Bond Fund $ 74,724,000 $ 69,632,938 Futures Contracts The Funds may invest in futures contracts (i.e., interest rate, foreign currency and index futures contracts).The face or contract value of these instruments reflect the extent of the Funds’ exposure to off balance sheet risk. The primary risks associated with the use of futures contracts are an imperfect correlation between the change in fair value of the securities held by the Funds and the prices of futures contracts, and the possibility of an illiquid market. Upon entering into a futures contract, the Funds are required to deposit with a broker an amount, termed the initial margin, which typically represents 5% to 10% of the purchase price indicated in the futures contract. Payments to and from the broker, known as variation margin, are typically required to be made on a daily basis as the price of the futures contract fluctuates. Changes in initial settlement value are accounted for as unrealized appreciation (depreciation) until the contracts are terminated, at which time realized gains and losses are recognized. For the period ended June 30, 2017, the following Funds entered into futures contracts primarily for the strategies listed below: Funds Strategies U. S. Strategic Equity Fund Exposing cash to markets U. S. Small Cap Equity Fund Exposing cash to markets International Developed Markets Fund Return enhancement, hedging and exposing cash to markets Strategic Bond Fund Return enhancement, hedging and exposing cash to markets Global Real Estate Securities Fund Exposing cash to markets The Funds’ futures contracts notional amounts fluctuate throughout the fiscal year as required to meet strategic requirements. The following table illustrates the outstanding notional at quarter end of futures contracts measured by notional in USD. Notional of Futures Contracts Outstanding Funds March 31, 2017 June 30, 2017 U. S. Strategic Equity Fund $ 16,640,480 $ 3,268,215 U. S. Small Cap Equity Fund 6,991,220 2,545,740 International Developed Markets Fund 86,596,653 80,680,411 Strategic Bond Fund 386,456,924 623,467,704 Global Real Estate Securities Fund 17,933,563 18,574,517 Swap Agreements Certain Funds may enter into swap agreements, on either an asset-based or liability-based basis, depending on whether they are hedging their assets or their liabilities, and will usually enter into swaps on a net basis (i.e., the two payment streams are netted out, with the Funds receiving or paying only the net amount of the two payments). When a Fund engages in a swap, it exchanges its obligations to pay or rights to receive payments for the obligations to pay or rights to receive payments of another party (i.e., an exchange of floating rate payments for fixed rate payments). Certain Funds may enter into several different types of swap agreements including credit default, interest rate, total return (equity and/or index) and currency swaps. Credit default swaps are a counterparty agreement which allows the transfer of third party credit risk (the possibility that an issuer will default on its obligation by failing to pay principal or interest in a timely manner) from one party to another. The lender faces the credit risk from a third party and the counterparty in the swap agrees to insure this risk in exchange for regular periodic payments. Interest rate swaps are a counterparty agreement, can be customized to meet each Notes to Financial Statements 129 Russell Investment Funds Notes to Financial Statements, continued — June 30, 2017 (Unaudited) party’s needs, and involve the exchange of a fixed or variable payment per period for a payment that is not fixed. Equity swaps are a counterparty agreement where two parties exchange two sets of cash flows on predetermined dates for an agreed upon amount of time. The cash flows will typically be an equity index value swapped with a floating rate such as LIBOR plus or minus a pre- defined spread. Index swap agreements are a counterparty agreement intended to expose cash to markets or to effect investment transactions consistent with those Funds’ investment objectives and strategies. Currency swaps are a counterparty agreement where two parties exchange specified amounts of different currencies which are followed by each paying the other a series of interest payments that are based on the principal cash flow. At maturity the principal amounts are returned. The Funds generally expect to enter into these transactions primarily to preserve a return or spread on a particular investment or portion of their portfolios or to protect against any increase in the price of securities they anticipate purchasing at a later date, or for return enhancement. Under most swap agreements entered into by a Fund, the parties' obligations are determined on a "net basis". The net amount of the excess, if any, of the Funds’ obligations over their entitlements with respect to each swap will be accrued on a daily basis and an amount of cash or liquid assets having an aggregate NAV at least equal to the accrued excess will be segregated. To the extent that the Funds enter into swaps on other than a net basis, the amount maintained in a segregated account will be the full amount of the Funds’ obligations, if any, with respect to such swaps, accrued on a daily basis. If there is a default by the other party to such a transaction, the Funds will have contractual remedies pursuant to the agreement related to the transaction. A Fund may not receive the expected amount under a swap agreement if the other party to the agreement defaults or becomes bankrupt. Credit Default Swaps The Strategic Bond Fund may enter into credit default swaps. A credit default swap can refer to corporate issues, government issues, asset-backed securities or an index of assets, each known as the reference entity or underlying asset. The Fund may act as either the buyer or the seller of a credit default swap involving one party making a stream of payments to another party in exchange for the right to receive a specified return in the event of a default or other credit event. Depending upon the terms of the contract, the credit default swap may be closed via physical settlement. However, due to the possible or potential instability in the market, there is a risk that the Fund may be unable to deliver the underlying debt security to the other party to the agreement. Additionally, the Fund may not receive the expected amount under the swap agreement if the other party to the agreement defaults or becomes bankrupt. In an unhedged credit default swap, the Fund enters into a credit default swap without owning the underlying asset or debt issued by the reference entity. Credit default swaps allow the Fund to acquire or reduce credit exposure to a particular issuer, asset or basket of instruments. As the seller of protection in a credit default swap, the Fund would be required to pay the par or other agreed-upon value (or otherwise perform according to the swap contract) of a reference debt obligation to the counterparty in the event of a default (or other specified credit event) and the counterparty would be required to surrender the reference debt obligation. In return, the Fund would receive from the counterparty a periodic stream of payments over the term of the contract provided that no credit event has occurred. If no credit event occurs, the Fund would keep the stream of payments and would have no payment obligations. As a seller of protection, the Fund would effectively add leverage to its portfolio because in addition to its total net assets, that Fund would be subject to investment exposure on the notional amount of the swap. The Fund may also purchase protection via credit default swap contracts in order to offset the risk of default of debt securities held in their portfolios or to take a short position in a debt security, in which case the Fund would function as the counterparty referenced in the preceding paragraph. If a credit event occurs and cash settlement is not elected, a variety of other deliverable obligations may be delivered in lieu of the specific referenced obligation. The ability to deliver other obligations may result in a cheapest-to-deliver option (the buyer of protection’s right to choose the deliverable obligation with the lowest value following a credit event). The Fund may use credit default swaps to provide a measure of protection against defaults of the issuers (i.e., to reduce risk where the Fund owns or has exposure to the referenced obligation) or to take an active long or short position with respect to the likelihood (as measured by the credit default swap’s spread) of a particular issuer’s default. Deliverable obligations for credit default swaps on asset-backed securities in most instances are limited to the specific referenced obligation as performance for asset-backed securities can vary across deals. Prepayments, principal paydowns, and other writedown or loss events on the underlying mortgage loans will reduce the outstanding principal balance of the referenced obligation. These reductions may be temporary or permanent as defined under the terms of the swap agreement and the notional amount for the swap agreement generally will be adjusted by corresponding amounts. The Strategic Bond Fund may use credit default swaps on asset- 130 Notes to Financial Statements Russell Investment Funds Notes to Financial Statements, continued — June 30, 2017 (Unaudited) backed securities to provide a measure of protection against defaults (or other defined credit events) of the referenced obligation or to take an active long or short position with respect to the likelihood of a particular referenced obligation’s default (or another defined credit event). Credit default swap agreements on credit indices involve one party making a stream of payments to another party in exchange for the right to receive a specified return in the event of a write-down, principal shortfall, interest shortfall or default of all or part of the referenced entities comprising the credit index. A credit index is a basket of credit instruments or exposures designed to be representative of some part of the credit market as a whole. These indices are made up of reference credits that are judged by a poll of dealers to be the most liquid entities in the credit default swap market based on the sector of the index. Components of the indices may include, but are not limited to, investment grade securities, high yield securities, asset-backed securities, emerging markets, and/or various credit ratings within each sector. Credit indices are traded using credit default swaps with standardized terms including a fixed spread and standard maturity dates. An index credit default swap references all the names in the index, and if there is a default, the credit event is settled based on that name’s weight in the index. The composition of the indices changes periodically, usually every six months, and, for most indices, each name has an equal weight in the index. Traders may use credit default swaps on indices to speculate on changes in credit quality. Implied credit spreads, represented in absolute terms, utilized in determining the fair value of credit default swap agreements on corporate issues as of period-end are disclosed in the Schedules of Investments and generally serve as an indicator of the current status of the payment/performance risk and represent the likelihood or risk of default (or other defined credit event) for the credit derivative. The implied credit spread of a particular referenced entity reflects the cost of entering into a credit default swap and may include upfront payments required to be made to enter into the agreement. For credit default swap agreements on asset- backed securities and credit indices, the quoted market prices and resulting values serve as the indicator of the current status of the payment/performance risk. Wider credit spreads and increasing fair values, in absolute terms when compared to the notional amount of the swap, generally represent a deterioration of the referenced entity’s credit soundness and a greater likelihood or risk of default or other credit event occurring as defined under the terms of the agreement. The maximum potential amount of future payments (undiscounted) that the Fund as a seller of protection could be required to make under a credit default swap agreement equals the notional amount of the agreement. Notional amounts of all credit default swap agreements outstanding as of June 30, 2017, for which a Fund is the seller of protection are disclosed in the Schedules of Investments. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by the Fund for the same referenced entity or entities. Credit default swaps could result in losses if the Fund does not correctly evaluate the creditworthiness of the company or companies on which the credit default swap is based. Credit default swap agreements may involve greater risks than if the Fund had invested in the reference obligation directly since, in addition to risks relating to the reference obligation, credit default swaps are subject to illiquidity and counterparty risk. The Fund will generally incur a greater degree of risk when it sells a credit default swap than when it purchases a credit default swap. As a buyer of a credit default swap, the Fund may lose its investment and recover nothing should a credit event fail to occur and the swap is held to its termination date. As seller of a credit default swap, if a credit event were to occur, the value of any deliverable obligation received by the Fund, coupled with the upfront or periodic payments previously received, may be less than what it pays to the buyer, resulting in a loss of value to the Fund. If the creditworthiness of the Fund’s swap counterparty declines, the risk that the counterparty may not perform could increase, potentially resulting in a loss to the Fund. To limit the counterparty risk involved in swap agreements, the Fund will only enter into swap agreements with counterparties that meet certain standards of creditworthiness. Although there can be no assurance that the Fund will be able to do so, the Fund may be able to reduce or eliminate its exposure under a swap agreement either by assignment or other disposition, or by entering into an offsetting swap agreement with the same party or another creditworthy party. The Fund may have limited ability to eliminate its exposure under a credit default swap if the credit quality of the reference entity or underlying asset has declined. For the period ended June 30, 2017, the Strategic Bond Fund entered into credit default swaps primarily for return enhancement, hedging and exposing cash to markets. The Strategic Bond Fund’s credit default swap contract notional amounts outstanding fluctuate throughout the fiscal year as required to meet strategic requirements. The following table illustrates the quarterly volume of credit default swap contracts. For the purpose of this disclosure, the volume is measured by notional amounts outstanding at each quarter end. Notes to Financial Statements 131 Russell Investment Funds Notes to Financial Statements, continued — June 30, 2017 (Unaudited) Credit Default Swap Notional Amounts Outstanding Quarter Ended March 31, 2017 June 30, 2017 Strategic Bond Fund $ 1,955,100 $ 5,800,000 Interest Rate Swaps The use of interest rate swaps is a highly specialized activity which involves investment techniques and risks different from those associated with ordinary portfolio securities transactions. If RIM or a money manager using this technique is incorrect in its forecast of fair values, interest rates and other applicable factors, the investment performance of a Fund might diminish compared to what it would have been if this investment technique were not used. Interest rate swaps do not involve the delivery of securities or other underlying assets or principal. Accordingly, the risk of loss with respect to interest rate swaps is limited to the net amount of interest payments that a Fund is contractually obligated to make. Interest rate swaps are traded on exchanges and are subject to central clearing. If the clearing house or futures commission merchant defaults, a Funds' risk of loss consists of the net amount of interest payments that a Fund is contractually entitled to receive. The counterparty risk for cleared derivatives is generally lower than for uncleared derivatives. However, clearing may subject a Fund to increased costs or margin requirements. For the period ended June 30, 2017, the Strategic Bond Fund entered into interest rate swaps primarily for return enhancement, hedging and exposing cash to markets. The Strategic Bond Fund’s interest rate swap contract notional amounts outstanding fluctuate throughout the fiscal year as required to meet strategic requirements. The following table illustrates the quarterly volume of interest rate swap contracts. For the purpose of this disclosure, the volume is measured by the base notional amounts outstanding at each quarter end. Interest Rate Swap Notional Amounts Outstanding Quarter Ended March 31, 2017 April 30, 2017 Strategic Bond Fund $ 28,863,710 $ 26,896,444 Total Return Swaps Certain Funds may enter into index swap agreements to expose cash to markets or to effect investment transactions. Index swap agreements are two party contracts entered into primarily by institutional investors for periods ranging from a few weeks to more than one year. In a standard index swap transaction, the two parties agree to exchange the returns (or differentials in rates of return) earned or realized on particular investments or instruments. The returns to be exchanged between the parties are calculated with respect to a “notional amount” (i.e., a specified dollar amount that is hypothetically invested in a “basket” of securities representing a particular index). For the period ended June 30, 2017, the Strategic Bond Fund entered into total return swaps primarily for the strategy of exposing cash to markets. The Strategic Bond Fund’s total return swap contract notional amounts outstanding fluctuate throughout the fiscal year as required to meet strategic requirements. The following table illustrates the quarterly volume of total return swap contracts. For the purpose of this disclosure, volume is measured by base notional amounts outstanding at each quarter end. Total Return Swap Notional Amounts Outstanding Quarter Ended March 31, 2017 June 30, 2017 Strategic Bond Fund $ 48,659,119 $ — Currency Swaps Certain Funds may enter into currency swap agreements to enhance returns or for hedging purposes. Currency swap agreements are agreements where two parties exchange specified amounts of different currencies which are followed by paying the other a series of interest payments that are based on the principal cash flow. At maturity, the principal amounts are exchanged. For the period ended June 30, 2017, none of the Funds entered into currency swaps. 132 Notes to Financial Statements Russell Investment Funds Notes to Financial Statements, continued — June 30, 2017 (Unaudited) Master Agreements Certain Funds are parties to International Swaps and Derivatives Association, Inc. Master Agreements (“ISDA Master Agreements”) with counterparties that govern transactions in OTC derivative and foreign exchange contracts entered into by the Funds and those counterparties. The ISDA Master Agreements contain provisions for general obligations, representations, agreements, collateral and events of default or termination. Events of termination and default include conditions that may entitle either party to elect to terminate early and cause settlement of all outstanding transactions under the applicable ISDA Master Agreement. Any election to terminate early could be material to the financial statements. Since different types of forward and OTC financial derivative transactions have different mechanics and are sometimes traded out of different legal entities of a particular counterparty organization, each type of transaction may be covered by a different ISDA Master Agreement, resulting in the need for multiple agreements with a single counterparty. As the ISDA Master Agreements are specific to unique operations of different asset types, they allow a Fund to net its total exposure to a counterparty in the event of a default with respect to all the transactions governed under a single agreement with a counterparty. Master Repurchase Agreements (“Master Repo Agreements”) govern transactions between a Fund and select counterparties. The Master Repo Agreements maintain provisions for, among other things, initiation, income payments, events of default, and maintenance of collateral for repurchase and reverse repurchase agreements. Master Securities Forward Transaction Agreements (“Master Forward Agreements”) govern the considerations and factors surrounding the settlement of certain forward settling transactions, such as delayed delivery by and between a Fund and select counterparties. The Master Forward Agreements maintain provisions for, among other things, initiation and confirmation, payment and transfer, events of default, termination, and maintenance of collateral. Disclosure about Offsetting Assets and Liabilities Balance sheet disclosure is based on various netting agreements between brokers and counterparties, such as ISDA Master Agreements, Master Repo Agreements and Master Forward Agreements. Certain funds utilize multiple counterparties. The quantitative disclosure begins with disaggregation of counterparties by legal entity and the roll up of the data to reflect a single counterparty in the table within the Funds’ financial statements. Net exposure represents the net receivable (payable) that would be due from/to the counterparty in the event of default. Exposure from OTC derivatives can only be netted across transactions governed under the same Master Agreement with the same legal entity. Loan Agreements The Strategic Bond Fund may invest in direct debt instruments which are interests in amounts owed by corporate, governmental, or other borrowers to lenders or lending syndicates. The Fund’s investments in loans may be in the form of participations in loans or assignments of all or a portion of loans from third parties. A loan is often administered by a bank or other financial institution (the “agent”) that acts as agent for all holders. The agent administers the terms of the loan, as specified in the loan agreement. When investing in a loan participation, the Fund has the right to receive payments of principal, interest and any fees to which it is entitled only from the agent selling the loan agreement and only upon receipt by the agent of payments from the borrower. The Fund generally has no right to enforce compliance with the terms of the loan agreement with the borrower. As a result, the Fund may be subject to the credit risk of both the borrower and the agent that is selling the loan agreement. When the Fund purchases assignments from agents it acquires direct rights against the borrower on the loan. As of June 30, 2017, the Strategic Bond Fund had $59,520 in unfunded loan commitments. Local Access Products Certain Funds may invest in local access products, also known as certificates of participation, participation notes or participation interest notes. Local access products are issued by banks or broker-dealers and are designed to replicate the performance of foreign companies or foreign securities markets and can be used by the Fund as an alternative means to access the securities market of a frontier emerging market country. The performance results of local access products will not replicate exactly the performance of the foreign companies or foreign securities markets that they seek to replicate due to transaction and other expenses. Investments in local access products involve certain risks in addition to those associated with a direct investment in the underlying foreign companies or foreign securities markets whose return they seek to replicate. There can be no assurance that there will be a trading market or that the trading price of local access products will equal the underlying value of the foreign company or foreign securities market that it seeks to replicate. The Funds rely on the creditworthiness of the counterparty issuing the local access products and have no rights against the issuer of the underlying security. The Funds minimize this risk by entering into agreements only with Notes to Financial Statements 133 Russell Investment Funds Notes to Financial Statements, continued — June 30, 2017 (Unaudited) counterparties that RIM deems creditworthy. Due to liquidity and transfer restrictions, the secondary markets on which the local access products are traded may be less liquid than the markets for other securities, or may be completely illiquid. Emerging Markets Securities Certain Funds may invest in emerging markets securities. Investing in emerging markets securities can pose some risks different from, and greater than, risks of investing in U.S. or developed markets securities. These risks include: a risk of loss due to exposure to economic structures that are generally less diverse and mature, and to political systems which may have less stability, than those of more developed countries; smaller market capitalization of securities markets, which may suffer periods of relative illiquidity; significant price volatility; restrictions on foreign investment; and possible difficulties in the repatriation of investment income and capital. In addition, foreign investors may be required to register the proceeds of sales and future economic or political crises could lead to price controls, forced mergers, expropriation or confiscatory taxation, seizure, nationalization, or creation of government monopolies. The currencies of emerging market countries may experience significant declines against the U.S. dollar, and devaluation may occur subsequent to investments in these currencies by the Funds. Emerging market securities may be subject to currency transfer restrictions and may experience delays and disruptions in settlement procedures. Inflation and rapid fluctuations in inflation rates have had, and may continue to have, negative effects on the economies and securities markets of certain emerging market countries. Emerging Markets Debt The Strategic Bond Fund may invest in emerging markets debt. The Fund's emerging markets debt securities may include obligations of governments and corporations. As with any fixed income securities, emerging markets debt securities are subject to the risk of being downgraded in credit rating due to the risk of default. In the event of a default on any investments in foreign debt obligations, it may be more difficult for the Fund to obtain or to enforce a judgment against the issuers of such securities. With respect to debt issued by emerging market governments, such issuers may be unwilling to pay interest and repay principal when due, either due to an inability to pay or submission to political pressure not to pay, and as a result may default, declare temporary suspensions of interest payments or require that the conditions for payment be renegotiated. Repurchase Agreements The Strategic Bond Fund may enter into repurchase agreements. A repurchase agreement is an agreement under which a Fund acquires a fixed income security from a commercial bank, broker or dealer and simultaneously agrees to resell such security to the seller at an agreed upon price and date (normally within a few days or weeks). The resale price reflects an agreed upon interest rate effective for the period the security is held by a Fund and is unrelated to the interest rate on the security. The securities acquired by a Fund constitute collateral for the repurchase obligation. In these transactions, the securities acquired by a Fund (including accrued interest earned thereon) must have a total value in excess of the value of the repurchase agreement and must be held by the custodian bank until repurchased. A Fund will not invest more than 15% of its net assets (taken at current fair value) in repurchase agreements maturing in more than seven days. Mortgage-Related and Other Asset-Backed Securities The Strategic Bond Fund may invest in mortgage or other asset-backed securities (“ABS”). These securities may include mortgage instruments issued by U.S. government agencies (“agency mortgages”) or those issued by private entities (“non-agency mortgages”). Specific types of instruments may include reverse mortgages, mortgage pass-through securities, collateralized mortgage obligations (“CMO”), commercial mortgage-backed securities, mortgage dollar rolls, CMO residuals, stripped mortgage-backed securities and other securities that directly or indirectly represent a participation in, or are secured by a payable from, mortgage loans on real property. The value of a Fund’s mortgage-backed securities (“MBS”) may be affected by, among other things, changes or perceived changes in interest rates, factors concerning the interests in and structure of the issuer or the originator of the mortgage, or the quality of the underlying assets. The mortgages underlying the securities may default or decline in quality or value. Through its investments in MBS, a Fund has exposure to subprime loans, Alt-A loans and non-conforming loans as well as to the mortgage and credit markets generally. Underlying collateral related to subprime, Alt-A and non-conforming mortgage loans has become increasingly susceptible to defaults and declines in quality or value, especially in a declining residential real estate market. In addition, regulatory or tax changes may adversely affect the mortgage securities markets as a whole. 134 Notes to Financial Statements Russell Investment Funds Notes to Financial Statements, continued — June 30, 2017 (Unaudited) Mortgage-Backed Securities MBS often have stated maturities of up to thirty years when they are issued, depending upon the length of the mortgages underlying the securities. In practice, however, unscheduled or early payments of principal and interest on the underlying mortgages may make the securities’ effective maturity shorter than this, and the prevailing interest rates may be higher or lower than the current yield of a Fund’s portfolio at the time resulting in reinvestment risk. Rising or high interest rates may result in slower than expected principal payments which may tend to extend the duration of MBS, making them more volatile and more sensitive to changes in interest rates. This is known as extension risk. MBS may have less potential for capital appreciation than comparable fixed income securities due to the likelihood of increased prepayments of mortgages resulting from foreclosures or declining interest rates. These foreclosed or refinanced mortgages are paid off at face value (par) or less, causing a loss, particularly for any investor who may have purchased the security at a premium or a price above par. In such an environment, this risk limits the potential price appreciation of these securities. Agency Mortgage-Backed Securities Certain MBS may be issued or guaranteed by the U.S. government or a government sponsored entity, such as Fannie Mae (the Federal National Mortgage Association) or Freddie Mac (the Federal Home Loan Mortgage Corporation). Although these instruments may be guaranteed by the U.S. government or a government sponsored entity, many such MBS are not backed by the full faith and credit of the United States and are still exposed to the risk of non-payment. Privately Issued Mortgage-Backed Securities MBS held by a Fund may be issued by private issuers including commercial banks, savings associations, mortgage companies, investment banking firms, finance companies and special purpose finance entities (called special purpose vehicles or SPVs) and other entities that acquire and package mortgage loans for resale as MBS. These privately issued non-agency MBS may offer higher yields than those issued by government agencies, but also may be subject to greater price changes than governmental issues. Subprime loans refer to loans made to borrowers with weakened credit histories or with a lower capacity to make timely payments on their loans. Alt-A loans refer to loans extended to borrowers who have incomplete documentation of income, assets, or other variables that are important to the credit underwriting processes. Non-conforming mortgages are loans that do not meet the standards that allow purchase by government-sponsored enterprises. MBS with exposure to subprime loans, Alt-A loans or nonconforming loans have had in many cases higher default rates than those loans that meet government underwriting requirements. The risk of non-payment is greater for MBS that are backed by mortgage pools that contain subprime, Alt-A and non-conforming loans, but a level of risk exists for all loans. Unlike agency MBS issued or guaranteed by the U.S. government or a government-sponsored entity (e.g., Fannie Mae and Freddie Mac), MBS issued by private issuers do not have a government or government-sponsored entity guarantee, but may have credit enhancements provided by external entities such as banks or financial institutions or achieved through the structuring of the transaction itself. Examples of such credit support arising out of the structure of the transaction include the issue of senior and subordinated securities (e.g., the issuance of securities by an SPV in multiple classes or tranches, with one or more classes being senior to other subordinated classes as to the payment of principal and interest, with the result that defaults on the underlying mortgage loans are borne first by the holders of the subordinated class); creation of reserve funds (in which case cash or investments, sometimes funded from a portion of the payments on the underlying mortgage loans, are held in reserve against future losses); and overcollateralization (in which case the scheduled payments on, or the principal amount of, the underlying mortgage loans exceeds that required to make payment on the securities and pay any servicing or other fees). However, there can be no guarantee that credit enhancements, if any, will be sufficient to prevent losses in the event of defaults on the underlying mortgage loans. In addition, MBS that are issued by private issuers are not subject to the underwriting requirements for the underlying mortgages that are applicable to those MBS that have a government or government-sponsored entity guarantee. As a result, the mortgage loans underlying private MBS may, and frequently do, have less favorable collateral, credit risk or other underwriting characteristics than government or government-sponsored MBS and have wider variances in a number of terms including interest rate, term, size, purpose and borrower characteristics. Privately issued pools more frequently include second mortgages, high loan-to-value mortgages and manufactured housing loans. The coupon rates and maturities of the underlying mortgage loans in a private-label MBS pool may vary to a greater extent than those included in a government guaranteed pool, and the pool may include subprime mortgage loans. Privately issued MBS are not traded on an exchange and there may be a limited market for the securities, especially when there is a perceived weakness in the mortgage and real estate market sectors. Without an active trading market, MBS held in a Fund's portfolio may be particularly difficult to value because of the complexities involved in assessing the value of the underlying mortgage loans. Notes to Financial Statements 135 Russell Investment Funds Notes to Financial Statements, continued — June 30, 2017 (Unaudited) Asset-Backed Securities ABS may include MBS, loans, receivables or other assets. The value of the Funds’ ABS may be affected by, among other things, actual or perceived changes in interest rates, factors concerning the interests in and structure of the issuer or the originator of the receivables, the market’s assessment of the quality of underlying assets or actual or perceived changes in the credit worthiness of the individual borrowers, the originator, the servicing agent or the financial institution providing the credit support. Payment of principal and interest may be largely dependent upon the cash flows generated by the assets backing the securities. Rising or high interest rates tend to extend the duration of ABS, making them more volatile and more sensitive to changes in interest rates. The underlying assets are sometimes subject to prepayments which can shorten the security’s weighted average life and may lower its return. Defaults on loans underlying ABS have become an increasing risk for ABS that are secured by home equity loans related to sub-prime, Alt-A or non-conforming mortgage loans, especially in a declining residential real estate market. ABS (other than MBS) present certain risks that are not presented by MBS. Primarily, these securities may not have the benefit of any security interest in the related assets. Credit card receivables are generally unsecured and the debtors are entitled to the protection of a number of state and federal consumer credit laws, many of which give such debtors the right to set off certain amounts owed on the credit cards, thereby reducing the balance due. There is the possibility that recoveries on repossessed collateral may not, in some cases, be available to support payments on these securities. ABS are often backed by a pool of assets representing the obligations of a number of different parties. To lessen the effect of failures by obligors on underlying assets to make payments, the securities may contain elements of credit support which fall into two categories: (i) liquidity protection, and (ii) protection against losses resulting from ultimate default by an obligor on the underlying assets. Liquidity protection refers to the provision of advances, generally by the entity administering the pool of assets, to ensure that the receipt of payments on the underlying pool occurs in a timely fashion. Protection against losses results from payment of the insurance obligations on at least a portion of the assets in the pool. This protection may be provided through guarantees, policies or letters of credit obtained by the issuer or sponsor from third parties, through various means of structuring the transaction or through a combination of such approaches. The Fund will not pay any additional or separate fees for credit support. The degree of credit support provided for each issue is generally based on historical information respecting the level of credit risk associated with the underlying assets. Delinquency or loss in excess of that anticipated or failure of the credit support could adversely affect the return on an investment in such a security. The availability of ABS may be affected by legislative or regulatory developments. It is possible that such developments may require the Funds to dispose of any then-existing holdings of such securities. Forward Commitments The Strategic Bond Fund may contract to purchase securities for a fixed price at a future date beyond customary settlement time. The price of the underlying securities and the date when the securities will be delivered and paid for are fixed at the time the transaction is negotiated. The Fund may dispose of a forward commitment transaction prior to settlement if it is appropriate to do so and may realize short-term gains (or losses) upon such sale. When effecting such transactions, cash or liquid high-grade debt obligations of the Fund in a dollar amount sufficient to make payment for the portfolio securities to be purchased will be earmarked on the Fund’s records at the trade date and until the transaction is settled. A forward commitment transaction involves a risk of loss if the value of the security to be purchased declines prior to the settlement date or the other party to the transaction fails to complete the transaction. The Strategic Bond Fund may invest in to-be-announced ("TBA") mortgage-backed securities. A TBA security is a forward mortgage-backed securities trade in which a seller agrees to issue a TBA mortgage-backed security at a future date. The securities are purchased and sold on a forward commitment basis with an approximate principal amount and maturity date. The actual principal amount and maturity date will be determined upon settlement when the specific mortgage pools are assigned. These securities are within the parameters of industry “good delivery” standards. As of June 30, 2017, the Strategic Bond Fund had no cash collateral balances in connection with TBAs. Inflation-Indexed Bonds The Strategic Bond Fund may invest in inflation-indexed securities, which are typically bonds or notes designed to provide a return higher than the rate of inflation (based on a designated index) if held to maturity. A common type of inflation-indexed security is a U.S. Treasury Inflation-Protected Security (“TIPS”). The principal of a TIPS increases with inflation and decreases with deflation, as measured by the Consumer Price Index. When a TIPS matures, the adjusted principal or original principal is paid, whichever is 136 Notes to Financial Statements Russell Investment Funds Notes to Financial Statements, continued — June 30, 2017 (Unaudited) greater. TIPS pay interest twice a year, at a fixed rate. The rate is applied to the adjusted principal; so, like the principal, interest payments rise with inflation and fall with deflation. Guarantees In the normal course of business, the Funds enter into contracts that contain a variety of representations which provide general indemnifications. The Funds’ maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Funds that have not yet occurred. However, the Funds expect the risk of loss to be remote. Market, Credit and Counterparty Risk In the normal course of business, the Funds trade financial instruments and enter into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the other party to a transaction to perform (credit risk). Similar to credit risk, the Funds may also be exposed to counterparty risk or risk that an institution or other entity with which the Funds have unsettled or open transactions will default. The potential loss could exceed the value of the relevant assets recorded in the Funds' financial statements (the “Assets”). The Assets consist principally of cash due from counterparties and investments. The extent of the Funds’ exposure to market, credit and counterparty risks with respect to the Assets approximates their carrying value as recorded in the Funds’ Statements of Assets and Liabilities. Global economies and financial markets are becoming increasingly interconnected and political and economic conditions (including recent instability and volatility) and events (including natural disasters) in one country, region or financial market may adversely impact issuers in a different country, region or financial market. As a result, issuers of securities held by a Fund may experience significant declines in the value of their assets and even cease operations. Such conditions and/or events may not have the same impact on all types of securities and may expose a Fund to greater market and liquidity risk and potential difficulty in valuing portfolio instruments held. This could cause a Fund to underperform other types of investments. 3. Investment Transactions Securities During the period ended June 30, 2017, purchases and sales of investment securities (excluding U.S. Government and Agency obligations, short-term investments, options, futures and repurchase agreements) were as follows: Purchases Sales U. S. Strategic Equity Fund $ 174,125,145 $ 164,360,025 U. S. Small Cap Equity Fund 149,209,538 136,869,929 International Developed Markets Fund 253,470,312 262,142,637 Strategic Bond Fund 183,133,408 144,031,504 Global Real Estate Securities Fund 342,782,971 321,536,467 Purchases and sales of U.S. Government and Agency obligations (excluding short-term investments, options, futures and repurchase agreements) were as follows: Purchases Sales Strategic Bond Fund $ 360,759,741 $ 356,981,659 Securities Lending The Investment Company has a securities lending program whereby each Fund can loan securities with a value up to 33 1/3% of each Fund’s total assets. The maturity associated with these securities is considered continuous. The Fund receives cash (U.S. currency), U.S. Government or U.S. Government Agency obligations as collateral against the loaned securities. The cash collateral cannot be resold, repledged or rehypothecated. As of June 30, 2017, to the extent that a loan was collateralized by cash, such collateral was invested by the securities lending agent, Brown Brothers Harriman & Co. (“BBH”), in the U.S. Cash Collateral Fund, an unregistered fund advised by RIM. The collateral received is recorded on a lending Fund’s Statement of Assets and Liabilities along with the related obligation to return the collateral. Affiliated income generated from the investment of cash collateral, less negotiated rebate fees paid to participating brokers, is divided between the Fund and BBH and is reported as securities lending income on the Fund's Statement of Operations. To the extent that a loan is secured by non-cash collateral, brokers pay the Fund negotiated lenders’ fees, which are divided between the Fund and BBH and are recorded as securities lending income for the Fund. All collateral received will be in an amount at least Notes to Financial Statements 137 Russell Investment Funds Notes to Financial Statements, continued — June 30, 2017 (Unaudited) equal to 102% (for loans of U.S. securities) or 105% (for loans of non-U.S. securities) of the fair value of the loaned securities at the inception of each loan. The fair value of the loaned securities is determined at the close of business of the Fund and any additional required collateral is delivered to the Fund the next day. Should the borrower of the securities fail financially, there is a risk of delay in recovery of the securities or loss of rights in the collateral. 4. Related Party Transactions, Fees and Expenses Adviser, Administrator, Transfer and Dividend Disbursing Agent RIM provides or oversees the provision of all investment advisory and portfolio management services for the Funds, including developing the investment program for each Fund and managing each Fund's overall exposures. From its advisory fees received from the Funds, RIM, as agent for RIC, pays all fees to the money managers for their investment advisory services. Each money manager has agreed that it will look only to RIM for the payment of the money manager’s fee, after RIC has paid RIM. Fees paid to the money managers are not affected by any voluntary or statutory expense limitations. RIFUS is the Funds' administrator and transfer agent. RIFUS, in its capacity as the Funds' administrator, provides or oversees the provision of all administrative services for the Funds. RIFUS, in its capacity as the Funds' transfer agent and dividend disbursing agent, is responsible for providing transfer agency and dividend disbursing services to the Funds. RIFUS is a wholly-owned subsidiary of RIM. RIM is an indirect, wholly-owned subsidiary of Russell Investments Group, Ltd., a Cayman company. The Funds are permitted to invest their cash (i.e., cash awaiting investment or cash held to meet redemption requests or to pay expenses) in the U.S. Cash Management Fund, an unregistered fund advised by RIM. As of June 30, 2017, the Funds had invested $115,273,136 in the U.S. Cash Management Fund. In addition, all or a portion of the collateral received from the Investment Company’s securities lending program in the amount of $21,872,062 is invested in the U.S. Cash Collateral Fund, an unregistered fund advised by RIM. The advisory fee is based upon the average daily net assets of each Fund and the administration fee of up to 0.05% is based on the combined average daily net assets of the Funds. Advisory and administration fees are paid monthly. Annual Rate Funds Adviser (%) Administrator (%) U. S. Strategic Equity Fund 0.73 Up to 0.05 U. S. Small Cap Equity Fund 0.90 Up to 0.05 International Developed Markets Fund 0.90 Up to 0.05 Strategic Bond Fund 0.55 Up to 0.05 Global Real Estate Securities Fund 0.80 Up to 0.05 The following table shows the total amount of each of these fees paid by the Funds for the period ended June 30, 2017: Advisory Administrative U. S. Strategic Equity Fund $ 1,692,972 $ 115,957 U. S. Small Cap Equity Fund 1,047,144 58,175 International Developed Markets Fund 1,672,051 92,891 Strategic Bond Fund 2,335,556 212,323 Global Real Estate Securities Fund 3,276,094 204,756 RIM has agreed to certain waivers of its advisory fees as follows: For the Strategic Bond Fund, RIM contractually agreed, until April 30, 2017, to waive 0.02% of its 0.55% advisory fee. The total amount of the waiver for the period ended June 30, 2017 was $55,837. There were no reimbursements during the period. RIM does not have the ability to recover amounts waived or reimbursed from previous periods. Transfer and Dividend Disbursing Agent RIFUS serves as transfer agent and provides dividend disbursing services to the Funds. For this service, RIFUS is paid a fee based upon the average daily net assets of the Funds for transfer agency and dividend disbursing services. RIFUS retains a portion of this fee for services provided to the Funds and pays the balance to unaffiliated agents who assist in providing these services. Transfer agency fees paid by the Funds presented herein for the period ended June 30, 2017 were as follows: 138 Notes to Financial Statements Russell Investment Funds Notes to Financial Statements, continued — June 30, 2017 (Unaudited) Amount U. S. Strategic Equity Fund $ 10,204 U. S. Small Cap Equity Fund 5,119 International Developed Markets Fund 8,174 Strategic Bond Fund 18,685 Global Real Estate Securities Fund 18,019 Distributor Russell Investments Financial Services, LLC (the “Distributor”), a wholly-owned subsidiary of RIM, is the distributor for the Investment Company, pursuant to a distribution agreement with the Investment Company. The Distributor receives no compensation from the Investment Company for its services. Affiliated Brokerage Commissions The Funds effect certain transactions through Russell Investments Implementation Services, LLC (“RIIS”). RIIS is a registered broker and investment adviser and an affiliate of RIM. RIIS uses a multi-venue trade management approach whereby RIIS allocates trades among RIIS’ network of independent brokers for execution, clearing and other services. Trades placed through RIIS and its independent brokers are made (i) to manage trading associated with changes in money managers, rebalancing across existing money managers, cash flows and other portfolio transitions, (ii) to execute portfolio securities transactions for the portion of each Fund’s assets that RIM determines not to allocate to money managers, including assets RIM may manage to effect a Fund’s investment strategies and/or to modify a Fund's overall portfolio characteristics and for each Fund’s cash reserves, (iii) to execute portfolio securities transactions for the portion of a Fund’s assets that RIM manages based upon model portfolios provided by the Fund’s non-discretionary managers or (iv) to execute money manager’s portfolio securities transactions for the segment of a Fund’s portfolio assigned to the money manager. RIM has authorized RIIS to effect certain futures, swaps, OTC derivative transactions, and cleared swaps, including foreign currency spots, forwards and options trading on behalf of the Funds. The Funds are permitted to purchase or sell securities from or to certain related affiliated funds under specified conditions outlined in procedures adopted by the Board. The procedures have been designed to ensure that any purchase or sale of securities by the Funds from or to another fund or portfolio that are, or could be, considered an affiliate by virtue of having a common investment adviser (or affiliated investment advisers), common Trustees and/or common officers complies with Rule 17a -7 of the Investment Company Act. Further, as defined under the procedures each transaction is effected at the current market value. During the period ended June 30, 2017, the Funds did not engage in purchases and sales of securities pursuant to Rule 17a -7 of the Investment Company Act. Board of Trustees The Russell Investments Fund Complex consists of Russell Investment Company ("RIC"), which has 42 funds and RIF, which has 9 funds. Each of the Trustees is a Trustee of RIC and RIF. The Russell Investments Fund Complex compensates each Trustee who is not an employee of RIM or its affiliates. The costs of paying Trustee compensation and expenses are allocated to each Fund based on its net assets relative to other funds in the Russell Investments Fund Complex. For the period ended June 30, 2017, the regular compensation paid to the Trustees by the Russell Investments Fund Complex was 5. Federal Income Taxes At June 30, 2017, the following Funds had net tax basis capital loss carryforwards which may be applied against any net realized taxable gains in each succeeding year or until their respective expiration dates, whichever occurs first. Available capital loss carryforwards and expiration dates are as follows: Notes to Financial Statements 139 Russell Investment Funds Notes to Financial Statements, continued — June 30, 2017 (Unaudited) No Expiration Funds 12/31/2017 10/31/2018 10/31/2019 Short Term Long-Term Totals U. S. Small Cap Equity Fund $ — $ — $ — $ 1,971,209 $ — $ 1,971,209 International 29,831,559 — 29,831,559 Developed Markets Fund Under the Regulated Investment Company Modernization Act of 2010, the Funds will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future taxable years will be required to be utilized prior to the losses incurred in pre-enactment taxable years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. 6. Record Ownership At June 30, 2017, the following table includes shareholders of record with greater than 10% of the total outstanding shares of each respective Fund. # of Shareholders % U. S. Strategic Equity Fund 2 78.6 U. S. Small Cap Equity Fund 3 78.1 International Developed Markets Fund 2 74.2 Strategic Bond Fund 1 70.6 Global Real Estate Securities Fund 2 92.3 7. Restricted Securities Restricted securities are subject to contractual limitations on resale, are often issued in private placement transactions, and are not registered under the Act. The most common types of restricted securities are those sold under Rule 144A of the Act and commercial paper sold under Section 4(2) of the Act. A Fund may invest a portion of its net assets not to exceed 15% in securities that are illiquid. This limitation is applied at the time of purchase. Illiquid securities are securities that may not be readily marketable, and that cannot be sold within seven days in the ordinary course of business at the approximate amount at which the Fund has valued the securities. Restricted securities are generally considered to be illiquid. See each Fund’s Schedule of Investments for a list of restricted securities held by a Fund that are illiquid. 8. Subsequent Events Management has evaluated the events and/or transactions that have occurred through the date the financial statements were issued and noted no items requiring adjustments of the financial statements or additional disclosures except the following: On July 3, 2017, the Board declared dividends payable from net investment income. Dividends were paid on July 6, 2017, to shareholder of record effective with the opening of business on July 5, 2017. 140 Notes to Financial Statements Russell Investment Funds Affiliated Brokerage Transactions — June 30, 2017 (Unaudited) As stated in the Note 4 in the Notes to Financial Statements contained in this semi-annual report, the Funds utilize RIIS and its independent brokers. RIIS is a registered broker dealer and investment adviser and an affiliate of RIM. RIIS uses a multi-venue trade management approach whereby RIIS allocates trades among RIIS’ network of independent brokers for execution, clearing, and other services. Trades placed through RIIS and its independent brokers are made (i) to manage trading associated with changes in money manager, rebalancing across existing money managers, cash flows and other portfolio transitions, (ii) to execute portfolio securities transactions for each Fund’s assets that RIM determines not to allocate to money managers including assets RIM may manage to effect a Fund’s investment strategies and/or to modify a Fund’s overall portfolio characteristics and for each Fund’s cash reserves, (iii) to execute portfolio securities transactions for the portion of a Fund’s assets that RIM manages based upon model portfolios provided by the Funds’ non-discretionary managers or (iv) to execute money manager portfolio securities transactions for the segment of a Fund’s portfolio assigned to the money manager. RIM has authorized RIIS to effect certain futures, swaps, OTC derivative transactions, and cleared swaps, including foreign currency spots, forwards and options trading on behalf of the Funds. Amounts retained by RIIS for the period ended June 30, 2017 were as follows: Affiliated Broker Fund Name Amount RIM U. S. Strategic Equity Fund $ 1,842 U. S. Small Cap Equity Fund 22,571 International Developed Markets Fund 98,134 Strategic Bond Fund — Global Real Estate Securities Fund 15,522 Affiliated Brokerage Transactions 141 Russell Investment Funds Basis for Approval of Investment Advisory Contracts — (Unaudited) The Board received a proposal from RIM at a meeting held on February 28, 2017 to effect Money Manager changes for the International Developed Markets Fund. In the case of each proposed change, the Trustees approved the terms of the proposed portfolio management contract based upon RIM’s recommendation to hire the Money Manager at the proposed fee rate; information as to the reason for the proposed change; information as to the Money Manager’s role in the management of the Fund’s investment portfolio (including the amount of Fund assets to be allocated to the Money Manager or managed pursuant to the Money Manager’s strategy) and RIM’s evaluation of the anticipated quality of the investment advisory services to be provided by the Money Manager; information as to any significant business relationships between the Money Manager and RIM or Russell Investments Financial Services, LLC, the Fund’s underwriter; the CCO’s evaluation of the Money Manager’s compliance program, policies and procedures, and certification that they were consistent with applicable legal standards; RIM’s explanation as to the lack of relevance of Money Manager profitability to the evaluation of portfolio management contracts with Money Managers because the willingness of Money Managers to serve in such capacity depends upon arm’s-length negotiations with RIM; RIM’s awareness of the standard fee rates charged by the Money Manager to other clients; RIM’s belief that the proposed investment advisory fees would be reasonable in light of the anticipated quality of investment advisory services to be rendered; the increase or decrease in aggregate Money Manager fees to be paid by RIM from its advisory fee as a result of the engagement of the Money Manager; and the expected costs of transitioning Fund assets to the Money Manager or its strategy. The Trustees’ approval also reflected their findings at prior meetings, including their December 2015 meeting in connection with their evaluation and approval of the Funds’ existing investment advisory agreement with RIM and then current Money Managers for the Funds, as well as information received throughout the course of the year, regarding the reasonableness of the aggregate investment advisory fees paid by the Funds, and the fact that the aggregate investment advisory fees paid by the Funds would not increase as a result of the implementation of the proposed Money Manager changes because the Money Manager’s investment advisory fees are paid by RIM. 142 Basis for Approval of Investment Advisory Contracts Russell Investment Funds Shareholder Requests for Additional Information — June 30, 2017 (Unaudited) A complete unaudited schedule of investments is made available generally no later than 60 days after the end of the first and third quarters of each fiscal year. These reports are available (i) free of charge, upon request, by calling the Funds at (800) 787-7354, (ii) on the Securities and Exchange Commission’s website at www.sec.gov, and (iii) at the Securities and Exchange Commission’s Office of Investor Education and Advocacy (formerly, the Public Reference Room). The Board has delegated to RIM, as RIF’s investment adviser, the primary responsibility for monitoring, evaluating and voting proxies solicited by or with respect to issuers of securities in which assets of the Funds may be invested. RIM has established a proxy voting committee and has adopted written proxy voting policies and procedures (“P&P”) and proxy voting guidelines (“Guidelines”). The Funds maintain a Portfolio Holdings Disclosure Policy that governs the timing and circumstances of disclosure to shareholders and third parties of information regarding the portfolio investments held by the Funds. A description of the P&P, Guidelines, Portfolio Holdings Disclosure Policy and additional information about Fund Trustees are contained in the Funds’ Statement of Additional Information (“SAI”). The SAI and information regarding how the Funds voted proxies relating to portfolio securities during the most recent 12-month period ended June 30, 2017 are available (i) free of charge, upon request, by calling the Funds at (800) 787-7354, and (ii) on the Securities and Exchange Commission’s website at www.sec.gov. If possible, depending on contract owner registration and address information, and unless you have otherwise opted out, only one copy of the RIF prospectus and each annual and semi-annual report will be sent to contract owners at the same address. If you would like to receive a separate copy of these documents, please contact your Insurance Company. If you currently receive multiple copies of the prospectus, annual report and semi-annual report and would like to request to receive a single copy of these documents in the future, please call your insurance company. Some insurance companies may offer electronic delivery of the Funds’ prospectuses and annual and semi-annual reports. Please contact your insurance company for further details. Shareholder Requests for Additional Information 143 Russell Investment Funds Disclosure of Information about Fund Trustees and Officers — June 30, 2017 (Unaudited) The following tables provide information for each officer and trustee of the Russell Investments Fund Complex. The Russell Investments Fund Complex consists of Russell Investment Company (“RIC”), which has 42 funds and Russell Investment Funds (“RIF”), which has 9 funds. Each of the trustees is a trustee of RIC and RIF. The first table provides information for the interested trustee. The second table provides information for the independent trustees. The third table provides information for the Trustee Emeritus. The fourth table provides information for the officers. Furthermore, each Trustee possesses the following specific attributes: Mr. Alston has business, financial and investment experience as a senior executive of an international real estate firm and is trained as a lawyer; Ms. Blake has had experience as a certified public accountant and has had experience as a member of boards of directors/trustees of other investment companies; Ms. Burgermeister has had experience as a certified public accountant and as a member of boards of directors/trustees of other investment companies; Mr. Connealy has had experience with other investment companies and their investment advisers, first as a partner in the investment management practice of PricewaterhouseCoopers LLP and, subsequently, as the senior financial executive of two other investment organizations sponsoring and managing investment companies, and has been determined by the Board to be an “audit committee financial expert”; Ms. Krysty has had business, financial and investment experience as the founder and senior executive of a registered investment adviser focusing on high net worth individuals as well as a certified public accountant and a member of the boards of other corporations and non-profit organizations; Mr. Tennison has had business, financial and investment experience as a senior executive of a corporation with international activities and was trained as an accountant; and Mr. Thompson has had experience in business, governance, investment and financial reporting matters as a senior executive of an organization sponsoring and managing other investment companies, and, subsequently, has served as a board member of other investment companies. Mr. Spina has had experience with other financial services companies, including companies engaged in the sponsorship, management and distribution of investment companies. As a senior officer and/or director of the Funds, the Adviser and various affiliates of the Adviser providing services to the Funds, Mr. Spina is in a position to provide the Board with such parties' perspectives on the management, operations and distribution of the Funds. Name, Position(s) Held Term Principal Occupation(s) No. of Other Age, With Fund and of During the Portfolios Directorships Address Length of Office * Past 5 Years in Russell Held by Trustee Time Served Fund During the Complex Past 5 Years Overseen by Trustee INTERESTED TRUSTEE Mark Spina, # Trustee since 2017 Appointed until • President and CEO, RIC and RIF 51 None Born June 8, 1970 President and Chief successor is • Chairman of the Board, President, 1301 Second Avenue, Executive Officer duly elected and Russell Investments Financial 18th Floor, Seattle, WA since 2017 qualified Services, LLC (“RIFIS”) 98101 Appointed • Director, RIM. until successor • From 2015-2016, Head of is chosen and Intermediary Distribution and qualified by President of Pioneer Funds Trustees Distributor • From 2008-2015 Head of Intermediary Distribution, Voya Investment Management INDEPENDENT TRUSTEES Thaddas L. Alston, Trustee since 2006 Appointed until Senior Vice President, Larco 51 Until October Born April 7, 1945 successor is Investments, Ltd. (real estate firm) 2015, Trustee, 1301 Second Avenue, duly elected and Russell 18th Floor, Seattle, WA qualified Exchange 98101 Traded Funds Trust 144 Disclosure of Information about Fund Trustees and Officers Russell Investment Funds Disclosure of Information about Fund Trustees and Officers, continued — June 30, 2017 (Unaudited) Name, Position(s) Held Term Principal Occupation(s) No. of Other Age, With Fund and of During the Portfolios Directorships Address Length of Office * Past 5 Years in Russell Held by Trustee Time Served Fund During the Complex Past 5 Years Overseen by Trustee Kristianne Blake, Trustee since 2000 Appointed until • Director and Chairman of the Audit 51 • Director, Born January 22, 1954 Chairman since 2005 successor is Committee, Avista Corp (electric Avista Corp 1301 Second Avenue, duly elected and utilities) (electric 18th Floor, Seattle, WA qualified • Regent, University of Washington utilities) 98101 Approved • President, Kristianne Gates Blake, • Until June annually P. S. (accounting services) 30, 2014, • Until June 30, 2014, Director, Ecova Director, (total energy and sustainability Ecova (total management) energy and • Until December 31, 2013, Trustee sustainability and Chairman of the Operations management) Committee, Principal Investors Funds • Until and Principal Variable Contracts December 31, Funds (investment company) 2013, Trustee, • From April 2004 through December Principal 2012, Director, Laird Norton Wealth Investors Management and Laird Norton Tyee Funds Trust (investment company) (investment company) • Until December 31, 2013, Trustee Principal Variable Contracts Funds (investment company) • From April 2004 through December 2012, Director, Laird Norton Wealth Management and Laird Norton Tyee Trust (investment company) • Until October 2015, Trustee, Russell Exchange Traded Funds Trust * Each Trustee is subject to mandatory retirement at age 75. # Mr. Spina is also an officer and/or director of one or more affiliates of RIC and RIF and is therefore an Interested Trustee. Disclosure of Information about Fund Trustees and Officers 145 Russell Investment Funds Disclosure of Information about Fund Trustees and Officers, continued — June 30, 2017 (Unaudited) Name, Position(s) Held Term Principal Occupation(s) No. of Other Age, With Fund and of During the Portfolios Directorships Address Length of Office * Past 5 Years in Russell Held by Trustee Time Served Fund During the Complex Past 5 Years Overseen by Trustee INDEPENDENT TRUSTEES (continued) Cheryl Burgermeister, Trustee since 2012 Appointed until • Retired 51 • Trustee and Born June 26, 1951 Chairman of the successor is • Trustee and Chairperson of Select Chairperson of 1301 Second Avenue, Audit Committee duly elected and Sector SPDR Funds (investment Select Sector 18th Floor, Seattle, WA since 2017 qualified company) SPDR Funds 98101 Appointed until • Until December 31, 2014, (investment successor is Chairperson of Audit Committee, company) duly elected and Select Sector SPDR Funds • From August qualified (investment company) 2012 through May 2016, Trustee, ALPS Series Trust (investment company) • Until December 31, 2014, Chairperson of Audit Committee, Select Sector SPDR Funds (investment company) • Until October 2015, Trustee, Russell Exchange Traded Funds Trust Daniel P. Connealy, Trustee since 2003 Appointed until • Retired 51 Until October Born June 6, 1946 successor is • June 2004 to June 2014, Senior Vice 2015, Trustee, 1301 Second Avenue, duly elected and President and Chief Financial Officer, Russell 18th Floor, Seattle, WA qualified Waddell & Reed Financial, Inc. Exchange 98101 (investment company) Traded Funds Trust Katherine W. Krysty, Trustee since 2014 Appointed until • Retired 51 Until October Born December 3, 1951 successor is • January 2011 through March 2013, 2015, Trustee, 1301 Second Avenue duly elected and President Emerita, Laird Norton Russell 18th Floor, Seattle, WA qualified Wealth Management (investment Exchange 98101 company) Traded Funds Trust 146 Disclosure of Information about Fund Trustees and Officers Russell Investment Funds Disclosure of Information about Fund Trustees and Officers, continued — June 30, 2017 (Unaudited) Position(s) Held Term Principal Occupation(s) No. of Other Name, With Fund and of During the Portfolios Directorships Age, Length of Office * Past 5 Years in Russell Held by Trustee Address Time Served Fund During the Complex Past 5 Years Overseen by Trustee INDEPENDENT TRUSTEES (continued) Raymond P. Tennison, Jr. , Trustee since 2000 Appointed until • Retired 51 Until October Born December 21, 1955 Chairman of successor is • From January 2008 to December 2015, Trustee, 1301 Second Avenue the Nominating duly elected and 2011, Vice Chairman of the Board, Russell 18th Floor, Seattle, WA and Governance qualified Simpson Investment Company (paper Exchange 98101 Committee since Appointed until and forest products) Traded Funds 2007 successor is Trust duly elected and qualified Jack R. Thompson, Trustee since 2005 Appointed until • Retired 51 • Until October Born March 21, 1949 Chairman of successor is 2015, Trustee, 1301 Second Avenue, the Investment duly elected and Russell 18th Floor, Seattle, WA Committee since qualified Exchange 98101 2015 Appointed until Traded Funds successor is Trust duly elected and qualified * Each Trustee is subject to mandatory retirement at age 75. Name, Position(s) Held Term Principal Occupation(s) No. of Other Age, With Fund and of During the Portfolios Directorships Address Length of Office * Past 5 Years in Russell Held by Trustee Time Served Fund During the Complex Past 5 Years Overseen by Trustee TRUSTEE EMERITUS George F. Russell, Jr. , Trustee Emeritus and Until resignation • Director Emeritus, RIM 51 None Born July 3, 1932 Chairman Emeritus or removal 1301 Second Avenue, since 1999 18th Floor, Seattle, WA 98101 Disclosure of Information about Fund Trustees and Officers 147 Russell Investment Funds Disclosure of Information about Fund Trustees and Officers, continued — June 30, 2017 (Unaudited) Name, Positions(s) Held Term Principal Occupation(s) Age, With Fund and of During the Address Length of Office Past 5 Years Time Served OFFICERS Mark Spina, President and Chief Until successor • President and Chief Executive Officer, RIC and RIF Born June 8, 1970 Executive Officer is chosen and • Chairman of the Board, President, RIFIS. 1301 Second Avenue since 2017 qualified by • Chairman of the Board, RIFUS 18th Floor, Seattle, WA Trustees • Director, RIM 98101 • From 2015 to 2016, Head of Intermediary Distribution and President of Pioneer Funds Distributor • From 2008 to 2015, Head of Intermediary Distribution, Voya Investment Management Cheryl Wichers, Chief Compliance Until removed • Chief Compliance Officer, RIC and RIF Born December 16, 1966 Officer since 2005 by Independent • Chief Compliance Officer, RIFUS 1301 Second Avenue Trustees • 2011 to 2016 Chief Compliance Officer, U. S. One , LLC 18th Floor, Seattle, WA 98101 Mark E. Swanson, Treasurer, Chief Until successor • Global Head of Fund Services, Russell Investments Born November 26, 1963 Accounting Officer is chosen and • Treasurer, Chief Accounting Officer and CFO, RIC and RIF 1301 Second Avenue and Chief Financial qualified by • Director and President, RIFUS 18th Floor, Seattle, WA Officer since 1998 Trustees • Director RIM, Russell Investments Trust Company (“RITC”) and 98101 RIFIS • President and Chief Executive Officer, RIC and RIF, June 2016 to June 2017 • October 2011 to December 2013, Head of North America Operations Russell Investments Jeffrey T. Hussey, Chief Investment Until removed by • Global Chief Investment Officer, Russell Investments Born May 2, 1969 Officer since 2013 Trustees • Chief Investment Officer, RIC and RIF 1301 Second Avenue, • Chairman of the Board and President, RIM 18th Floor, Seattle WA • Director, RITC, Russell Investments Implementation Services, LLC 98101 and Russell Investments Delaware, LLC • Board of Managers, Russell Investments Funds Management, LLC • 2003 to 2013 Chief Investment Officer, Fixed Income, Russell Investments Mary Beth R. Albaneze, Secretary since 2010 Until successor • Associate General Counsel, Russell Investments Born April 25, 1969 is chosen and • Secretary, RIM, RIFUS and RIFIS 1301 Second Avenue, qualified by • Secretary and Chief Legal Officer, RIC and RIF 18th Floor, Seattle, WA Trustees • Assistant Secretary, Russell Investments Insurance Agency, LLC 98101 (“RIIA”)(insurance agency) and U. S. One Inc. 148 Disclosure of Information about Fund Trustees and Officers Russell Investment Funds Adviser, Money Managers and Service Providers — June 30, 2017 (Unaudited) Interested Trustee Distributor Mark Spina Russell Investments Financial Services, LLC Independent Trustees 1301 Second Avenue Thaddas L. Alston Seattle,WA 98101 Kristianne Blake Money Managers Cheryl Burgermeister U. S. Strategic Equity Fund Daniel P. Connealy Barrow, Hanley, Mewhinney & Strauss, LLC, Dallas, TX Katherine W. Krysty Jacobs Levy Equity Management, Inc. ,Florham Park,NJ Raymond P. Tennison, Jr. Mar Vista Investment Partners, LLC, Los Angeles, CA Jack R. Thompson Suffolk Capital Management, LLC, NewYork,NY Trustee Emeritus William Blair Investment Management, LLC, Chicago, IL George F. Russell, Jr. U. S. Small Cap Equity Fund Officers DePrince, Race & Zollo, Inc. , Winter Park, FL Mark Spina, President and Chief Executive Officer Monarch Partners Asset Management, LLC, Boston, MA Mark E. Swanson, Treasurer, Chief Accounting Officer and RBC Global Asset Management (U. S. ) Inc. , Minneapolis, MN Chief Financial Officer Snow Capital Management, LLC, Sewickley, PA Cheryl Wichers, Chief Compliance Officer Timpani Capital Management, LLC, Milwaukee, WI Jeffrey T. Hussey, Chief Investment Officer International Developed Markets Fund Mary Beth R. Albaneze, Secretary Barrow, Hanley, Mewhinney & Strauss, LLC, Dallas, TX Adviser GQG Partners, LLC, Fort Lauderdale, FL Russell Investment Management, LLC Numeric Investors LLC, Boston, MA 1301 Second Avenue Pzena Investment Management LLC, New York, NY Seattle,WA 98101 Wellington Management Company, LLP, Boston, MA Administrator and Transfer and Dividend Disbursing Strategic Bond Fund Agent Colchester Global Investors Ltd, London, England Russell Investments Fund Services, LLC Logan Circle Partners, L. P. , Philadelphia, PA 1301 Second Avenue Pareto Investment Management Limited, London, UK Seattle,WA 98101 Schroder Investment Management North America Inc. , New York, NY Custodian Scout Investments, Inc. , Kansas City, MO State Street Bank and Trust Company Western Asset Management Company, Pasadena, CA and 1 Heritage Drive Western Asset Management Company Limited, London, UK North Quincy, MA 02171 Office of Shareholder Inquiries Global Cohen Real & Steers Estate Capital Securities Management, Fund Inc. , Cohen & Steers 1301 Second Avenue UK Limited and Cohen & Steers Asia Limited, New York, Seattle,WA 98101 NY (800) 787-7354 Morgan Stanley Investment Management Inc. , Morgan Stanley Legal Counsel Investment Management Limited and Morgan Investment Dechert LLP Management Company, New York, NY One International Place, 40th Floor RREEF America LLC, Deutsche Investments Australia L 100 Oliver Street Limited and Deutsche Alternatives Asset Management Boston,MA 02110 (Global) Limited operating under the brand name Deutsche Asset Management, New York, NY This report is prepared from the books and records of the Funds and is submitted for the general information of shareholders and is not authorized for distribution to prospective investors unless accompanied or preceded by an effective Prospectus. Nothing herein contained is to be considered an offer of sale or a solicitation of an offer to buy shares of Russell Investment Funds. Such offering is made only by Prospectus, which includes details as to offering price and other material information. Adviser, Money Managers and Service Providers 149 Russell Investment Funds Russell Investment Funds is a series investment company with nine different investment portfolios referred to as Funds. These financial statements report on four of these Funds. Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Semi-annual Report June 30, 2017 (Unaudited) Table of Contents Page Moderate Strategy Fund 3 Balanced Strategy Fund 19 Growth Strategy Fund 35 Equity Growth Strategy Fund 51 Notes to Schedule of Investments 68 Notes to Financial Highlights 70 Notes to Financial Statements 71 Shareholder Requests for Additional Information 84 Disclosure of Information about Fund Trustees and Officers 85 Adviser and Service Providers 90 Russell Investment Funds - LifePoints ® Funds Variable Target Portfolio Series Copyright © Russell Investments 2017. All rights reserved. Russell Investments’ ownership is composed of a majority stake held by funds managed by TA Associates with minority stakes held by funds managed by Reverence Capital Partners and Russell Investments’ management. Frank Russell Company is the owner of the Russell trademarks contained in this material and all trademark rights related to the Russell trademarks, which the members of the Russell Investments group of companies are permitted to use under license from Frank Russell Company. The members of the Russell Investments group of companies are not affiliated in any manner with Frank Russell Company or any entity operating under the “FTSE RUSSELL” brand. Fund objectives, risks, charges and expenses should be carefully considered before in- vesting. A prospectus containing this and other important information must precede or accompany this material. Please read the prospectus carefully before investing. Securities distributed through Russell Investments Financial Services, LLC, member FINRA and part of Russell Investments. Performance quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Russell Investment Funds Moderate Strategy Fund Shareholder Expense Example — June 30, 2017 (Unaudited) Fund Expenses Please note that the expenses shown in the table are meant The following disclosure provides important information to highlight your ongoing costs only and do not reflect any regarding the Fund’s Shareholder Expense Example transactional costs. Therefore, the information under the heading (“Example”) . “Hypothetical Performance (5% return before expenses)” is useful in comparing ongoing costs only, and will not help you Example determine the relative total costs of owning different funds. In As a shareholder of the Fund, you incur two types of costs: (1) addition, if these transactional costs were included, your costs transaction costs, and (2) ongoing costs, including advisory and would have been higher. The fees and expenses shown in this administrative fees and other Fund expenses. The Example is section do not reflect any Insurance Company Separate Account intended to help you understand your ongoing costs (in dollars) or Policy Charges. of investing in the Fund and to compare these costs with the Hypothetical ongoing costs of investing in other mutual funds. The Example Performance (5% is based on an investment of $1,000 invested at the beginning of Actual return before the period and held for the entire period indicated, which for this Performance expenses) Beginning Account Value Fund is from January 1, 2017 to June 30, 2017. January 1, 2017 $ 1,000.00 $ 1,000.00 Actual Expenses Ending Account Value June 30, 2017 $ 1,057.30 $ 1,024.20 The information in the table under the heading “Actual Expenses Paid During Period* $ 0.61 $ 0.60 Performance” provides information about actual account values and actual expenses. You may use the information in this column, * Expenses are equal to the Fund's annualized expense ratio of 0.12% together with the amount you invested, to estimate the expenses (representing the six month period annualized), multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half that you paid over the period. Simply divide your account value by year period) . May reflect amounts waived and/or reimbursed. Without any $1,000 (for example, an $8,600 account value divided by $1,000 waivers and/or reimbursements, expenses would have been higher. 8.6), then multiply the result by the number in the first column in the row entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information in the table under the heading “Hypothetical Performance (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Moderate Strategy Fund 3 Russell Investment Funds Moderate Strategy Fund Schedule of Investments — June 30, 2017 (Unaudited) Amounts in thousands (except share amounts) Fair Value Shares $ Investments in Affiliated Funds - 97.6% Alternative - 6.0% RIC Commodity Strategies Fund Class Y 623,982 3,332 RIC Global Infrastructure Fund Class Y 256,904 3,152 RIF Global Real Estate Securities Fund 10,125 149 6,633 Domestic Equities - 9.5% RIC U. S. Defensive Equity Fund Class Y 1,241 64 RIC U. S. Dynamic Equity Fund Class Y 22,121 246 RIF U. S. Small Cap Equity Fund 522,476 8,319 RIF U. S. Strategic Equity Fund 96,912 1,743 10,372 Fixed Income - 51.3% RIC Global Opportunistic Credit Fund Class Y 1,364,542 13,523 RIC Investment Grade Bond Fund Class Y 622,303 13,286 RIC Unconstrained Total Return Fund Class Y 546,633 5,466 RIF Strategic Bond Fund 2,314,297 23,976 56,251 International Equities – 18.9% RIC Emerging Markets Fund Class Y 368,594 6,963 RIC Global Equity Fund Class Y 667,095 7,398 RIF International Developed Markets Fund 511,147 6,425 20,786 Multi-Asset - 11.9% RIC Multi-Strategy Income Fund Class Y 1,289,980 13,106 Total Investments in Affiliated Funds (cost $99,643) 107,148 Options Purchased - 0.1% (Number of Contracts) S&P 500 Index Aug 2017 2,419.89 Call (2,421) USD 5,859 (ÿ) 83 Aug 2017 2,427.51 Call (1,456) USD 3,534 (ÿ) 43 Total Options Purchased (cost $136) 126 Short-Term Investments - 0.7% U. S. Cash Management Fund 768,825 (8) 769 Total Short-Term Investments (cost $769) 769 Total Investments 98.4% (identified cost $100,518) 108,043 Other Assets and Liabilities, Net - 1.6% 1,725 Net Assets - 100.0% 109,768 See accompanying notes which are an integral part of the financial statements. 4 Moderate Strategy Fund Russell Investment Funds Moderate Strategy Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Amsterdam Index Futures 4 EUR 405 07/17 (15 ) CAC40 Euro Index Futures 25 EUR 1,279 07/17 (41 ) DAX Index Futures 4 EUR 1,232 09/17 (50 ) EURO STOXX 50 Index Futures 23 EUR 789 09/17 (33 ) FTSE/MIB Index Futures 2 EUR 205 09/17 (6 ) IBEX 35 Index Futures 4 EUR 416 07/17 (18 ) MSCI Emerging Markets Mini Index Futures 13 USD 1,228 09/17 (9 ) OMXS30 Index Futures 18 SEK 2,885 07/17 (10 ) Russell 1000 Mini Index Futures 5 USD 336 09/17 (1 ) S&P 500 E-Mini Index Futures 25 USD 3,026 09/17 (7 ) S&P Mid 400 E-Mini Index Futures 2 USD 349 09/17 (3 ) Short Positions Dow Jones U. S. Real Estate Index Futures 43 USD 1,357 09/17 (13 ) FTSE 100 Index Futures 6 GBP 435 09/17 15 MSCI Emerging Markets Mini Index Futures 11 USD 555 09/17 5 Russell 2000 Mini Index Futures 54 USD 3,818 09/17 37 S&P/TSX 60 Index Futures 8 CAD 1,423 09/17 21 SPI 200 Index Futures 9 AUD 1,271 09/17 13 TOPIX Index Futures 6 JPY 96,689 09/17 (5 ) United States 2 Year Treasury Note Futures 7 USD 1,513 09/17 2 United States 5 Year Treasury Note Futures 21 USD 2,474 09/17 6 United States 10 Year Treasury Note Futures 13 USD 1,632 09/17 5 United States Long Bond Futures 1 USD 154 09/17 (1 ) Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) (108 ) Options Written Amounts in thousands (except contract amounts) Transactions in options written contracts for the period ended June 30, 2017 were as follows: Number of Premiums Contracts Received Outstanding December 31, 2016 45,083 $ 72 Opened 1,932 37 Closed (47,015 ) (109 ) Expired — — Outstanding June 30, 2017 — $ — Foreign Currency Exchange Contracts Amounts in thousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of America USD 23 RUB 1,340 09/20/17 (2 ) Bank of America CNY 2,030 USD 297 09/20/17 (2 ) Bank of America TWD 9,520 USD 316 09/20/17 4 Royal Bank of Canada USD 11 AUD 15 07/07/17 — Royal Bank of Canada USD 6 CAD 8 07/07/17 — Royal Bank of Canada USD 339 CAD 447 09/20/17 7 Royal Bank of Canada USD 8 CHF 8 07/07/17 — Royal Bank of Canada USD 13 EUR 12 07/07/17 — Royal Bank of Canada USD 1 JPY 152 07/07/17 — See accompanying notes which are an integral part of the financial statements. Moderate Strategy Fund 5 Russell Investment Funds Moderate Strategy Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Foreign Currency Exchange Contracts Amounts in thousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Royal Bank of Canada USD 194 JPY 21,113 09/20/17 (5 ) Royal Bank of Canada USD 104 MXN 1,900 09/20/17 (1 ) Royal Bank of Canada USD 1 SEK 8 07/07/17 — Royal Bank of Canada AUD 107 USD 81 09/20/17 (1 ) Royal Bank of Canada EUR 157 USD 177 09/20/17 (1 ) Royal Bank of Canada GBP 6 USD 8 07/07/17 — Royal Bank of Canada GBP 30 USD 39 09/20/17 (1 ) Royal Bank of Canada ZAR 167 USD 13 09/20/17 — State Street USD 207 AUD 270 07/07/17 — State Street USD 281 CAD 365 07/07/17 — State Street USD 339 CAD 447 09/20/17 5 State Street USD 263 CHF 252 07/07/17 — State Street USD 1,051 EUR 921 07/07/17 1 State Street USD 526 GBP 405 07/07/17 2 State Street USD 104 HKD 814 07/07/17 — State Street USD 309 INR 20,020 09/20/17 (1 ) State Street USD 624 JPY 69,843 07/07/17 (3 ) State Street USD 194 JPY 21,113 09/20/17 (6 ) State Street USD 104 MXN 1,900 09/20/17 (1 ) State Street USD 111 SEK 940 07/07/17 — State Street USD 37 SGD 51 07/07/17 — State Street AUD 285 USD 212 07/07/17 (7 ) State Street AUD 270 USD 207 08/08/17 — State Street AUD 107 USD 81 09/20/17 (1 ) State Street CAD 373 USD 277 07/07/17 (10 ) State Street CAD 365 USD 282 08/08/17 — State Street CHF 260 USD 268 07/07/17 (3 ) State Street CHF 252 USD 264 08/08/17 — State Street EUR 933 USD 1,049 07/07/17 (16 ) State Street EUR 921 USD 1,053 08/08/17 (1 ) State Street EUR 157 USD 178 09/20/17 (2 ) State Street GBP 399 USD 513 07/07/17 (7 ) State Street GBP 405 USD 526 08/08/17 (2 ) State Street GBP 30 USD 38 09/20/17 (1 ) State Street HKD 814 USD 105 07/07/17 — State Street HKD 814 USD 104 08/08/17 — State Street JPY 69,995 USD 632 07/07/17 10 State Street JPY 69,843 USD 625 08/08/17 3 State Street KRW 349,910 USD 313 09/20/17 7 State Street SEK 948 USD 109 07/07/17 (3 ) State Street SEK 940 USD 111 08/08/17 — State Street SGD 51 USD 37 07/07/17 — State Street SGD 51 USD 37 08/08/17 — State Street ZAR 167 USD 13 09/20/17 — UBS USD 339 CAD 447 09/20/17 6 UBS USD 194 JPY 21,113 09/20/17 (5 ) UBS USD 104 MXN 1,900 09/20/17 (1 ) UBS AUD 107 USD 81 09/20/17 (1 ) UBS EUR 157 USD 178 09/20/17 (2 ) UBS GBP 30 USD 38 09/20/17 (1 ) UBS ZAR 167 USD 13 09/20/17 — Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts (42 ) See accompanying notes which are an integral part of the financial statements. 6 Moderate Strategy Fund Russell Investment Funds Moderate Strategy Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Total Return Swap Contracts (*) Amounts in thousands Notional Termination Fair Value Underlying Reference Entity Counterparty Amount Date $ S&P 500 Total Return Index Bank of America USD 9,295 09/15/17 50 Total Fair Value of Open Total Return Swap Contracts Premiums Paid (Received) - $— (å) 50 (*) Total return swaps (which includes index swaps) are agreements between counterparties to exchange cash flows, one based on a market-linked returns of an individual asset or a basket of assets (i.e. an index), and the other on a fixed or floating rate. The floating rate fee was based on the 3 Month LIBOR rate plus a fee of 0.325%. Credit Default Swap Contracts Amounts in thousands Credit Indices Fund (Pays)/ Receives Termination Fair Value Reference Entity Counterparty Notional Amount Fixed Rate Date $ CDX Emerging Markets Index Bank of America USD 3,700 (1.000 %) 06/20/22 169 CDX NA High Yield Index Bank of America USD 2,800 5.000 % 06/20/22 190 Total Fair Value on Open Credit Indices Premiums Paid (Received) - $377 359 Presentation of Portfolio Holdings Amounts in thousands Fair Value Practical Portfolio Summary Level 1 Level 2 Level 3 Expedient (a) Total % of Net Assets Investments in Affiliated Funds $ 107,148 $ — $ — $ — $ 107,148 97.6 Options Purchased — 126 — — 126 0.1 Short-Term Investments — — — 769 769 0.7 Total Investments 107,148 126 — 769 108,043 98.4 Other Assets and Liabilities, Net 1.6 100.0 Other Financial Instruments Assets Futures Contracts 104 — — — 104 0.1 Foreign Currency Exchange Contracts — 45 — — 45 — * Total Return Swap Contracts — 50 — — 50 — * Credit Default Swap Contracts — 359 — — 359 0.3 ' Liabilities Futures Contracts (212 ) — — — (212 ) (0.2 ) Foreign Currency Exchange Contracts — (87 ) — — (87 ) (0.1 ) Total Other Financial Instruments ** $ (108 ) $ 367 $ — $ — $ 259 * Less than 0.05% of net assets. ** Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the investments. (a) Certain investments that are measured at fair value using the net asset value per share (or its equivalent) practical expedient have not been classified in the fair value levels. The fair value amounts presented in the table are intended to permit reconciliation to the amounts presented in the Schedule of Investments. For a description of the Levels, see note 2 in the Notes to Financial Statements. For a disclosure on transfers between Levels 1, 2 and 3 during the period ended June 30, 2017, see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. Moderate Strategy Fund 7 Russell Investment Funds Moderate Strategy Fund Fair Value of Derivative Instruments — June 30, 2017 (Unaudited) Amounts in thousands Foreign Equity Credit Currency Interest Rate Derivatives not accounted for as hedging instruments Contracts Contracts Contracts Contracts Location: Statement of Assets and Liabilities - Assets Investments, at fair value* $ 126 $ — $ — $ — Unrealized appreciation on foreign currency exchange contracts — — 45 — Variation margin on futures contracts** 91 — — 13 Total return swap contracts, at fair value 50 — — — Credit default swap contracts, at fair value — 359 — — Total $ 267 $ 359 $ 45 $ 13 Location: Statement of Assets and Liabilities - Liabilities Variation margin on futures contracts** $ 211 $ — $ — $ 1 Unrealized depreciation on foreign currency exchange contracts — — 87 — Total $ 211 $ — $ 87 $ 1 Foreign Equity Credit Currency Interest Rate Derivatives not accounted for as hedging instruments Contracts Contracts Contracts Contracts Location: Statement of Operations - Net realized gain (loss) Futures contracts $ (292 ) $ — $ — $ (52 ) Options written 239 — — — Total return swap contracts 110 — — — Credit default swap contracts — 41 — — Foreign currency-related transactions*** — — 8 — Total $ 57 $ 41 $ 8 $ (52 ) Location: Statement of Operations - Net change in unrealized appreciation (depreciation) Investments**** $ 86 $ — $ — $ — Futures contracts (200 ) — — (5 ) Options written (23 ) — — — Total return swap contracts 109 — — — Credit default swap contracts — (77 ) — — Foreign currency-related transactions***** — — (123 ) — Total $ (28 ) $ (77 ) $ (123 ) $ (5 ) * Fair value of purchased options. ** Includes cumulative appreciation/depreciation of futures contracts as reported in the Schedule of Investments. Only variation margin is reported within the Statement of Assets and Liabilities. *** Only includes net realized gain (loss) on forward and spot contracts. May differ from the net realized gain (loss) on foreign currency-related transactions reported within the Statement of Operations. **** Includes net unrealized gain (loss) on purchased options as reported in the Schedule of Investments. ***** Only Includes change in unrealized gain (loss) on forward and spot contracts. May differ from the net change in unrealized gain (loss) on foreign currency-related transactions reported within the Statement of Operations. For further disclosure on derivatives see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. 8 Moderate Strategy Fund Russell Investment Funds Moderate Strategy Fund Balance Sheet Offsetting of Financial and Derivative Instruments — June 30, 2017 (Unaudited) Amounts in thousands Offsetting of Financial Assets and Derivative Assets Gross Net Amounts Amounts of Assets Gross Offset in the Presented in Amounts of Statement of the Statement Recognized Assets and of Assets and Description Location: Statement of Assets and Liabilities - Assets Assets Liabilities Liabilities Options Purchased Contracts Investments, at fair value $ 126 $ — $ 126 Foreign Currency Exchange Contracts Unrealized appreciation on foreign currency exchange contracts 45 — 45 Futures Contracts Variation margin on futures contracts 60 — 60 Total Return Swap Contracts Total return swap contracts, at fair value 50 — 50 Credit Default Swap Contracts Credit default swap contracts, at fair value 359 — 359 Total Financial and Derivative Assets 640 — 640 Financial and Derivative Assets not subject to a netting agreement (425) — (425 ) Total Financial and Derivative Assets subject to a netting agreement $ 215 $ — $ 215 Financial Assets, Derivative Assets, and Collateral Held by Counterparty Gross Amounts Not Offset in the Statement of Assets and Liabilities Net Amounts of Assets Presented in the Statement Financial and of Assets and Derivative Collateral Counterparty Liabilities Instruments Received^ Net Amount Bank of America $ 135 $ 2 $ — $ 133 JPMorgan Chase 43 — — 43 Royal Bank of Canada 7 7 — — State Street 24 24 — — UBS 6 6 — — Total $ 215 $ 39 $ — $ 176 See accompanying notes which are an integral part of the financial statements. Moderate Strategy Fund 9 Russell Investment Funds Moderate Strategy Fund Balance Sheet Offsetting of Financial and Derivative Instruments, continued — June 30, 2017 (Unaudited) Amounts in thousands Offsetting of Financial Liabilities and Derivative Liabilities Gross Net Amounts Amounts of Liabilities Gross Offset in the Presented in Amounts of Statement of the Statement Recognized Assets and of Assets and Description Location: Statement of Assets and Liabilities - Liabilities Liabilities Liabilities Liabilities Futures Contracts Variation margin on futures contracts $ 39 $ — $ 39 Foreign Currency Exchange Contracts Unrealized depreciation on foreign currency exchange contracts 87 — 87 Total Financial and Derivative Liabilities 126 — 126 Financial and Derivative Liabilities not subject to a netting agreement (39) — (39 ) Total Financial and Derivative Liabilities subject to a netting agreement $ 87 $ — $ 87 Financial Liabilities, Derivative Liabilities, and Collateral Pledged by Counterparty Gross Amounts Not Offset in the Statement of Assets and Liabilities Net Amounts of Liabilities Presented in the Statement Financial and of Assets and Derivative Collateral Counterparty Liabilities Instruments Pledged^ Net Amount Bank of America $ 2 $ 2 $ — $ — Royal Bank of Canada 8 7 — 1 State Street 67 24 — 43 UBS 10 6 — 4 Total $ 87 $ 39 $ — $ 48 * Fair value of securities on loan as reported in the footnotes to the Statement of Assets and Liabilities. ^Collateral received or pledged amounts may not reconcile to those disclosed in the Statement of Assets and Liabilities due to the inclusion of off-Balance Sheet collateral and adjustments made to exclude overcollateralization. For further disclosure on derivatives and counterparty risk see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. 10 Moderate Strategy Fund Russell Investment Funds Moderate Strategy Fund Statement of Assets and Liabilities — June 30, 2017 (Unaudited) Amounts in thousands Assets Investments, at identified cost $ 100,518 Investments, at fair value(>) 108,043 Cash (restricted)(a)(b) 1,750 Unrealized appreciation on foreign currency exchange contracts 45 Receivables: Dividends from affiliated funds 1 Fund shares sold 76 Variation margin on futures contracts 60 Prepaid expenses 1 Total return swap contracts, at fair value(8) 50 Credit default swap contracts, at fair value(+) 359 Total assets 110,385 Liabilities Payables: Due to custodian 4 Due to broker(c) 361 Investments purchased 76 Accrued fees to affiliates 5 Other accrued expenses 45 Variation margin on futures contracts 39 Unrealized depreciation on foreign currency exchange contracts 87 Total liabilities 617 Net Assets $ 109,768 See accompanying notes which are an integral part of the financial statements. Moderate Strategy Fund 11 Russell Investment Funds Moderate Strategy Fund Statement of Assets and Liabilities, continued — June 30, 2017 (Unaudited) Amounts in thousands Net Assets Consist of: Accumulated net realized gain (loss) $ (1,481 ) Unrealized appreciation (depreciation) on: Investments 7,525 Futures contracts (108 ) Total return swap contracts 50 Credit default swap contracts (18 ) Foreign currency-related transactions (43 ) Shares of beneficial interest 109 Additional paid-in capital 103,734 Net Assets $ 109,768 Net Asset Value , offering and redemption price per share: Net asset value per share: (#) $ 10.09 Net assets $ 109,767,878 Shares outstanding ($. 01 par value) 10,873,775 Amounts in thousands (8) Total return swap contracts - premiums paid (received) $ — (+) Credit default swap contracts - premiums paid (received) $ 377 (>) Investments in affiliated funds $ 107,917 (a) Cash Collateral for Futures $ 1,450 (b) Cash Collateral for Swaps $ 300 (c) Due to Broker for Swaps $ 361 (#) Net asset value per share equals net assets divided by shares of beneficial interest outstanding. See accompanying notes which are an integral part of the financial statements. 12 Moderate Strategy Fund Russell Investment Funds Moderate Strategy Fund Statement of Operations — For the Period Ended June 30, 2017 (Unaudited) Amounts in thousands Investment Income Dividends from affiliated funds $ 567 Expenses Advisory fees 108 Administrative fees 23 Custodian fees 16 Transfer agent fees 2 Professional fees 18 Trustees’ fees 2 Printing fees 14 Miscellaneous 4 Expenses before reductions 187 Expense reductions (122 ) Net expenses 65 Net investment income (loss) 502 Net Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investments 799 Futures contracts (344 ) Options written 239 Total return swap contracts (110 ) Credit default swap contracts 41 Foreign currency-related transactions 12 Capital gain distributions from affiliated funds 34 Net realized gain (loss) 671 Net change in unrealized appreciation (depreciation) on: Investments 5,203 Futures contracts (205 ) Options written (23 ) Total return swap contracts 109 Credit default swap contracts (77 ) Foreign currency-related transactions (123 ) Net change in unrealized appreciation (depreciation) 4,884 Net realized and unrealized gain (loss) 5,555 Net Increase (Decrease) in Net Assets from Operations $ 6,057 See accompanying notes which are an integral part of the financial statements. Moderate Strategy Fund 13 Russell Investment Funds Moderate Strategy Fund Statements of Changes in Net Assets Period Ended June 30, 2017 Fiscal Year Ended Amounts in thousands (Unaudited) December 31, 2016 Increase (Decrease) in Net Assets Operations Net investment income (loss) $ 502 $ 3,508 Net realized gain (loss) 671 5,630 Net change in unrealized appreciation (depreciation) 4,884 (779 ) Net increase (decrease) in net assets from operations 6,057 8,359 Distributions From net investment income (495 ) (4,052 ) From net realized gain (1,160 ) (4,815 ) Net decrease in net assets from distributions (1,655 ) (8,867 ) Share Transactions* Net increase (decrease) in net assets from share transactions (2,266 ) 95 Total Net Increase (Decrease) in Net Assets 2,136 (413 ) Net Assets Beginning of period 107,632 108,045 End of period $ 109,768 $ 107,632 Undistributed (overdistributed) net investment income included in net assets $ — $ (7 ) * Share transaction amounts (in thousands) for the periods ended June 30, 2017 and December 31, 2016 were as follows: 2017 (Unaudited) 2016 Shares Dollars Shares Dollars Proceeds from shares sold 313 $ 3,123 1,057 $ 10,402 Proceeds from reinvestment of distributions 168 1,655 917 8,867 Payments for shares redeemed (710 ) (7,044 ) (1,921 ) (19,174 ) Total increase (decrease) (229 ) $ (2,266 ) 53 $ 95 See accompanying notes which are an integral part of the financial statements. 14 Moderate Strategy Fund (This page intentionally left blank) Russell Investment Funds Moderate Strategy Fund Financial Highlights — For the Periods Ended For a Share Outstanding Throughout Each Period. $ $ Net $ Net Asset Value, Investment Net Realized Total from Distributions Distributions Beginning of Income (Loss) and Unrealized Investment from Net from Net Period (a)(b)(f) Gain (Loss) Operations Investment Income Realized Gain June 30, 2017(1) 9.69 . 05 . 50 . 55 (. 04 ) (. 11 ) December 31, 2016 9.78 . 31 . 43 . 74 (. 38 ) (. 45 ) December 31, 2015 10.45 . 26 (. 43 ) (. 17 ) (. 25 ) (. 25 ) December 31, 2014 10.41 . 31 . 19 . 50 (. 30 ) (. 16 ) December 31, 2013 10.10 . 18 . 50 . 68 (. 18 ) (. 19 ) December 31, 2012 9.41 . 30 . 73 1.03 (. 29 ) (. 05 ) See accompanying notes which are an integral part of the financial statements. Moderate Strategy Fund 16 % % % $ $ Ratio of Expenses Ratio of Expenses Ratio of Net Net Asset Value, % Net Assets, to Average to Average Investment Income % $ End of Total End of Period Net Assets, Net Assets, to Average Portfolio Total Distributions Period Return (c)(h) (000 ) Gross (d)(e) Net (d)(e)(f) Net Assets (b)(c)(f) Turnover Rate (c) (. 15 ) 10.09 5.73 109,768 . 35 . 12 . 49 10 (. 83 ) 9.69 7.75 107,632 . 33 . 11 3.17 38 (. 50 ) 9.78 (1.71 ) 108,045 . 32 . 11 2.57 29 (. 46 ) 10.45 4.85 114,918 . 35 . 10 2.89 18 (. 37 ) 10.41 6.79 103,093 . 35 . 10 1.69 18 (. 34 ) 10.10 11.07 94,221 . 36 . 10 3.01 20 See accompanying notes which are an integral part of the financial statements. Moderate Strategy Fund 17 Russell Investment Funds Moderate Strategy Fund Related Party Transactions, Fees and Expenses (Unaudited) Accrued fees payable to affiliates for the period ended June 30, 2017 were as follows: Advisory fees $ - Administration fees 3,841 Transfer agent fees 398 Trustee fees 964 $ 5,203 Transactions (amounts in thousands) during the period ended June 30, 2017 with Underlying Funds which are, or were, an affiliated company are as follows: Fair Value, Change in Beginning of Realized Gain Unrealized Fair Value, End Income Capital Gains Period Purchases Sales (Loss) Gain (Loss) of Period Distributions Distributions RIC Commodity Strategies Fund $ 3,224 $ 457 $ 133 $ (19 )$ (197 )$ 3,332 $ — $ — RIC Global Infrastructure Fund 3,159 52 491 7 425 3,152 3 — RIF Global Real Estate Securities Fund 1,885 47 1,845 342 (280 ) 149 9 — RIC U. S. Defensive Equity Fund 83 1 25 — 5 64 — — RIC U. S. Dynamic Equity Fund 1,864 6 1,698 186 (112 ) 246 — — RIF U. S. Small Cap Equity Fund 4,260 4,261 456 4 250 8,319 2 — RIF U. S. Strategic Equity Fund 104 1,691 106 2 52 1,743 25 34 RIC Global Opportunistic Credit Fund 17,678 299 5,399 55 890 13,523 144 — RIC Investment Grade Bond Fund 13,244 418 643 (8 ) 275 13,286 71 — RIC Unconstrained Total Return Fund 5,377 171 137 — 55 5,466 36 — RIF Strategic Bond Fund 23,846 744 1,180 3 563 23,976 107 — RIC Emerging Markets Fund 6,904 73 1,268 37 1,217 6,963 — — RIC Global Equity Fund 6,918 197 524 51 756 7,398 — — RIF International Developed Markets Fund 6,343 133 827 135 641 6,425 49 — RIC Multi-Strategy Income Fund 10,712 2,386 573 4 577 13,106 119 — U. S. Cash Management Fund 516 2,807 2,554 — — 769 2 — $ 106,117 $ 13,743 $ 17,859 $ 799 $ 5,117 $ 107,917 $ 567 $ 34 Federal Income Taxes (Unaudited) At June 30, 2017, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of Investments $ 101,982,315 Unrealized Appreciation $ 6,918,010 Unrealized Depreciation (857,372 ) Net Unrealized Appreciation (Depreciation) $ 6,060,638 Net investment income and net realized gains (losses) in the financial statements may differ from taxable net investment income and net realized gains (losses). Capital accounts within the financial statements are adjusted for permanent differences between book and tax accounting. Book-tax differences may be due to foreign currency gains and losses, reclassifications of dividends and differences in treatment of income from swaps. These adjustments have no impact on the net assets. At June 30, 2017, there were no adjustments to the Statement of Assets and Liabilities. See accompanying notes which are an integral part of the financial statements. 18 Moderate Strategy Fund Russell Investment Funds Balanced Strategy Fund Shareholder Expense Example — June 30, 2017 (Unaudited) Fund Expenses Please note that the expenses shown in the table are meant The following disclosure provides important information to highlight your ongoing costs only and do not reflect any regarding the Fund’s Shareholder Expense Example transactional costs. Therefore, the information under the heading (“Example”) . “Hypothetical Performance (5% return before expenses)” is useful in comparing ongoing costs only, and will not help you Example determine the relative total costs of owning different funds. In As a shareholder of the Fund, you incur two types of costs: (1) addition, if these transactional costs were included, your costs transaction costs, and (2) ongoing costs, including advisory and would have been higher. The fees and expenses shown in this administrative fees and other Fund expenses. The Example is section do not reflect any Insurance Company Separate Account intended to help you understand your ongoing costs (in dollars) or Policy Charges. of investing in the Fund and to compare these costs with the Hypothetical ongoing costs of investing in other mutual funds. The Example Performance (5% is based on an investment of $1,000 invested at the beginning of Actual return before the period and held for the entire period indicated, which for this Performance expenses) Beginning Account Value Fund is from January 1, 2017 to June 30, 2017. January 1, 2017 $ 1,000.00 $ 1,000.00 Actual Expenses Ending Account Value June 30, 2017 $ 1,065.90 $ 1,024.20 The information in the table under the heading “Actual Expenses Paid During Period* $ 0.61 $ 0.60 Performance” provides information about actual account values and actual expenses. You may use the information in this column, * Expenses are equal to the Fund's annualized expense ratio of 0.12% together with the amount you invested, to estimate the expenses (representing the six month period annualized), multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half that you paid over the period. Simply divide your account value by year period) . May reflect amounts waived and/or reimbursed. Without any $1,000 (for example, an $8,600 account value divided by $1,000 waivers and/or reimbursements, expenses would have been higher. 8.6), then multiply the result by the number in the first column in the row entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information in the table under the heading “Hypothetical Performance (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Balanced Strategy Fund 19 Russell Investment Funds Balanced Strategy Fund Schedule of Investments — June 30, 2017 (Unaudited) Amounts in thousands (except share amounts) Fair Value Shares $ Investments in Affiliated Funds - 97.4% Alternative - 6.9% RIC Commodity Strategies Fund Class Y 1,801,231 9,619 RIC Global Infrastructure Fund Class Y 685,276 8,408 RIF Global Real Estate Securities Fund 127,580 1,875 19,902 Domestic Equities - 25.1% RIC U. S. Defensive Equity Fund Class Y 106,810 5,507 RIC U. S. Dynamic Equity Fund Class Y 1,010,234 11,254 RIF U. S. Small Cap Equity Fund 1,706,318 27,165 RIF U. S. Strategic Equity Fund 1,595,591 28,705 72,631 Fixed Income - 34.0% RIC Global Opportunistic Credit Fund Class Y 2,315,988 22,951 RIC Unconstrained Total Return Fund Class Y 2,024,902 20,249 RIF Strategic Bond Fund 5,340,455 55,328 98,528 International Equities - 27.4% RIC Emerging Markets Fund Class Y 1,044,638 19,733 RIC Global Equity Fund Class Y 2,765,308 30,667 RIF International Developed Markets Fund 2,286,528 28,742 79,142 Multi-Asset - 4.0% RIC Multi-Strategy Income Fund Class Y 1,148,357 11,667 Total Investments in Affiliated Funds (cost $243,225) 281,870 Options Purchased - 0.2% (Number of Contracts) S&P 500 Index Aug 2017 2,419.89 Call (8,181) USD 19,797 (ÿ) 282 Aug 2017 2,427.51 Call (7,489) USD 18,180 (ÿ) 219 Total Options Purchased (cost $538) 501 Short-Term Investments - 1.4% U. S. Cash Management Fund 3,986,957 (8) 3,987 Total Short-Term Investments (cost $3,988) 3,987 Total Investments 99.0% (identified cost $247,751) 286,358 Other Assets and Liabilities, Net - 1.0% 2,929 Net Assets - 100.0% 289,287 See accompanying notes which are an integral part of the financial statements. 20 Balanced Strategy Fund Russell Investment Funds Balanced Strategy Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Amsterdam Index Futures 14 EUR 1,418 07/17 (53 ) CAC40 Euro Index Futures 85 EUR 4,349 07/17 (134 ) DAX Index Futures 13 EUR 4,004 09/17 (159 ) EURO STOXX 50 Index Futures 79 EUR 2,710 09/17 (114 ) FTSE/MIB Index Futures 9 EUR 922 09/17 (27 ) IBEX 35 Index Futures 14 EUR 1,457 07/17 (64 ) MSCI Emerging Markets Mini Index Futures 33 USD 3,118 09/17 (23 ) OMXS30 Index Futures 59 SEK 9,456 07/17 (33 ) Russell 1000 Mini Index Futures 3 USD 201 09/17 (1 ) S&P Mid 400 E-Mini Index Futures 2 USD 349 09/17 (3 ) Short Positions Dow Jones U. S. Real Estate Index Futures 51 USD 1,610 09/17 (15 ) FTSE 100 Index Futures 27 GBP 1,955 09/17 68 Hang Seng Index Futures 1 HKD 1,279 07/17 1 MSCI Singapore Index Futures 1 SGD 36 07/17 — Russell 2000 Mini Index Futures 137 USD 9,687 09/17 28 S&P 500 E-Mini Index Futures 7 USD 847 09/17 3 S&P/TSX 60 Index Futures 27 CAD 4,802 09/17 72 SPI 200 Index Futures 12 AUD 1,695 09/17 17 TOPIX Index Futures 19 JPY 306,184 09/17 (17 ) Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) (454 ) Options Written Amounts in thousands (except contract amounts) Transactions in options written contracts for the period ended June 30, 2017 were as follows: Number of Premiums Contracts Received Outstanding December 31, 2016 229,657 $ 367 Opened 9,926 193 Closed (239,583 ) (560 ) Expired — — Outstanding June 30, 2017 — $ — Foreign Currency Exchange Contracts Amounts in thousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of America USD 32 RUB 1,880 09/20/17 (1 ) Bank of America CNY 9,470 USD 1,385 09/20/17 (5 ) Bank of America TWD 28,550 USD 946 09/20/17 7 Citigroup AUD 661 USD 492 07/07/17 (16 ) Citigroup CAD 865 USD 643 07/07/17 (24 ) Citigroup CHF 602 USD 621 07/07/17 (6 ) Citigroup EUR 2,160 USD 2,428 07/07/17 (40 ) Citigroup GBP 923 USD 1,187 07/07/17 (15 ) Citigroup HKD 1,886 USD 242 07/07/17 1 Citigroup JPY 162,085 USD 1,464 07/07/17 23 Citigroup SEK 2,196 USD 253 07/07/17 (8 ) Citigroup SGD 119 USD 86 07/07/17 — See accompanying notes which are an integral part of the financial statements. Balanced Strategy Fund 21 Russell Investment Funds Balanced Strategy Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Foreign Currency Exchange Contracts Amounts in thousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Commonwealth Bank of Australia USD 479 AUD 624 07/07/17 — Commonwealth Bank of Australia USD 651 CAD 845 07/07/17 — Commonwealth Bank of Australia USD 609 CHF 584 07/07/17 (1 ) Commonwealth Bank of Australia USD 2,433 EUR 2,133 07/07/17 3 Commonwealth Bank of Australia USD 1,218 GBP 938 07/07/17 4 Commonwealth Bank of Australia USD 241 HKD 1,884 07/07/17 — Commonwealth Bank of Australia USD 1,444 JPY 161,657 07/07/17 (6 ) Commonwealth Bank of Australia USD 257 SEK 2,176 07/07/17 1 Commonwealth Bank of Australia USD 86 SGD 119 07/07/17 — Commonwealth Bank of Australia AUD 624 USD 479 08/08/17 — Commonwealth Bank of Australia CAD 845 USD 652 08/08/17 — Commonwealth Bank of Australia CHF 584 USD 610 08/08/17 1 Commonwealth Bank of Australia EUR 2,133 USD 2,437 08/08/17 (3 ) Commonwealth Bank of Australia GBP 938 USD 1,219 08/08/17 (4 ) Commonwealth Bank of Australia HKD 1,884 USD 242 08/08/17 — Commonwealth Bank of Australia JPY 161,657 USD 1,445 08/08/17 6 Commonwealth Bank of Australia SEK 2,176 USD 258 08/08/17 (1 ) Commonwealth Bank of Australia SGD 119 USD 86 08/08/17 — National Australia Bank USD 479 AUD 624 07/07/17 — National Australia Bank USD 651 CAD 845 07/07/17 — National Australia Bank USD 609 CHF 584 07/07/17 (1 ) National Australia Bank USD 2,433 EUR 2,133 07/07/17 3 National Australia Bank USD 1,217 GBP 938 07/07/17 4 National Australia Bank USD 241 HKD 1,884 07/07/17 — National Australia Bank USD 1,443 JPY 161,657 07/07/17 (6 ) National Australia Bank USD 257 SEK 2,176 07/07/17 1 National Australia Bank USD 86 SGD 119 07/07/17 — National Australia Bank AUD 624 USD 479 08/08/17 — National Australia Bank CAD 845 USD 652 08/08/17 — National Australia Bank CHF 584 USD 610 08/08/17 1 National Australia Bank EUR 2,133 USD 2,437 08/08/17 (3 ) National Australia Bank GBP 938 USD 1,219 08/08/17 (4 ) National Australia Bank HKD 1,884 USD 242 08/08/17 — National Australia Bank JPY 161,657 USD 1,445 08/08/17 6 National Australia Bank SEK 2,176 USD 258 08/08/17 (1 ) National Australia Bank SGD 119 USD 86 08/08/17 — Royal Bank of Canada USD 54 AUD 73 07/07/17 2 Royal Bank of Canada USD 30 CAD 40 07/07/17 1 Royal Bank of Canada USD 857 CAD 1,128 09/20/17 14 Royal Bank of Canada USD 38 CHF 37 07/07/17 — Royal Bank of Canada USD 284 CHF 273 09/20/17 2 Royal Bank of Canada USD 62 EUR 55 07/07/17 1 Royal Bank of Canada USD 1 HKD 5 07/07/17 — Royal Bank of Canada USD 8 JPY 855 07/07/17 — Royal Bank of Canada USD 660 JPY 71,773 09/20/17 (19 ) Royal Bank of Canada USD 196 MXN 3,565 09/20/17 (1 ) Royal Bank of Canada USD 5 SEK 40 07/07/17 — Royal Bank of Canada USD 29 SEK 253 09/20/17 1 Royal Bank of Canada AUD 661 USD 492 07/07/17 (16 ) Royal Bank of Canada AUD 878 USD 668 09/20/17 (5 ) Royal Bank of Canada CAD 865 USD 643 07/07/17 (25 ) Royal Bank of Canada CHF 602 USD 621 07/07/17 (7 ) Royal Bank of Canada EUR 2,160 USD 2,428 07/07/17 (40 ) Royal Bank of Canada EUR 935 USD 1,059 09/20/17 (13 ) Royal Bank of Canada GBP 30 USD 39 07/07/17 — Royal Bank of Canada GBP 923 USD 1,187 07/07/17 (16 ) Royal Bank of Canada GBP 195 USD 250 09/20/17 (4 ) See accompanying notes which are an integral part of the financial statements. 22 Balanced Strategy Fund Russell Investment Funds Balanced Strategy Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Foreign Currency Exchange Contracts Amounts in thousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Royal Bank of Canada HKD 1,886 USD 242 07/07/17 1 Royal Bank of Canada HKD 290 USD 37 09/20/17 — Royal Bank of Canada JPY 162,085 USD 1,464 07/07/17 23 Royal Bank of Canada SEK 2,196 USD 253 07/07/17 (8 ) Royal Bank of Canada SGD 119 USD 86 07/07/17 — Royal Bank of Canada ZAR 53 USD 4 09/20/17 — Standard Chartered USD 857 CAD 1,128 09/20/17 14 Standard Chartered USD 284 CHF 273 09/20/17 2 Standard Chartered USD 659 JPY 71,773 09/20/17 (20 ) Standard Chartered USD 195 MXN 3,565 09/20/17 (1 ) Standard Chartered USD 29 SEK 253 09/20/17 1 Standard Chartered AUD 878 USD 668 09/20/17 (6 ) Standard Chartered EUR 935 USD 1,059 09/20/17 (13 ) Standard Chartered GBP 195 USD 250 09/20/17 (4 ) Standard Chartered HKD 290 USD 37 09/20/17 — Standard Chartered ZAR 53 USD 4 09/20/17 — State Street USD 857 CAD 1,128 09/20/17 14 State Street USD 284 CHF 273 09/20/17 1 State Street USD 309 INR 20,020 09/20/17 (1 ) State Street USD 661 JPY 71,773 09/20/17 (22 ) State Street USD 196 MXN 3,565 09/20/17 (2 ) State Street USD 29 SEK 253 09/20/17 1 State Street AUD 878 USD 669 09/20/17 (5 ) State Street EUR 935 USD 1,061 09/20/17 (11 ) State Street GBP 195 USD 250 09/20/17 (4 ) State Street HKD 290 USD 37 09/20/17 — State Street KRW 349,890 USD 313 09/20/17 7 State Street ZAR 53 USD 4 09/20/17 — UBS USD 857 CAD 1,128 09/20/17 14 UBS USD 284 CHF 273 09/20/17 2 UBS USD 660 JPY 71,773 09/20/17 (19 ) UBS USD 196 MXN 3,565 09/20/17 (2 ) UBS USD 29 SEK 253 09/20/17 1 UBS AUD 878 USD 668 09/20/17 (6 ) UBS EUR 935 USD 1,060 09/20/17 (13 ) UBS GBP 195 USD 250 09/20/17 (4 ) UBS HKD 290 USD 37 09/20/17 — UBS ZAR 53 USD 4 09/20/17 — Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts (269 ) Total Return Swap Contracts (*) Amounts in thousands Notional Termination Fair Value Underlying Reference Entity Counterparty Amount Date $ S&P 500 Total Return Index Bank of America USD 37,599 09/15/17 201 Total Fair Value of Open Total Return Swap Contracts Premiums Paid (Received) - $— (å) 201 (*) Total return swaps (which includes index swaps) are agreements between counterparties to exchange cash flows, one based on a market-linked returns of an individual asset or a basket of assets (i.e. an index), and the other on a fixed or floating rate. The floating rate fee was based on the 3 Month LIBOR rate plus a fee of 0.325%. See accompanying notes which are an integral part of the financial statements. Balanced Strategy Fund 23 Russell Investment Funds Balanced Strategy Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Credit Default Swap Contracts Amounts in thousands Credit Indices Fund (Pays)/ Receives Termination Fair Value Reference Entity Counterparty Notional Amount Fixed Rate Date $ CDX Emerging Markets Index Bank of America USD 6,500 (1.000 %) 06/20/22 296 CDX NA High Yield Index Bank of America USD 7,600 5.000 % 06/20/22 517 CDX NA Investment Grade Index Bank of America USD 8,600 1.000 % 06/20/22 159 Total Fair Value on Open Credit Indices Premiums Paid (Received) - $967 972 Presentation of Portfolio Holdings Amounts in thousands Fair Value Practical Portfolio Summary Level 1 Level 2 Level 3 Expedient (a) Total % of Net Assets Investments in Affiliated Funds $ 281,870 $ — $ — $ — $ 281,870 97.4 Options Purchased — 501 — — 501 0.2 Short-Term Investments — — — 3,987 3,987 1.4 Total Investments 281,870 501 — 3,987 286,358 99.0 Other Assets and Liabilities, Net 1.0 100.0 Other Financial Instruments Assets Futures Contracts 189 — — — 189 0.1 Foreign Currency Exchange Contracts — 163 — — 163 0.1 Total Return Swap Contracts — 201 — — 201 0.1 Credit Default Swap Contracts — 972 — — 972 0.3 ' Liabilities Futures Contracts (643 ) — — — (643 ) (0.2 ) Foreign Currency Exchange Contracts — (432 ) — — (432 ) (0.1 ) Total Other Financial Instruments * $ (454 ) $ 904 $ — $ — $ 450 * Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the investments. (a) Certain investments that are measured at fair value using the net asset value per share (or its equivalent) practical expedient have not been classified in the fair value levels. The fair value amounts presented in the table are intended to permit reconciliation to the amounts presented in the Schedule of Investments. For a description of the Levels, see note 2 in the Notes to Financial Statements. For a disclosure on transfers between Levels 1, 2 and 3 during the period ended June 30, 2017, see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. 24 Balanced Strategy Fund Russell Investment Funds Balanced Strategy Fund Fair Value of Derivative Instruments — June 30, 2017 (Unaudited) Amounts in thousands Foreign Equity Credit Currency Derivatives not accounted for as hedging instruments Contracts Contracts Contracts Location: Statement of Assets and Liabilities - Assets Investments, at fair value* $ 501 $ — $ — Unrealized appreciation on foreign currency exchange contracts — — 163 Variation margin on futures contracts** 189 — — Total return swap contracts, at fair value 201 — — Credit default swap contracts, at fair value — 972 — Total $ 891 $ 972 $ 163 Location: Statement of Assets and Liabilities - Liabilities Variation margin on futures contracts** $ 643 $ — $ — Unrealized depreciation on foreign currency exchange contracts — — 432 Total $ 643 $ — $ 432 Foreign Equity Credit Currency Derivatives not accounted for as hedging instruments Contracts Contracts Contracts Location: Statement of Operations - Net realized gain (loss) Futures contracts $ (2,366 ) $ — $ — Options written 1,240 — — Total return swap contracts (128 ) — — Credit default swap contracts — 557 — Foreign currency-related transactions*** — — (200 ) Total $ (1,254 ) $ 557 $ (200 ) Location: Statement of Operations - Net change in unrealized appreciation (depreciation) Investments**** $ 438 $ — $ — Futures contracts (835 ) — — Options written (115 ) — — Total return swap contracts 270 — — Credit default swap contracts — (416 ) — Foreign currency-related transactions***** — — (633 ) Total $ (242 ) $ (416 ) $ (633 ) * Fair value of purchased options. ** Includes cumulative appreciation/depreciation of futures contracts as reported in the Schedule of Investments. Only variation margin is reported within the Statement of Assets and Liabilities. *** Only includes net realized gain (loss) on forward and spot contracts. May differ from the net realized gain (loss) on foreign currency-related transactions reported within the Statement of Operations. **** Includes net unrealized gain (loss) on purchased options as reported in the Schedule of Investments. ***** Only includes change in unrealized gain (loss) on forward and spot contracts. May differ from the net change in unrealized gain (loss) on foreign currency-related transactions reported within the Statement of Operations. For further disclosure on derivatives see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. Balanced Strategy Fund 25 Russell Investment Funds Balanced Strategy Fund Balance Sheet Offsetting of Financial and Derivative Instruments — June 30, 2017 (Unaudited) Amounts in thousands Offsetting of Financial Assets and Derivative Assets Gross Net Amounts Amounts of Assets Gross Offset in the Presented in Amounts of Statement of the Statement Recognized Assets and of Assets and Description Location: Statement of Assets and Liabilities - Assets Assets Liabilities Liabilities Options Purchased Contracts Investments, at fair value $ 501 $ — $ 501 Foreign Currency Exchange Contracts Unrealized appreciation on foreign currency exchange contracts 163 — 163 Futures Contracts Variation margin on futures contracts 116 — 116 Total Return Swap Contracts Total return swap contracts, at fair value 201 — 201 Credit Default Swap Contracts Credit default swap contracts, at fair value 972 — 972 Total Financial and Derivative Assets 1,953 — 1,953 Financial and Derivative Assets not subject to a netting agreement (1,090) — (1,090 ) Total Financial and Derivative Assets subject to a netting agreement $ 863 $ — $ 863 Financial Assets, Derivative Assets, and Collateral Held by Counterparty Gross Amounts Not Offset in the Statement of Assets and Liabilities Net Amounts of Assets Presented in the Statement Financial and of Assets and Derivative Collateral Counterparty Liabilities Instruments Received^ Net Amount Bank of America $ 490 $ 6 $ — $ 484 Citigroup 23 23 — — Commonwealth Bank of Australia 15 15 — — JPMorgan Chase 219 — — 219 National Australia Bank 16 15 — 1 Royal Bank of Canada 45 45 — — Standard Chartered 16 16 — — State Street 23 23 — — UBS 16 16 — — Total $ 863 $ 159 $ — $ 704 See accompanying notes which are an integral part of the financial statements. 26 Balanced Strategy Fund Russell Investment Funds Balanced Strategy Fund Balance Sheet Offsetting of Financial and Derivative Instruments, continued — June 30, 2017 (Unaudited) Amounts in thousands Offsetting of Financial Liabilities and Derivative Liabilities Gross Net Amounts Amounts of Liabilities Gross Offset in the Presented in Amounts of Statement of the Statement Recognized Assets and of Assets and Description Location: Statement of Assets and Liabilities - Liabilities Liabilities Liabilities Liabilities Futures Contracts Variation margin on futures contracts $ 122 $ — $ 122 Foreign Currency Exchange Contracts Unrealized depreciation on foreign currency exchange contracts 432 — 432 Total Financial and Derivative Liabilities 554 — 554 Financial and Derivative Liabilities not subject to a netting agreement (122) — (122 ) Total Financial and Derivative Liabilities subject to a netting agreement $ 432 $ — $ 432 Financial Liabilities, Derivative Liabilities, and Collateral Pledged by Counterparty Gross Amounts Not Offset in the Statement of Assets and Liabilities Net Amounts of Liabilities Presented in the Statement Financial and of Assets and Derivative Collateral Counterparty Liabilities Instruments Pledged^ Net Amount Bank of America $ 6 $ 6 $ — $ — Citigroup 110 23 — 87 Commonwealth Bank of Australia 15 15 — — National Australia Bank 15 15 — — Royal Bank of Canada 153 45 — 108 Standard Chartered 44 16 — 28 State Street 45 23 — 22 UBS 44 16 — 28 Total $ 432 $ 159 $ — $ 273 * Fair value of securities on loan as reported in the footnotes to the Statement of Assets and Liabilities. ^Collateral received or pledged amounts may not reconcile to those disclosed in the Statement of Assets and Liabilities due to the inclusion of off-Balance Sheet collateral and adjustments made to exclude overcollateralization. For further disclosure on derivatives and counterparty risk see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. Balanced Strategy Fund 27 Russell Investment Funds Balanced Strategy Fund Statement of Assets and Liabilities — June 30, 2017 (Unaudited) Amounts in thousands Assets Investments, at identified cost $ 247,751 Investments, at fair value(>) 286,358 Cash (restricted)(a)(b) 3,400 Unrealized appreciation on foreign currency exchange contracts 163 Receivables: Dividends from affiliated funds 3 Fund shares sold 180 Variation margin on futures contracts 116 Prepaid expenses 2 Total return swap contracts, at fair value(8) 201 Credit default swap contracts, at fair value(+) 972 Total assets 291,395 Liabilities Payables: Due to custodian 23 Due to broker (c) 1,253 Investments purchased 87 Fund shares redeemed 94 Accrued fees to affiliates 22 Other accrued expenses 75 Variation margin on futures contracts 122 Unrealized depreciation on foreign currency exchange contracts 432 Total liabilities 2,108 Net Assets $ 289,287 See accompanying notes which are an integral part of the financial statements. 28 Balanced Strategy Fund Russell Investment Funds Balanced Strategy Fund Statement of Assets and Liabilities, continued — June 30, 2017 (Unaudited) Amounts in thousands Net Assets Consist of: Undistributed (overdistributed) net investment income $ (379 ) Accumulated net realized gain (loss) (5,095 ) Unrealized appreciation (depreciation) on: Investments 38,607 Futures contracts (454 ) Total return swap contracts 201 Credit default swap contracts 5 Foreign currency-related transactions (269 ) Shares of beneficial interest 286 Additional paid-in capital 256,385 Net Assets $ 289,287 Net Asset Value , offering and redemption price per share: Net asset value per share: (#) $ 10.13 Net assets $ 289,287,263 Shares outstanding ($. 01 par value) 28,569,131 Amounts in thousands (8) Total return swap contracts - premiums paid (received) $ — (+) Credit default swap contracts - premiums paid (received) $ 967 (>) Investments in affiliated funds $ 285,857 (a) Cash Collateral for Futures $ 2,300 (b) Cash Collateral for Swaps $ 1,100 (c) Due to Broker for Swaps $ 1,253 (#) Net asset value per share equals net assets divided by shares of beneficial interest outstanding. See accompanying notes which are an integral part of the financial statements. Balanced Strategy Fund 29 Russell Investment Funds Balanced Strategy Fund Statement of Operations — For the Period Ended June 30, 2017 (Unaudited) Amounts in thousands Investment Income Dividends from affiliated funds $ 1,443 Expenses Advisory fees 286 Administrative fees 61 Custodian fees 23 Transfer agent fees 6 Professional fees 22 Trustees’ fees 5 Printing fees 26 Miscellaneous 5 Expenses before reductions 434 Expense reductions (262 ) Net expenses 172 Net investment income (loss) 1,271 Net Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investments 1,643 Futures contracts (2,366 ) Options written 1,240 Total return swap contracts (128 ) Credit default swap contracts 557 Foreign currency-related transactions (180 ) Capital gain distributions from affiliated funds 565 Net realized gain (loss) 1,331 Net change in unrealized appreciation (depreciation) on: Investments 17,351 Futures contracts (835 ) Options written (115 ) Total return swap contracts 270 Credit default swap contracts (416 ) Foreign currency-related transactions (633 ) Net change in unrealized appreciation (depreciation) 15,622 Net realized and unrealized gain (loss) 16,953 Net Increase (Decrease) in Net Assets from Operations $ 18,224 See accompanying notes which are an integral part of the financial statements. 30 Balanced Strategy Fund Russell Investment Funds Balanced Strategy Fund Statements of Changes in Net Assets Period Ended June 30, 2017 Fiscal Year Ended Amounts in thousands (Unaudited) December 31, 2016 Increase (Decrease) in Net Assets Operations Net investment income (loss) $ 1,271 $ 7,181 Net realized gain (loss) 1,331 12,710 Net change in unrealized appreciation (depreciation) 15,622 4,474 Net increase (decrease) in net assets from operations 18,224 24,365 Distributions From net investment income (1,894 ) (9,185 ) From net realized gain (5,128 ) (4,457 ) Net decrease in net assets from distributions (7,022 ) (13,642 ) Share Transactions* Net increase (decrease) in net assets from share transactions (4,052 ) (17,261 ) Total Net Increase (Decrease) in Net Assets 7,150 (6,538 ) Net Assets Beginning of period 282,137 288,675 End of period $ 289,287 $ 282,137 Undistributed (overdistributed) net investment income included in net assets $ (379 ) $ 244 * Share transaction amounts (in thousands) for the periods ended June 30, 2017 and December 31, 2016 were as follows: 2017 (Unaudited) 2016 Shares Dollars Shares Dollars Proceeds from shares sold 461 $ 4,600 1,008 $ 9,687 Proceeds from reinvestment of distributions 711 7,022 1,411 13,642 Payments for shares redeemed (1,570 ) (15,674 ) (4,233 ) (40,590 ) Total increase (decrease) (398 ) $ (4,052 ) (1,814 ) $ (17,261 ) See accompanying notes which are an integral part of the financial statements. Balanced Strategy Fund 31 Russell Investment Funds Balanced Strategy Fund Financial Highlights — For the Periods Ended For a Share Outstanding Throughout Each Period. $ $ Net $ Net Asset Value, Investment Net Realized Total from Distributions Distributions Beginning of Income and Unrealized Investment from Net from Net Period (Loss) (a)(b)(f) Gain (Loss) Operations Investment Income Realized Gain June 30, 2017(1) 9.74 . 04 . 59 . 63 (. 06 ) (. 18 ) December 31, 2016 9.38 . 24 . 60 . 84 (. 32 ) (. 16 ) December 31, 2015 10.40 . 22 (. 44 ) (. 22 ) (. 22 ) (. 58 ) December 31, 2014 10.44 . 31 . 17 . 48 (. 31 ) (. 21 ) December 31, 2013 9.55 . 21 . 96 1.17 (. 21 ) (. 07 ) December 31, 2012 8.66 . 23 . 89 1.12 (. 23 ) — See accompanying notes which are an integral part of the financial statements. Balanced Strategy Fund 32 % % % $ $ Ratio of Expenses Ratio of Expenses Ratio of Net Net Asset Value, % Net Assets, to Average to Average Investment Income % $ End of Total End of Period Net Assets, Net Assets, to Average Portfolio Total Distributions Period Return (c)(h) (000 ) Gross (d)(e) Net (d)(e)(f) Net Assets (b)(c)(f) Turnover Rate (c) (. 24 ) 10.13 6.59 289,287 . 30 . 12 . 44 12 (. 48 ) 9.74 9.05 282,137 . 30 . 11 2.55 19 (. 80 ) 9.38 (2.30 ) 288,675 . 29 . 11 2.16 23 (. 52 ) 10.40 4.61 314,127 . 31 . 10 2.91 22 (. 28 ) 10.44 12.43 304,103 . 31 . 10 2.09 11 (. 23 ) 9.55 12.95 253,080 . 32 . 10 2.49 21 See accompanying notes which are an integral part of the financial statements. Balanced Strategy Fund 33 Russell Investment Funds Balanced Strategy Fund Related Party Transactions, Fees and Expenses (Unaudited) Accrued fees payable to affiliates for the period ended June 30, 2017 were as follows: Advisory fees $ 8,063 Administration fees 10,185 Transfer agent fees 1,054 Trustee fees 2,478 $ 21,780 Transactions (amounts in thousands) during the period ended June 30, 2017 with Underlying Funds which are, or were, an affiliated company are as follows: Fair Value, Change in Beginning of Realized Gain Unrealized Fair Value, End Income Capital Gains Period Purchases Sales (Loss) Gain (Loss) of Period Distributions Distributions RIC Commodity Strategies Fund $ 9,290 $ 1,238 $ 289 $ (27 )$ (593 )$ 9,619 $ — $ — RIC Global Infrastructure Fund 8,287 91 1,122 101 1,051 8,408 8 — RIF Global Real Estate Securities Fund 5,725 75 4,135 378 (168 ) 1,875 26 — RIC U. S. Defensive Equity Fund 5,652 60 616 116 295 5,507 10 — RIC U. S. Dynamic Equity Fund 20,007 140 10,029 836 300 11,254 8 — RIF U. S. Small Cap Equity Fund 17,444 9,993 1,215 29 914 27,165 10 — RIF U. S. Strategic Equity Fund 19,257 9,929 1,785 32 1,272 28,705 415 565 RIC Global Opportunistic Credit Fund 27,905 412 6,890 (109 ) 1,633 22,951 231 — RIC Unconstrained Total Return Fund 11,279 9,119 318 — 169 20,249 132 — RIF Strategic Bond Fund 62,895 1,385 10,267 (243 ) 1,558 55,328 247 — RIC Emerging Markets Fund 19,254 90 3,178 (118 ) 3,685 19,733 — — RIC Global Equity Fund 28,972 420 2,096 171 3,200 30,667 — — RIF International Developed Markets Fund 28,008 381 3,122 467 3,008 28,742 221 — RIC Multi-Strategy Income Fund 11,300 196 428 10 589 11,667 128 — U. S. Cash Management Fund 1,844 13,493 11,350 — — 3,987 7 — $ 277,119 $ 47,022 $ 56,840 $ 1,643 $ 16,913 $ 285,857 $ 1,443 $ 565 Federal Income Taxes (Unaudited) At June 30, 2017, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of Investments $ 252,886,306 Unrealized Appreciation $ 36,362,945 Unrealized Depreciation (2,891,590 ) Net Unrealized Appreciation (Depreciation) $ 33,471,355 Net investment income and net realized gains (losses) in the financial statements may differ from taxable net investment income and net realized gains (losses). Capital accounts within the financial statements are adjusted for permanent differences between book and tax accounting. Book-tax differences may be due to foreign currency gains and losses, reclassifications of dividends and differences in treatment of income from swaps. These adjustments have no impact on the net assets. At June 30, 2017, there were no adjustments to the Statement of Assets and Liabilities. See accompanying notes which are an integral part of the financial statements. 34 Balanced Strategy Fund Russell Investment Funds Growth Strategy Fund Shareholder Expense Example — June 30, 2017 (Unaudited) Fund Expenses Please note that the expenses shown in the table are meant The following disclosure provides important information to highlight your ongoing costs only and do not reflect any regarding the Fund’s Shareholder Expense Example transactional costs. Therefore, the information under the heading (“Example”) . “Hypothetical Performance (5% return before expenses)” is useful in comparing ongoing costs only, and will not help you Example determine the relative total costs of owning different funds. In As a shareholder of the Fund, you incur two types of costs: (1) addition, if these transactional costs were included, your costs transaction costs, and (2) ongoing costs, including advisory and would have been higher. The fees and expenses shown in this administrative fees and other Fund expenses. The Example is section do not reflect any Insurance Company Separate Account intended to help you understand your ongoing costs (in dollars) or Policy Charges. of investing in the Fund and to compare these costs with the Hypothetical ongoing costs of investing in other mutual funds. The Example Performance (5% is based on an investment of $1,000 invested at the beginning of Actual return before the period and held for the entire period indicated, which for this Performance expenses) Beginning Account Value Fund is from January 1, 2017 to June 30, 2017. January 1, 2017 $ 1,000.00 $ 1,000.00 Actual Expenses Ending Account Value June 30, 2017 $ 1,079.30 $ 1,024.15 The information in the table under the heading “Actual Expenses Paid During Period* $ 0.67 $ 0.65 Performance” provides information about actual account values and actual expenses. You may use the information in this column, * Expenses are equal to the Fund's annualized expense ratio of 0.13% together with the amount you invested, to estimate the expenses (representing the six month period annualized), multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half that you paid over the period. Simply divide your account value by year period) . May reflect amounts waived and/or reimbursed. Without any $1,000 (for example, an $8,600 account value divided by $1,000 waivers and/or reimbursements, expenses would have been higher. 8.6), then multiply the result by the number in the first column in the row entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information in the table under the heading “Hypothetical Performance (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Growth Strategy Fund 35 Russell Investment Funds Growth Strategy Fund Schedule of Investments — June 30, 2017 (Unaudited) Amounts in thousands (except share amounts) Fair Value Shares $ Investments in Affiliated Funds - 98.1% Alternative - 8.7% RIC Commodity Strategies Fund Class Y 1,249,077 6,670 RIC Global Infrastructure Fund Class Y 491,659 6,033 RIF Global Real Estate Securities Fund 389,248 5,722 18,425 Domestic Equities - 36.1% RIC U. S. Defensive Equity Fund Class Y 198,417 10,230 RIC U. S. Dynamic Equity Fund Class Y 962,048 10,717 RIF U. S. Small Cap Equity Fund 1,553,206 24,728 RIF U. S. Strategic Equity Fund 1,705,018 30,674 76,349 Fixed Income - 19.2% RIC Global Opportunistic Credit Fund Class Y 1,239,561 12,284 RIC Unconstrained Total Return Fund Class Y 1,778,400 17,784 RIF Strategic Bond Fund 1,026,390 10,633 40,701 International Equities - 34.1% RIC Emerging Markets Fund Class Y 971,840 18,358 RIC Global Equity Fund Class Y 2,361,410 26,188 RIF International Developed Markets Fund 2,198,829 27,639 72,185 Total Investments in Affiliated Funds (cost $174,728) 207,660 Options Purchased - 0.1% (Number of Contracts) S&P 500 Index Aug 2017 2,419.89 Call (2,922) USD 7,071 (ÿ) 100 Aug 2017 2,427.51 Call (2,080) USD 5,049 (ÿ) 61 Total Options Purchased (cost $174) 161 Short-Term Investments - 0.4% U. S. Cash Management Fund 952,068 (8) 952 Total Short-Term Investments (cost $952) 952 Total Investments 98.6% (identified cost $175,854) 208,773 Other Assets and Liabilities, Net - 1.4% 2,874 Net Assets - 100.0% 211,647 See accompanying notes which are an integral part of the financial statements. 36 Growth Strategy Fund Russell Investment Funds Growth Strategy Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Amsterdam Index Futures 15 EUR 1,520 07/17 (57 ) CAC40 Euro Index Futures 80 EUR 4,093 07/17 (125 ) DAX Index Futures 12 EUR 3,696 09/17 (146 ) EURO STOXX 50 Index Futures 77 EUR 2,642 09/17 (111 ) FTSE/MIB Index Futures 9 EUR 922 09/17 (27 ) IBEX 35 Index Futures 14 EUR 1,457 07/17 (64 ) MSCI Emerging Markets Mini Index Futures 54 USD 3,383 09/17 — OMXS30 Index Futures 57 SEK 9,136 07/17 (32 ) United States 2 Year Treasury Note Futures 10 USD 2,161 09/17 (3 ) United States 5 Year Treasury Note Futures 34 USD 4,007 09/17 (10 ) United States 10 Year Treasury Note Futures 21 USD 2,636 09/17 (8 ) United States Long Bond Futures 2 USD 307 09/17 3 Short Positions Dow Jones U. S. Real Estate Index Futures 97 USD 3,061 09/17 (29 ) FTSE 100 Index Futures 8 GBP 579 09/17 20 Russell 1000 Mini Index Futures 21 USD 1,410 09/17 4 Russell 2000 Mini Index Futures 54 USD 3,819 09/17 37 S&P 500 E-Mini Index Futures 96 USD 11,620 09/17 41 S&P Mid 400 E-Mini Index Futures 12 USD 2,095 09/17 5 S&P/TSX 60 Index Futures 21 CAD 3,735 09/17 56 SPI 200 Index Futures 24 AUD 3,389 09/17 34 TOPIX Index Futures 5 JPY 80,576 09/17 (5 ) Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) (417 ) Options Written Amounts in thousands (except contract amounts) Transactions in options written contracts for the period ended June 30, 2017 were as follows: Number of Premiums Contracts Received Outstanding December 31, 2016 68,914 $ 194 Opened 2,735 53 Closed — — Expired (71,649 ) (247 ) Outstanding June 30, 2017 — $ — Foreign Currency Exchange Contracts Amounts in thousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of America USD 46 RUB 2,680 09/20/17 (1 ) Bank of America CNY 7,440 USD 1,088 09/20/17 (4 ) Bank of America TWD 28,550 USD 946 09/20/17 7 Citigroup AUD 458 USD 341 07/07/17 (11 ) Citigroup CAD 599 USD 445 07/07/17 (17 ) Citigroup CHF 417 USD 430 07/07/17 (4 ) Citigroup EUR 1,496 USD 1,681 07/07/17 (27 ) Citigroup GBP 639 USD 822 07/07/17 (11 ) Citigroup HKD 1,306 USD 168 07/07/17 — See accompanying notes which are an integral part of the financial statements. Growth Strategy Fund 37 Russell Investment Funds Growth Strategy Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Foreign Currency Exchange Contracts Amounts in thousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Citigroup JPY 112,210 USD 1,013 07/07/17 16 Citigroup SEK 1,520 USD 175 07/07/17 (5 ) Citigroup SGD 82 USD 59 07/07/17 — Commonwealth Bank of Australia USD 332 AUD 432 07/07/17 — Commonwealth Bank of Australia USD 451 CAD 585 07/07/17 — Commonwealth Bank of Australia USD 422 CHF 404 07/07/17 — Commonwealth Bank of Australia USD 1,684 EUR 1,476 07/07/17 2 Commonwealth Bank of Australia USD 842 GBP 649 07/07/17 3 Commonwealth Bank of Australia USD 167 HKD 1,304 07/07/17 — Commonwealth Bank of Australia USD 999 JPY 111,865 07/07/17 (4 ) Commonwealth Bank of Australia USD 178 SEK 1,506 07/07/17 1 Commonwealth Bank of Australia USD 60 SGD 82 07/07/17 — Commonwealth Bank of Australia AUD 432 USD 332 08/08/17 — Commonwealth Bank of Australia CAD 585 USD 451 08/08/17 — Commonwealth Bank of Australia CHF 404 USD 423 08/08/17 — Commonwealth Bank of Australia EUR 1,476 USD 1,686 08/08/17 (2 ) Commonwealth Bank of Australia GBP 649 USD 843 08/08/17 (3 ) Commonwealth Bank of Australia HKD 1,304 USD 167 08/08/17 — Commonwealth Bank of Australia JPY 111,865 USD 1,000 08/08/17 4 Commonwealth Bank of Australia SEK 1,506 USD 178 08/08/17 (1 ) Commonwealth Bank of Australia SGD 82 USD 60 08/08/17 — National Australia Bank USD 332 AUD 432 07/07/17 — National Australia Bank USD 451 CAD 585 07/07/17 — National Australia Bank USD 422 CHF 404 07/07/17 — National Australia Bank USD 1,683 EUR 1,476 07/07/17 2 National Australia Bank USD 842 GBP 649 07/07/17 3 National Australia Bank USD 167 HKD 1,304 07/07/17 — National Australia Bank USD 999 JPY 111,865 07/07/17 (4 ) National Australia Bank USD 178 SEK 1,506 07/07/17 1 National Australia Bank USD 60 SGD 82 07/07/17 — National Australia Bank AUD 432 USD 332 08/08/17 — National Australia Bank CAD 585 USD 451 08/08/17 — National Australia Bank CHF 404 USD 423 08/08/17 — National Australia Bank EUR 1,476 USD 1,686 08/08/17 (2 ) National Australia Bank GBP 649 USD 843 08/08/17 (3 ) National Australia Bank HKD 1,304 USD 167 08/08/17 — National Australia Bank JPY 111,865 USD 1,000 08/08/17 4 National Australia Bank SEK 1,506 USD 178 08/08/17 (1 ) National Australia Bank SGD 82 USD 60 08/08/17 — Royal Bank of Canada USD 38 AUD 51 07/07/17 2 Royal Bank of Canada USD 21 CAD 28 07/07/17 1 Royal Bank of Canada USD 610 CAD 803 09/20/17 10 Royal Bank of Canada USD 26 CHF 25 07/07/17 — Royal Bank of Canada USD 81 CHF 78 09/20/17 — Royal Bank of Canada USD 45 EUR 40 07/07/17 1 Royal Bank of Canada USD 1 HKD 4 07/07/17 — Royal Bank of Canada USD 6 JPY 689 07/07/17 — Royal Bank of Canada USD 855 JPY 93,033 09/20/17 (25 ) Royal Bank of Canada USD 104 MXN 1,900 09/20/17 (1 ) Royal Bank of Canada USD 3 SEK 28 07/07/17 — Royal Bank of Canada USD 27 SEK 233 09/20/17 1 Royal Bank of Canada AUD 458 USD 341 07/07/17 (11 ) Royal Bank of Canada AUD 615 USD 468 09/20/17 (4 ) Royal Bank of Canada CAD 599 USD 445 07/07/17 (17 ) Royal Bank of Canada CHF 417 USD 430 07/07/17 (5 ) Royal Bank of Canada EUR 1,496 USD 1,681 07/07/17 (27 ) Royal Bank of Canada EUR 435 USD 493 09/20/17 (6 ) See accompanying notes which are an integral part of the financial statements. 38 Growth Strategy Fund Russell Investment Funds Growth Strategy Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Foreign Currency Exchange Contracts Amounts in thousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Royal Bank of Canada GBP 20 USD 26 07/07/17 — Royal Bank of Canada GBP 639 USD 821 07/07/17 (11 ) Royal Bank of Canada GBP 58 USD 74 09/20/17 (1 ) Royal Bank of Canada HKD 1,306 USD 168 07/07/17 — Royal Bank of Canada JPY 112,210 USD 1,013 07/07/17 16 Royal Bank of Canada SEK 1,520 USD 175 07/07/17 (5 ) Royal Bank of Canada SGD 82 USD 59 07/07/17 — Royal Bank of Canada ZAR 100 USD 8 09/20/17 — Standard Chartered USD 610 CAD 803 09/20/17 10 Standard Chartered USD 81 CHF 78 09/20/17 — Standard Chartered USD 854 JPY 93,033 09/20/17 (25 ) Standard Chartered USD 104 MXN 1,900 09/20/17 (1 ) Standard Chartered USD 27 SEK 233 09/20/17 1 Standard Chartered AUD 615 USD 468 09/20/17 (4 ) Standard Chartered EUR 435 USD 493 09/20/17 (6 ) Standard Chartered GBP 58 USD 74 09/20/17 (1 ) Standard Chartered ZAR 100 USD 8 09/20/17 — State Street USD 610 CAD 803 09/20/17 10 State Street USD 81 CHF 78 09/20/17 — State Street USD 857 JPY 93,033 09/20/17 (27 ) State Street USD 104 MXN 1,900 09/20/17 (1 ) State Street USD 27 SEK 233 09/20/17 1 State Street AUD 615 USD 469 09/20/17 (4 ) State Street EUR 435 USD 494 09/20/17 (5 ) State Street GBP 58 USD 74 09/20/17 (1 ) State Street KRW 233,270 USD 209 09/20/17 5 State Street ZAR 100 USD 8 09/20/17 — UBS USD 610 CAD 803 09/20/17 10 UBS USD 81 CHF 78 09/20/17 1 UBS USD 855 JPY 93,033 09/20/17 (26 ) UBS USD 104 MXN 1,900 09/20/17 (1 ) UBS USD 27 SEK 233 09/20/17 1 UBS AUD 615 USD 468 09/20/17 (4 ) UBS EUR 435 USD 493 09/20/17 (6 ) UBS GBP 58 USD 74 09/20/17 (1 ) UBS ZAR 100 USD 8 09/20/17 — Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts (213 ) Total Return Swap Contracts (*) Amounts in thousands Notional Termination Fair Value Underlying Reference Entity Counterparty Amount Date $ S&P 500 Total Return Index Bank of America USD 11,998 09/15/17 64 Total Fair Value of Open Total Return Swap Contracts Premiums Paid (Received) - $— (å) 64 (*) Total return swaps (which includes index swaps) are agreements between counterparties to exchange cash flows, one based on a market-linked returns of an individual asset or a basket of assets (i.e. an index), and the other on a fixed or floating rate. The floating rate fee was based on the 3 Month LIBOR rate plus a fee of 0.325%. Credit Default Swap Contracts Amounts in thousands Credit Indices Fund (Pays)/ Receives Termination Fair Value Reference Entity Counterparty Notional Amount Fixed Rate Date $ CDX NA High Yield Index Bank of America USD 700 (5.000 %) 06/20/22 (48 ) See accompanying notes which are an integral part of the financial statements. Growth Strategy Fund 39 Russell Investment Funds Growth Strategy Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Credit Default Swap Contracts Amounts in thousands Credit Indices Fund (Pays)/ Receives Termination Fair Value Reference Entity Counterparty Notional Amount Fixed Rate Date $ CDX NA Investment Grade Index Bank of America USD 9,200 1.000 % 06/20/22 171 Total Fair Value on Open Credit Indices Premiums Paid (Received) - $103 123 Presentation of Portfolio Holdings Amounts in thousands Fair Value Practical Portfolio Summary Level 1 Level 2 Level 3 Expedient (a) Total % of Net Assets Investments in Affiliated Funds $ 207,660 $ — $ — $ — $ 207,660 98.1 Options Purchased — 161 — — 161 0.1 Short-Term Investments — — — 952 952 0.4 Total Investments 207,660 161 — 952 208,773 98.6 Other Assets and Liabilities, Net 1.4 100.0 Other Financial Instruments Assets Futures Contracts 200 — — — 200 0.1 Foreign Currency Exchange Contracts — 113 — — 113 0.1 Total Return Swap Contracts — 64 — — 64 — * Credit Default Swap Contracts — 171 — — 171 0.1 ' Liabilities Futures Contracts (617 ) — — — (617 ) (0.3 ) Foreign Currency Exchange Contracts — (326 ) — — (326 ) (0.2 ) Credit Default Swap Contracts — (48 ) — — (48 ) (—) * Total Other Financial Instruments ** $ (417 ) $ (26 ) $ — $ — $ (443 ) * Less than 0.05% of net assets. ** Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the investments. (a) Certain investments that are measured at fair value using the net asset value per share (or its equivalent) practical expedient have not been classified in the fair value levels. The fair value amounts presented in the table are intended to permit reconciliation to the amounts presented in the Schedule of Investments. For a description of the Levels, see note 2 in the Notes to Financial Statements. For a disclosure on transfers between Levels 1, 2 and 3 during the period ended June 30, 2017, see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. 40 Growth Strategy Fund Russell Investment Funds Growth Strategy Fund Fair Value of Derivative Instruments — June 30, 2017 (Unaudited) Amounts in thousands Foreign Equity Credit Currency Interest Rate Derivatives not accounted for as hedging instruments Contracts Contracts Contracts Contracts Location: Statement of Assets and Liabilities - Assets Investments, at fair value* $ 161 $ — $ — $ — Unrealized appreciation on foreign currency exchange contracts — — 113 — Variation margin on futures contracts** 197 — — 3 Total return swap contracts, at fair value 64 — — — Credit default swap contracts, at fair value — 171 — — Total $ 422 $ 171 $ 113 $ 3 Location: Statement of Assets and Liabilities - Liabilities Variation margin on futures contracts** $ 596 $ — $ — $ 21 Unrealized depreciation on foreign currency exchange contracts — — 326 — Credit default swap contracts, at fair value — 48 — — Total $ 596 $ 48 $ 326 $ 21 Foreign Equity Credit Currency Interest Rate Derivatives not accounted for as hedging instruments Contracts Contracts Contracts Contracts Location: Statement of Operations - Net realized gain (loss) Investments*** $ 6 $ — $ — $ — Futures contracts (478 ) — — 129 Options written 240 — — — Total return swap contracts (243 ) — — — Credit default swap contracts — 340 — — Foreign currency-related transactions**** — — (109 ) — Total $ (475 ) $ 340 $ (109 ) $ 129 Location: Statement of Operations - Net change in unrealized appreciation (depreciation) Investments***** $ 296 $ — $ — $ — Futures contracts (617 ) — — 16 Options written (122 ) — — — Total return swap contracts 196 — — — Credit default swap contracts — (220 ) — — Foreign currency-related transactions***** — — (464 ) — Total $ (247 ) $ (220 ) $ (464 ) $ 16 * Fair value of purchased options. ** Includes cumulative appreciation/depreciation of futures contracts as reported in the Schedule of Investments. Only variation margin is reported within the Statement of Assets and Liabilities. *** Includes net realized gain (loss) on purchased options as reported in the Statement of Operations. **** Only includes net realized gain (loss) on forward and spot contracts. May differ from the net realized gain (loss) on foreign currency-related transactions reported within the Statement of Operations. ***** Includes net unrealized gain (loss) on purchased options as reported in the Schedule of Investments. ***** Only includes change in unrealized gain (loss) on forward and spot contracts. May differ from the net change in unrealized gain (loss) on foreign currency-related transactions reported within the Statement of Operations. For further disclosure on derivatives see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. Growth Strategy Fund 41 Russell Investment Funds Growth Strategy Fund Balance Sheet Offsetting of Financial and Derivative Instruments — June 30, 2017 (Unaudited) Amounts in thousands Offsetting of Financial Assets and Derivative Assets Gross Net Amounts Amounts of Assets Gross Offset in the Presented in Amounts of Statement of the Statement Recognized Assets and of Assets and Description Location: Statement of Assets and Liabilities - Assets Assets Liabilities Liabilities Options Purchased Contracts Investments, at fair value $ 161 $ — $ 161 Foreign Currency Exchange Contracts Unrealized appreciation on foreign currency exchange contracts 113 — 113 Futures Contracts Variation margin on futures contracts 110 — 110 Total Return Swap Contracts Total return swap contracts, at fair value 64 — 64 Credit Default Swap Contracts Credit default swap contracts, at fair value 171 — 171 Total Financial and Derivative Assets 619 — 619 Financial and Derivative Assets not subject to a netting agreement (280 ) — (280 ) Total Financial and Derivative Assets subject to a netting agreement $ 339 $ — $ 339 Financial Assets, Derivative Assets, and Collateral Held by Counterparty Gross Amounts Not Offset in the Statement of Assets and Liabilities Net Amounts of Assets Presented in the Statement Financial and of Assets and Derivative Collateral Counterparty Liabilities Instruments Received^ Net Amount Bank of America $ 172 $ 5 $ — $ 167 Citigroup 16 16 — — Commonwealth Bank of Australia 10 10 — — JPMorgan Chase 61 — — 61 National Australia Bank 11 11 — — Royal Bank of Canada 31 31 — — Standard Chartered 11 11 — — State Street 16 16 — — UBS 11 11 — — Total $ 339 $ 111 $ — $ 228 See accompanying notes which are an integral part of the financial statements. 42 Growth Strategy Fund Russell Investment Funds Growth Strategy Fund Balance Sheet Offsetting of Financial and Derivative Instruments, continued — June 30, 2017 (Unaudited) Amounts in thousands Offsetting of Financial Liabilities and Derivative Liabilities Gross Net Amounts Amounts of Liabilities Gross Offset in the Presented in Amounts of Statement of the Statement Recognized Assets and of Assets and Description Location: Statement of Assets and Liabilities - Liabilities Liabilities Liabilities Liabilities Futures Contracts Variation margin on futures contracts $ 137 $ — $ 137 Foreign Currency Exchange Contracts Unrealized depreciation on foreign currency exchange contracts 326 — 326 Credit Default Swap Contracts Credit default swap contracts, at fair value 48 — 48 Total Financial and Derivative Liabilities 511 — 511 Financial and Derivative Liabilities not subject to a netting agreement (185 ) — (185 ) Total Financial and Derivative Liabilities subject to a netting agreement $ 326 $ — $ 326 Financial Liabilities, Derivative Liabilities, and Collateral Pledged by Counterparty Gross Amounts Not Offset in the Statement of Assets and Liabilities Net Amounts of Liabilities Presented in the Statement Financial and of Assets and Derivative Collateral Counterparty Liabilities Instruments Pledged^ Net Amount Bank of America $ 5 $ 5 $ — $ — Citigroup 75 16 — 59 Commonwealth Bank of Australia 10 10 — — National Australia Bank 11 11 — — Royal Bank of Canada 113 31 — 82 Standard Chartered 37 11 — 26 State Street 38 16 — 22 UBS 37 11 — 26 Total $ 326 $ 111 $ — $ 215 * Fair value of securities on loan as reported in the footnotes to the Statement of Assets and Liabilities. ^Collateral received or pledged amounts may not reconcile to those disclosed in the Statement of Assets and Liabilities due to the inclusion of off-Balance Sheet collateral and adjustments made to exclude overcollateralization. For further disclosure on derivatives and counterparty risk see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. Growth Strategy Fund 43 Russell Investment Funds Growth Strategy Fund Statement of Assets and Liabilities — June 30, 2017 (Unaudited) Amounts in thousands Assets Investments, at identified cost $ 175,854 Investments, at fair value(>) 208,773 Cash (restricted)(a)(b) 3,120 Unrealized appreciation on foreign currency exchange contracts 113 Receivables: Fund shares sold 36 Variation margin on futures contracts 110 Prepaid expenses 2 Total return swap contracts, at fair value(8) 64 Credit default swap contracts, at fair value(+) 171 Total assets 212,389 Liabilities Payables: Due to custodian 4 Due to broker (c) 118 Investments purchased 23 Fund shares redeemed 13 Accrued fees to affiliates 16 Other accrued expenses 57 Variation margin on futures contracts 137 Unrealized depreciation on foreign currency exchange contracts 326 Credit default swap contracts, at fair value(+) 48 Total liabilities 742 Net Assets $ 211,647 See accompanying notes which are an integral part of the financial statements. 44 Growth Strategy Fund Russell Investment Funds Growth Strategy Fund Statement of Assets and Liabilities, continued — June 30, 2017 (Unaudited) Amounts in thousands Net Assets Consist of: Undistributed (overdistributed) net investment income $ (154 ) Accumulated net realized gain (loss) (5,056 ) Unrealized appreciation (depreciation) on: Investments 32,919 Futures contracts (417 ) Total return swap contracts 64 Credit default swap contracts 20 Foreign currency-related transactions (213 ) Shares of beneficial interest 210 Additional paid-in capital 184,274 Net Assets $ 211,647 Net Asset Value , offering and redemption price per share: Net asset value per share: (#) $ 10.07 Net assets $ 211,647,270 Shares outstanding ($. 01 par value) 21,008,637 Amounts in thousands (+) Credit default swap contracts - premiums paid (received) $ 103 (8) Total return swap contracts - premiums paid (received) $ — (>) Investments in affiliated funds $ 208,612 (a) Cash Collateral for Futures $ 2,620 (b) Cash Collateral for Swaps $ 500 (c) Due to Broker for Swaps $ 118 (#) Net asset value per share equals net assets divided by shares of beneficial interest outstanding. See accompanying notes which are an integral part of the financial statements. Growth Strategy Fund 45 Russell Investment Funds Growth Strategy Fund Statement of Operations — For the Period Ended June 30, 2017 (Unaudited) Amounts in thousands Investment Income Dividends from affiliated funds $ 1,014 Expenses Advisory fees 207 Administrative fees 44 Custodian fees 18 Transfer agent fees . 5 Professional fees 20 Trustees’ fees 3 Printing fees 20 Miscellaneous 5 Expenses before reductions 322 Expense reductions (187 ) Net expenses 135 Net investment income (loss) 879 Net Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investments 169 Futures contracts (349 ) Options written 240 Total return swap contracts (243 ) Credit default swap contracts 340 Foreign currency-related transactions (103 ) Capital gain distributions from affiliated funds 597 Net realized gain (loss) 651 Net change in unrealized appreciation (depreciation) on: Investments 15,589 Futures contracts (601 ) Options written (122 ) Total return swap contracts 196 Credit default swap contracts (220 ) Foreign currency-related transactions (464 ) Net change in unrealized appreciation (depreciation) 14,378 Net realized and unrealized gain (loss) 15,029 Net Increase (Decrease) in Net Assets from Operations $ 15,908 See accompanying notes which are an integral part of the financial statements. 46 Growth Strategy Fund Russell Investment Funds Growth Strategy Fund Statements of Changes in Net Assets Period Ended June 30, 2017 Fiscal Year Ended Amounts in thousands (Unaudited) December 31, 2016 Increase (Decrease) in Net Assets Operations Net investment income (loss) $ 879 $ 4,270 Net realized gain (loss) 651 5,873 Net change in unrealized appreciation (depreciation) 14,378 8,563 Net increase (decrease) in net assets from operations 15,908 18,706 Distributions From net investment income (948 ) (5,792 ) Net realized gain (loss) (3,439 ) (11 ) Net decrease in net assets from distributions (4,387 ) (5,803 ) Share Transactions* Net increase (decrease) in net assets from share transactions (5,818 ) (7,075 ) Total Net Increase (Decrease) in Net Assets 5,703 5,828 Net Assets Beginning of period 205,944 200,116 End of period $ 211,647 $ 205,944 Undistributed (overdistributed) net investment income included in net assets $ (154 ) $ (85 ) * Share transaction amounts (in thousands) for the periods ended June 30, 2017 and December 31, 2016 were as follows: 2017 (Unaudited) 2016 Shares Dollars Shares Dollars Proceeds from shares sold 460 $ 4,564 1,288 $ 11,888 Proceeds from reinvestment of distributions 450 4,387 617 5,803 Payments for shares redeemed (1,507 ) (14,769 ) (2,694 ) (24,766 ) Total increase (decrease) (597 ) $ (5,818 ) (789 ) $ (7,075 ) See accompanying notes which are an integral part of the financial statements. Growth Strategy Fund 47 Russell Investment Funds Growth Strategy Fund Financial Highlights — For the Periods Ended For a Share Outstanding Throughout Each Period. $ $ Net $ Net Asset Value, Investment Net Realized Total from Distributions Distributions Beginning of Income (Loss) and Unrealized Investment from Net from Net Period (a)(b)(f) Gain (Loss) Operations Investment Income Realized Gain June 30, 2017(1) 9.53 . 04 . 71 . 75 (. 05 ) (. 16 ) December 31, 2016 8.94 . 20 . 66 . 86 (. 27 ) —(f) December 31, 2015 10.07 . 17 (. 48 ) (. 31 ) (. 18 ) (. 64 ) December 31, 2014 10.23 . 31 . 07 . 38 (. 30 ) (. 24 ) December 31, 2013 8.97 . 22 1.26 1.48 (. 22 ) — December 31, 2012 8.01 . 18 . 95 1.13 (. 17 ) — % % % $ $ Ratio of Expenses Ratio of Expenses Ratio of Net Net Asset Value, % Net Assets, to Average to Average Investment Income % $ End of Total End of Period Net Assets, Net Assets, to Average Portfolio Total Distributions Period Return (c)(h) (000 ) Gross (d)(e) Net (d)(e)(f) Net Assets (b)(c)(f) Turnover Rate (c) (. 21 ) 10.07 7.93 211,647 . 31 . 13 . 45 13 (. 27 ) 9.53 9.73 205,944 . 30 . 12 2.14 18 (. 82 ) 8.94 (3.31 ) 200,116 . 30 . 11 1.78 23 (. 54 ) 10.07 3.76 208,321 . 32 . 10 2.97 20 (. 22 ) 10.23 16.56 189,956 . 32 . 10 2.29 12 (. 17 ) 8.97 14.22 145,155 . 34 . 10 2.07 25 See accompanying notes which are an integral part of the financial statements. Growth Strategy Fund 49 Russell Investment Funds Growth Strategy Fund Related Party Transactions, Fees and Expenses (Unaudited) Accrued fees payable to affiliates for the period ended June 30, 2017 were as follows: Advisory fees $ 6,116 Administration fees 7,403 Transfer agent fees 767 Trustee fees 1,655 $ 15,941 Transactions (amounts in thousands) during the period ended June 30, 2017 with Underlying Funds which are, or were, an affiliated company are as follows: Fair Value, Change in Beginning of Realized Gain Unrealized Fair Value, End Income Capital Gains Period Purchases Sales (Loss) Gain (Loss) of Period Distributions Distributions RIC Commodity Strategies Fund $ 6,252 $ 1,060 $ 232 $ (84 ) $ (326 ) $ 6,670 $ — $ — RIC Global Infrastructure Fund 5,973 108 861 67 746 6,033 6 — RIF Global Real Estate Securities Fund 5,972 207 742 58 227 5,722 27 — RIC U. S. Defensive Equity Fund 10,154 111 776 20 721 10,230 18 — RIC U. S. Dynamic Equity Fund 16,453 187 6,904 329 652 10,717 7 — RIF U. S. Small Cap Equity Fund 19,276 4,909 426 8 961 24,728 11 — RIF U. S. Strategic Equity Fund 23,283 7,613 1,656 65 1,369 30,674 439 597 RIC Global Opportunistic Credit Fund 16,111 364 5,047 (88 ) 944 12,284 131 — RIC Unconstrained Total Return Fund 8,239 9,899 494 (3 ) 143 17,784 115 — RIF Strategic Bond Fund 19,597 625 9,845 (285 ) 541 10,633 47 — RIC Emerging Markets Fund 17,881 310 3,082 (309 ) 3,558 18,358 — — RIC Global Equity Fund 25,207 378 2,257 116 2,744 26,188 — — RIF International Fund Developed Markets 26,764 731 3,138 269 3,013 27,639 208 — U. S. Cash Management Fund 1,371 7,162 7,581 — — 952 5 — $ 202,533 $ 33,664 $ 43,041 $ 163 $ 15,293 $ 208,612 $ 1,014 $ 597 Federal Income Taxes (Unaudited) At June 30, 2017, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of Investments $ 180,691,373 Unrealized Appreciation $ 31,058,567 Unrealized Depreciation (2,977,003 ) Net Unrealized Appreciation (Depreciation) $ 28,081,564 Net investment income and net realized gains (losses) in the financial statements may differ from taxable net investment income and net realized gains (losses). Capital accounts within the financial statements are adjusted for permanent differences between book and tax accounting. Book-tax differences may be due to foreign currency gains and losses, reclassifications of dividends and differences in treatment of income from swaps. These adjustments have no impact on the net assets. At June 30, 2017, there were no adjustments to the Statement of Assets and Liabilities. See accompanying notes which are an integral part of the financial statements. 50 Growth Strategy Fund Russell Investment Funds Equity Growth Strategy Fund Shareholder Expense Example — June 30, 2017 (Unaudited) Fund Expenses Please note that the expenses shown in the table are meant The following disclosure provides important information to highlight your ongoing costs only and do not reflect any regarding the Fund’s Shareholder Expense Example transactional costs. Therefore, the information under the heading (“Example”) . “Hypothetical Performance (5% return before expenses)” is useful in comparing ongoing costs only, and will not help you Example determine the relative total costs of owning different funds. In As a shareholder of the Fund, you incur two types of costs: (1) addition, if these transactional costs were included, your costs transaction costs, and (2) ongoing costs, including advisory and would have been higher. The fees and expenses shown in this administrative fees and other Fund expenses. The Example is section do not reflect any Insurance Company Separate Account intended to help you understand your ongoing costs (in dollars) or Policy Charges. of investing in the Fund and to compare these costs with the Hypothetical ongoing costs of investing in other mutual funds. The Example Performance (5% is based on an investment of $1,000 invested at the beginning of Actual return before the period and held for the entire period indicated, which for this Performance expenses) Beginning Account Value Fund is from January 1, 2017 to June 30, 2017. January 1, 2017 $ 1,000.00 $ 1,000.00 Actual Expenses Ending Account Value June 30, 2017 $ 1,089.00 $ 1,024.15 The information in the table under the heading “Actual Expenses Paid During Period* $ 0.67 $ 0.65 Performance” provides information about actual account values and actual expenses. You may use the information in this column, * Expenses are equal to the Fund's annualized expense ratio of 0.13% together with the amount you invested, to estimate the expenses (representing the six month period annualized), multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half that you paid over the period. Simply divide your account value by year period) . May reflect amounts waived and/or reimbursed. Without any $1,000 (for example, an $8,600 account value divided by $1,000 waivers and/or reimbursements, expenses would have been higher. 8.6), then multiply the result by the number in the first column in the row entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information in the table under the heading “Hypothetical Performance (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Equity Growth Strategy Fund 51 Russell Investment Funds Equity Growth Strategy Fund Schedule of Investments — June 30, 2017 (Unaudited) Amounts in thousands (except share amounts) Fair Value Shares $ Investments in Affiliated Funds - 97.9% Alternative - 6.6% RIC Commodity Strategies Fund Class Y 295,879 1,580 RIC Global Infrastructure Fund Class Y 122,850 1,507 RIF Global Real Estate Securities Fund 18,633 274 3,361 Domestic Equities - 40.9% RIC U. S. Defensive Equity Fund Class Y 71,215 3,672 RIC U. S. Dynamic Equity Fund Class Y 337,717 3,762 RIF U. S. Small Cap Equity Fund 474,368 7,552 RIF U. S. Strategic Equity Fund 334,687 6,021 21,007 Fixed Income - 9.5% RIC Global Opportunistic Credit Fund Class Y 258,898 2,566 RIC Unconstrained Total Return Fund Class Y 231,418 2,314 4,880 International Equities – 40.9% RIC Emerging Markets Fund Class Y 324,057 6,121 RIC Global Equity Fund Class Y 742,983 8,239 RIF International Developed Markets Fund 529,354 6,654 21,014 Total Investments in Affiliated Funds (cost $39,754) 50,262 Options Purchased - 0.1% (Number of Contracts) S&P 500 Index Aug 2017 2,419.89 Call (960) USD 2,323 (ÿ) 33 Aug 2017 2,427.51 Call (499) USD 1,211 (ÿ) 15 Total Options Purchased (cost $52) 48 Short-Term Investments - 0.4% U. S. Cash Management Fund 222,651 (8) 223 Total Short-Term Investments (cost $223) 223 Total Investments 98.4% (identified cost $40,029) 50,533 Other Assets and Liabilities, Net - 1.6% 809 Net Assets - 100.0% 51,342 See accompanying notes which are an integral part of the financial statements. 52 Equity Growth Strategy Fund Russell Investment Funds Equity Growth Strategy Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Amsterdam Index Futures 4 EUR 405 07/17 (15 ) CAC40 Euro Index Futures 24 EUR 1,228 07/17 (38 ) DAX Index Futures 4 EUR 1,232 09/17 (50 ) Dow Jones U. S. Real Estate Index Futures 16 USD 505 09/17 5 EURO STOXX 50 Index Futures 23 EUR 789 09/17 (33 ) FTSE/MIB Index Futures 3 EUR 307 09/17 (9 ) IBEX 35 Index Futures 4 EUR 416 07/17 (18 ) MSCI Emerging Markets Mini Index Futures 6 USD 567 09/17 (4 ) OMXS30 Index Futures 17 SEK 2,725 07/17 (10 ) TOPIX Index Futures 1 JPY 16,114 09/17 1 Short Positions FTSE 100 Index Futures 3 GBP 217 09/17 7 MSCI Emerging Markets Mini Index Futures 6 USD 302 09/17 3 Russell 1000 Mini Index Futures 2 USD 134 09/17 — Russell 2000 Mini Index Futures 23 USD 1,626 09/17 16 S&P 500 E-Mini Index Futures 26 USD 3,147 09/17 11 S&P Mid 400 E-Mini Index Futures 2 USD 349 09/17 1 S&P/TSX 60 Index Futures 3 CAD 534 09/17 8 SPI 200 Index Futures 6 AUD 847 09/17 9 Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) (116 ) Options Written Amounts in thousands (except contract amounts) Transactions in options written contracts for the period ended June 30, 2017 were as follows: Number of Premiums Contracts Received Outstanding December 31, 2016 16,737 $ 51 Opened 660 13 Closed (17,397 ) (64 ) Expired — — Outstanding June 30, 2017 — $ — Foreign Currency Exchange Contracts Amounts in thousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of America USD 26 RUB 1,490 09/20/17 (1 ) Bank of America BRL 980 USD 294 09/20/17 3 Bank of America CNY 2,710 USD 396 09/20/17 (1 ) Bank of America TWD 9,520 USD 316 09/20/17 2 Royal Bank of Canada USD 10 AUD 14 07/07/17 — Royal Bank of Canada USD 104 AUD 137 09/20/17 1 Royal Bank of Canada USD 7 CAD 9 07/07/17 — Royal Bank of Canada USD 241 CAD 317 09/20/17 4 Royal Bank of Canada USD 7 CHF 7 07/07/17 — Royal Bank of Canada USD 13 EUR 12 07/07/17 — Royal Bank of Canada USD — HKD 3 07/07/17 — See accompanying notes which are an integral part of the financial statements. Equity Growth Strategy Fund 53 Russell Investment Funds Equity Growth Strategy Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Foreign Currency Exchange Contracts Amounts in thousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Royal Bank of Canada USD 3 JPY 291 07/07/17 — Royal Bank of Canada USD 358 JPY 38,947 09/20/17 (10 ) Royal Bank of Canada USD 47 MXN 860 09/20/17 — Royal Bank of Canada USD 1 SEK 9 07/07/17 — Royal Bank of Canada USD 6 ZAR 77 09/20/17 — Royal Bank of Canada EUR 213 USD 242 09/20/17 (3 ) Royal Bank of Canada GBP 5 USD 6 07/07/17 — Royal Bank of Canada GBP 40 USD 51 09/20/17 (1 ) State Street USD 177 AUD 230 07/07/17 — State Street USD 104 AUD 137 09/20/17 1 State Street USD 240 CAD 311 07/07/17 — State Street USD 241 CAD 317 09/20/17 4 State Street USD 224 CHF 215 07/07/17 — State Street USD 897 EUR 786 07/07/17 1 State Street USD 449 GBP 346 07/07/17 2 State Street USD 89 HKD 694 07/07/17 — State Street USD 126 INR 8,180 09/20/17 (1 ) State Street USD 532 JPY 59,593 07/07/17 (2 ) State Street USD 359 JPY 38,947 09/20/17 (11 ) State Street USD 47 MXN 860 09/20/17 — State Street USD 95 SEK 802 07/07/17 — State Street USD 32 SGD 44 07/07/17 — State Street USD 6 ZAR 77 09/20/17 — State Street AUD 244 USD 182 07/07/17 (6 ) State Street AUD 230 USD 177 08/08/17 — State Street CAD 320 USD 238 07/07/17 (9 ) State Street CAD 311 USD 240 08/08/17 — State Street CHF 222 USD 229 07/07/17 (2 ) State Street CHF 215 USD 225 08/08/17 — State Street EUR 798 USD 897 07/07/17 (15 ) State Street EUR 786 USD 898 08/08/17 (1 ) State Street EUR 213 USD 242 09/20/17 (3 ) State Street GBP 341 USD 438 07/07/17 (6 ) State Street GBP 346 USD 450 08/08/17 (2 ) State Street GBP 40 USD 51 09/20/17 (1 ) State Street HKD 697 USD 90 07/07/17 — State Street HKD 694 USD 89 08/08/17 — State Street JPY 59,884 USD 541 07/07/17 9 State Street JPY 59,593 USD 533 08/08/17 2 State Street KRW 116,630 USD 104 09/20/17 2 State Street SEK 811 USD 93 07/07/17 (3 ) State Street SEK 802 USD 95 08/08/17 — State Street SGD 44 USD 32 07/07/17 — State Street SGD 44 USD 32 08/08/17 — UBS USD 104 AUD 137 09/20/17 1 UBS USD 241 CAD 317 09/20/17 4 UBS USD 358 JPY 38,947 09/20/17 (11 ) UBS USD 47 MXN 860 09/20/17 — UBS USD 6 ZAR 77 09/20/17 — UBS EUR 213 USD 242 09/20/17 (3 ) UBS GBP 40 USD 51 09/20/17 (1 ) Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts (57 ) See accompanying notes which are an integral part of the financial statements. 54 Equity Growth Strategy Fund Russell Investment Funds Equity Growth Strategy Fund Schedule of Investments, continued — June 30, 2017 (Unaudited) Total Return Swap Contracts (*) Amounts in thousands Notional Termination Fair Value Underlying Reference Entity Counterparty Amount Date $ S&P 500 Total Return Index Bank of America USD 3,496 09/15/17 19 Total Fair Value of Open Total Return Swap Contracts Premiums Paid (Received) - $— (å) 19 (*) Total return swaps (which includes index swaps) are agreements between counterparties to exchange cash flows, one based on a market-linked returns of an individual asset or a basket of assets (i.e. an index), and the other on a fixed or floating rate. The floating rate fee was based on the 3 Month LIBOR rate plus a fee of 0.325%. Presentation of Portfolio Holdings Amounts in thousands Fair Value Practical Portfolio Summary Level 1 Level 2 Level 3 Expedient (a) Total % of Net Assets Investments in Affiliated Funds $ 50,262 $ — $ — $ — $ 50,262 97.9 Options Purchased — 48 — — 48 0.1 Short-Term Investments — — — 223 223 0.4 Total Investments 50,262 48 — 223 50,533 98.4 Other Assets and Liabilities, Net 1.6 100.0 Other Financial Instruments Assets Futures Contracts 61 — — — 61 0.1 Foreign Currency Exchange Contracts 3 33 — — 36 0.1 Total Return Swap Contracts — 19 — — 19 — * ' Liabilities Futures Contracts (177 ) — — — (177 ) (0.3 ) Foreign Currency Exchange Contracts (3 ) (90 ) — — (93 ) (0.2 ) Total Other Financial Instruments ** $ (116 ) $ (38 ) $ — $ — $ (154 ) * Less than 0.05% of net assets. ** Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the investments. (a) Certain investments that are measured at fair value using the net asset value per share (or its equivalent) practical expedient have not been classified in the fair value levels. The fair value amounts presented in the table are intended to permit reconciliation to the amounts presented in the Schedule of Investments. For a description of the Levels, see note 2 in the Notes to Financial Statements. For a disclosure on transfers between Levels 1, 2 and 3 during the period ended June 30, 2017, see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. Equity Growth Strategy Fund 55 Russell Investment Funds Equity Growth Strategy Fund Fair Value of Derivative Instruments — June 30, 2017 (Unaudited) Amounts in thousands Foreign Equity Currency Derivatives not accounted for as hedging instruments Contracts Contracts Location: Statement of Assets and Liabilities - Assets Investments, at fair value* $ 48 $ — Unrealized appreciation on foreign currency exchange contracts — 36 Variation margin on futures contracts** 61 — Total return swap contracts, at fair value 19 — Total $ 128 $ 36 Location: Statement of Assets and Liabilities - Liabilities Variation margin on futures contracts** $ 177 $ — Unrealized depreciation on foreign currency exchange contracts — 93 Total $ 177 $ 93 Foreign Equity Currency Derivatives not accounted for as hedging instruments Contracts Contracts Location: Statement of Operations - Net realized gain (loss) Investments*** $ (5 ) $ — Futures contracts (39 ) — Options written 62 — Foreign currency-related transactions**** — (8 ) Total $ 18 $ (8 ) Location: Statement of Operations - Net change in unrealized appreciation (depreciation) Investments***** $ 80 $ — Futures contracts (201 ) — Options written (34 ) — Total return swap contracts 19 — Foreign currency-related transactions***** — (101 ) Total $ (136 ) $ (101 ) * Fair value of purchased options. ** Includes cumulative appreciation/depreciation of futures contracts as reported in the Schedule of Investments. Only variation margin is reported within the Statement of Assets and Liabilities. *** Includes net realized gain (loss) on purchased options as reported in the Statement of Operations. **** Only includes net realized gain (loss) on forward and spot contracts. May differ from the net realized gain (loss) on foreign currency-related transactions reported within the Statement of Operations. ***** Includes net unrealized gain (loss) on purchased options as reported in the Schedule of Investments. ***** Only includes change in unrealized gain (loss) on forward and spot contracts. May differ from the net change in unrealized gain (loss) on foreign currency-related transactions reported within the Statement of Operations. For further disclosure on derivatives see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. 56 Equity Growth Strategy Fund Russell Investment Funds Equity Growth Strategy Fund Balance Sheet Offsetting of Financial and Derivative Instruments — June 30, 2017 (Unaudited) Amounts in thousands Offsetting of Financial Assets and Derivative Assets Gross Net Amounts Amounts of Assets Gross Offset in the Presented in Amounts of Statement of the Statement Recognized Assets and of Assets and Description Location: Statement of Assets and Liabilities - Assets Assets Liabilities Liabilities Options Purchased Contracts Investments, at fair value $ 48 $ —$ 48 Foreign Currency Exchange Contracts Unrealized appreciation on foreign currency exchange contracts 36 — 36 Futures Contracts Variation margin on futures contracts 23 — 23 Total Return Swap Contracts Total return swap contracts, at fair value 19 — 19 Total Financial and Derivative Assets 126 — 126 Financial and Derivative Assets not subject to a netting agreement (26 ) — (26 ) Total Financial and Derivative Assets subject to a netting agreement $ 100 $ — $ 100 Financial Assets, Derivative Assets, and Collateral Held by Counterparty Gross Amounts Not Offset in the Statement of Assets and Liabilities Net Amounts of Assets Presented in the Statement Financial and of Assets and Derivative Collateral Counterparty Liabilities Instruments Received^ Net Amount Bank of America $ 56 $ 2 $ — $ 54 JPMorgan Chase 15 — — 15 Royal Bank of Canada 6 6 — — State Street 18 18 — — UBS 5 5 — — Total $ 100 $ 31 $ — $ 69 See accompanying notes which are an integral part of the financial statements. Equity Growth Strategy Fund 57 Russell Investment Funds Equity Growth Strategy Fund Balance Sheet Offsetting of Financial and Derivative Instruments, continued — June 30, 2017 (Unaudited) Amounts in thousands Offsetting of Financial Liabilities and Derivative Liabilities Gross Net Amounts Amounts of Liabilities Gross Offset in the Presented in Amounts of Statement of the Statement Recognized Assets and of Assets and Description Location: Statement of Assets and Liabilities - Liabilities Liabilities Liabilities Liabilities Futures Contracts Variation margin on futures contracts $ 41 $ — $ 41 Foreign Currency Exchange Contracts Unrealized depreciation on foreign currency exchange contracts 93 — 93 Total Financial and Derivative Liabilities 134 — 134 Financial and Derivative Liabilities not subject to a netting agreement (41 ) — (41 ) Total Financial and Derivative Liabilities subject to a netting agreement $ 93 $ —$ 93 Financial Liabilities, Derivative Liabilities, and Collateral Pledged by Counterparty Gross Amounts Not Offset in the Statement of Assets and Liabilities Net Amounts of Liabilities Presented in the Statement Financial and of Assets and Derivative Collateral Counterparty Liabilities Instruments Pledged^ Net Amount Bank of America $ 2 $ 2 $ — $ — Royal Bank of Canada 15 6 — 9 State Street 61 18 — 43 UBS 15 5 — 10 Total $ 93 $ 31 $ — $ 62 * Fair value of securities on loan as reported in the footnotes to the Statement of Assets and Liabilities. ^Collateral received or pledged amounts may not reconcile to those disclosed in the Statement of Assets and Liabilities due to the inclusion of off-Balance Sheet collateral and adjustments made to exclude overcollateralization. For further disclosure on derivatives and counterparty risk see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. 58 Equity Growth Strategy Fund Russell Investment Funds Equity Growth Strategy Fund Statement of Assets and Liabilities — June 30, 2017 (Unaudited) Amounts in thousands Assets Investments, at identified cost $ 40,029 Investments, at fair value(>) 50,533 Cash (restricted)(a)(b) 1,025 Unrealized appreciation on foreign currency exchange contracts 36 Receivables: Fund shares sold 2 From affiliates 3 Variation margin on futures contracts 23 Total return swap contracts, at fair value(8) 19 Total assets 51,641 Liabilities Payables: Due to broker (c) 125 Investments purchased 1 Accrued fees to affiliates 2 Other accrued expenses 37 Variation margin on futures contracts 41 Unrealized depreciation on foreign currency exchange contracts 93 Total liabilities 299 Net Assets $ 51,342 See accompanying notes which are an integral part of the financial statements. Equity Growth Strategy Fund 59 Russell Investment Funds Equity Growth Strategy Fund Statement of Assets and Liabilities, continued — June 30, 2017 (Unaudited) Amounts in thousands Net Assets Consist of: Undistributed (overdistributed) net investment income $ (46 ) Accumulated net realized gain (loss) (2,912 ) Unrealized appreciation (depreciation) on: Investments 10,504 Futures contracts (116 ) Total return swap contracts 19 Foreign currency-related transactions (58 ) Shares of beneficial interest 54 Additional paid-in capital 43,897 Net Assets $ 51,342 Net Asset Value , offering and redemption price per share: Net asset value per share: (#) $ 9.55 Net assets $ 51,341,635 Shares outstanding ($. 01 par value) 5,374,949 Amounts in thousands (>) Investments in affiliated funds $ 50,485 (8) Total return swap contracts - premiums paid (received) $ — (a) Cash Collateral for Futures $ 900 (b) Cash Collateral for Swaps $ 125 (c) Due to Broker for Swaps $ 125 (#) Net asset value per share equals net assets divided by shares of beneficial interest outstanding. See accompanying notes which are an integral part of the financial statements. 60 Equity Growth Strategy Fund Russell Investment Funds Equity Growth Strategy Fund Statement of Operations — For the Period Ended June 30, 2017 (Unaudited) Amounts in thousands Investment Income Dividends from affiliated funds $ 200 Expenses Advisory fees 50 Administrative fees 11 Custodian fees 15 Transfer agent fees . 1 Professional fees 16 Trustees’ fees 1 Printing fees 8 Miscellaneous 5 Expenses before reductions 107 Expense reductions (74 ) Net expenses 33 Net investment income (loss) 167 Net Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investments 466 Futures contracts (39 ) Options written 62 Foreign currency-related transactions (8 ) Capital gain distributions from affiliated funds 116 Net realized gain (loss) 597 Net change in unrealized appreciation (depreciation) on: Investments 3,892 Futures contracts (201 ) Options written (34 ) Total return swap contracts 19 Foreign currency-related transactions (102 ) Net change in unrealized appreciation (depreciation) 3,574 Net realized and unrealized gain (loss) 4,171 Net Increase (Decrease) in Net Assets from Operations $ 4,338 See accompanying notes which are an integral part of the financial statements. Equity Growth Strategy Fund 61 Russell Investment Funds Equity Growth Strategy Fund Statements of Changes in Net Assets Period Ended June 30, 2017 Fiscal Year Ended Amounts in thousands (Unaudited) December 31, 2016 Increase (Decrease) in Net Assets Operations Net investment income (loss) $ 167 $ 929 Net realized gain (loss) 597 1,237 Net change in unrealized appreciation (depreciation) 3,574 2,736 Net increase (decrease) in net assets from operations 4,338 4,902 Distributions From net investment income (178 ) (1,396 ) From net realized gain (676 ) — Net decrease in net assets from distributions (854 ) (1,396 ) Share Transactions* Net increase (decrease) in net assets from share transactions (306 ) (3,393 ) Total Net Increase (Decrease) in Net Assets 3,178 113 Net Assets Beginning of period 48,164 48,051 End of period $ 51,342 $ 48,164 Undistributed (overdistributed) net investment income included in net assets $ (46 ) $ (35 ) * Share transaction amounts (in thousands) for the periods ended June 30, 2017 and December 31, 2016 were as follows: 2017 (Unaudited) 2016 Shares Dollars Shares Dollars Proceeds from shares sold 529 $ 4,818 669 $ 5,721 Proceeds from reinvestment of distributions 93 854 162 (1,396 ) Payments for shares redeemed (648 ) (5,978 ) (1,233 ) (10,510 ) Total increase (decrease) (26 ) $ (306 ) (402 ) $ (3,393 ) See accompanying notes which are an integral part of the financial statements. 62 Equity Growth Strategy Fund (This page intentionally left blank) Russell Investment Funds Equity Growth Strategy Fund Financial Highlights — For the Periods Ended For a Share Outstanding Throughout Each Period. $ Net Asset Value, Net Net Realized Total from Distributions Distributions Beginning of Investment and Unrealized Investment from Net from Net Period Income (Loss) (a)(b)(f) Gain (Loss) Operations Investment Income Realized Gain June 30, 2017(1) 8.92 . 03 . 76 . 79 (. 03 ) (. 13 ) December 31, 2016 8.28 . 17 . 72 . 89 (. 25 ) — December 31, 2015 9.46 . 16 (. 50 ) (. 34 ) (. 13 ) (. 71 ) December 31, 2014 9.60 . 30 . 04 . 34 (. 32 ) (. 16 ) December 31, 2013 8.21 . 23 1.39 1.62 (. 23 ) — December 31, 2012 7.22 . 15 . 98 1.13 (. 14 ) — See accompanying notes which are an integral part of the financial statements. Equity Growth Strategy Fund 64 % % % $ $ Ratio of Expenses Ratio of Expenses Ratio of Net Net Asset Value, % Net Assets, to Average to Average Investment Income % $ End of Total End of Period Net Assets, Net Assets, to Average Portfolio Total Distributions Period Return (c)(h) (000 ) Gross (d)(e) Net (d)(e)(f) Net Assets (b)(c)(f) Turnover Rate (c) (. 16 ) 9.55 8.90 51,342 . 42 . 13 . 42 18 (. 25 ) 8.92 10.85 48,164 . 40 . 12 1.97 21 (. 84 ) 8.28 (3.87 ) 48,051 . 39 . 11 1.73 31 (. 48 ) 9.46 3.48 52,403 . 40 . 10 3.04 25 (. 23 ) 9.60 19.81 50,254 . 41 . 10 2.55 17 (. 14 ) 8.21 15.68 39,140 . 44 . 10 1.79 37 See accompanying notes which are an integral part of the financial statements. Equity Growth Strategy Fund 65 Russell Investment Funds Equity Growth Strategy Fund Related Party Transactions, Fees and Expenses (Unaudited) Accrued fees payable to affiliates for the period ended June 30, 2017 were as follows: Advisory fees $ — Administration fees 1,799 Transfer agent fees 186 Trustee fees 346 $ 2,331 Transactions (amounts in thousands) during the period ended June 30, 2017 with Underlying Funds which are, or were, an affiliated company are as follows: Beginning of Realized Gain Unrealized Fair Value, End Income Capital Gains Period Purchases Sales (Loss) Gain (Loss) of Period Distributions Distributions RIC Commodity Strategies Fund $ 1,455 $ 357 $ 133 $ (20 ) $ (79 ) $ 1,580 $ — $ — RIC Global Infrastructure Fund 1,420 132 248 17 186 1,507 2 — RIF Global Real Estate Securities Fund 888 102 751 224 (189 ) 274 4 — RIC U. S. Defensive Equity Fund 3,438 345 377 29 237 3,672 6 — RIC U. S. Dynamic Equity Fund 4,191 421 1,145 87 208 3,762 3 — RIF U. S. Small Cap Equity Fund 5,354 2,510 605 24 269 7,552 3 — RIF U. S. Strategic Equity Fund 4,888 1,403 566 38 258 6,021 87 116 RIC Global Opportunistic Credit Fund 4,864 460 2,966 (92 ) 300 2,566 29 — RIC Unconstrained Total Return Fund 732 1,739 174 (1 ) 18 2,314 15 — RIC Emerging Markets Fund 5,775 451 1,186 (35 ) 1,116 6,121 — — RIC Global Equity Fund 7,700 611 970 97 801 8,239 — — RIF International Fund Developed Markets 6,251 593 980 103 687 6,654 50 — U. S. Cash Management Fund 324 1,618 1,719 — — 223 1 — $ 47,280 $ 10,742 $ 11,820 $ 471 $ 3,812 $ 50,485 $ 200 $ 116 Federal Income Taxes (Unaudited) At June 30, 2017, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of Investments $ 42,935,602 Unrealized Appreciation $ 8,069,875 Unrealized Depreciation (471,978 ) Net Unrealized Appreciation (Depreciation) $ 7,597,897 See accompanying notes which are an integral part of the financial statements. 66 Equity Growth Strategy Fund Russell Investment Funds Equity Growth Strategy Fund Net investment income and net realized gains (losses) in the financial statements may differ from taxable net investment income and net realized gains (losses). Capital accounts within the financial statements are adjusted for permanent differences between book and tax accounting. Book-tax differences may be due to foreign currency gains and losses, reclassifications of dividends and differences in treatment of income from swaps. These adjustments have no impact on the net assets. At June 30, 2017, there were no adjustments to the Statement of Assets and Liabilities. See accompanying notes which are an integral part of the financial statements. Equity Growth Strategy Fund 67 Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Schedule of Investments — June 30, 2017 (Unaudited) Footnotes: (å) Currency balances were pledged in connection with futures contracts purchased (sold), options written, or swaps entered into by the Fund. See Statement of Assets and Liabilities. (ÿ) Notional Amount in thousands. (8) Unrounded units. Abbreviations: 144A - Represents private placement security for qualified buyers according to rule 144A of the Securities Act of 1933. ADR - American Depositary Receipt ADS - American Depositary Share BBSW - Bank Bill Swap Reference Rate CIBOR - Copenhagen Interbank Offered Rate CME - Chicago Mercantile Exchange CMO - Collateralized Mortgage Obligation CVO - Contingent Value Obligation EMU - European Economic and Monetary Union EURIBOR - Euro Interbank Offered Rate FDIC - Federal Deposit Insurance Company GDR - Global Depositary Receipt GDS - Global Depositary Share HIBOR – Hong Kong Interbank Offered Rate LIBOR - London Interbank Offered Rate NIBOR - Norwegian Interbank Offered Rate PIK - Payment in Kind PRIBOR – Prague Interbank Offered Rate REMIC - Real Estate Mortgage Investment Conduit SIBOR – Singapore Interbank Offered Rate STRIP - Separate Trading of Registered Interest and Principal of Securities TBA - To Be Announced Security UK - United Kingdom 68 Notes to Schedule of Investments Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Schedule of Investments, continued — June 30, 2017 (Unaudited) Foreign Currency Abbreviations: ARS - Argentine peso HUF - Hungarian forint PKR - Pakistani rupee AUD - Australian dollar IDR - Indonesian rupiah PLN - Polish zloty BRL - Brazilian real ILS - Israeli shekel RUB - Russian ruble CAD - Canadian dollar INR - Indian rupee SEK - Swedish krona CHF - Swiss franc ISK - Icelandic krona SGD - Singapore dollar CLP - Chilean peso ITL - Italian lira SKK - Slovakian koruna CNY - Chinese yuan renminbi JPY - Japanese yen THB - Thai baht COP - Colombian peso KES - Kenyan schilling TRY - Turkish lira CRC - Costa Rican colon KRW - South Korean won TWD - Taiwanese dollar CZK - Czech koruna MXN - Mexican peso USD - United States dollar DKK - Danish krone MYR – Malaysian ringgit VEB - Venezuelan bolivar EGP - Egyptian pound NOK - Norwegian krone VND - Vietnamese dong EUR - Euro NZD - New Zealand dollar ZAR - South African rand GBP - British pound sterling PEN - Peruvian nuevo sol HKD – Hong Kong dollar PHP – Philippine peso Notes to Schedule of Investments 69 Russell Investment Funds LifePoints ® Variable Target Portfolio Series Notes to Financial Highlights — June 30, 2017 (Unaudited) (1) For the period ended June 30, 2017 (Unaudited). (a) Average daily shares outstanding were used for this calculation. (b) Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the Underlying Funds in which the Fund invests. (c) Periods less than one year are not annualized (d) The ratios for periods less than one year are annualized. (e) The calculation includes only those expenses charged directly to the Fund and does not include expenses charged to the Underlying Funds in which the Fund invests. (f) May reflect amounts waived and reimbursed by Russell Investment Management, LLC (“RIM”). (g) Less than $.01 per share. (h) The total return does not reflect any Insurance Company Separate Account or Policy Charges. 70 Notes to Financial Highlights Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Financial Statements — June 30, 2017 (Unaudited) 1. Organization Russell Investment Funds (the “Investment Company” or “RIF”) is a series investment company with nine different investment portfolios referred to as Funds (each a “Fund” and collectively the “Funds”). These financial statements report on four of these Funds. The Investment Company provides the investment base for one or more variable insurance products issued by one or more insurance companies. These Funds are offered at net asset value (“NAV”) to qualified insurance company separate accounts offering variable insurance products. The Investment Company is registered under the Investment Company Act of 1940, as amended (“Investment Company Act”), as an open-end management investment company. It is organized and operated as a Massachusetts business trust under an Amended and Restated Master Trust Agreement dated October 1, 2008, as amended (“Master Trust Agreement”), and the provisions of Massachusetts law governing the operation of a Massachusetts business trust. The Investment Company’s Master Trust Agreement permits the Board of Trustees (the “Board”) to issue an unlimited number of shares of beneficial interest. Each of the Funds is diversified. Under the Investment Company Act a diversified company is defined as a management company which meets the following requirements: at least 75% of the value of its total assets is represented by cash and cash items (including receivables), government securities, securities of other investment companies, and other securities for the purposes of this calculation limited in respect of any one issuer to an amount not greater in value than five percent of the value of the total assets of such management company and to not more than 10% of the outstanding voting securities of such issuer. Each of the Funds is a “fund of funds” and diversifies its assets by investing principally, at present, in shares of several Russell Investment Company (“RIC”) Funds and other of the Investment Company’s Funds (together, the “Underlying Funds”). Each Fund seeks to achieve its specific investment objective by investing in different combinations of the Underlying Funds. In addition to investing in the Underlying Funds, Russell Investment Management, LLC (“RIM”), the Funds’ investment adviser, may seek to actively manage the Funds' overall exposure by investing in derivatives, including futures, options, forwards and swaps, that RIM believes will achieve the desired risk/return profile for the Funds. The Funds may hold cash in connection with these investments. The Funds usually, but not always, pursue a strategy of being fully invested by exposing their cash to the performance of segments of the global equity market by purchasing index futures contracts (also known as "equitization"). Each Fund intends its strategy of investing in combinations of equity, fixed income, multi-asset and alternative Underlying Funds to result in investment diversification that an investor could otherwise achieve only by holding numerous individual investments. A Fund’s actual allocation may vary from the target strategic asset allocation at any point in time (1) due to market movements, (2) by up to +/- 5% at the equity, fixed income, multi-asset or alternative category level based on RIM’s capital markets research, and/ or (3) due to the implementation over a period of time of a change to the target strategic asset allocation including the addition of a new Underlying Fund. There may be no changes in the asset allocation or to the Underlying Funds in a given year or such changes may be made one or more times in a year. The following table shows each Fund’s target strategic asset allocation effective on or about May 1, 2017 to equity, fixed income, multi-asset, and alternative asset classes. The equity Underlying Funds in which the Funds may invest include the RIC U.S. Defensive Equity, RIC U.S. Dynamic Equity, RIF U.S. Small Cap Equity, RIF U.S. Strategic Equity, RIC Emerging Markets, RIC Global Equity, and RIF International Developed Markets Funds. The fixed income Underlying Funds in which the Funds may invest include the RIC Global Opportunistic Credit, RIC Investment Grade Bond, RIC Short Duration Bond, RIC Unconstrained Total Return, and RIF Strategic Bond Funds. The multi-asset Underlying Funds in which the Funds may invest include the RIC Multi-Strategy Income Fund. The alternative Underlying Funds in which the Funds may invest include the RIC Commodity Strategies, RIC Global Infrastructure and RIF Global Real Estate Securities Funds. Asset Allocation Targets* Moderate Balanced Growth Strategy Strategy Strategy Equity Growth Fund Fund Fund Strategy Fund Alternative ** 7.5 % 7 % 8 % 8 % Equity 29.5 % 51 % 70 % 85 % Multi-Asset 10 % 4 % - % - % Fixed/Other Income 53 % 38 % 22 % 7 % * Actual asset allocation may vary. ** Alternative Underlying Funds pursue investment strategies that differ from those of traditional broad market equity or fixed income funds or seek returns with a low correlation to global equity markets. Notes to Financial Statements 71 Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Financial Statements, continued — June 30, 2017 (Unaudited) 2. Significant Accounting Policies The Funds’ financial statements are prepared in accordance with U.S. generally accepted accounting principles (“U.S. GAAP”) which require the use of management estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The Funds are considered investment companies under U.S. GAAP and follow the accounting and reporting guidance applicable to investment companies. The following is a summary of the significant accounting policies consistently followed by each Fund in the preparation of its financial statements. In October 2016, the U.S. Securities and Exchange Commission adopted new rules and amended existing rules (together, "final rules") intended to modernize the reporting and disclosure of information by registered investment companies. In part, the final rules amend Regulation S-X and require standardized, enhanced disclosure about derivatives in investment company financial statements, as well as other amendments. The compliance date for the amendments to Regulation S-X is August 1, 2017. Management is currently evaluating the impact that the adoption of the amendments to Regulation S-X will have on the Funds' fÿÿÿÿinancial statements and related disclosures. Security Valuation The Funds value portfolio securities according to Board-approved securities valuation procedures which include market and fair value procedures. The Board has delegated the responsibility for administration of the securities valuation procedures to Russell Investments Fund Services, LLC ("RIFUS"). The Funds value the shares of the Underlying Funds at the current NAV per share of each Underlying Fund. The Funds have adopted the authoritative guidance under U.S. GAAP for estimating the fair value of investments in funds that have calculated NAV per share in accordance with the specialized accounting guidance for investment companies. Accordingly, the Funds estimate the fair value of an investment in a fund using the NAV per share without further adjustment as a practical expedient, if the NAV per share of the investment is determined in accordance with the specialized accounting guidance for investment companies as of the reporting entity’s measurement date. U.S. GAAP defines fair value as the price that a Fund would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement date. It establishes a fair value hierarchy that prioritizes inputs to valuation methods and requires a separate disclosure of the fair value hierarchy for each major category of assets and liabilities, that segregates fair value measurements into levels (Level 1, 2, and 3). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Levels 1, 2 and 3 of the fair value hierarchy are defined as follows: • Level 1 — Quoted prices (unadjusted) in active markets or exchanges for identical assets and liabilities. • Level 2 — Inputs other than quoted prices included within Level 1 that are observable, which may include, but are not limited to, quoted prices for similar assets or liabilities in markets that are active, quoted prices for identical or similar assets or liabilities in markets that are not active, and inputs such as interest rates, yield curves, implied volatilities, credit spreads or other market corroborated inputs. • Level 3 — Significant unobservable inputs based on the best information available in the circumstances, to the extent observable inputs are not available, which may include assumptions made by RIFUS, acting at the discretion of the Board, that are used in determining the fair value of investments. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The valuation techniques and significant inputs used in determining the fair market values of financial instruments categorized as Level 1 and Level 2 of the fair value hierarchy are as follows: Derivative instruments are instruments such as foreign currency contracts, futures contracts, options contracts, or swap agreements that derive their value from underlying asset prices, indices, reference rates, and other inputs or a combination of these factors. 72 Notes to Financial Statements Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Financial Statements, continued — June 30, 2017 (Unaudited) Derivatives may be classified into two groups depending upon the way that they are traded: privately traded over-the-counter (“OTC”) derivatives that do not go through an exchange or intermediary and exchange-traded derivatives that are traded through specialized derivatives exchanges or other regulated exchanges. OTC derivatives are normally valued on the basis of broker dealer quotations or pricing service providers. Depending on the product and the terms of the transaction, the value of the derivative instrument can be estimated by a pricing service provider using a series of techniques, including simulation pricing models. The pricing models use inputs that are observed from actively quoted markets such as issuer details, indices, spreads, interest rates, yield curves, dividends and exchange rates. OTC derivatives that use these and similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy, with the exception of foreign currency spot contracts which are categorized as Level 1 of the fair value hierarchy. OTC derivatives that use broker dealer quotations are categorized as level 3 of the fair value hierarchy. Exchange-traded derivatives are valued based on the last reported sales price on the day of valuation and are categorized as Level 1 of the fair value hierarchy. Centrally cleared swaps listed or traded on a multilateral or trade facility platform, such as a registered exchange, are valued at the daily settlement price determined by the respective exchange. For centrally cleared credit default swaps, the clearing facility requires its members to provide actionable levels across complete term structures. These levels along with external third party prices are used to produce daily settlement prices. These securities are categorized as Level 2 of the fair value hierarchy. Centrally cleared interest rate swaps are valued using a pricing model that references the underlying rates including the overnight index swap rate and London Interbank Offered Rate (“LIBOR”) forward rate to produce the daily settlement price. These securities are categorized as Level 2 of the fair value hierarchy. Level 3 Fair Value Investments The valuation techniques and significant inputs used in determining the fair values of financial instruments classified as Level 3 of the fair value hierarchy are as follows: Securities and other assets for which market quotes are not readily available, or are not reliable, are valued at fair value as determined in good faith by RIFUS and are categorized as Level 3 of the fair value hierarchy. Market quotes are considered not readily available in circumstances where there is an absence of current or reliable market-based data (e.g., trade information or broker quotes). When RIFUS applies fair valuation methods that use significant unobservable inputs to determine a Fund’s NAV, securities will not be priced on the basis of quotes from the primary market in which they are traded, but instead may be priced by another method that RIFUS believes accurately reflects fair value and will be categorized as Level 3 of the fair value hierarchy. Fair value pricing may require subjective determinations about the value of a security. While the securities valuation procedures are intended to result in a calculation of a Fund’s NAV that fairly reflects security values as of the time of pricing, the process cannot guarantee that fair values determined by RIFUS would accurately reflect the price that a Fund could obtain for a security if it were to dispose of that security as of the time of pricing (for instance, in a forced or distressed sale). The prices used by a Fund may differ from the value that would be realized if the security was sold. RIFUS employs third party pricing vendors to provide fair value measurements. RIFUS oversees third-party pricing service providers in order to support the valuation process throughout the year. If third party evaluated vendor pricing is neither available nor deemed to be indicative of fair value, RIFUS may elect to obtain indicative market quotations (“broker quotes”) directly from the broker or passed through from a third party vendor. In the event that the source of fair value is from a single source broker quote, these securities are classified as Level 3 per the fair value hierarchy. Broker quotes are typically received from established market participants. Although independently received on a daily basis, RIFUS does not have the transparency to view the underlying inputs which support the broker quotes. Significant changes in the broker quote would have direct and proportional changes in the fair value of the security. There is a third-party pricing exception to the quantitative disclosure requirement when prices are not determined by the reporting entity. RIFUS is exercising this exception and has made a reasonable attempt to obtain quantitative information from the third party pricing vendors regarding the unobservable inputs used. For fair valuations using significant unobservable inputs, U.S. GAAP requires a reconciliation of the beginning to ending balances for reported fair values that present changes attributable to total realized and unrealized gains or losses, purchases and sales, and transfers in/out of the Level 3 category during the period. Additionally, U.S. GAAP requires quantitative information regarding the significant unobservable inputs used in the determination of fair value of assets categorized as Level 3 in the fair value hierarchy. In accordance with the requirements of U.S. GAAP, a fair value hierarchy, a Level 3 reconciliation and an additional disclosure about fair value measurements, if any, has been included in the Presentation of Portfolio Holdings for each respective Fund. Notes to Financial Statements 73 Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Financial Statements, continued — June 30, 2017 (Unaudited) Investment Transactions Investment transactions are reflected as of the trade date for financial reporting purposes. This may cause the NAV stated in the financial statements to be different from the NAV at which shareholders may transact. Realized gains and losses from securities transactions, if applicable, are recorded on the basis of specific identified cost incurred within a particular Fund. Investment Income Distributions of income and capital gains from the Underlying Funds are recorded on the ex-dividend date. Federal Income Taxes Since the Investment Company is a Massachusetts business trust, each Fund is a separate corporate taxpayer and determines its net investment income and capital gains (or losses) and the amounts to be distributed to each Fund’s shareholders without regard to the income and capital gains (or losses) of the other Funds. For each year, each Fund intends to qualify or continue to qualify as a regulated investment company under Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”) and intends to distribute all of its taxable income and capital gains. Therefore, no federal income tax provision is required for the Funds. Each Fund files a U.S. tax return. At June 30, 2017, the Funds had recorded no liabilities for net unrecognized tax benefits relating to uncertain income tax positions they have taken or expect to take in future tax returns. While the statute of limitations remains open to examine the Funds’ U.S. tax returns filed for the fiscal years ended December 31, 2014 through December 31, 2016, no examinations are in progress or anticipated at this time. The Funds are not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. The Funds comply with the authoritative guidance for uncertainty in income taxes which requires management to determine whether a tax position of the Funds is more likely than not to be sustained upon examination, including resolution of any related appeals or litigation processes, based on the technical merits of the position. For tax positions meeting the more likely than not threshold, the tax amount recognized in the financial statements is reduced by the largest benefit that has a greater than 50% likelihood of being realized upon ultimate settlement with the relevant taxing authority. Management determined that no accruals need to be made in the financial statements due to uncertain tax positions. Management continually reviews and adjusts the Funds’ liability for income taxes based on analyses of tax laws and regulations, as well as their interpretations, and other relevant factors. Dividends and Distributions to Shareholders Income dividends, capital gain distributions and return of capital, if any, are recorded on the ex-dividend date. Income dividends are generally declared and paid quarterly. Capital gain distributions are generally declared and paid annually. An additional distribution may be paid by the Funds to avoid imposition of federal income and excise tax on any remaining undistributed capital gains and net investment income. The timing and characterization of certain income and capital gain distributions are determined in accordance with federal tax regulations which may differ from U.S. GAAP. As a result, net investment income and net realized gain (or loss) from investment transactions for a reporting period may differ significantly from distributions during such period. The differences between tax regulations and U.S. GAAP primarily relate to investments in options, futures, forward contracts, swap contracts, the Underlying Funds sold at a loss, wash sale deferrals and capital loss carryforwards. Accordingly, the Funds may periodically make reclassifications among certain of their capital accounts without impacting their NAVs. Expenses Expenses included in the accompanying financial statements reflect the expenses of each Fund and do not include those expenses incurred by the Underlying Funds. Because the Underlying Funds have varied expense and fee levels and the Funds may own different proportions of the Underlying Funds at different times, the amount of the Underlying Funds’ fees and expenses incurred indirectly by the Funds will vary. The Funds pay their own expenses other than those expressly assumed by RIM, the Funds’ adviser, or RIFUS. Most expenses can be directly attributed to the individual Funds. Expenses which cannot be directly attributed to a specific Fund are allocated among all Funds principally based on their relative net assets. 74 Notes to Financial Statements Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Financial Statements, continued — June 30, 2017 (Unaudited) Derivatives The Funds may invest in derivatives. Derivatives are instruments or agreements whose value is derived from an underlying security or index. They include options, futures, swaps and forwards. These instruments offer unique characteristics and risks that facilitate the Funds’ investment strategies. The Funds typically use derivatives in three ways: exposing cash to markets, hedging and return enhancement. In addition, the Funds may enter into foreign exchange contracts for trade settlement purposes. The Funds may pursue their strategy of being fully invested by exposing cash to the performance of segments of the global equity market by purchasing index futures contracts. This is intended to cause the Funds to perform as though cash were actually invested in the global equity market. Hedging may be used by the Funds to limit or control risks, such as adverse movements in exchange rates and interest rates. Return enhancement can be accomplished through the use of derivatives in a Fund, including using derivatives as a substitute for holding physical securities, and using them to express various macro views (e.g., interest rate movements, currency movements, and macro credit strategies). By purchasing certain instruments, the Funds may more effectively achieve the desired portfolio characteristics that assist them in meeting their investment objectives. Depending on how the derivatives are structured and utilized, the risks associated with them may vary widely. These risks include, but are not limited to, market risk, liquidity risk, leveraging risk, counterparty risk, basis risk, reinvestment risk, political risk, prepayment risk, extension risk, valuation risk and credit risk. Futures, certain options and cleared swaps are traded or cleared on an exchange or central exchange clearing house. Exchange- traded or exchange-cleared transactions generally present less counterparty risk to a Fund. The exchange’s clearing house stands between the Fund and the broker to the contract and therefore, credit risk is generally limited to the failure of the clearing house and the clearing member. Cleared swap contracts are subject to clearing house rules, including initial and variation margin requirement, daily settlement of obligations and the clearing house guarantee of payments to the broker. There is, however, still counterparty risk due to the insolvency of the broker with respect to any margin held in the brokers’ customer accounts. While clearing members are required to segregate customer assets from their own assets, in the event of insolvency, there may be a shortfall in the amount of margin held by the broker for its clients. Collateral and margin requirements for exchange-traded or exchange-cleared derivatives are established through regulation, as well as set by the broker or applicable clearing house. Margin for exchange-traded and exchange-cleared transactions are detailed in the Statements of Assets and Liabilities as cash held at the broker for futures contracts and cash held at the broker for swap contracts, respectively. Securities pledged by a Fund for exchange- traded and exchange-cleared transactions are noted as collateral or margin requirements in the Schedule of Investments. Typically, the Funds and counterparties are not permitted to sell, repledge, rehypothecate or otherwise use collateral pledged by the other party unless explicitly permitted by each respective governing agreement. In December 2015, the SEC proposed new regulations applicable to a mutual fund's use of derivatives. If adopted as proposed, these regulations could potentially limit or impact a Fund's ability to invest in derivatives and negatively affect the Fund's performance and ability to pursue its stated investment objectives. The effects of derivative instruments, categorized by risk exposure, on the Statements of Assets and Liabilities and the Statements of Operations, for the period ended June 30, 2017, if applicable, are disclosed in the Fair Value of Derivative Instruments table following each applicable Fund’s Schedule of Investments. Foreign Currency Exchange Contracts The Funds may enter into foreign currency exchange spot contracts and forward foreign currency exchange contracts (“FX contracts”). From time to time, the Funds may enter into FX contracts to hedge certain foreign currency-denominated assets. FX contracts are recorded at fair value. Certain risks may arise upon entering into these FX contracts from the potential inability of counterparties to meet the terms of their FX contracts and are generally limited to the amount of unrealized gain on the FX contracts, if any, that are disclosed in the Statements of Assets and Liabilities. For the period ended June 30, 2017, the following Funds entered into foreign currency exchange contracts primarily for the strategies listed below: Funds Strategies Moderate Strategy Fund Return enhancement and hedging Balanced Strategy Fund Return enhancement and hedging Growth Strategy Fund Return enhancement and hedging Equity Growth Strategy Fund Return enhancement and hedging Notes to Financial Statements 75 Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Financial Statements, continued — June 30, 2017 (Unaudited) The Funds’ foreign currency contract notional dollar values outstanding fluctuate throughout the fiscal year as required to meet strategic requirements. The following tables illustrate the quarterly volume of foreign currency contracts. For the purpose of this disclosure, volume is measured by the amounts bought and sold in USD. Outstanding Contract Amounts Sold Quarter Ended March 31, 2017 June 30, 2017 Moderate Strategy Fund $ 13,798,537 $ 13,799,206 Balanced Strategy Fund 58,336,356 64,149,195 Growth Strategy Fund 45,759,203 44,289,426 Equity Growth Strategy Fund 11,491,778 12,706,799 Outstanding Contract Amounts Bought Quarter Ended March 31, 2017 June 30, 2017 Moderate Strategy Fund $ 13,833,191 $ 13,765,445 Balanced Strategy Fund 58,393,681 63,904,265 Growth Strategy Fund 45,820,232 44,081,474 Equity Growth Strategy Fund 11,514,360 12,649,708 Options The Funds may purchase and sell (write) call and put options on securities and securities indices. Such options are traded on a national securities exchange or in an OTC market. The Funds may also purchase and sell (write) call and put options on foreign currencies. When a Fund writes a covered call or a put option, an amount equal to the premium received by the Fund is included in the Fund’s Statement of Assets and Liabilities as an asset and as an equivalent liability. The amount of the liability is subsequently marked- to-market to reflect the current fair value of the option written. The Fund receives a premium on the sale of a call option but gives up the opportunity to profit from any increase in the value of the underlying instrument above the exercise price of the option, and when the Fund writes a put option it is exposed to a decline in the price of the underlying instrument. When a Fund sells an uncovered call option, it does not simultaneously have a long position in the underlying security. When a Fund sells an uncovered put option, it does not simultaneously have a short position in the underlying security. Uncovered options are riskier than covered options because there is no underlying security held by the Fund that can act as a partial hedge. Whether an option which the Fund has written expires on its stipulated expiration date or the Fund enters into a closing purchase transaction, the Fund realizes a gain (or loss, if the cost of a closing purchase transaction exceeds the premium received when the option was sold) without regard to any unrealized gain or loss on the underlying security, and the liability related to such option is extinguished. If a call option which the Fund has written is exercised, the Fund realizes a capital gain or loss from the sale of the underlying security, and the proceeds from such sale are increased by the premium originally received. When a put option which a Fund has written is exercised, the amount of the premium originally received will reduce the cost of the security which a Fund purchases upon exercise of the option. The Funds’ use of written options involves, to varying degrees, elements of market risk in excess of the amount recognized in the Statements of Assets and Liabilities. The face or contract amounts of these instruments reflect the extent of the Funds’ exposure to market risk. The risks may be caused by an imperfect correlation between movements in the price of the instrument and the price of the underlying securities and interest rates. The Funds may enter into a swaption (an option on a swap). In a swaption, in exchange for an option, the buyer gains the right but not the obligation to enter into a specified swap agreement with the issuer on a specified future date. The writer of the contract receives the premium and bears the risk of unfavorable changes in the preset rate on the underlying swap. For the period ended June 30, 2017, the Funds purchased or sold options primarily for the strategies listed below: Funds Strategies Moderate Strategy Fund Return enhancement and hedging Balanced Strategy Fund Return enhancement and hedging Growth Strategy Fund Return enhancement and hedging Equity Growth Strategy Fund Return enhancement and hedging The Funds’ options contracts notional amounts fluctuate throughout the fiscal year as required to meet strategic requirements. The following table illustrates the outstanding notional at quarter end of options contracts measured by notional in USD. 76 Notes to Financial Statements Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Financial Statements, continued — June 30, 2017 (Unaudited) Notional of Options Contracts Outstanding Funds March 31, 2017 June 30, 2017 Moderate Strategy Fund $ 9,723,277 $ 9,393,008 Balanced Strategy Fund 49,940,648 37,976,742 Growth Strategy Fund 13,725,105 12,120,139 Equity Growth Strategy Fund 3,317,832 3,534,422 Futures Contracts The Funds may invest in futures contracts. The face or contract value of these instruments reflect the extent of the Funds’ exposure to off balance sheet risk. The primary risks associated with the use of futures contracts are an imperfect correlation between the change in fair value of the securities held by the Funds and the prices of futures contracts, and the possibility of an illiquid market. Upon entering into a futures contract, the Funds are required to deposit with a broker an amount, termed the initial margin, which typically represents 5% to 10% of the purchase price indicated in the futures contract. Payments to and from the broker, known as variation margin, are typically required to be made on a daily basis as the price of the futures contract fluctuates. Changes in initial settlement value are accounted for as unrealized appreciation (depreciation) until the contracts are terminated, at which time realized gains and losses are recognized. For the period ended June 30, 2017, the following Funds entered into futures contracts primarily for the strategies listed below: Funds Strategies Moderate Strategy Fund Return enhancement, hedging, and exposing cash to markets Balanced Strategy Fund Return enhancement, hedging, and exposing cash to markets Growth Strategy Fund Return enhancement, hedging, and exposing cash to markets Equity Growth Strategy Fund Return enhancement, hedging, and exposing cash to markets The Funds' futures contracts notional amounts fluctuate throughout the fiscal year as required to meet strategic requirements. The following table illustrates the outstanding notional at quarter end of futures contracts measured by notional in USD. Notional of Futures Contracts Outstanding Funds March 31, 2017 June 30, 2017 Moderate Strategy Fund $ 23,436,061 $ 25,226,183 Balanced Strategy Fund 57,539,789 44,373,491 Growth Strategy Fund 53,861,264 58,906,855 Equity Growth Strategy Fund 12,259,297 13,444,126 Swap Agreements The Funds may enter into swap agreements, on either an asset-based or liability-based basis, depending on whether they are hedging their assets or their liabilities, and will usually enter into swaps on a net basis (i.e., the two payment streams are netted out, with the Funds receiving or paying only the net amount of the two payments). When a Fund engages in a swap, it exchanges its obligations to pay or rights to receive payments for the obligations to pay or rights to receive payments of another party (i.e., an exchange of floating rate payments for fixed rate payments). The Funds may enter into several different types of swap agreements including credit default, interest rate, total return and currency swaps. Credit default swaps are a counterparty agreement which allows the transfer of third party credit risk (the possibility that an issuer will default on its obligation by failing to pay principal or interest in a timely manner) from one party to another. The lender faces the credit risk from a third party and the counterparty in the swap agrees to insure this risk in exchange for regular periodic payments. Interest rate swaps are a counterparty agreement, can be customized to meet each party’s needs, and involve the exchange of a fixed or variable payment per period for a payment that is not fixed. Equity swaps are a counterparty agreement where two parties exchange two sets of cash flows on predetermined dates for an agreed upon amount of time. The cash flows will typically be an equity index value swapped with a floating rate such as LIBOR plus or minus a pre-defined spread. Index swap agreements are a counterparty agreement intended to expose cash to markets or to effect investment transactions consistent with those Funds’ investment objectives and strategies. Currency swaps are a counterparty agreement where two parties exchange specified amounts of different currencies which are followed by each paying the other a series of interest payments that are based on the principal cash flow. At maturity the principal amounts are returned. The Funds generally expect to enter into these transactions primarily to preserve a return or spread on a particular investment or portion of their portfolios or to protect against any increase in the price of securities they anticipate purchasing at a later date, or for Notes to Financial Statements 77 Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Financial Statements, continued — June 30, 2017 (Unaudited) return enhancement. Under most swap agreements entered into by a Fund, the parties' obligations are determined on a "net basis". The net amount of the excess, if any, of the Funds’ obligations over their entitlements with respect to each swap will be accrued on a daily basis and an amount of cash or liquid assets having an aggregate NAV at least equal to the accrued excess will be segregated. To the extent that the Funds enter into swaps on other than a net basis, the amount maintained in a segregated account will be the full amount of the Funds’ obligations, if any, with respect to such swaps, accrued on a daily basis. If there is a default by the other party to such a transaction, the Funds will have contractual remedies pursuant to the agreement related to the transaction. A Fund may not receive the expected amount under a swap agreement if the other party to the agreement defaults or becomes bankrupt. Credit Default Swaps The Funds may enter into credit default swaps. A credit default swap can refer to corporate issues, government issues, asset-backed securities or an index of assets, each known as the reference entity or underlying asset. Funds may act as either the buyer or the seller of a credit default swap involving one party making a stream of payments to another party in exchange for the right to receive a specified return in the event of a default or other credit event. Depending upon the terms of the contract, the credit default swap may be closed via physical settlement. However, due to the possible or potential instability in the market, there is a risk that the Funds may be unable to deliver the underlying debt security to the other party to the agreement. Additionally, the Funds may not receive the expected amount under the swap agreement if the other party to the agreement defaults or becomes bankrupt. In an unhedged credit default swap, Funds enter into a credit default swap without owning the underlying asset or debt issued by the reference entity. Credit default swaps allow Funds to acquire or reduce credit exposure to a particular issuer, asset or basket of instruments. As the seller of protection in a credit default swap, a Fund would be required to pay the par or other agreed-upon value (or otherwise perform according to the swap contract) of a reference debt obligation to the counterparty in the event of a default (or other specified credit event) and the counterparty would be required to surrender the reference debt obligation. In return, the Fund would receive from the counterparty a periodic stream of payments over the term of the contract provided that no credit event has occurred. If no credit event occurs, the Fund would keep the stream of payments and would have no payment obligations. As a seller of protection, the Fund would effectively add leverage to its portfolio because, in addition to its total net assets, that Fund would be subject to investment exposure on the notional amount of the swap. The Funds may also purchase protection via credit default swap contracts in order to offset the risk of default of debt securities held in their portfolios or to take a short position in a debt security, in which case the Fund would function as the counterparty referenced in the preceding paragraph. If a credit event occurs and cash settlement is not elected, a variety of other deliverable obligations may be delivered in lieu of the specific referenced obligation. The ability to deliver other obligations may result in a cheapest-to-deliver option (the buyer of protection’s right to choose the deliverable obligation with the lowest value following a credit event). The Funds may use credit default swaps to provide a measure of protection against defaults of the issuers (i.e., to reduce risk where Funds own or have exposure to the referenced obligation) or to take an active long or short position with respect to the likelihood (as measured by the credit default swap’s spread) of a particular issuer’s default. Deliverable obligations for credit default swaps on asset-backed securities in most instances are limited to the specific referenced obligation as performance for asset-backed securities can vary across deals. Prepayments, principal paydowns, and other writedown or loss events on the underlying mortgage loans will reduce the outstanding principal balance of the referenced obligation. These reductions may be temporary or permanent as defined under the terms of the swap agreement and the notional amount for the swap agreement generally will be adjusted by corresponding amounts. The Funds may use credit default swaps on asset-backed securities to provide a measure of protection against defaults (or other defined credit events) of the referenced obligation or to take an active long or short position with respect to the likelihood of a particular referenced obligation’s default (or another defined credit event). Credit default swap agreements on credit indices involve one party making a stream of payments to another party in exchange for the right to receive a specified return in the event of a write-down, principal shortfall, interest shortfall or default of all or part of the referenced entities comprising the credit index. A credit index is a basket of credit instruments or exposures designed to be representative of some part of the credit market as a whole. These indices are made up of reference credits that are judged by a poll of dealers to be the most liquid entities in the credit default swap market based on the sector of the index. Components of the indices may include, but are not limited to, investment grade securities, high yield securities, asset-backed securities, emerging markets, and/or various credit ratings within each sector. Credit indices are traded using credit default swaps with standardized terms including a fixed spread and standard maturity dates. An index credit default swap references all the names in the index, and 78 Notes to Financial Statements Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Financial Statements, continued — June 30, 2017 (Unaudited) if there is a default, the credit event is settled based on that name’s weight in the index. The composition of the indices changes periodically, usually every six months, and, for most indices, each name has an equal weight in the index. Traders may use credit default swaps on indices to speculate on changes in credit quality. Implied credit spreads, represented in absolute terms, utilized in determining the fair value of credit default swap agreements on corporate issues as of period-end are disclosed in the Schedules of Investments and generally serve as an indicator of the current status of the payment/performance risk and represent the likelihood or risk of default (or other defined credit event) for the credit derivative. The implied credit spread of a particular referenced entity reflects the cost of entering into a credit default swap and may include upfront payments required to be made to enter into the agreement. For credit default swap agreements on asset- backed securities and credit indices, the quoted market prices and resulting values serve as the indicator of the current status of the payment/performance risk. Wider credit spreads and increasing fair values, in absolute terms when compared to the notional amount of the swap, generally represent a deterioration of the referenced entity’s credit soundness and a greater likelihood or risk of default or other credit event occurring as defined under the terms of the agreement. The maximum potential amount of future payments (undiscounted) that Funds as a seller of protection could be required to make under a credit default swap agreement equals the notional amount of the agreement. Notional amounts of all credit default swap agreements outstanding as of June 30, 2017, for which a Fund is the seller of protection are disclosed in the Schedules of Investments. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by a Fund for the same referenced entity or entities. Credit default swaps could result in losses if the Funds do not correctly evaluate the creditworthiness of the company or companies on which the credit default swap is based. Credit default swap agreements may involve greater risks than if the Funds had invested in the reference obligation directly since, in addition to risks relating to the reference obligation, credit default swaps are subject to illiquidity and counterparty risk. A Fund will generally incur a greater degree of risk when it sells a credit default swap than when it purchases a credit default swap. As a buyer of a credit default swap, a Fund may lose its investment and recover nothing should a credit event fail to occur and the swap is held to its termination date. As seller of a credit default swap, if a credit event were to occur, the value of any deliverable obligation received by a Fund, coupled with the upfront or periodic payments previously received, may be less than what it pays to the buyer, resulting in a loss of value to the Fund. If the creditworthiness of a Fund’s swap counterparty declines, the risk that the counterparty may not perform could increase, potentially resulting in a loss to the Fund. To limit the counterparty risk involved in swap agreements, the Funds will only enter into swap agreements with counterparties that meet certain standards of creditworthiness. Although there can be no assurance that the Funds will be able to do so, the Funds may be able to reduce or eliminate their exposure under a swap agreement either by assignment or other disposition, or by entering into an offsetting swap agreement with the same party or another creditworthy party. The Funds may have limited ability to eliminate their exposure under a credit default swap if the credit quality of the reference entity or underlying asset has declined. For the period ended June 30, 2017, the Funds entered into credit default swaps primarily for the strategies listed below: Funds Strategies Moderate Strategy Fund Return enhancement, hedging and exposing cash to markets Balanced Strategy Fund Return enhancement, hedging and exposing cash to markets Growth Strategy Fund Return enhancement, hedging and exposing cash to markets The Funds' period end credit default swap contract notional amounts outstanding fluctuate throughout the fiscal year as required to meet strategic requirements. The following table illustrates the quarterly volume of credit default swap contracts. For the purpose of this disclosure, the volume is measured by notional amounts outstanding at each quarter end. Credit Default Swap Notional Amounts Outstanding Quarter Ended March 31, 2016 June 30, 2016 Moderate Strategy Fund $ 6,500,000 $ 6,500,000 Balanced Strategy Fund 22,700,061 22,700,000 Growth Strategy Fund 9,900,006 9,900,000 Notes to Financial Statements 79 Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Financial Statements, continued — June 30, 2017 (Unaudited) Total Return Swaps The Funds may enter into index swap agreements to expose cash to markets or to effect investment transactions. Index swap agreements are two party contracts entered into primarily by institutional investors for periods ranging from a few weeks to more than one year. In a standard index swap transaction, the two parties agree to exchange the returns (or differentials in rates of return) earned or realized on particular investments or instruments. The returns to be exchanged between the parties are calculated with respect to a “notional amount” (i.e., a specified dollar amount that is hypothetically invested in a “basket” of securities representing a particular index). For the period ended June 30, 2017, the Funds entered into total return swaps primarily for the strategies listed below: Funds Strategies Moderate Strategy Fund Return enhancement and hedging Balanced Strategy Fund Return enhancement and hedging Growth Strategy Fund Return enhancement and hedging Equity Growth Strategy Fund Return enhancement and hedging The Funds' period end total return swap contract notional amounts outstanding fluctuate throughout the fiscal year as required to meet strategic requirements. The following table illustrates the quarterly volume of total return swap contracts. For the purpose of this disclosure, volume is measured by base notional amounts outstanding at each quarter end. Total Return Swap Notional Amounts Outstanding Quarter Ended March 31, 2016 June 30, 2016 Moderate Strategy Fund $ — $ 9,295,423 Balanced Strategy Fund — 37,599,304 Growth Strategy Fund — 11,998,180 Equity Growth Strategy Fund — 3,495,755 Master Agreements The Funds are parties to International Swaps and Derivatives Association, Inc. Master Agreements (“ISDA Master Agreements”) with counterparties that govern transactions in OTC derivative and foreign exchange contracts entered into by the Funds and those counterparties. The ISDA Master Agreements contain provisions for general obligations, representations, agreements, collateral and events of default or termination. Events of termination and default include conditions that may entitle either party to elect to terminate early and cause settlement of all outstanding transactions under the applicable ISDA Master Agreement. Any election to terminate early could be material to the financial statements. Since different types of forward and OTC financial derivative transactions have different mechanics and are sometimes traded out of different legal entities of a particular counterparty organization, each type of transaction may be covered by a different ISDA Master Agreement, resulting in the need for multiple agreements with a single counterparty. As the ISDA Master Agreements are specific to unique operations of different asset types, they allow a Fund to net its total exposure to a counterparty in the event of a default with respect to all the transactions governed under a single agreement with a counterparty. Master Securities Forward Transaction Agreements (“Master Forward Agreements”) govern the considerations and factors surrounding the settlement of certain forward settling transactions, such as delayed delivery by and between a Fund and select counterparties. The Master Forward Agreements maintain provisions for, among other things, initiation and confirmation, payment and transfer, events of default, termination, and maintenance of collateral. Disclosure about Offsetting Assets and Liabilities Balance sheet disclosure is based on various netting agreements between brokers and counterparties, such as ISDA Master Agreements and Master Forward Agreements. The Funds utilize multiple counterparties. The quantitative disclosure begins with disaggregation of counterparties by legal entity and the roll up of the data to reflect a single counterparty in the table within the Funds’ financial statements. Net exposure represents the net receivable (payable) that would be due from/to the counterparty in the event of default. Exposure from OTC derivatives can only be netted across transactions governed under the same Master Agreement with the same legal entity. 80 Notes to Financial Statements Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Financial Statements, continued — June 30, 2017 (Unaudited) Guarantees In the normal course of business, the Funds enter into contracts that contain a variety of representations which provide general indemnifications. The Funds’ maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Funds that have not yet occurred. However, the Funds expect the risk of loss to be remote. Market, Credit and Counterparty Risk In the normal course of business, the Funds and Underlying Funds trade financial instruments and enter into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the other party to a transaction to perform (credit risk). Similar to credit risk, the Funds and Underlying Funds may also be exposed to counterparty risk or risk that an institution or other entity with which the Funds or Underlying Funds have unsettled or open transactions will default. The potential loss could exceed the value of the relevant assets recorded in the Funds' and Underlying Funds' financial statements (the “Assets”). The Assets consist principally of cash due from counterparties and investments. The extent of the Funds' and Underlying Funds' exposure to market, credit and counterparty risks with respect to the Assets approximates their carrying value as recorded in the Funds' and Underlying Funds' Statements of Assets and Liabilities. Global economies and financial markets are becoming increasingly interconnected and political and economic conditions (including recent instability and volatility) and events (including natural disasters) in one country, region or financial market may adversely impact issuers in a different country, region or financial market. As a result, issuers of securities held by a Fund or an Underlying Fund may experience significant declines in the value of their assets and even cease operations. Such conditions and/or events may not have the same impact on all types of securities and may expose a Fund or an Underlying Fund to greater market and liquidity risk and potential difficulty in valuing portfolio instruments held. This could cause a Fund or an Underlying Fund to underperform other types of investments. 3. Investment Transactions Securities During the period ended June 30, 2017, purchases and sales of investment securities (excluding short-term investments, options and futures) were as follows: Purchases Sales Moderate Strategy Fund $ 10,935,821 $ 15,304,541 Balanced Strategy Fund 33,529,496 45,489,665 Growth Strategy Fund 26,501,634 35,459,771 Equity Growth Strategy Fund 9,123,839 10,101,152 4. Related Party Transactions, Fees and Expenses Adviser, Administrator, Transfer and Dividend Disbursing Agent RIM provides or oversees the provision of all investment advisory and portfolio management services for the Funds, including developing the investment program for each Fund and managing each Fund's overall exposures. RIFUS is the Funds' administrator and transfer agent. RIFUS, in its capacity as the Funds' administrator, provides or oversees the provision of all administrative services for the Funds. RIFUS, in its capacity as the Funds' transfer agent and dividend disbursing agent, is responsible for providing transfer agency and dividend disbursing services to the Funds. RIFUS is a wholly-owned subsidiary of RIM. RIM is an indirect, wholly-owned subsidiary of Russell Investments Group, Ltd., a Cayman company. The Funds are permitted to invest their cash (i.e., cash awaiting investment or cash held to meet redemption requests or to pay expenses) in the U.S. Cash Management Fund, an unregistered fund advised by RIM. As of June 30, 2017, the Funds had invested $5,931,093 in the U.S. Cash Management Fund. An affiliated company is a company in which a Fund has ownership of at least 5% of the voting securities or which the Fund controls, is controlled by or is under common control with. See each Fund’s Related Party Transactions, Fees and Expenses for disclosure of transactions with affiliated companies. The advisory fee of 0.20% is based upon the average daily net assets of each Fund and the administrative fee of up to 0.0425% is based on the combined average daily net assets of the Funds. Advisory and administration fees are paid monthly. The following table shows the total amount of each of these fees paid by the Funds for the period ended June 30, 2017: Notes to Financial Statements 81 Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Financial Statements, continued — June 30, 2017 (Unaudited) Advisory Administrative Moderate Strategy Fund $ 107,971 $ 22,944 Balanced Strategy Fund 285,609 60,692 Growth Strategy Fund 206,994 43,986 Equity Growth Strategy Fund 50,410 10,712 RIM has agreed to certain waivers of its advisory fees as follows: For the Moderate Strategy Fund, RIM has contractually agreed, until April 30, 2018, to waive up to the full amount of its 0.20% advisory fee and then to reimburse the Fund for other direct Fund-level expenses to the extent that direct Fund-level expenses exceed 0.14% of the average daily net assets of the Fund on an annual basis. Direct Fund-level expenses do not include extraordinary expenses or the expenses of other investment companies in which the Fund invests, including the Underlying Funds, which are borne indirectly by the Fund. This waiver and reimbursement may not be terminated during the relevant period except with Board approval. For the Balanced Strategy Fund, RIM has contractually agreed, until April 30, 2018, to waive up to the full amount of its 0.20% advisory fee and then to reimburse the Fund for other direct Fund-level expenses to the extent that direct Fund-level expenses exceed 0.14% of the average daily net assets of the Fund on an annual basis. Direct Fund-level expenses do not include extraordinary expenses or the expenses of other investment companies in which the Fund invests, including the Underlying Funds, which are borne indirectly by the Fund. This waiver and reimbursement may not be terminated during the relevant period except with Board approval. For the Growth Strategy Fund, RIM has contractually agreed, until April 30, 2018, to waive up to the full amount of its 0.20% advisory fee and then to reimburse the Fund for other direct Fund-level expenses to the extent that direct Fund-level expenses exceed 0.15% of the average daily net assets of the Fund on an annual basis. Direct Fund-level expenses do not include extraordinary expenses or the expenses of other investment companies in which the Fund invests, including the Underlying Funds, which are borne indirectly by the Fund. This waiver and reimbursement may not be terminated during the relevant period except with Board approval. For the Equity Growth Strategy Fund, RIM has contractually agreed, until April 30, 2018, to waive up to the full amount of its 0.20% advisory fee and then to reimburse the Fund for other direct Fund-level expenses to the extent that direct Fund-level expenses exceed 0.15% of the average daily net assets of the Fund on an annual basis. Direct Fund-level expenses do not include extraordinary expenses or the expenses of other investment companies in which the Fund invests, including the Underlying Funds, which are borne indirectly by the Fund. This waiver and reimbursement may not be terminated during the relevant period except with Board approval. For the period ended June 30, 2017, RIM waived/reimbursed the following expenses: Waiver Reimbursement Total Moderate Strategy Fund $ 107,971 $ 13,624 $ 121,595 Balanced Strategy Fund 262,336 — 262,336 Growth Strategy Fund 186,751 — 186,751 Equity Growth Strategy Fund 50,410 23,702 74,112 RIM does not have the ability to recover amounts waived or reimbursed from previous periods. Transfer and Dividend Disbursing Agent RIFUS serves as transfer agent and provides dividend disbursing services to the Funds. For this service, RIFUS is paid a fee based upon the average daily net assets of the Funds for transfer agency and dividend disbursing services. RIFUS retains a portion of this fee for its services provided to the Funds and pays the balance to unaffiliated agents who assist in providing these services. Transfer agency fees paid by the Funds presented herein for the period ended June 30, 2017 were as follows: Amount Moderate Strategy Fund $ 2,375 Balanced Strategy Fund 6,283 Growth Strategy Fund 4,554 Equity Growth Strategy Fund 1,109 82 Notes to Financial Statements Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Financial Statements, continued — June 30, 2017 (Unaudited) Distributor Russell Investments Financial Services, LLC, (the “Distributor”), a wholly-owned subsidiary of RIM, is the distributor for the Investment Company pursuant to a distribution agreement with the Investment Company. The Distributor receives no compensation from the Investment Company for its services. Accrued Fees Payable to Affiliates Affiliated Brokerage Commissions The Funds effect certain transactions through Russell Investments Implementation Services, LLC (“RIIS”). RIIS is a registered broker and investment adviser and an affiliate of RIM. RIIS uses a multi-venue trade management approach whereby RIIS allocates trades among RIIS’ network of independent brokers for execution, clearing and other services. RIM has authorized RIIS to effect certain futures, swaps, OTC derivative transactions, and cleared swaps, including foreign currency spots, forwards and options trading on behalf of the Funds. Board of Trustees The Russell Investments Fund Complex consists of RIC, which has 42 funds and RIF, which has 9 funds. Each of the Trustees is a Trustee of RIC and RIF. The Russell Investments Fund Complex compensates each Trustee who is not an employee of RIM or its affiliates. The costs of paying Trustee compensation and expenses are allocated to each Fund based on its net assets relative to other funds in the Russell Investments Fund Complex. For the period ended June 30, 2017, the regular compensation paid to the Trustees by the Russell Investments Fund Complex was 5. Federal Income Taxes At June 30, 2017, the Funds did not have any capital losses available for carryforwards. 6. Record Ownership As of June 30, 2017, the following table includes shareholders of record with greater than 10% of the total outstanding shares of each respective Fund. # of Shareholders % Moderate Strategy Fund 1 90.9 Balanced Strategy Fund 1 90.9 Growth Strategy Fund 1 88.4 Equity Growth Strategy Fund 2 97.1 7. Subsequent Events Management has evaluated the events and /or transactions that have occurred through the date the financial statements were issued and noted no items requiring adjustments to the financial statements or additional disclosures except the following: On July 5, 2017, the Board declared dividends payable from net investment income. Dividends were paid on July 7, 2017, to shareholder of record effective with the opening of business on July 6, 2017. Notes to Financial Statements 83 Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Shareholder Requests for Additional Information — June 30, 2017 (Unaudited) A complete unaudited schedule of investments is made available generally no later than 60 days after the end of the first and third quarters of each fiscal year. These reports are available (i) free of charge, upon request, by calling the Funds at (800) 787-7354, (ii) on the Securities and Exchange Commission’s website at www.sec.gov, and (iii) at the Securities and Exchange Commission’s Office of Investor Education and Advocacy (formerly, the public Reference Room). The Board has delegated to RIM, as RIF’s investment adviser, the primary responsibility for monitoring, evaluating and voting proxies solicited by or with respect to issuers of securities in which assets of the Underlying Funds may be invested. RIM has established a proxy voting committee and has adopted written proxy voting policies and procedures (“P&P”) and proxy voting guidelines (“Guidelines”). The Funds maintain a Portfolio Holdings Disclosure Policy that governs the timing and circumstances of disclosure to shareholders and third parties of information regarding the portfolio investments held by the Funds. A description of the P&P, Guidelines, Portfolio Holdings Disclosure Policy and additional information about Fund Trustees are contained in the Funds’ Statement of Additional Information (“SAI”). The SAI and information regarding how the Underlying Funds voted proxies relating to portfolio securities during the most recent 12-month period ended June 30, 2017 are available (i) free of charge, upon request, by calling the Funds at (800) 787- 7354, and (ii) on the Securities and Exchange Commission’s website at www.sec.gov. If possible, depending on contract owner registration and address information, and unless you have otherwise opted out, only one copy of the RIF prospectus and each annual and semi-annual report will be sent to contract owners at the same address. If you would like to receive a separate copy of these documents, please contact your Insurance Company. If you currently receive multiple copies of the prospectus, annual report and semi-annual report and would like to request to receive a single copy of these documents in the future, please call your Insurance Company. Some Insurance Companies may offer electronic delivery of the Funds’ prospectuses and annual and semi-annual reports. Please contact your Insurance Company for further details. Financial statements of the Underlying Funds can be obtained at no charge by calling the Funds at (800)787-7354. 84 Shareholder Requests for Additional Information Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Disclosure of Information about Fund Trustees and Officers — June 30, 2017 (Unaudited) The following tables provide information for each officer and trustee of the Russell Investments Fund Complex. The Russell Investments Fund Complex consists of Russell Investment Company (“RIC”), which has 42 funds and Russell Investment Funds (“RIF”), which has 9 funds. Each of the trustees is a trustee of RIC and RIF. The first table provides information for the interested trustee. The second table provides information for the independent trustees. The third table provides information for the Trustee Emeritus. The fourth table provides information for the officers. Furthermore, each Trustee possesses the following specific attributes: Mr. Alston has business, financial and investment experience as a senior executive of an international real estate firm and is trained as a lawyer; Ms. Blake has had experience as a certified public accountant and has had experience as a member of boards of directors/trustees of other investment companies; Ms. Burgermeister has had experience as a certified public accountant and as a member of boards of directors/trustees of other investment companies; Mr. Connealy has had experience with other investment companies and their investment advisers, first as a partner in the investment management practice of PricewaterhouseCoopers LLP and, subsequently, as the senior financial executive of two other investment organizations sponsoring and managing investment companies, and has been determined by the Board to be an “audit committee financial expert”; Ms. Krysty has had business, financial and investment experience as the founder and senior executive of a registered investment adviser focusing on high net worth individuals as well as a certified public accountant and a member of the boards of other corporations and non-profit organizations; Mr. Tennison has had business, financial and investment experience as a senior executive of a corporation with international activities and was trained as an accountant; and Mr. Thompson has had experience in business, governance, investment and financial reporting matters as a senior executive of an organization sponsoring and managing other investment companies, and, subsequently, has served as a board member of other investment companies. Mr. Spina has had experience with other financial services companies, including companies engaged in the sponsorship, management and distribution of investment companies. As a senior officer and/or director of the Funds, the Adviser and various affiliates of the Adviser providing services to the Funds, Mr. Spina is in a position to provide the Board with such parties' perspectives on the management, operations and distribution of the Funds. Name, Position(s) Held Term Principal Occupation(s) No. of Other Age, With Fund and of During the Portfolios Directorships Address Length of Office * Past 5 Years in Russell Held by Trustee Time Served Fund During the Complex Past 5 Years Overseen by Trustee INTERESTED TRUSTEE Mark Spina, # Trustee since 2017 Appointed until • President and CEO, RIC and RIF 51 None Born June 8, 1970 President and Chief successor is • Chairman of the Board, President, 1301 Second Avenue, Executive Officer duly elected and Russell Investments Financial 18th Floor, Seattle, WA since 2017 qualified Services, LLC (“RIFIS”) 98101 Appointed • Director, RIM. until successor • From 2015-2016, Head of is chosen and Intermediary Distribution and qualified by President of Pioneer Funds Trustees Distributor • From 2008-2015 Head of Intermediary Distribution, Voya Investment Management INDEPENDENT TRUSTEES Thaddas L. Alston, Trustee since 2006 Appointed until Senior Vice President, Larco 51 Until October Born April 7, 1945 successor is Investments, Ltd. (real estate firm) 2015, Trustee, 1301 Second Avenue, duly elected and Russell 18th Floor, Seattle, WA qualified Exchange 98101 Traded Funds Trust Disclosure of Information about Fund Trustees and Officers 85 Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Disclosure of Information about Fund Trustees and Officers, continued — June 30, 2017 (Unaudited) Name, Position(s) Held Term Principal Occupation(s) No. of Other Age, With Fund and of During the Portfolios Directorships Address Length of Office * Past 5 Years in Russell Held by Trustee Time Served Fund During the Complex Past 5 Years Overseen by Trustee Kristianne Blake, Trustee since 2000 Appointed until • Director and Chairman of the Audit 51 • Director, Born January 22, 1954 Chairman since 2005 successor is Committee, Avista Corp (electric Avista Corp 1301 Second Avenue, duly elected and utilities) (electric 18th Floor, Seattle, WA qualified • Regent, University of Washington utilities) 98101 Approved • President, Kristianne Gates Blake, • Until June annually P. S. (accounting services) 30, 2014, • Until June 30, 2014, Director, Ecova Director, (total energy and sustainability Ecova (total management) energy and • Until December 31, 2013, Trustee sustainability and Chairman of the Operations management) Committee, Principal Investors Funds • Until and Principal Variable Contracts December 31, Funds (investment company) 2013, Trustee, • From April 2004 through December Principal 2012, Director, Laird Norton Wealth Investors Management and Laird Norton Tyee Funds Trust (investment company) (investment company) • Until December 31, 2013, Trustee Principal Variable Contracts Funds (investment company) • From April 2004 through December 2012, Director, Laird Norton Wealth Management and Laird Norton Tyee Trust (investment company) • Until October 2015, Trustee, Russell Exchange Traded Funds Trust * Each Trustee is subject to mandatory retirement at age 75. # Mr. Spina is also an officer and/or director of one or more affiliates of RIC and RIF and is therefore an Interested Trustee. 86 Disclosure of Information about Fund Trustees and Officers Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Disclosure of Information about Fund Trustees and Officers, continued — June 30, 2017 (Unaudited) Name, Position(s) Held Term Principal Occupation(s) No. of Other Age, With Fund and of During the Portfolios Directorships Address Length of Office * Past 5 Years in Russell Held by Trustee Time Served Fund During the Complex Past 5 Years Overseen by Trustee INDEPENDENT TRUSTEES (continued) Cheryl Burgermeister, Trustee since 2012 Appointed until • Retired 51 • Trustee and Born June 26, 1951 Chairman of the successor is • Trustee and Chairperson of Select Chairperson of 1301 Second Avenue, Audit Committee duly elected and Sector SPDR Funds (investment Select Sector 18th Floor, Seattle, WA since 2017 qualified company) SPDR Funds 98101 Appointed until • Until December 31, 2014, (investment successor is Chairperson of Audit Committee, company) duly elected and Select Sector SPDR Funds • From August qualified (investment company) 2012 through May 2016, Trustee, ALPS Series Trust (investment company) • Until December 31, 2014, Chairperson of Audit Committee, Select Sector SPDR Funds (investment company) • Until October 2015, Trustee, Russell Exchange Traded Funds Trust Daniel P. Connealy, Trustee since 2003 Appointed until • Retired 51 Until October Born June 6, 1946 successor is • June 2004 to June 2014, Senior Vice 2015, Trustee, 1301 Second Avenue, duly elected and President and Chief Financial Officer, Russell 18th Floor, Seattle, WA qualified Waddell & Reed Financial, Inc. Exchange 98101 (investment company) Traded Funds Trust Katherine W. Krysty, Trustee since 2014 Appointed until • Retired 51 Until October Born December 3, 1951 successor is • January 2011 through March 2013, 2015, Trustee, 1301 Second Avenue duly elected and President Emerita, Laird Norton Russell 18th Floor, Seattle, WA qualified Wealth Management (investment Exchange 98101 company) Traded Funds Trust Disclosure of Information about Fund Trustees and Officers 87 Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Disclosure of Information about Fund Trustees and Officers, continued — June 30, 2017 (Unaudited) Position(s) Held Term Principal Occupation(s) No. of Other Name, With Fund and of During the Portfolios Directorships Age, Length of Office * Past 5 Years in Russell Held by Trustee Address Time Served Fund During the Complex Past 5 Years Overseen by Trustee INDEPENDENT TRUSTEES (continued) Raymond P. Tennison, Jr. , Trustee since 2000 Appointed until • Retired 51 Until October Born December 21, 1955 Chairman of successor is • From January 2008 to December 2015, Trustee, 1301 Second Avenue the Nominating duly elected and 2011, Vice Chairman of the Board, Russell 18th Floor, Seattle, WA and Governance qualified Simpson Investment Company (paper Exchange 98101 Committee since Appointed until and forest products) Traded Funds 2007 successor is Trust duly elected and qualified Jack R. Thompson, Trustee since 2005 Appointed until • Retired 51 • Until October Born March 21, 1949 Chairman of successor is 2015, Trustee, 1301 Second Avenue, the Investment duly elected and Russell 18th Floor, Seattle, WA Committee since qualified Exchange 98101 2015 Appointed until Traded Funds successor is Trust duly elected and qualified * Each Trustee is subject to mandatory retirement at age 75. Name, Position(s) Held Term Principal Occupation(s) No. of Other Age, With Fund and of During the Portfolios Directorships Address Length of Office * Past 5 Years in Russell Held by Trustee Time Served Fund During the Complex Past 5 Years Overseen by Trustee TRUSTEE EMERITUS George F. Russell, Jr. , Trustee Emeritus and Until resignation • Director Emeritus, RIM 51 None Born July 3, 1932 Chairman Emeritus or removal 1301 Second Avenue, since 1999 18th Floor, Seattle, WA 98101 Name, Positions(s) Held Term Principal Occupation(s) Age, With Fund and of During the Address Length of Office Past 5 Years Time Served OFFICERS Mark Spina, President and Chief Until successor • President and Chief Executive Officer, RIC and RIF Born June 8, 1970 Executive Officer is chosen and • Chairman of the Board, President, RIFIS. 1301 Second Avenue since 2017 qualified by • Chairman of the Board, RIFUS 18th Floor, Seattle, WA Trustees • Director, RIM 98101 • From 2015 to 2016, Head of Intermediary Distribution and President of Pioneer Funds Distributor • From 2008 to 2015, Head of Intermediary Distribution, Voya Investment Management 88 Disclosure of Information about Fund Trustees and Officers Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Disclosure of Information about Fund Trustees and Officers, continued — June 30, 2017 (Unaudited) Name, Positions(s) Held Term Principal Occupation(s) Age, With Fund and of During the Address Length of Office Past 5 Years Time Served Cheryl Wichers, Chief Compliance Until removed • Chief Compliance Officer, RIC and RIF Born December 16, 1966 Officer since 2005 by Independent • Chief Compliance Officer, RIFUS 1301 Second Avenue Trustees • 2011 to 2016 Chief Compliance Officer, U. S. One , LLC 18th Floor, Seattle, WA 98101 Mark E. Swanson, Treasurer, Chief Until successor • Global Head of Fund Services, Russell Investments Born November 26, 1963 Accounting Officer is chosen and • Treasurer, Chief Accounting Officer and CFO, RIC and RIF 1301 Second Avenue and Chief Financial qualified by • Director and President, RIFUS 18th Floor, Seattle, WA Officer since 1998 Trustees • Director RIM, Russell Investments Trust Company (“RITC”) and 98101 RIFIS • President and Chief Executive Officer, RIC and RIF, June 2016 to June 2017 • October 2011 to December 2013, Head of North America Operations Russell Investments Jeffrey T. Hussey, Chief Investment Until removed by • Global Chief Investment Officer, Russell Investments Born May 2, 1969 Officer since 2013 Trustees • Chief Investment Officer, RIC and RIF 1301 Second Avenue, • Chairman of the Board and President, RIM 18th Floor, Seattle WA • Director, RITC, Russell Investments Implementation Services, LLC 98101 and Russell Investments Delaware, LLC • Board of Managers, Russell Investments Funds Management, LLC • 2003 to 2013 Chief Investment Officer, Fixed Income, Russell Investments Mary Beth R. Albaneze, Secretary since 2010 Until successor • Associate General Counsel, Russell Investments Born April 25, 1969 is chosen and • Secretary, RIM, RIFUS and RIFIS 1301 Second Avenue, qualified by • Secretary and Chief Legal Officer, RIC and RIF 18th Floor, Seattle, WA Trustees • Assistant Secretary, Russell Investments Insurance Agency, LLC 98101 (“RIIA”)(insurance agency) and U. S. One Inc. Disclosure of Information about Fund Trustees and Officers 89 Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Adviser and Service Providers  June 30, 2017 (Unaudited) Interested Trustee Mark Spina Administrator, Transfer and Dividend Disbursing Independent Trustees Agent Thaddas L. Alston Russell Investments Fund Services, LLC Kristianne Blake 1301 Second Avenue Cheryl Burgermeister Seattle,WA 98101 Daniel P. Connealy Katherine W. Krysty Custodian Raymond P. Tennison, Jr. State Street Bank and Trust Company Jack R. Thompson 1 Heritage Drive North Quincy,MA 02171 Trustee George Emeritus F. Russell, Jr. Office of Shareholder Inquiries 1301 Second Avenue Officers Seattle,WA 98101 Mark Spina, President and Chief Executive Officer (800) 787-7354 Mark E. Swanson, Treasurer, Chief Accounting Officer and CFO Legal Counsel Cheryl Wichers, Chief Compliance Officer Dechert LLP Jeffrey T. Hussey, Chief Investment Officer One International Place, 40th Floor Mary Beth R. Albaneze, Secretary 100 Oliver Street Boston,MA 02110 Adviser Russell Investment Management, LLC Distributor 1301 Second Avenue Russell Investments Financial Services, LLC. Seattle,WA 98101 1301 Second Avenue Seattle,WA 98101 This report is prepared from the books and records of the Funds and is submitted for the general information of shareholders and is not authorized for distribution to prospective investors unless accompanied or preceded by an effective Prospectus. Nothing herein contained is to be considered an offer of sale or a solicitation of an offer to buy shares of Russell Investment Funds. Such offering is made only by Prospectus, which includes details as to offering price and other material information. 90 Adviser and Service Providers (This page intentionally left blank) (This page intentionally left blank) (This page intentionally left blank) Item 2. Code of Ethics. [Annual Report Only] Item 3. Audit Committee Financial Expert. [Annual Report Only] Item 4. Principal Accountant Fees and Services. [Annual Report Only] Item 5. Audit Committee of Listed Registrants. [Not Applicable] Item 6. [Schedules of Investments are included as part of the Report to Shareholders filed under Item 1 of this form] Items 7-9. [Not Applicable] Item 10. Submission of Matters to a Vote of Security Holders There have been no changes to the procedures by which shareholders may recommend nominees to the Registrants Board of Trustees that would require disclosure herein. Item 11. Controls and Procedures (a) Registrant's principal executive officer and principal financial officer have concluded that Registrant's disclosure controls and procedures (as defined in Rule 30a-2(c) under the Investment Company Act of 1940 (the Act)) are effective, based on their evaluation of these controls and procedures as of a date within 90 days of the date this report is filed with the Securities and Exchange Commission. (b) There were no significant changes in Registrant's internal control over financial reporting that occurred during the period covered by this report that has materially affected or is likely to materially affect Registrant's internal control over financial reporting. Item 12. Exhibit List (a) Certification for principal executive officer of Registrant as required by Rule 30a-2(a) under the Act and certification for principal financial officer of Registrant as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Russell Investment Funds By: /s/ Mark Spina Mark Spina President and Chief Executive Officer, Russell Investment Funds Date: August 21, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. By: /s/ Mark E. Swanson Mark E. Swanson Treasurer, Chief Accounting Officer and Chief Financial Officer, Russell Investment Funds Date: August 21, 2017
